Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 1 of 256 Page ID
                                  #:2253




                    EXHIBIT 1
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 2 of 256 Page ID
                                  #:2254


      Benjamin Taylor (SBN: 240636)
 1    btaylor@taylorlawfirmpc.com
      THE LAW OFFICES OF BENJAMIN TAYLOR
 2    A Professional Corporation
      1880 Century Park East, Suite 714
 3    Los Angeles, CA 90067
      Telephone: (310) 201 – 7600
 4    Facsimile: (310) 201 – 7601
 5
      Amiad Kushner (pro hac vice)
      Akushner@seidenlawgroup.com
 6
      Jake Nachmani (pro hac vice)
      jnachmani@seidenlawgroup.com
      Seiden Law Group, LLPth
 7    469 Seventh Avenue, 5 Fl.
      New York, NY 10018
 8    Telephone: (646) 766 – 1914
      Facsimile: (646) 304 – 5277
 9

 10   Attorneys for Plaintiff/Counter-Defendant,
      Hong Liu
 11                      UNITED STATES DISTRICT COURT FOR
 12
                       THE CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
 13

 14
      HONG LIU,                             Case No: 2:20-cv-08035-SVW-JPR
                  Plaintiff,
 15                                         PLAINTIFF HONG LIU’S FIRST
                         v.                 SET OF REQUESTS FOR
 16
      FARADAY&FUTURE INC.,                  PRODUCTION OF DOCUMENTS
 17
      SMART KING LTD., JIAWEI               TO DEFENDANTS
 18   WANG, and CHAOYING DENG

 19               Defendants.
 20

 21
      FARADAY&FUTURE INC.,

 22               Counterclaimant,
 23                      v.
      HONG LIU,
 24

 25               Counter-Defendant.

 26

 27

 28
                                               1
                          PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                             OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 3 of 256 Page ID
                                  #:2255



 1           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff
 2    Hong Liu (“Plaintiff” or “Liu”) requests that Defendants Faraday&Future Inc., Smart
 3    King Ltd., Jiawei Wang, Chaoying Deng (collectively, “Defendants”), in accordance
 4    with the instructions and definitions set forth herein, produce all documents sought
 5    through the requests herein (“Requests”) within thirty days of service hereof.
 6    Defendants are to produce for inspection/copying at the offices of Seiden Law Group
 7    LLP, 469 Seventh Avenue, Fifth Floor, New York, New York 10018, all documents
 8    and other tangible things responsive to the Requests that are in Defendants’ possession,
 9    custody, and control or wherever located, unless otherwise agreed to by counsel for the
 10   parties.
 11          If any materials are withheld from production based on a claim of privilege,
 12   please list the following for each item claimed to be privileged: (a) a brief description
 13   of the nature and contents of the matter claimed to be privileged; (b) the name,
 14   occupation and capacity of the individual(s) from whom the alleged privileged matter
 15   was directed; (c) the date the item bears; and (d) the privilege claimed.
 16                          DEFINITIONS AND INSTRUCTIONS
 17          1.    The terms “ANY,” “EACH,” and “ALL” shall be read to be all inclusive
 18   and to require the production of each and every Document responsive to a particular
 19   REQUEST for production in which such term appears.
 20          2.    The terms “YOU” and “YOUR,” as used herein, shall mean and refer to
 21   each of the Defendants and their respective agents, attorneys, affiliates, representatives
 22   and/or any other PERSON acting on behalf of such Defendant(s).
 23          3.    The words “AND” and “OR” as used herein shall be construed both
 24   conjunctively and disjunctively, and each shall include the other whenever such a dual
 25   construction will serve to bring within the scope of a category Documents or
 26   information which would not otherwise be within its scope.
 27          4.    The terms “COMMUNICATION” or “COMMUNICATIONS” means the
 28   transmission, whether orally, electronically, or in writing, by any means of a word,
                                                  2
                           PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                              OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 4 of 256 Page ID
                                  #:2256



 1    statement, fact, thing, idea, document, instruction, request or question, and include any
 2    documents which abstract, digest, transcribe or record any such communication.
 3          5.     As used herein, the term “DOCUMENT” means any written, recorded, or
 4    graphic material of any kind, whether prepared by you or by any other person, that is in
 5    your possession, custody, or control. The term includes agreements; contracts; letters;
 6    telegrams; inter-office communications; memoranda; reports; records; instructions;
 7    specifications; notes; notebooks; scrapbooks; diaries; plans; drawings; sketches;
 8    blueprints; diagrams; photographs; photocopies; charts; graphs; descriptions; drafts,
 9    whether or not they resulted in a final document; minutes of meetings, conferences, and
 10   telephone or other conversations or communications invoices; purchase orders; bills of
 11   lading; recordings; published or unpublished speeches or articles; publications;
 12   transcripts of telephone conversations; phone mail; electronic-mail; ledgers; financial
 13   statements; microfilm; microfiche; tape or disc recordings; and computer print-outs.
 14   The term “DOCUMENT” also includes electronically stored data from which
 15   information can be obtained either directly or by translation through detection devices
 16   or readers; any such document is to be produced in a reasonably legible and usable form.
 17   The term “DOCUMENT” also includes all drafts of a document and all copies that
 18   differ in any respect from the original, including any notation, underlining, marking, or
 19   information not on the original. The term also includes information stored in, or
 20   accessible through, computer or other information retrieval systems (including any
 21   computer archives or back-up systems), together with instructions and all other
 22   materials necessary to interpret such data compilations. Without limitation on the term
 23   ‘control’ as used in the preceding paragraph, a document is deemed to be in your control
 24   if you have the right to secure the document or a copy thereof from another person.
 25         6.     The terms “PERSON” or “PERSONS” means both natural persons and
 26   entities including, but not limited to, corporations, general and limited partnerships,
 27   limited liability companies, joint ventures, sole proprietorships, unincorporated or
 28   voluntary associations, trusts, estates, and any public or governmental entities, agencies,
                                                  3
                           PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                              OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 5 of 256 Page ID
                                  #:2257



 1    departments, bureaus and boards.
 2          7.     The terms “REFLECTING” or “RELATING TO” or “RELATED TO”
 3    shall be construed in the broadest sense to mean consisting of, referring to, pertaining
 4    to, reflecting, constituting, identifying, memorializing, mentioning, evidencing,
 5    constituting, or otherwise relevant to, in any way, in whole or in part, the subject matter
 6    referred to in the request.
 7          8.     The singular form of a noun or pronoun includes within its meaning the
 8    plural form of the noun or pronoun used, and vice versa; the use of the feminine form
 9    of a pronoun includes within its meaning the masculine form of the pronoun used, and
 10   vice versa; and the use of any tense of any verb includes within its meaning all other
 11   tenses of the verb used.
 12         9.     If YOU object to any Request for Production in any part, YOU shall
 13   respond fully to the extent not objected to and shall set forth specifically the grounds
 14   upon which the objection is based.
 15         10.    “ACTION” refers to this legal proceeding, 20-cv-08035-SVW-JPR, filed
 16   by Plaintiff against Defendants, now pending in the United States District Court for the
 17   Central District of California.
 18         11.    “AGREEMENT AND PLAN OF MERGER” refers to the Agreement and
 19   Plan of Merger dated as of January 27, 2021 by and among Property Solutions
 20   Acquisition Corp., PSAC Merger Sub Ltd., and FF Intelligent Mobility Global Holdings
 21   Ltd., as filed with the U.S. Securities and Exchange Commission and available at:
 22   https://www.sec.gov/Archives/edgar/data/1805521/000121390021004766/ea134038e
 23   x2-1_property.htm.
 24         12.    “BANKRUPTCY ACTION” refers to the adversary proceeding 2:20-ap-
 25   01022-VZ filed by Plaintiff against JIA in the United States Bankruptcy Court for the
 26   Central District of California.
 27         13.    “COMPLAINT” refers to the Complaint filed by Plaintiff on January 3,
 28   2020 in the United States District Court for the Southern District of New York, in Case
                                                  4
                            PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                               OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 6 of 256 Page ID
                                  #:2258



 1    No. 1:20-cv-00019, which case was transferred to the United States District Court for
 2    the Central District of California as the above-captioned matter on September 9, 2020.
 3          14.    “DIRECTOR COMPENSATION AGREEMENT” refers to the agreement
 4    entered into between Plaintiff and JIA (defined below), dated February 2, 2018 and
 5    referred to in the agreement as the “Director Compensation Agreement” and attached
 6    to the COMPLAINT as Exhibit B thereto.
 7          15.    “EMPLOYMENT AGREEMENT” refers to the agreement entered into
 8    between Plaintiff and FF, dated January 25, 2018, stating that it “sets forth the terms of
 9    condition[s] of employment of Hong Liu . . . ,” a copy of which was attached to the
 10   COMPLAINT as Exhibit A thereto.
 11         16.    “EVERGRANDE” means China Evergrande New Energy Vehicle Group
 12   Limited, f/k/a Evergrande Health Industry Group Ltd. and all of its corporate parents,
 13   subsidiaries, affiliates, successors, assignees and transferees, including Evergrande
 14   Group and Season Smart Limited, as well as Season Smart Limited’s corporate parents,
 15   subsidiaries, affiliates, successors, assignees and transferees.
 16         17.    “EVERGRANDE TRANSACTION” refers to the Series A financing
 17   transaction and any and all related and side transactions and dealings entered into
 18   between FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart King Ltd. and
 19   Evergrande in or about December 2017, and thereafter, to the date of YOUR response
 20   to these Requests.
 21         18.    “FF” means Faraday&Future Inc. and all of its corporate parents,
 22   subsidiaries, affiliates, successors, assignees and transferees, including, without
 23   limitation, Smart King Ltd., Season Smart Ltd., FF Top Holding Ltd., FF Peak Holding
 24   Limited, Pacific Technology Holding LLC, FF Global Holdings Ltd, LeSee, and City
 25   of Sky Limited, as well as those entities’ corporate parents, subsidiaries, affiliates,
 26   successors, assignees and transferees.
 27         19.    The term “JIA” refers to Jia Yueting, a/k/a “YT Jia,” FF’s former Chief
 28   Executive Officer.
                                                   5
                            PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                               OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 7 of 256 Page ID
                                  #:2259



 1          20.    “SEASON SMART” means Season Smart Limited and all of its corporate
 2    parents, subsidiaries, affiliates, successors, assignees and transferees.
 3          21.    “SMART KING” means FF Intelligent Mobility Global Holdings Ltd.,
 4    formerly known as Smart King Ltd., and all of its corporate parents, subsidiaries,
 5    affiliates, successors, assignees and transferees, including, without limitation,
 6    Faraday&Future Inc., Season Smart Ltd., FF Top Holding Ltd., FF Peak Holding
 7    Limited, Pacific Technology Holding LLC, FF Global Holdings Ltd, LeSee, and City
 8    of Sky Limited, as well as those entities’ corporate parents, subsidiaries, affiliates,
 9    successors, assignees and transferees.
 10         22.    “SMART KING OPTIONS” refers to the equity and/or options in Smart
 11   King that were required to be given to PLAINTIFF under the terms of the
 12   EMPLOYMENT AGREEMENT.
 13         23.     “SPAC Transaction” refers to transaction among FF, Property Solutions
 14   Acquisition Corp. PSAC, and PSAC Merger Sub Ltd., as set forth in the
 15   AGREEMENT AND PLAN OF MERGER.
 16         24.    “1 PERCENT SMART KING VALUE” refers to the cash amount equal to
 17   the value of one percent of the total of Smart King’s equity shares promised to Plaintiff
 18   by Jia and/or Defendants and any of Defendants’ agents or employees, which amount
 19   is defined as “Director Compensation” in the DIRECTOR COMPENSATION
 20   AGREEMENT.
 21                             DOCUMENTS TO BE PRODUCED
 22   REQUEST NO. 1:
 23         All COMMUNICATIONS between YOU AND PLAINTIFF from October 1,
 24   2017 to the date of YOUR responses to these Requests.
 25   REQUEST NO. 2:
 26         ALL DOCUMENTS AND COMMUNICATIONS related to PLAINTIFF’S
 27   employment     at   FF,    including   but   not   limited    to   DOCUMENTS       AND
 28   COMMUNICATIONS relating to (i) the recruitment of PLAINTIFF, (ii) discussion
                                                   6
                            PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                               OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 8 of 256 Page ID
                                  #:2260



 1    and/or negotiation of the terms of PLAINTIFF’S actual or potential employment with
 2    FF, (iii) the scope and dates of PLAINTIFF’S employment with FF, (iv) the duties
 3    which PLAINTIFF was obligated to perform in connection with his employment with
 4    FF, (v) the compensation, in any form, that PLAINTIFF would receive, received, or is
 5    entitled to receive from FF in connection with his employment with FF, (vi) the
 6    termination of PLAINTIFF’s employment, and (vii) PLAINTIFF’S personnel file.
 7    REQUEST NO. 3:
 8          ALL       DOCUMENTS           AND       COMMUNICATIONS                 related   to   the
 9    EVERGRANDE TRANSACTION, including, without limitation, relating to any
 10   amounts invested by EVERGRANDE in FF and any and all related and side transactions
 11   and dealings.
 12   REQUEST NO. 4:
 13         ALL DOCUMENTS AND COMMUNICATIONS related to the negotiation,
 14   formation,   drafting,      execution,    and/or    discussion   of    the    EMPLOYMENT
 15   AGREEMENT, including as ALL DOCUMENTS AND COMMUNICATIONS related
 16   to any terms of PLAINTIFF’S employment with FF or consideration given to Plaintiff
 17   in exchange for his employment with FF contained in the EMPLOYMENT
 18   AGREEEMENT or any disputes between PLAINTIFF AND DEFENDANTS relating
 19   the EMPLOYMENT AGREEMENT.
 20   REQUEST NO. 5:
 21         ALL DOCUMENTS AND COMMUNICATIONS related to the negotiation,
 22   formation,      drafting,    execution,    and/or     discussion      of     the   DIRECTOR
 23   COMPENSATION AGREEMENT, including as ALL DOCUMENTS AND
 24   COMMUNICATIONS related to any terms of PLAINTIFF’S employment with FF or
 25   consideration given to Plaintiff in exchange for his employment with FF contained in
 26   the DIRECTOR COMPENSATION AGREEEMENT, or any disputes between
 27

 28
                                                     7
                             PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                                OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 9 of 256 Page ID
                                  #:2261



 1    PLAINTIFF AND DEFENDANTS relating the DIRECTOR COMPENSATION
 2    AGREEMENT.
 3    REQUEST NO. 6:
 4          ALL DOCUMENTS AND COMMUNICATIONS related to the SMART KING
 5    OPTIONS, including not limited to, any and all drafts or of the September 2018
 6    Resolutions, executed and unexecuted, as referenced in paragraphs 64-66 and 98 of the
 7    COMPLAINT, the current and former status of the SMART KING OPTIONS (e.g.,
 8    vested, unvested, terminated, cancelled, expired, etc.), as well as any and all issuances,
 9    grants, vestings, exercisings, givings, assignments, or transfers (with or without
 10   valuable consideration) of the SMART KING OPTIONS.
 11   REQUEST NO. 7:
 12         ALL COMMUNICATIONS among Defendants and the parties to the
 13   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers, or
 14   other professionals working on behalf of such parties) relating to the SMART KING
 15   OPTIONS.
 16   REQUEST NO. 8:
 17         ALL COMMUNICATIONS among Defendants and the parties to the
 18   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers, or
 19   other professionals working on behalf of such parties) relating to Plaintiff’s claims in
 20   this ACTION.
 21   REQUEST NO. 9:
 22         ALL COMMUNICATIONS among Defendants and the parties to the
 23   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers, or
 24   other professionals working on behalf of such parties) relating to Plaintiff’s claims in
 25   the BANKRUPTCY ACTION.
 26   REQUEST NO. 10:
 27         ALL COMMUNICATIONS among Defendants and the parties to the
 28   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers, or
                                                  8
                           PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                              OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 10 of 256 Page ID
                                   #:2262



  1   other professionals working on behalf of such parties) relating to the EMPLOYMENT
  2   AGREEMENT.
  3   REQUEST NO. 11:
  4         ALL COMMUNICATIONS among Defendants and the parties to the
  5   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers, or
  6   other professionals working on behalf of such parties) relating to the DIRECTOR
  7   COMPENSATION AGREEMENT.
  8   REQUEST NO. 12:
  9         ALL DOCUMENTS AND COMMUNICATIONS related to the option
 10   conversion, as described in § 3.05 of the AGREEMENT AND PLAN OF MERGER,
 11   including but not limited to the (i) “Exchange Ratio” (as defined in the Agreement); (ii)
 12   the number of shares of “Acquiror Common Stock” (as defined in the Agreement) that
 13   will be outstanding immediately following the closing of the SPAC TRANSACTION;
 14   and (iii) Schedules 4.06(a), 4.06(b), and 4.06(f) to the AGREEMENT AND PLAN OF
 15   MERGER.
 16   REQUEST NO. 13:
 17         ALL DOCUMENTS AND COMMUNICATIONS related to a lock-up period in
 18   connection with the SPAC TRANSACTION, including but not limited to Exhibit G
 19   (Form of Lock-up Agreement) to the AGREEMENT AND PLAN OF MERGER.
 20   REQUEST NO. 14:
 21         ALL DOCUMENTS AND COMMUNICATIONS related to FF’s ability to issue
 22   options and/or shares in FF or in any of FF’s subsidiaries, affiliates, or parent companies
 23   to Plaintiff or any other PERSON or entity upon the consummation of the transactions
 24   contemplated by the AGREEMENT AND PLAN OF MERGER.
 25   REQUEST NO. 15:
 26         ALL DOCUMENTS AND COMMUNICATIONS related to the 1 PERCENT
 27   SMART KING VALUE, without limitation, all documents affecting the value of the 1
 28   PERCENT SMART KING VALUE to be paid to Plaintiff including but not limited to,
                                                  9
                           PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                              OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 11 of 256 Page ID
                                   #:2263



  1   any disposal of assets, change of control, governance alteration, organizational
  2   restructuring, any domestic and foreign transfer of any technology and intellectual
  3   property rights in and outside of the United States, any recorded or non-recorded
  4   financial transactions, any related party transactions including but not limited to YOUR
  5   directly or indirectly controlled entities, family and friends, any legal and regulatory
  6   sanctions, any immigration, discrimination, ethical, labor, regulatory, export controls,
  7   IP protection and compliance breaches and violations.
  8   REQUEST NO. 16:
  9         ALL DOCUMENTS AND COMMUNICATIONS sufficient to identify any
 10   transactions, including but not limited to any merger, acquisition, sale, or disposal of
 11   assets, tangible or intangible, resulting in cash available to FF (or its successors and
 12   assigns) for the 1 PERCENT SMART KING VALUE.
 13   REQUEST NO. 17:
 14         ALL DOCUMENTS AND COMMUNICATIONS sufficient to identify any
 15   change in control of FF, resulting in cash available to FF (or its successors and assigns)
 16   for the 1 PERCENT SMART KING VALUE.
 17   REQUEST NO. 18:
 18         DOCUMENTS AND COMMUNICATIONS sufficient to identify the current
 19   ownership structure of FF, including FF’s parent entities, subsidiaries, and affiliates.
 20   REQUEST NO. 19:
 21         DOCUMENTS AND COMMUNICATIONS sufficient to identify the
 22   anticipated or proposed ownership structure of FF, including FF’s parent entities,
 23   subsidiaries, and affiliates, following the closing of the SPAC TRANSACTION.
 24   REQUEST NO. 20:
 25         ALL DOCUMENTS AND COMMUNICATIONS relating to YOUR policies,
 26   formal or informal, for hiring employees, whether permanent or temporary, including
 27   policies concerning employees’ age, race, sex, gender, nationality, looks or appearance,
 28   or religion.
                                                  10
                           PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                              OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 12 of 256 Page ID
                                   #:2264



  1   REQUEST NO. 21:
  2         ALL DOCUMENTS AND COMMUNICATIONS relating to ANY internal
  3   complaints or reports raised by current or former employees of FF’s concerning
  4   allegations of sexual harassment or hostile work environment, including without
  5   limitation ANY internal or external investigations into those allegations and the
  6   findings thereof, and ANY remediating actions suggested or implemented as a result.
  7   REQUEST NO. 22:
  8         ALL DOCUMENTS AND COMMUNICATIONS relating to DEFENDANTS’
  9   attempts to obtain U.S. visas for individuals, including without limitation ALL
 10   DOCUMENTS AND COMMUNICATIONS related to the U.S. Citizenship &
 11   Immigration Services Division of the Department of Homeland Security May 2018 on-
 12   site inspection of FF.
 13   REQUEST NO. 23:
 14         ALL DOCUMENTS AND COMMUNICATIONS relating to JIA’s threatening
 15   to fire any former or current FF employee, including without limitation Nick Sampson
 16   and Butch Darrow, FF’s former co-founder and Vice President of Quality, respectively.
 17   REQUEST NO. 24:
 18         ALL DOCUMENTS AND COMMUNICATIONS relating to JIA’s October 18,
 19   2018 firing of numerous FF employees.
 20   REQUEST NO. 25:
 21         ALL DOCUMENTS AND COMMUNICATIONS relating to any FF work plan,
 22   draft of any FF internal memoranda concerning FF employee layoffs, FF or its
 23   employees’ compliance with, or potential or actual violation of, U.S. and California
 24   labor codes, fiduciary duties, immigration laws, financial controls and reporting,
 25   internal controls, and privacy laws.
 26   REQUEST NO. 26:
 27         ALL DOCUMENTS AND COMMUNICATIONS relating to any FF board or
 28   management meetings held in September through November 2018, including the
                                               11
                           PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                              OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 13 of 256 Page ID
                                   #:2265



  1   minutes of those meetings.
  2   REQUEST NO. 27:
  3         ALL DOCUMENTS AND COMMUNICATIONS relating to the resignations of
  4   Nick Sampson, Peter Savagian, Dag Reckhorn, and Jeff Risher or other senior FF
  5   management in or around October 2018.
  6   REQUEST NO. 28:
  7         ALL DOCUMENTS AND COMMUNICATIONS relating to PLAINTIFF’s
  8   letter to JIA dated January 23, 2019, including but not limited to FF and/or JIA’S
  9   attempts to limit PLAINTIFF’S roles and responsibilities at FF and any investigations
 10   initiated or done by DEFENDANTS or initiated or done at DEFENDANTS’ behest
 11   concerning the allegations raised in PLAINTIFF’s January 23, 2019 letter.
 12   REQUEST NO. 29:
 13         ALL DOCUMENTS AND COMMUNICATIONS relating to PLAINTIFF’s
 14   being terminated from his position at FF, including but not limited to ALL
 15   DOCUMENT AND COMMUNICATIONS related to purported breaches of the
 16   EMPLOYMENT AGREEMENT, DIRECTOR COMPENSATION AGREEMENT, or
 17   other terms of PLAINTIFF’S employment with FF, or any threats made by JIA or
 18   DEFENDANTS to PLAINTIFF in connection with PLAINTIFF’S challenging the
 19   termination of his employment.
 20   REQUEST NO. 30:
 21         ALL DOCUMENTS AND COMMUNICATIONS relating to JIA or
 22   DEFENDANTS’ attempts to access, enter, or survey PLAINTIFF’S California
 23   residence, including without limitation DEFENDANTS’ attempts (or attempts of
 24   individuals acting at Defendants’ direction) to access, enter, or survey PLAINTIFF’S
 25   California residence.
 26   REQUEST NO. 31:
 27         ALL DOCUMENTS AND COMMUNICATIONS relating to any cash and/or
 28   equity owed to PLAINTIFF under the EMPLOYMENT AGREEMENT, including but
                                                  12
                              PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                                 OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 14 of 256 Page ID
                                   #:2266



  1   not limited to the $2,400,000 owed to PLAINTIFF as a signing bonus, the
  2   approximately $4,000,000 owed to PLAINTIFF as part of PLAINTIFF’S guaranteed
  3   annual base salary, and the SMART KING OPTIONS.
  4   REQUEST NO. 32:
  5         ALL DOCUMENTS AND COMMUNICATIONS relating to JIA’s currently or
  6   ever having been a fugitive of justice, his refusing to return to the PRC, or his refusing
  7   to cooperate with governmental investigations related to fraud.
  8   REQUEST NO. 33:
  9         All DOCUMENTS AND COMMUNICATIONS RELATED TO ANY
 10   affirmative defenses YOU have asserted in this action.
 11
      DATED: February 11, 2021                 THE LAW OFFICES OF BENJAMIN
 12
                                               TAYLOR
 13                                            A Professional Corporation
 14

 15                                            By: /s/ Benjamin Taylor
 16
                                                   BENJAMIN TAYLOR
                                                   Attorney for Plaintiff/Counter-Defendant
 17                                                HONG LIU
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 13
                           PLAINTIFF HONG LIU’S REQUESTS FOR PRODUCTION
                              OF DOCUMENTS TO DEFENDANTS - SET ONE
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 15 of 256 Page ID
                                   #:2267


                                      PROOF OF SERVICE
  1

  2         I am at least eighteen years of age and not a party to this legal action. My
      business address is: 469 Seventh Avenue, Fifth Floor, New York, NY 10018.
  3

  4       On February 11, 2021, I served the foregoing document(s) described as:
  5
      PLAINTIFF HONG LIU’S FIRST SET OF REQUESTS FOR PRODUCTION
      OF DOCUMENTS TO DEFENDANTS
  6

  7
      __ _ BY MAIL I placed the above document(s) in a sealed envelope with postage
           thereon fully prepaid, in the United States mail at Los Angeles, California,
  8        addressed as set forth below. I am readily familiar with the firm’s practice for
  9
           collection and processing of documents for mailing. Under that practice it would
           be deposited with U.S. Postal Service on that same day with postage thereon fully
 10        prepaid in the ordinary course of business. I am aware that on motion of the party
 11
           served, service is presumed invalid if postal cancellation date or postage meter
           date is more than one day after date of deposit for mailing in affidavit.
 12

 13
      __X _ BY ELECTRONIC MAIL Based on a court order or an agreement of the
            parties to accept service by e-mail or electronic transmission, I caused the
 14         documents to be sent to the persons at the e-mail addresses, as last given or
 15
            submitted on any document which he or she has filed in the case, listed on the
            attached service list.
 16

 17
      _ __ BY OVERNIGHT DELIVERY I placed the above document(s) in a sealed
           envelope and placed it for deposit with Golden State Overnight, prepaid for next
 18        day delivery, addressed as set forth below.
 19
      __ _ BY FACSIMILE I transmitted the above document(s) by facsimile transmission
 20        to the fax number(s) set forth below on this date before 5:00 p.m., and received
 21        confirmed transmission reports indicating that the document(s) were
           successfully transmitted.
 22

 23           Lauren E. Grochow                    Attorneys for Defendants
              Mackenzie Willow-Johnson
 24           Troutman Pepper Hamilton
 25           Sanders LLP
              5 Park Plaza, Suite 1400,
 26           Irvine, California 92614
 27

 28
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 16 of 256 Page ID
                                   #:2268



  1
            I declare under penalty of perjury under the laws of the States of New York and
  2   California that the above is true and correct.
  3
            Executed on February 11, 2021, at New York, New York.
  4

  5

  6
                                            /s/ Jake Nachmani
  7                                         Jake Nachmani
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 17 of 256 Page ID
                                   #:2269




                    EXHIBIT 2
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 18 of 256 Page ID
                                                                                                                                                 #:2270


                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                                14   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                                15                          UNITED STATES DISTRICT COURT
                                                                                                                16                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                                  WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                                  Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                20                    Plaintiff,                Honorable Stephen V. Wilson
                                                                                                                21           v.                                 DEFENDANTS’ RESPONSE TO
                                                                                                                                                                PLAINTIFF’S REQUEST FOR
                                                                                                                22   FARADAY&FUTURE INC.,                       PRODUCTION OF DOCUMENTS
                                                                                                                     SMART KING LTD., JIAWEI                    (SET ONE)
                                                                                                                23   WANG, and CHAOYING DENG,
                                                                                                                24                    Defendants.
                                                                                                                25
                                                                                                                     AND RELATED COUNTERCLAIM.
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 19 of 256 Page ID
                                                                                                                                                 #:2271


                                                                                                                 1   PROPOUNDING PARTY:                HONG LIU
                                                                                                                 2   RESPONDING PARTY:                 FARADAY&FUTURE INC., SMART KING
                                                                                                                 3                                     LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                                 4   SET NUMBER:                       ONE
                                                                                                                 5           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure,
                                                                                                                 6   Defendants Faraday&Future Inc. (“FF”), Smart King Ltd., Jiawei Wang, and
                                                                                                                 7   Chaoying Deng (collectively, “Defendants”) hereby respond to the First Set of
                                                                                                                 8   Requests for Production of Documents (“Requests”) propounded by Plaintiff Hong
                                                                                                                 9   Liu (“Liu”), as follows:
                                                                                                                10                              PRELIMINARY STATEMENT
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           These responses are made solely for the purpose of and in relation to this
                                                                                                                12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                     action. Defendants’ responses are subject to their general and specific objections,
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   without waiving and expressly preserving all such objections. Defendants also
                                                                                                                14   submit these responses subject to, without intending to waive, and expressly
                                                                                                                15   preserving: (a) any objections as to competency, relevancy, materiality, privilege
                                                                                                                16   and admissibility of any of the information provided; and (b) the right to object to
                                                                                                                17   any other discovery involving or relating to the subject matter of the Requests
                                                                                                                18   responded to herein.
                                                                                                                19           Defendants have not completed their factual and legal investigation,
                                                                                                                20   discovery or trial preparation. Consequently, the following responses are given
                                                                                                                21   without prejudice to Defendants’ right to produce at a later time subsequently
                                                                                                                22   discovered evidence relating to this action. Defendants reserve their right to
                                                                                                                23   amend, modify, or supplement its responses to the Requests as new information is
                                                                                                                24   obtained, or as Defendants otherwise deem appropriate or necessary.
                                                                                                                25                                GENERAL OBJECTIONS
                                                                                                                26
                                                                                                                             The following general objections (collectively, the “General Objections”) are
                                                                                                                27
                                                                                                                     made to each and every one of the Requests and are incorporated into each and
                                                                                                                28
                                                                                                                     113398245                                 -1-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 20 of 256 Page ID
                                                                                                                                                 #:2272


                                                                                                                 1   every one of Defendants’ objections and responses to the Requests set forth below.
                                                                                                                 2   The express assertion of any objection to any of the Requests in the Responses to
                                                                                                                 3   Requests section, infra, shall not waive, nor shall be construed as a waiver or
                                                                                                                 4   indication of the inapplicability of, any objection set forth in the Preliminary
                                                                                                                 5   Statement or in the General Objections. When a response to any of the Requests
                                                                                                                 6   specifically refers to a response to any earlier Request, that earlier response,
                                                                                                                 7   including any and all objections, is hereby fully incorporated by reference as if the
                                                                                                                 8   same had been set forth in length therein.
                                                                                                                 9           1.    Defendants object to the Requests, and to each specific Request
                                                                                                                10   therein, to the extent that they seek information that is neither relevant to the claim
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   or defense of any party in this action, nor are reasonably calculated to lead to the
                                                                                                                12   discovery of admissible evidence.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           2.    Defendants object to the Requests, and to each specific Request
                                                                                                                14   therein, to the extent that they are overly broad, unduly burdensome, vague and/or
                                                                                                                15   ambiguous to the point of oppression.
                                                                                                                16           3.    Defendants object to the Requests, and to each specific Request
                                                                                                                17   therein, to the extent that they call for documents and/or information that is
                                                                                                                18   protected by the attorney client privilege, common interest doctrine, attorney work-
                                                                                                                19   product doctrine, or any other applicable privilege, doctrine or immunity.
                                                                                                                20           4.    Defendants object to the Requests, and to each specific Request
                                                                                                                21   therein, to the extent that they call for documents and/or information that is
                                                                                                                22   confidential and/or proprietary.
                                                                                                                23           5.    Defendants object to the Requests, and to each specific Request
                                                                                                                24   therein, to the extent that they call for documents and/or information protected from
                                                                                                                25   discovery by any Constitutional, statutory and/or common law privacy right.
                                                                                                                26           6.    Defendants object to the Requests, and to each specific Request
                                                                                                                27   therein, to the extent that they call for the production of documents and/or
                                                                                                                28
                                                                                                                     113398245                                 -2-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 21 of 256 Page ID
                                                                                                                                                 #:2273


                                                                                                                 1   information already in possession of Plaintiff or his counsel, or equally available to
                                                                                                                 2   them, on the grounds that such request is unnecessary, unduly burdensome and
                                                                                                                 3   oppressive; constitutes annoyance, harassment and oppression of Defendants; and
                                                                                                                 4   goes beyond the obligations imposed or authorized by law.
                                                                                                                 5           7.    In responding to the Requests, and to each specific Request therein,
                                                                                                                 6   Defendants do not waive: (i) any objections to the admissibility of, competency of,
                                                                                                                 7   relevancy of, materiality of or privilege attaching to any information provided; or
                                                                                                                 8   (ii) the right to object to other discovery requests or undertakings involving or
                                                                                                                 9   relating to the subject matter of the requests herein. Nothing contained herein
                                                                                                                10   constitutes or should be construed as an admission relative to the existence or non-
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   existence of any fact or information. An objection or answer provided in response
                                                                                                                12   to any Request herein in no way constitutes and should not be construed as an
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   admission of the relevancy or admissibility of any document or information.
                                                                                                                14   Defendants expressly do not concede the relevancy or materiality of the Requests,
                                                                                                                15   of any specific Request therein, or of the subject matter to which any of the
                                                                                                                16   Requests refer.
                                                                                                                17           8.    The burdens of producing the requested information in the form
                                                                                                                18   specified, if any, by Plaintiff, i.e., as ESI, outweighs any benefits of such a
                                                                                                                19   production; will be cumulative or duplicative of information in Plaintiff’s
                                                                                                                20   possession; and is available from other more convenient sources.
                                                                                                                21           9.    Each and every response and objection to each specific Request set
                                                                                                                22   forth hereinafter shall be deemed to specifically incorporate the foregoing
                                                                                                                23   Preliminary Statement and the General Objections. The express reference to or
                                                                                                                24   inclusion of any objection to any Request in no way constitutes, and should not be
                                                                                                                25   construed as a waiver, or admission of the inapplicability of, any other objection.
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                                 -3-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 22 of 256 Page ID
                                                                                                                                                 #:2274


                                                                                                                 1                          OBJECTIONS TO INSTRUCTIONS
                                                                                                                 2           Defendants object to each of the instructions and to the Requests in general,
                                                                                                                 3   to the extent that they call for or require Defendants to do some act that is not
                                                                                                                 4   required by the Federal Rules of Civil Procedure and the applicable Local Rules of
                                                                                                                 5   the United States District Court for the Central District of California.
                                                                                                                 6                            OBJECTIONS TO DEFINITIONS
                                                                                                                 7           1.     Defendants object to the terms “YOU” and “YOUR” as used in the
                                                                                                                 8   Requests on the grounds that the definition is unreasonably broad. Depending upon
                                                                                                                 9   Liu’s intended meaning, the definitions of those terms are vague and, subject to
                                                                                                                10   context, are artificially narrow and unreasonably restrictive or unreasonably broad
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   and overreaching. Additionally, Liu’s use of these terms, as defined, improperly
                                                                                                                12   seeks information protected from discovery based on a Privilege or Privacy. In
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   particular, Defendants object to these terms to the extent they include counsel for
                                                                                                                14   Defendants, other than Liu, or potential expert testimony. Defendants will search
                                                                                                                15   for information responsive to a given request in the files of: (a) Defendants’
                                                                                                                16   designated custodians, and (b) files located elsewhere in Defendants’ corporate
                                                                                                                17   headquarters that would reasonably likely contain responsive, non-cumulative,
                                                                                                                18   reasonably accessible Documents and electronically stored information. The
                                                                                                                19   foregoing reflects Defendants’ “Scope” objection and position.
                                                                                                                20           2.     Defendants object to the terms “COMMUNICATION” and
                                                                                                                21   “COMMUNICATIONS” because the definition is unreasonably broad and
                                                                                                                22   therefore the Requests, if any, to which the term applies are unreasonably
                                                                                                                23   burdensome. Defendants further object to the term “COMMUNICATION” and
                                                                                                                24   “COMMUNICATIONS” to the extent that they seek communications protected by
                                                                                                                25   a Privilege.
                                                                                                                26           3.     Defendants object to the terms “DOCUMENT” and “DOCUMENTS”
                                                                                                                27   because the definition is overly broad and unduly burdensome, and further object to
                                                                                                                28
                                                                                                                     113398245                                 -4-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 23 of 256 Page ID
                                                                                                                                                 #:2275


                                                                                                                 1   the extent that the definition imposes obligations on Liu beyond those required
                                                                                                                 2   under Federal Rules of Civil Procedure 26 and 34, and the applicable Local Rules
                                                                                                                 3   of the United States District Court for the Central District of California.
                                                                                                                 4   Defendants also object to the terms “DOCUMENT” and “DOCUMENTS” to the
                                                                                                                 5   extent that those terms include DOCUMENTS protected by a Privilege or Privacy.
                                                                                                                 6           4.    Defendants object to the term “broadest sense” within the definition of
                                                                                                                 7   “REFLECTING” and “RELATING TO” and “RELATED TO” as overly broad and
                                                                                                                 8   to the extent it seeks information not relevant to any party’s claim or defense and
                                                                                                                 9   not proportional to the needs of the case.
                                                                                                                10           5.    Defendants object to the term “PERSON” and “PERSONS” because
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the definition is overly broad and unduly burdensome.
                                                                                                                12                  RESPONSES TO REQUESTS FOR PRODUCTION
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   REQUEST NO. 1:
                                                                                                                14           All COMMUNICATIONS between YOU AND PLAINTIFF from October
                                                                                                                15   1, 2017 to the date of YOUR responses to these Requests.
                                                                                                                16   RESPONSE TO REQUEST NO. 1:
                                                                                                                17           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                18   unduly burdensome to the extent it includes COMMUNICATIONS that are not
                                                                                                                19   relevant to any party’s claim or defense under Rule 26(b)(1), such as menus
                                                                                                                20   exchanged for any working lunch(es) and routine administrative announcements
                                                                                                                21   sent to multiple recipients. Further, Defendants object to this request to the extent it
                                                                                                                22   seeks “all” documents such that it lacks specificity and reasonable particularity, as
                                                                                                                23   required by Fed. R. Civ. P. 34(b)(1)(A). In addition, Defendants object on the
                                                                                                                24   grounds that this request seeks COMMUNICATIONS protected by attorney-client
                                                                                                                25   privilege by the nature of Liu’s role at FF.
                                                                                                                26           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                27   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                28
                                                                                                                     113398245                                 -5-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 24 of 256 Page ID
                                                                                                                                                 #:2276


                                                                                                                 1   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                 2   related to this action and responsive to this request.
                                                                                                                 3   REQUEST NO. 2:
                                                                                                                 4           ALL DOCUMENTS AND COMMUNICATIONS related to PLAINTIFF’S
                                                                                                                 5   employment at FF, including but not limited to DOCUMENTS AND
                                                                                                                 6   COMMUNICATIONS relating to (i) the recruitment of PLAINTIFF, (ii) discussion
                                                                                                                 7   and/or negotiation of the terms of PLAINTIFF’S actual or potential employment
                                                                                                                 8   with FF, (iii) the scope and dates of PLAINTIFF’S employment with FF, (iv) the
                                                                                                                 9   duties which PLAINTIFF was obligated to perform in connection with his
                                                                                                                10   employment with FF, (v) the compensation, in any form, that PLAINTIFF would
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   receive, received, or is entitled to receive from FF in connection with his
                                                                                                                12   employment with FF, (vi) the termination of PLAINTIFF’s employment, and (vii)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   PLAINTIFF’S personnel file.
                                                                                                                14   RESPONSE TO REQUEST NO. 2:
                                                                                                                15           Defendants object on the grounds that this request seeks
                                                                                                                16   COMMUNICATIONS protected by attorney-client privilege or work product
                                                                                                                17   doctrine.
                                                                                                                18           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                19   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                20   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                21   related to this action and responsive to this request.
                                                                                                                22   REQUEST NO. 3:
                                                                                                                23           ALL DOCUMENTS AND COMMUNICATIONS related to the
                                                                                                                24   EVERGRANDE TRANSACTION, including, without limitation, relating to any
                                                                                                                25   amounts invested by EVERGRANDE in FF and any and all related and side
                                                                                                                26   transactions and dealings.
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                                 -6-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 25 of 256 Page ID
                                                                                                                                                 #:2277


                                                                                                                 1   RESPONSE TO REQUEST NO. 3:
                                                                                                                 2           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 3   unduly burdensome to the extent it includes DOCUMENTS and
                                                                                                                 4   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                 5   Rule 26(b)(1), such as publicly-available articles regarding the transaction. Further,
                                                                                                                 6   Defendants object to this request to the extent it seeks “all” DOCUMENTS and
                                                                                                                 7   COMMUNICATIONS such that it lacks specificity and reasonable particularity, as
                                                                                                                 8   required by Fed. R. Civ. P. 34(b)(1)(A). Defendants object to the term
                                                                                                                 9   “EVERGRANDE” as overly broad to the extent it includes “all . . . corporate
                                                                                                                10   parents, subsidiaries, affiliates, successors, assignees and transferees . . . as well as
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Season Smart Limited’s corporate parents, subsidiaries, affiliates, successors,
                                                                                                                12   assignees and transferees” Defendants further do not have knowledge of all such
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   entities that may meet this definition. In addition, Defendants object that the term
                                                                                                                14   “side transactions and dealings” is vague and ambiguous: the phrase is not defined
                                                                                                                15   and it is unclear what comprises “side transactions and dealings.” In addition,
                                                                                                                16   Defendants object on the grounds that this request seeks DOCUMENTS and
                                                                                                                17   COMMUNICATIONS protected by attorney-client privilege or work-product
                                                                                                                18   doctrine.
                                                                                                                19           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                20   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                21   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                22   related to this action and responsive to this request.
                                                                                                                23   REQUEST NO. 4:
                                                                                                                24           ALL DOCUMENTS AND COMMUNICATIONS related to the negotiation,
                                                                                                                25   formation, drafting, execution, and/or discussion of the EMPLOYMENT
                                                                                                                26   AGREEMENT, including as ALL DOCUMENTS AND COMMUNICATIONS
                                                                                                                27   related to any terms of PLAINTIFF’S employment with FF or consideration given
                                                                                                                28   to Plaintiff in exchange for his employment with FF contained in the
                                                                                                                     113398245                                  -7-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 26 of 256 Page ID
                                                                                                                                                 #:2278


                                                                                                                 1   EMPLOYMENT AGREEMENT or any disputes between PLAINTIFF AND
                                                                                                                 2   DEFENDANTS relating the EMPLOYMENT AGREEMENT.
                                                                                                                 3   RESPONSE TO REQUEST NO. 4:
                                                                                                                 4           Defendants object on the grounds that this request seeks DOCUMENTS and
                                                                                                                 5   COMMUNICATIONS protected by attorney-client privilege and work product
                                                                                                                 6   doctrine.
                                                                                                                 7           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                 8   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                 9   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                10   related to this action and responsive to this request.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   REQUEST NO. 5:
                                                                                                                12           ALL DOCUMENTS AND COMMUNICATIONS related to the negotiation,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   formation, drafting, execution, and/or discussion of the DIRECTOR
                                                                                                                14   COMPENSATION AGREEMENT, including as ALL DOCUMENTS AND
                                                                                                                15   COMMUNICATIONS related to any terms of PLAINTIFF’S employment with FF
                                                                                                                16   or consideration given to Plaintiff in exchange for his employment with FF
                                                                                                                17   contained in the DIRECTOR COMPENSATION AGREEMENT, or any disputes
                                                                                                                18   between PLAINTIFF AND DEFENDANTS relating the DIRECTOR
                                                                                                                19   COMPENSATION AGREEMENT.
                                                                                                                20   RESPONSE TO REQUEST NO. 5:
                                                                                                                21           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                22   unduly burdensome because it seeks information regarding the DIRECTOR
                                                                                                                23   COMPENSATION AGREEMENT, which is not relevant to any party’s claim or
                                                                                                                24   defense under Rule 26(b)(1) and with Defendants understand to be void,
                                                                                                                25   rescindable, and unenforceable. In addition, Defendants object on the grounds that
                                                                                                                26   this request seeks DOCUMENTS and COMMUNICATIONS protected by
                                                                                                                27   attorney-client privilege and work product doctrine.
                                                                                                                28
                                                                                                                     113398245                                 -8-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 27 of 256 Page ID
                                                                                                                                                 #:2279


                                                                                                                 1           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                 2   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                 3   will meet and confer with Liu to determine what documents, if any, may be relevant
                                                                                                                 4   to the parties’ claims and defenses.
                                                                                                                 5   REQUEST NO. 6:
                                                                                                                 6           ALL DOCUMENTS AND COMMUNICATIONS related to the SMART
                                                                                                                 7   KING OPTIONS, including not limited to, any and all drafts or of the September
                                                                                                                 8   2018 Resolutions, executed and unexecuted, as referenced in paragraphs 64-66 and
                                                                                                                 9   98 of the COMPLAINT, the current and former status of the SMART KING
                                                                                                                10   OPTIONS (e.g., vested, unvested, terminated, cancelled, expired, etc.), as well as
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   any and all issuances, grants, vestings, exercisings, givings, assignments, or
                                                                                                                12   transfers (with or without valuable consideration) of the SMART KING OPTIONS.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   RESPONSE TO REQUEST NO. 6:
                                                                                                                14           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                15   unduly burdensome because it seeks information regarding the SMART KING
                                                                                                                16   OPTIONS, which is not relevant to any party’s claim or defense under Rule 26(b)(1),
                                                                                                                17   including information relating to third parties who may have such options. In
                                                                                                                18   addition, Defendants object on the grounds that this request seeks DOCUMENTS
                                                                                                                19   and COMMUNICATIONS protected by attorney-client privilege.                       Further,
                                                                                                                20   Defendants object to this request to the extent it seeks “all” DOCUMENTS and
                                                                                                                21   COMMUNICATIONS such that it lacks specificity and reasonable particularity, as
                                                                                                                22   required by Fed. R. Civ. P. 34(b)(1)(A). Defendants object to the term “SMART
                                                                                                                23   KING OPTIONS” on the grounds that it is argumentative and misstates facts by
                                                                                                                24   claiming “options in Smart King that were required to be given to PLAINTIFF under
                                                                                                                25   the terms of the EMPLOYMENT AGREEMENT.” Defendants’ position is that the
                                                                                                                26   EMPLOYMENT AGREEMENT is void, rescindable, and enforceable and, thus, no
                                                                                                                27   options were “required” to be given to PLAINTIFF thereunder.
                                                                                                                28
                                                                                                                     113398245                                -9-
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 28 of 256 Page ID
                                                                                                                                                 #:2280


                                                                                                                 1           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                 2   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                 3   will produce all non-privileged documents relating to the SMART KING
                                                                                                                 4   OPTIONS as they relate to Liu.
                                                                                                                 5   REQUEST NO. 7:
                                                                                                                 6           ALL COMMUNICATIONS among Defendants and the parties to the
                                                                                                                 7   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers,
                                                                                                                 8   or other professionals working on behalf of such parties) relating to the SMART
                                                                                                                 9   KING OPTIONS.
                                                                                                                10   RESPONSE TO REQUEST NO. 7:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                12   unduly burdensome because it seeks information regarding the SMART KING
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   OPTIONS that is not relevant to any party’s claim or defense under Rule 26(b)(1).
                                                                                                                14   In addition, Defendants object on the grounds that this request seeks
                                                                                                                15   COMMUNICATIONS protected by attorney-client privilege, such as “counsel.”
                                                                                                                16   Further, Defendants object to this request to the extent it seeks “all”
                                                                                                                17   COMMUNICATIONS such that it lacks specificity and reasonable particularity, as
                                                                                                                18   required by Fed. R. Civ. P. 34(b)(1)(A). Moreover, this request improperly seeks
                                                                                                                19   information in the possession of third-parties, like investment bankers or “other”
                                                                                                                20   undefined “professionals,” and not within Defendants’ possession, custody, or
                                                                                                                21   control.
                                                                                                                22           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                23   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                24   will meet and confer with Liu to determine what documents, if any, may be relevant
                                                                                                                25   to the parties’ claims and defenses.
                                                                                                                26   REQUEST NO. 8:
                                                                                                                27           ALL COMMUNICATIONS among Defendants and the parties to the
                                                                                                                28   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers,
                                                                                                                     113398245                               - 10 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 29 of 256 Page ID
                                                                                                                                                 #:2281


                                                                                                                 1   or other professionals working on behalf of such parties) relating to Plaintiff’s
                                                                                                                 2   claims in this ACTION.
                                                                                                                 3   RESPONSE TO REQUEST NO. 8:
                                                                                                                 4           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 5   unduly burdensome because it seeks information regarding the AGREEMENT
                                                                                                                 6   AND PLAN OF MERGER, which is not relevant to any party’s claim or defense
                                                                                                                 7   under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN OF MERGER is
                                                                                                                 8   dated as of January 27, 2021, almost two years after Plaintiff’s employment with
                                                                                                                 9   FF ended such that it has no bearing on any party’s claim or defense. In addition,
                                                                                                                10   as of the date of this response, the referenced AGREEMENT AND PLAN OF
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   MERGER is regarding a pending transaction that has yet to be finalized.
                                                                                                                12   Defendants also object on the grounds that this request seeks
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   COMMUNICATIONS protected by attorney-client privilege, such as “counsel.”
                                                                                                                14   Further, Defendants object to this request to the extent it seeks “all”
                                                                                                                15   COMMUNICATIONS such that it lacks specificity and reasonable particularity, as
                                                                                                                16   required by Fed. R. Civ. P. 34(b)(1)(A). Moreover, this request improperly seeks
                                                                                                                17   information in the possession of third-parties, like investment bankers or “other”
                                                                                                                18   undefined “professionals,” and not within Defendants’ possession, custody, or
                                                                                                                19   control.
                                                                                                                20           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                21   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                22   will produce the AGREEMENT AND PLAN OF MERGER and all final exhibits
                                                                                                                23   thereto.
                                                                                                                24   REQUEST NO. 9:
                                                                                                                25           ALL COMMUNICATIONS among Defendants and the parties to the
                                                                                                                26   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers,
                                                                                                                27   or other professionals working on behalf of such parties) relating to Plaintiff’s
                                                                                                                28   claims in the BANKRUPTCY ACTION.
                                                                                                                     113398245                                 - 11 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 30 of 256 Page ID
                                                                                                                                                 #:2282


                                                                                                                 1   RESPONSE TO REQUEST NO. 9:
                                                                                                                 2           Defendants object to this request as an improper attempt to use discovery in
                                                                                                                 3   this ACTION to achieve discovery in another lawsuit, the BANKRUPTCY
                                                                                                                 4   ACTION. See Hukman v. Sw. Airlines Co., No. 18CV1204-GPC (RBB), 2019 WL
                                                                                                                 5   2289390, at *3 (S.D. Cal. May 28, 2019) (“A party is not permitted to exploit the
                                                                                                                 6   liberal federal discovery rules to obtain information for purposes unrelated to the
                                                                                                                 7   case at hand, including for use in other lawsuits.” (internal citations omitted)). In
                                                                                                                 8   addition, Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 9   unduly burdensome because it seeks information regarding the AGREEMENT
                                                                                                                10   AND PLAN OF MERGER, which is not relevant to any party’s claim or defense
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN OF MERGER is
                                                                                                                12   dated as of January 27, 2021, almost two years after Plaintiff’s employment with
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   FF ended such that it has no bearing on any party’s claim or defense. In addition,
                                                                                                                14   as of the date of this response, the referenced AGREEMENT AND PLAN OF
                                                                                                                15   MERGER is regarding a still pending transaction that has yet to be finalized.
                                                                                                                16   Furthermore, Defendants object on the grounds that this request seeks
                                                                                                                17   COMMUNICATIONS protected by attorney-client privilege, such as “counsel.”
                                                                                                                18   Lastly, Defendants object to this request to the extent it seeks “all”
                                                                                                                19   COMMUNICATIONS such that it lacks specificity and reasonable particularity, as
                                                                                                                20   required by Fed. R. Civ. P. 34(b)(1)(A). Moreover, this request improperly seeks
                                                                                                                21   information in the possession of third-parties, like investment bankers or “other”
                                                                                                                22   undefined “professionals,” and not within Defendants’ possession, custody, or
                                                                                                                23   control.
                                                                                                                24           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                25   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                26   will produce the AGREEMENT AND PLAN OF MERGER and all final exhibits
                                                                                                                27   thereto.
                                                                                                                28
                                                                                                                     113398245                                - 12 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 31 of 256 Page ID
                                                                                                                                                 #:2283


                                                                                                                 1   REQUEST NO. 10:
                                                                                                                 2           ALL COMMUNICATIONS among Defendants and the parties to the
                                                                                                                 3   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers,
                                                                                                                 4   or other professionals working on behalf of such parties) relating to the
                                                                                                                 5   EMPLOYMENT AGREEMENT.
                                                                                                                 6   RESPONSE TO REQUEST NO. 10:
                                                                                                                 7           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 8   unduly burdensome because it seeks information regarding the AGREEMENT
                                                                                                                 9   AND PLAN OF MERGER, which is not relevant to any party’s claim or defense
                                                                                                                10   under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN OF MERGER is
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   dated as of January 27, 2021, almost two years after Plaintiff’s employment with
                                                                                                                12   FF ended such that it has no bearing on any party’s claim or defense or the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   EMPLOYMENT AGREEMENT. In addition, as of the date of this response, the
                                                                                                                14   referenced AGREEMENT AND PLAN OF MERGER is regarding a still pending
                                                                                                                15   transaction that has yet to be finalized. In addition, Defendants object on the
                                                                                                                16   grounds that this request seeks COMMUNICATIONS protected by attorney-client
                                                                                                                17   privilege, such as “counsel.” Further, Defendants object to this request to the extent
                                                                                                                18   it seeks “all” COMMUNICATIONS such that it lacks specificity and reasonable
                                                                                                                19   particularity, as required by Fed. R. Civ. P. 34(b)(1)(A). Moreover, this request
                                                                                                                20   improperly seeks information in the possession of third-parties, like investment
                                                                                                                21   bankers or “other” undefined “professionals,” and not within Defendants’
                                                                                                                22   possession, custody, or control.
                                                                                                                23           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                24   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                25   will produce the AGREEMENT AND PLAN OF MERGER and all final exhibits
                                                                                                                26   thereto.
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                                 - 13 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 32 of 256 Page ID
                                                                                                                                                 #:2284


                                                                                                                 1   REQUEST NO. 11:
                                                                                                                 2           ALL COMMUNICATIONS among Defendants and the parties to the
                                                                                                                 3   AGREEMENT AND PLAN OF MERGER (including counsel, investment bankers,
                                                                                                                 4   or other professionals working on behalf of such parties) relating to the
                                                                                                                 5   DIRECTOR COMPENSATION AGREEMENT.
                                                                                                                 6   RESPONSE TO REQUEST NO. 11:
                                                                                                                 7           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 8   unduly burdensome because it seeks information regarding the AGREEMENT
                                                                                                                 9   AND PLAN OF MERGER, which is not relevant to any party’s claim or defense
                                                                                                                10   under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN OF MERGER is
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   dated as of January 27, 2021, almost two years after Plaintiff’s employment with
                                                                                                                12   FF ended such that it has no bearing on any party’s claim or defense. In addition,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   as of the date of this response, the referenced AGREEMENT AND PLAN OF
                                                                                                                14   MERGER is regarding a still pending transaction that has yet to be finalized.
                                                                                                                15   Further, any communications regarding the DIRECTOR COMPENSATION
                                                                                                                16   AGREEMENT, whether within the context of the AGREEMENT AND PLAN OF
                                                                                                                17   MERGER or otherwise, are not relevant to any party’s claim or defense under Rule
                                                                                                                18   26(b)(1) as neither party brings a claim premised thereon. In addition, Defendants
                                                                                                                19   object on the grounds that this request seeks COMMUNICATIONS protected by
                                                                                                                20   attorney-client privilege, such as “counsel.” Further, Defendants object to this
                                                                                                                21   request to the extent it seeks “all” COMMUNICATIONS such that it lacks
                                                                                                                22   specificity and reasonable particularity, as required by Fed. R. Civ. P. 34(b)(1)(A).
                                                                                                                23           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                24   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                25   will produce the AGREEMENT AND PLAN OF MERGER and all final exhibits
                                                                                                                26   thereto.
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                                 - 14 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 33 of 256 Page ID
                                                                                                                                                 #:2285


                                                                                                                 1   REQUEST NO. 12:
                                                                                                                 2           ALL DOCUMENTS AND COMMUNICATIONS related to the option
                                                                                                                 3   conversion, as described in § 3.05 of the AGREEMENT AND PLAN OF
                                                                                                                 4   MERGER, including but not limited to the (i) “Exchange Ratio” (as defined in the
                                                                                                                 5   Agreement); (ii) the number of shares of “Acquiror Common Stock” (as defined in
                                                                                                                 6   the Agreement) that will be outstanding immediately following the closing of the
                                                                                                                 7   SPAC TRANSACTION; and (iii) Schedules 4.06(a), 4.06(b), and 4.06(f) to the
                                                                                                                 8   AGREEMENT AND PLAN OF MERGER.
                                                                                                                 9   RESPONSE TO REQUEST NO. 12:
                                                                                                                10           Defendants object to this request on the grounds that it is overly broad and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   unduly burdensome because it seeks information regarding the AGREEMENT
                                                                                                                12   AND PLAN OF MERGER, which is not relevant to any party’s claim or defense
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN OF MERGER is
                                                                                                                14   dated as of January 27, 2021, almost two years after Plaintiff’s employment with
                                                                                                                15   FF ended such that it has no bearing on any party’s claim or defense. In addition,
                                                                                                                16   as of the date of this response, the referenced AGREEMENT AND PLAN OF
                                                                                                                17   MERGER is regarding a still pending transaction that has yet to be finalized and the
                                                                                                                18   SPAC TRANSACTION has not yet occurred. In addition, Defendants object on
                                                                                                                19   the grounds that this request seeks DOCUMENTS and COMMUNICATIONS
                                                                                                                20   protected by attorney-client privilege and the work-product doctrine. Further,
                                                                                                                21   Defendants object to this request to the extent it seeks “all” DOCUMENTS and
                                                                                                                22   COMMUNICATIONS such that it lacks specificity and reasonable particularity, as
                                                                                                                23   required by Fed. R. Civ. P. 34(b)(1)(A).
                                                                                                                24           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                25   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                26   will produce the AGREEMENT AND PLAN OF MERGER and all final exhibits
                                                                                                                27   thereto.
                                                                                                                28
                                                                                                                     113398245                                 - 15 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 34 of 256 Page ID
                                                                                                                                                 #:2286


                                                                                                                 1   REQUEST NO. 13:
                                                                                                                 2           ALL DOCUMENTS AND COMMUNICATIONS related to a lock-up
                                                                                                                 3   period in connection with the SPAC TRANSACTION, including but not limited to
                                                                                                                 4   Exhibit G (Form of Lock-up Agreement) to the AGREEMENT AND PLAN OF
                                                                                                                 5   MERGER.
                                                                                                                 6   RESPONSE TO REQUEST NO. 13:
                                                                                                                 7           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 8   unduly burdensome because it seeks information regarding the SPAC
                                                                                                                 9   TRANSACTION, as described in the AGREEMENT AND PLAN OF MERGER,
                                                                                                                10   which is not relevant to any party’s claim or defense under Rule 26(b)(1).
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Moreover, the AGREEMENT AND PLAN OF MERGER is dated as of January 27,
                                                                                                                12   2021, almost two years after Plaintiff’s employment with FF ended such that it has
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   no bearing on any party’s claim or defense. In addition, as of the date of this
                                                                                                                14   response, the referenced AGREEMENT AND PLAN OF MERGER is regarding a
                                                                                                                15   still pending transaction that has yet to be finalized and the SPAC TRANSACTION
                                                                                                                16   has not yet occurred. Accordingly, these matters have no bearing on either party’s
                                                                                                                17   claims or defenses arising from the EMPLOYMENT AGREEMENT. Further,
                                                                                                                18   Defendants object on the grounds that this request seeks DOCUMENTS and
                                                                                                                19   COMMUNICATIONS protected by attorney-client privilege and the work-product
                                                                                                                20   doctrine. And, Defendants object to this request to the extent it seeks “all”
                                                                                                                21   DOCUMENTS and COMMUNICATIONS such that it lacks specificity and
                                                                                                                22   reasonable particularity, as required by Fed. R. Civ. P. 34(b)(1)(A).
                                                                                                                23           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                24   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                25   will produce the AGREEMENT AND PLAN OF MERGER and all final exhibits
                                                                                                                26   thereto.
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                                 - 16 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 35 of 256 Page ID
                                                                                                                                                 #:2287


                                                                                                                 1   REQUEST NO. 14:
                                                                                                                 2           ALL DOCUMENTS AND COMMUNICATIONS related to FF’s ability to
                                                                                                                 3   issue options and/or shares in FF or in any of FF’s subsidiaries, affiliates, or parent
                                                                                                                 4   companies to Plaintiff or any other PERSON or entity upon the consummation of
                                                                                                                 5   the transactions contemplated by the AGREEMENT AND PLAN OF MERGER.
                                                                                                                 6   RESPONSE TO REQUEST NO. 14:
                                                                                                                 7           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 8   unduly burdensome because it seeks information “contemplated by” the
                                                                                                                 9   AGREEMENT AND PLAN OF MERGER, which is not relevant to any party’s
                                                                                                                10   claim or defense under Rule 26(b)(1). Moreover, the AGREEMENT AND PLAN
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   OF MERGER is dated as of January 27, 2021, almost two years after Plaintiff’s
                                                                                                                12   employment with FF ended such that it has no bearing on any party’s claim or
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   defense. In addition, as of the date of this response, the referenced AGREEMENT
                                                                                                                14   AND PLAN OF MERGER is regarding a pending transaction that has yet to be
                                                                                                                15   finalized. In addition, Defendants object on the grounds that this request seeks
                                                                                                                16   DOCUMENTS and COMMUNICATIONS protected by attorney-client privilege
                                                                                                                17   and the work-product doctrine. Further, Defendants object to this request to the
                                                                                                                18   extent it seeks “all” DOCUMENTS and COMMUNICATIONS such that it lacks
                                                                                                                19   specificity and reasonable particularity, as required by Fed. R. Civ. P. 34(b)(1)(A).
                                                                                                                20   Lastly, Defendants object that this request is vague, ambiguous, and overly broad in
                                                                                                                21   that they cannot determine what information it actually seeks.
                                                                                                                22           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                23   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                24   will produce the AGREEMENT AND PLAN OF MERGER and all final exhibits
                                                                                                                25   thereto.
                                                                                                                26   REQUEST NO. 15:
                                                                                                                27           ALL DOCUMENTS AND COMMUNICATIONS related to the 1
                                                                                                                28   PERCENT SMART KING VALUE, without limitation, all documents affecting the
                                                                                                                     113398245                                 - 17 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 36 of 256 Page ID
                                                                                                                                                 #:2288


                                                                                                                 1   value of the 1 PERCENT SMART KING VALUE to be paid to Plaintiff including,
                                                                                                                 2   but not limited to, any disposal of assets, change of control, governance alteration,
                                                                                                                 3   organizational restructuring, any domestic and foreign transfer of any technology
                                                                                                                 4   and intellectual property rights in and outside of the United States, any recorded or
                                                                                                                 5   non-recorded financial transactions, any related party transactions including but not
                                                                                                                 6   limited to YOUR directly or indirectly controlled entities, family and friends, any
                                                                                                                 7   legal and regulatory sanctions, any immigration, discrimination, ethical, labor,
                                                                                                                 8   regulatory, export controls, IP protection and compliance breaches and violations.
                                                                                                                 9   RESPONSE TO REQUEST NO. 15:
                                                                                                                10           Defendants object to this request on the grounds that it seeks information that
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   is not relevant to any party’s claim or defense under Rule 26(b)(1) since it requests
                                                                                                                12   information regarding the 1 PERCENT SMART KING VALUE under the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   DIRECTOR COMPENSATION AGREEMENT. The DIRECTOR
                                                                                                                14   COMPENSATION AGREEMENT is not at issue in this action. Defendants object
                                                                                                                15   to this request as an improper attempt to use discovery in this ACTION to achieve
                                                                                                                16   discovery in another lawsuit, the BANKRUPTCY ACTION. See Hukman v. Sw.
                                                                                                                17   Airlines Co., No. 18CV1204-GPC (RBB), 2019 WL 2289390, at *3 (S.D. Cal. May
                                                                                                                18   28, 2019) (“A party is not permitted to exploit the liberal federal discovery rules to
                                                                                                                19   obtain information for purposes unrelated to the case at hand, including for use in
                                                                                                                20   other lawsuits.” (internal citations omitted)). In addition, Defendants object on the
                                                                                                                21   grounds that this request seeks DOCUMENTS and COMMUNICATIONS
                                                                                                                22   protected by attorney-client privilege and the work-product doctrine. Further,
                                                                                                                23   Defendants object that this request is vague, ambiguous, and overly broad because
                                                                                                                24   it seeks information “including, but not limited to, any disposal of assets, change of
                                                                                                                25   control, governance alteration, organizational restructuring, any domestic and
                                                                                                                26   foreign transfer of any technology and intellectual property rights in and outside of
                                                                                                                27   the United States, any recorded or non-recorded financial transactions, any related
                                                                                                                28   party transactions including but not limited to YOUR directly or indirectly
                                                                                                                     113398245                                - 18 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 37 of 256 Page ID
                                                                                                                                                 #:2289


                                                                                                                 1   controlled entities, family and friends, any legal and regulatory sanctions, any
                                                                                                                 2   immigration, discrimination, ethical, labor, regulatory, export controls, IP
                                                                                                                 3   protection and compliance breaches and violations.” This far-reaching definition
                                                                                                                 4   does not appear to provide any meaningful litmus test for what relevant information
                                                                                                                 5   is responsive. For example, it requests information regarding “intellectual property
                                                                                                                 6   rights in and outside of the United States[.]” (emphasis added.)
                                                                                                                 7   REQUEST NO. 16:
                                                                                                                 8           ALL DOCUMENTS AND COMMUNICATIONS sufficient to identify any
                                                                                                                 9   transactions, including but not limited to any merger, acquisition, sale, or disposal
                                                                                                                10   of assets, tangible or intangible, resulting in cash available to FF (or its successors
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   and assigns) for the 1 PERCENT SMART KING VALUE.
                                                                                                                12   RESPONSE TO REQUEST NO. 16:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           Defendants object to this request on the grounds that it seeks information that
                                                                                                                14   is not relevant to any party’s claim or defense under Rule 26(b)(1) since it requests
                                                                                                                15   information regarding the 1 PERCENT SMART KING VALUE under the
                                                                                                                16   DIRECTOR COMPENSATION AGREEMENT. The DIRECTOR
                                                                                                                17   COMPENSATION AGREEMENT is not at issue in this action. Defendants object
                                                                                                                18   to this request as an improper attempt to use discovery in this ACTION to achieve
                                                                                                                19   discovery in another lawsuit, the BANKRUPTCY ACTION. See Hukman v. Sw.
                                                                                                                20   Airlines Co., No. 18CV1204-GPC (RBB), 2019 WL 2289390, at *3 (S.D. Cal. May
                                                                                                                21   28, 2019) (“A party is not permitted to exploit the liberal federal discovery rules to
                                                                                                                22   obtain information for purposes unrelated to the case at hand, including for use in
                                                                                                                23   other lawsuits.” (internal citations omitted)). In addition, Defendants object on the
                                                                                                                24   grounds that this request seeks DOCUMENTS and COMMUNICATIONS
                                                                                                                25   protected by attorney-client privilege and the work-product doctrine. Further,
                                                                                                                26   Defendants object that this request is vague, ambiguous, and overly broad because
                                                                                                                27   it seeks information regarding any transactions “resulting in case available to FF (or
                                                                                                                28   tis successor or assigns) for the 1 PERCENT SMART KING VALUE,” which
                                                                                                                     113398245                                 - 19 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 38 of 256 Page ID
                                                                                                                                                 #:2290


                                                                                                                 1   arguably covers every transaction without limitation as to time that generated
                                                                                                                 2   revenue for FF. This far-reaching definition does not appear to provide any
                                                                                                                 3   meaningful litmus test for what relevant information is responsive.
                                                                                                                 4   REQUEST NO. 17:
                                                                                                                 5           ALL DOCUMENTS AND COMMUNICATIONS sufficient to identify any
                                                                                                                 6   change in control of FF, resulting in cash available to FF (or its successors and
                                                                                                                 7   assigns) for the 1 PERCENT SMART KING VALUE.
                                                                                                                 8   RESPONSE TO REQUEST NO. 17:
                                                                                                                 9           Defendants object to this request on the grounds that it seeks information that
                                                                                                                10   is not relevant to any party’s claim or defense under Rule 26(b)(1) since it requests
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   information regarding the 1 PERCENT SMART KING VALUE and any potential
                                                                                                                12   “resulting in cash available” under the DIRECTOR COMPENSATION
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   AGREEMENT. The DIRECTOR COMPENSATION AGREEMENT is not at
                                                                                                                14   issue in this action. Defendants object to this request as an improper attempt to use
                                                                                                                15   discovery in this ACTION to achieve discovery in another lawsuit, the
                                                                                                                16   BANKRUPTCY ACTION. See Hukman v. Sw. Airlines Co., No. 18CV1204-GPC
                                                                                                                17   (RBB), 2019 WL 2289390, at *3 (S.D. Cal. May 28, 2019) (“A party is not
                                                                                                                18   permitted to exploit the liberal federal discovery rules to obtain information for
                                                                                                                19   purposes unrelated to the case at hand, including for use in other lawsuits.” (internal
                                                                                                                20   citations omitted)). In addition, Defendants object on the grounds that this request
                                                                                                                21   seeks DOCUMENTS and COMMUNICATIONS protected by attorney-client
                                                                                                                22   privilege and the work-product doctrine. Further, Defendants object that this
                                                                                                                23   request is vague, ambiguous, and overly broad because it seeks information
                                                                                                                24   regarding any transactions “resulting in case available to FF (or tis successor or
                                                                                                                25   assigns) for the 1 PERCENT SMART KING VALUE,” which arguably covers
                                                                                                                26   every transaction without limitation as to time that generated revenue for FF. This
                                                                                                                27   far-reaching definition does not appear to provide any meaningful litmus test for
                                                                                                                28   what relevant information is responsive.
                                                                                                                     113398245                                - 20 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 39 of 256 Page ID
                                                                                                                                                 #:2291


                                                                                                                 1   REQUEST NO. 18:
                                                                                                                 2           DOCUMENTS AND COMMUNICATIONS sufficient to identify the
                                                                                                                 3   current ownership structure of FF, including FF’s parent entities, subsidiaries, and
                                                                                                                 4   affiliates.
                                                                                                                 5   RESPONSE TO REQUEST NO. 18:
                                                                                                                 6           Defendants object to this request as overly broad and unduly burdensome
                                                                                                                 7   because it seeks information, the current ownership structure of FF, that is not
                                                                                                                 8   relevant to any party’s claim or defense under Rule 26(b)(1). FF’s current
                                                                                                                 9   ownership structure is not in dispute.
                                                                                                                10           Subject to and without waiving the foregoing objections, the Preliminary
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                12   will produce all non-privileged documents in its possession, custody, or control
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   related to this action and responsive to this request.
                                                                                                                14   REQUEST NO. 19:
                                                                                                                15           DOCUMENTS AND COMMUNICATIONS sufficient to identify the
                                                                                                                16   anticipated or proposed ownership structure of FF, including FF’s parent entities,
                                                                                                                17   subsidiaries, and affiliates, following the closing of the SPAC TRANSACTION.
                                                                                                                18   RESPONSE TO REQUEST NO. 19:
                                                                                                                19           Defendants object to this request as overly broad and unduly burdensome
                                                                                                                20   because it seeks information, the hypothetical future ownership structure of FF, that
                                                                                                                21   is not relevant to any party’s claim or defense under Rule 26(b)(1). The SPAC
                                                                                                                22   TRANSACTION has not yet occurred, thus Defendants object to this interrogatory
                                                                                                                23   as irrelevant because FF’s ownership structure is not in dispute and as overly broad
                                                                                                                24   because it seeks conjecture regarding the future ownership based on a not-yet-
                                                                                                                25   closed transaction.
                                                                                                                26           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                27   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                28
                                                                                                                     113398245                                - 21 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 40 of 256 Page ID
                                                                                                                                                 #:2292


                                                                                                                 1   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                 2   related to this action and responsive to this request.
                                                                                                                 3   REQUEST NO. 20:
                                                                                                                 4           ALL DOCUMENTS AND COMMUNICATIONS relating to YOUR
                                                                                                                 5   policies, formal or informal, for hiring employees, whether permanent or
                                                                                                                 6   temporary, including policies concerning employees’ age, race, sex, gender,
                                                                                                                 7   nationality, looks or appearance, or religion.
                                                                                                                 8   RESPONSE TO REQUEST NO. 20:
                                                                                                                 9           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                10   unduly burdensome to the extent it includes DOCUMENTS and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                12   Rule 26(b)(1), because Plaintiff has not alleged that he encountered any purported
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   discrimination on the basis of his age, race, sex, gender, nationality, looks or
                                                                                                                14   appearance, or religion. In addition, Defendants object on the grounds that this
                                                                                                                15   request seeks DOCUMENTS and COMMUNICATIONS protected by attorney-
                                                                                                                16   client privilege or work-product doctrine. Defendants further object that this
                                                                                                                17   request is not limited to a reasonable time period relevant to the parties claims and
                                                                                                                18   defenses.
                                                                                                                19           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                20   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                21   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                22   related to this action and responsive to this request, but limited to time that Liu was
                                                                                                                23   employed by FF.
                                                                                                                24   REQUEST NO. 21:
                                                                                                                25           ALL DOCUMENTS AND COMMUNICATIONS relating to ANY internal
                                                                                                                26   complaints or reports raised by current or former employees of FF’s concerning
                                                                                                                27   allegations of sexual harassment or hostile work environment, including without
                                                                                                                28   limitation ANY internal or external investigations into those allegations and the
                                                                                                                     113398245                                 - 22 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 41 of 256 Page ID
                                                                                                                                                 #:2293


                                                                                                                 1   findings thereof, and ANY remediating actions suggested or implemented as a
                                                                                                                 2   result.
                                                                                                                 3   RESPONSE TO REQUEST NO. 21:
                                                                                                                 4             Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 5   unduly burdensome to the extent it includes DOCUMENTS and
                                                                                                                 6   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                 7   Rule 26(b)(1), because Plaintiff has not alleged that he encountered any purported
                                                                                                                 8   sexual harassment nor does he limit this request to any complaints or reports that he
                                                                                                                 9   purportedly investigated, as would potentially relate to claims regarding his legal
                                                                                                                10   capabilities. In addition, Defendants object on the grounds that this request seeks
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   DOCUMENTS and COMMUNICATIONS protected by attorney-client privilege or
                                                                                                                12   work-product doctrine. Defendants further object that this request calls for
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   information protected by confidentiality and/or privacy rights, including those of
                                                                                                                14   third parties. Defendants further object that this request is not limited to a
                                                                                                                15   reasonable time period relevant to the parties claims and defenses.
                                                                                                                16             Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                17   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                18   agree to meet and confer with Liu to determine whether there are any non-
                                                                                                                19   privileged documents responsive to this request that are relevant to the parties
                                                                                                                20   claims and defenses that may be produced.
                                                                                                                21   REQUEST NO. 22:
                                                                                                                22             ALL DOCUMENTS AND COMMUNICATIONS relating to
                                                                                                                23   DEFENDANTS’ attempts to obtain U.S. visas for individuals, including without
                                                                                                                24   limitation ALL DOCUMENTS AND COMMUNICATIONS related to the U.S.
                                                                                                                25   Citizenship & Immigration Services Division of the Department of Homeland
                                                                                                                26   Security May 2018 on-site inspection of FF.
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                                   - 23 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 42 of 256 Page ID
                                                                                                                                                 #:2294


                                                                                                                 1   RESPONSE TO REQUEST NO. 22:
                                                                                                                 2           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                 3   unduly burdensome to the extent it includes DOCUMENTS and
                                                                                                                 4   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                 5   Rule 26(b)(1), because Plaintiff has not alleged that he required any such visa for
                                                                                                                 6   his own employment. In addition, Defendants object on the grounds that this
                                                                                                                 7   request seeks DOCUMENTS and COMMUNICATIONS protected by attorney-
                                                                                                                 8   client privilege or work-product doctrine. Defendants further object that this
                                                                                                                 9   request calls for information protected by confidentiality and/or privacy rights,
                                                                                                                10   including those of third parties. Defendants further object that this request is not
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   limited to a reasonable time period relevant to the parties claims and defenses.
                                                                                                                12           Subject to and without waiving the foregoing objections, the Preliminary
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                14   agree to meet and confer with Liu to determine whether there are any non-
                                                                                                                15   privileged documents responsive to this request that are relevant to the parties
                                                                                                                16   claims and defenses that may be produced.
                                                                                                                17   REQUEST NO. 23:
                                                                                                                18           ALL DOCUMENTS AND COMMUNICATIONS relating to JIA’s
                                                                                                                19   threatening to fire any former or current FF employee, including without limitation
                                                                                                                20   Nick Sampson and Butch Darrow, FF’s former co-founder and Vice President of
                                                                                                                21   Quality, respectively.
                                                                                                                22   RESPONSE TO REQUEST NO. 23:
                                                                                                                23           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                24   unduly burdensome to the extent it seeks DOCUMENTS and
                                                                                                                25   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                26   Rule 26(b)(1), because it seeks information regarding other former FF employees
                                                                                                                27   who are not parties to this ACTION. In addition, Defendants object to the
                                                                                                                28   characterization “threatening to fire” as misleading and argumentative. In addition,
                                                                                                                     113398245                                 - 24 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 43 of 256 Page ID
                                                                                                                                                 #:2295


                                                                                                                 1   Defendants object on the grounds that this request seeks DOCUMENTS and
                                                                                                                 2   COMMUNICATIONS protected by attorney-client privilege or work-product
                                                                                                                 3   doctrine. Defendants further object that this request calls for information protected
                                                                                                                 4   by confidentiality and/or privacy rights, including those of third parties.
                                                                                                                 5   Defendants further object that this request is not limited to a reasonable time period
                                                                                                                 6   relevant to the parties claims and defenses.
                                                                                                                 7           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                 8   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                 9   agree to meet and confer with Liu to determine whether there are any non-
                                                                                                                10   privileged documents responsive to this request that are relevant to the parties
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   claims and defenses that may be produced.
                                                                                                                12   REQUEST NO. 24:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           ALL DOCUMENTS AND COMMUNICATIONS relating to JIA’s October
                                                                                                                14   18, 2018 firing of numerous FF employees.
                                                                                                                15   RESPONSE TO REQUEST NO. 24:
                                                                                                                16           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                17   unduly burdensome to the extent it seeks DOCUMENTS and
                                                                                                                18   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                19   Rule 26(b)(1), because it seeks information regarding JIA’s purported actions, even
                                                                                                                20   though he is not a party to this ACTION. Defendants also object to the
                                                                                                                21   characterization “firing of numerous FF employees.” In addition, Defendants
                                                                                                                22   object on the grounds that this request seeks DOCUMENTS and
                                                                                                                23   COMMUNICATIONS protected by attorney-client privilege or work-product
                                                                                                                24   doctrine. Defendants further object that this request calls for information protected
                                                                                                                25   by confidentiality and/or privacy rights, including those of third parties.
                                                                                                                26   Defendants further object that this request is not limited to a reasonable time period
                                                                                                                27   relevant to the parties claims and defenses.
                                                                                                                28
                                                                                                                     113398245                                 - 25 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 44 of 256 Page ID
                                                                                                                                                 #:2296


                                                                                                                 1           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                 2   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                 3   agree to meet and confer with Liu to determine whether there are any non-
                                                                                                                 4   privileged documents responsive to this request that are relevant to the parties
                                                                                                                 5   claims and defenses that may be produced.
                                                                                                                 6   REQUEST NO. 25:
                                                                                                                 7           ALL DOCUMENTS AND COMMUNICATIONS relating to any FF work
                                                                                                                 8   plan, draft of any FF internal memoranda concerning FF employee layoffs, FF or its
                                                                                                                 9   employees’ compliance with, or potential or actual violation of, U.S. and California
                                                                                                                10   labor codes, fiduciary duties, immigration laws, financial controls and reporting,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   internal controls, and privacy laws.
                                                                                                                12   RESPONSE TO REQUEST NO. 25:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                14   unduly burdensome to the extent it seeks DOCUMENTS and
                                                                                                                15   COMMUNICATIONS regarding the distinct categories of employee layoffs and
                                                                                                                16   “potential or actual violation of” various laws and duties. Defendants also object
                                                                                                                17   that this request improperly seeks information regarding individuals who are not
                                                                                                                18   party to this ACTION and whose employment, or lack thereof, is not in dispute.
                                                                                                                19   Accordingly, this request seeks information that is not related to the claims and
                                                                                                                20   defenses at issue in this action under Fed. R. Civ. P. 26(b)(1). Moreover, Plaintiff
                                                                                                                21   fails to place any temporal limit on this request as would suggest relevance to the
                                                                                                                22   claims and defenses at issue here and Defendants object on that ground. Further,
                                                                                                                23   Defendants object on the grounds that this request seeks DOCUMENTS and
                                                                                                                24   COMMUNICATIONS protected by attorney-client privilege or work-product
                                                                                                                25   doctrine. Defendants further object that this request calls for information protected
                                                                                                                26   by confidentiality and/or privacy rights, including those of third parties.
                                                                                                                27           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                28   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                     113398245                                 - 26 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 45 of 256 Page ID
                                                                                                                                                 #:2297


                                                                                                                 1   agree to meet and confer with Liu to determine whether there are any non-
                                                                                                                 2   privileged documents responsive to this request that are relevant to the parties
                                                                                                                 3   claims and defenses that may be produced.
                                                                                                                 4   REQUEST NO. 26:
                                                                                                                 5           ALL DOCUMENTS AND COMMUNICATIONS relating to any FF board
                                                                                                                 6   or management meetings held in September through November 2018, including the
                                                                                                                 7   minutes of those meetings.
                                                                                                                 8   RESPONSE TO REQUEST NO. 26:
                                                                                                                 9           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                10   unduly burdensome to the extent it seeks DOCUMENTS and
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   COMMUNICATIONS regarding board or management meetings regardless of
                                                                                                                12   whether Plaintiff purportedly attended or not, such that this request is not related to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the claims and defenses at issue in this ACTION. Further, the board or
                                                                                                                14   management meetings are not in dispute such that this request seeks irrelevant
                                                                                                                15   information. In addition, Defendants object on the grounds that this request seeks
                                                                                                                16   DOCUMENTS and COMMUNICATIONS protected by attorney-client privilege or
                                                                                                                17   work-product doctrine.
                                                                                                                18           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                19   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                20   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                21   related to this action and responsive to this request.
                                                                                                                22   REQUEST NO. 27:
                                                                                                                23           ALL DOCUMENTS AND COMMUNICATIONS relating to the
                                                                                                                24   resignations of Nick Sampson, Peter Savagian, Dag Reckhorn, and Jeff Risher or
                                                                                                                25   other senior FF management in or around October 2018.
                                                                                                                26   RESPONSE TO REQUEST NO. 27:
                                                                                                                27           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                28   unduly burdensome to the extent it seeks DOCUMENTS and
                                                                                                                     113398245                                 - 27 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 46 of 256 Page ID
                                                                                                                                                 #:2298


                                                                                                                 1   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                 2   Rule 26(b)(1), because it seeks information regarding nonparties Nick Sampson,
                                                                                                                 3   Peter Savagian, Dag Reckhorn, and Jeff Risher. In addition, Defendants object on
                                                                                                                 4   the grounds that this request seeks DOCUMENTS and COMMUNICATIONS
                                                                                                                 5   protected by attorney-client privilege or work-product doctrine. Defendants further
                                                                                                                 6   object that this request calls for information protected by confidentiality and/or
                                                                                                                 7   privacy rights, including those of third parties. Defendants further object that this
                                                                                                                 8   request is not limited to a reasonable time period relevant to the parties claims and
                                                                                                                 9   defenses.
                                                                                                                10           Subject to and without waiving the foregoing objections, the Preliminary
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                12   agree to meet and confer with Liu to determine whether there are any non-
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   privileged documents responsive to this request that are relevant to the parties
                                                                                                                14   claims and defenses that may be produced.
                                                                                                                15   REQUEST NO. 28:
                                                                                                                16           ALL DOCUMENTS AND COMMUNICATIONS relating to PLAINTIFF’s
                                                                                                                17   letter to JIA dated January 23, 2019, including but not limited to FF and/or JIA’S
                                                                                                                18   attempts to limit PLAINTIFF’S roles and responsibilities at FF and any
                                                                                                                19   investigations initiated or done by DEFENDANTS or initiated or done at
                                                                                                                20   DEFENDANTS’ behest concerning the allegations raised in PLAINTIFF’s January
                                                                                                                21   23, 2019 letter.
                                                                                                                22   RESPONSE TO REQUEST NO. 28:
                                                                                                                23           Defendants object on the grounds that this request seeks DOCUMENTS and
                                                                                                                24   COMMUNICATIONS protected by attorney-client privilege or work-product
                                                                                                                25   doctrine. Defendants further object to the extent that this request vaguely refers to a
                                                                                                                26   letter that is not attached or described beyond the date of that letter. Defendants
                                                                                                                27   also object that the referenced “attempts to limit PLAINTIFF’S roles and
                                                                                                                28
                                                                                                                     113398245                                - 28 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 47 of 256 Page ID
                                                                                                                                                 #:2299


                                                                                                                 1   responsibilities at FF and any investigations” is vague and ambiguous and lacks
                                                                                                                 2   specificity and reasonable particularity, as required by Fed. R. Civ. P. 34(b)(1)(A).
                                                                                                                 3           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                 4   Statement, the General Objections, and the Objections to Definitions, and subject to
                                                                                                                 5   Defendants reasonable interpretation of this vague request, Defendants will produce
                                                                                                                 6   all non-privileged and responsive documents in their possession, custody, and
                                                                                                                 7   control, to the extent such documents exist.
                                                                                                                 8   REQUEST NO. 29:
                                                                                                                 9           ALL DOCUMENTS AND COMMUNICATIONS relating to PLAINTIFF’s
                                                                                                                10   being terminated from his position at FF, including but not limited to ALL
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   DOCUMENT AND COMMUNICATIONS related to purported breaches of the
                                                                                                                12   EMPLOYMENT AGREEMENT, DIRECTOR COMPENSATION AGREEMENT,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   or other terms of PLAINTIFF’S employment with FF, or any threats made by JIA
                                                                                                                14   or DEFENDANTS to PLAINTIFF in connection with PLAINTIFF’S challenging
                                                                                                                15   the termination of his employment.
                                                                                                                16   RESPONSE TO REQUEST NO. 29:
                                                                                                                17           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                18   unduly burdensome because it seeks information relating to the DIRECTOR
                                                                                                                19   COMPENSATION AGREEMENT, which is not relevant to any party’s claim or
                                                                                                                20   defense under Rule 26(b)(1). Moreover, Defendants object on the grounds this
                                                                                                                21   request seeks DOCUMENTS and COMMUNICATIONS protected by attorney-
                                                                                                                22   client privilege or work product doctrine. Defendants further object to the extent
                                                                                                                23   that the term “threats” is argumentative.
                                                                                                                24           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                25   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                26   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                27   relating to Liu’s separation from FF and the reason for that separation, including his
                                                                                                                28   breaches of the Employment Agreement.
                                                                                                                     113398245                                 - 29 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 48 of 256 Page ID
                                                                                                                                                 #:2300


                                                                                                                 1   REQUEST NO. 30:
                                                                                                                 2           ALL DOCUMENTS AND COMMUNICATIONS relating to JIA or
                                                                                                                 3   DEFENDANTS’ attempts to access, enter, or survey PLAINTIFF’S California
                                                                                                                 4   residence, including without limitation DEFENDANTS’ attempts (or attempts of
                                                                                                                 5   individuals acting at Defendants’ direction) to access, enter, or survey
                                                                                                                 6   PLAINTIFF’S California residence.
                                                                                                                 7   RESPONSE TO REQUEST NO. 30:
                                                                                                                 8           Defendants object to this request on the grounds that it assumes facts not in
                                                                                                                 9   evidence. Defendants further object to this request on the grounds that the terms
                                                                                                                10   “access, enter, or survey” are vague and ambiguous. Defendants further object on
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the grounds this request seeks DOCUMENTS and COMMUNICATIONS protected
                                                                                                                12   by attorney-client privilege or work product doctrine.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                14   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                15   respond that, to the extent the term “access” means to visit or otherwise meet Liu at
                                                                                                                16   his California residence, Defendants will produce all non-privileged documents in
                                                                                                                17   their possession, custody, or control, to the extent they exist, and relate to
                                                                                                                18   Defendants attempts to visit or otherwise meet Liu at his California residence.
                                                                                                                19   REQUEST NO. 31:
                                                                                                                20           ALL DOCUMENTS AND COMMUNICATIONS relating to any cash
                                                                                                                21   and/or equity owed to PLAINTIFF under the EMPLOYMENT AGREEMENT,
                                                                                                                22   including but not limited to the $2,400,000 owed to PLAINTIFF as a signing
                                                                                                                23   bonus, the approximately $4,000,000 owed to PLAINTIFF as part of
                                                                                                                24   PLAINTIFF’S guaranteed annual base salary, and the SMART KING OPTIONS.
                                                                                                                25   RESPONSE TO REQUEST NO. 31:
                                                                                                                26           Defendants object to the term “SMART KING OPTIONS” on the grounds
                                                                                                                27   that it misstates facts by claiming “options in Smart King that were required to be
                                                                                                                28   given to PLAINTIFF under the terms of the EMPLOYMENT AGREEMENT.”
                                                                                                                     113398245                                 - 30 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 49 of 256 Page ID
                                                                                                                                                 #:2301


                                                                                                                 1   Defendants object to this request as improper and argumentative because they do
                                                                                                                 2   now “owe” anything to Plaintiff and there was no “guaranteed base salary,” as the
                                                                                                                 3   EMPLOYMENT AGREEMENT is void, rescindable, and enforceable such that no
                                                                                                                 4   payments were owed to PLAINTIFF thereunder. In addition, Defendants object on
                                                                                                                 5   the grounds that this request seeks DOCUMENTS and COMMUNICATIONS
                                                                                                                 6   protected by attorney-client privilege or work-product doctrine. Further,
                                                                                                                 7   Defendants object to this request to the extent it seeks “all” DOCUMENTS and
                                                                                                                 8   COMMUNICATIONS such that it lacks specificity and reasonable particularity, as
                                                                                                                 9   required by Fed. R. Civ. P. 34(b)(1)(A).
                                                                                                                10           Subject to and without waiving the foregoing objections, the Preliminary
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                12   agree to meet and confer with Liu to determine what Liu is specifically seeking
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   under this request.
                                                                                                                14   REQUEST NO. 32:
                                                                                                                15           ALL DOCUMENTS AND COMMUNICATIONS relating to JIA’s currently
                                                                                                                16   or ever having been a fugitive of justice, his refusing to return to the PRC, or his
                                                                                                                17   refusing to cooperate with governmental investigations related to fraud.
                                                                                                                18   RESPONSE TO REQUEST NO. 32:
                                                                                                                19           Defendants object to this request on the grounds that it is overly broad and
                                                                                                                20   unduly burdensome to the extent it seeks DOCUMENTS and
                                                                                                                21   COMMUNICATIONS that are not relevant to any party’s claim or defense under
                                                                                                                22   Rule 26(b)(1), because it seeks information regarding JIA’s purported conduct even
                                                                                                                23   though he is not a party to this ACTION. Defendants object that the term “fugitive
                                                                                                                24   of justice” is not only vague and ambiguous, but harassing and argumentative. In
                                                                                                                25   addition, JIA is not a party to this action, making such DOCUMENTS AND
                                                                                                                26   COMMUNICATIONS irrelevant. In addition, Defendants object on the grounds
                                                                                                                27   that this request seeks DOCUMENTS and COMMUNICATIONS protected by
                                                                                                                28   attorney-client privilege or work-product doctrine. Further, Defendants object to
                                                                                                                     113398245                                 - 31 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 50 of 256 Page ID
                                                                                                                                                 #:2302


                                                                                                                 1   this request to the extent it seeks “all” DOCUMENTS and COMMUNICATIONS
                                                                                                                 2   such that it lacks specificity and reasonable particularity, as required by Fed. R.
                                                                                                                 3   Civ. P. 34(b)(1)(A) and because discovery is ongoing and Defendants continue to
                                                                                                                 4   search for responsive information; as such, Defendants reserve the right to
                                                                                                                 5   supplement this response.
                                                                                                                 6           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                 7   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                 8   agree to meet and confer with Liu to determine what Liu is specifically seeking
                                                                                                                 9   under this request that could be within Defendants’ possession, custody, or control.
                                                                                                                10   REQUEST NO. 33:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           All DOCUMENTS AND COMMUNICATIONS RELATED TO ANY
                                                                                                                12   affirmative defenses YOU have asserted in this action.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   RESPONSE TO REQUEST NO. 33:
                                                                                                                14           Defendants object on the grounds that this request seeks DOCUMENTS and
                                                                                                                15   COMMUNICATIONS protected by attorney-client privilege or work-product
                                                                                                                16   doctrine. Further, Defendants object to this request to the extent it seeks “all”
                                                                                                                17   DOCUMENTS and COMMUNICATIONS such that it lacks specificity and
                                                                                                                18   reasonable particularity, as required by Fed. R. Civ. P. 34(b)(1)(A) and because
                                                                                                                19   discovery is ongoing and Defendants continue to search for responsive information;
                                                                                                                20   as such, Defendants reserve the right to supplement this response.
                                                                                                                21           Subject to and without waiving the foregoing objections, the Preliminary
                                                                                                                22   Statement, the General Objections, and the Objections to Definitions, Defendants
                                                                                                                23   will produce all non-privileged documents in its possession, custody, or control
                                                                                                                24   related to this action and responsive to this request.
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                                - 32 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 51 of 256 Page ID
                                                                                                                                                 #:2303


                                                                                                                 1   Dated: March 15, 2021                      TROUTMAN PEPPER HAMILTON
                                                                                                                                                                SANDERS LLP
                                                                                                                 2
                                                                                                                 3                                              By:
                                                                                                                                                                  Lauren E. Grochow
                                                                                                                 4                                                Daniel Anziska
                                                                                                                                                                  Mackenzie L. Willow-Johnson
                                                                                                                 5
                                                                                                                                                                      Attorneys for Defendants
                                                                                                                 6                                                    SMART KING LTD., JIAWEI
                                                                                                                                                                      WANG, and CHAOYING DENG
                                                                                                                 7                                                    and Defendant and Counterclaimant
                                                                                                                                                                      FARADAY&FUTURE INC.
                                                                                                                 8
                                                                                                                 9
                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11
                                                                                                                12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                14
                                                                                                                15
                                                                                                                16
                                                                                                                17
                                                                                                                18
                                                                                                                19
                                                                                                                20
                                                                                                                21
                                                                                                                22
                                                                                                                23
                                                                                                                24
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     113398245                               - 33 -
                                                                                                                            DEFENDANTS’ RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 52 of 256 Page ID
                                                                                                                                                #:2304


                                                                                                                1                                         PROOF OF SERVICE

                                                                                                                2           I, Felisa H. Lybarger, declare:

                                                                                                                3           I am a citizen of the United States and employed in Orange County, CA. I am over the

                                                                                                                4   age of 18 and not a party to the within action; my business address is 5 Park Plaza, Suite 1400,

                                                                                                                5   Irvine, CA 92614-2545; email felisa.lybarger@troutman.com.

                                                                                                                6           On March 15, 2021, I served the following document(s) described as:

                                                                                                                7      DEFENDANTS’ RESPONSE TO PLAINTIFF’S REQUEST FOR PRODUCTION OF
                                                                                                                                           DOCUMENTS (SET ONE)
                                                                                                                8

                                                                                                                9                 BY MAIL: I am readily familiar with the firm’s practice of collection and
                                                                                                                                   processing correspondence for mailing. Under that practice it would be deposited
                                                                                                               10                  with U.S. postal service on that same day with postage thereon fully prepaid at
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                   Irvine, CA, in the ordinary course of business. I am aware that on motion of the
                                                                                                               11                  party served, service is presumed invalid if postage cancellation date or postage
                                                                                                                                   meter date is more than one day after date of deposit for mailing in affidavit.
                                                                                                               12
                                                                              I R V I N E , C A 92614-2545




                                                                                                                                  BY OVERNIGHT MAIL: I am readily familiar with the firm’s practice of
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                               13                  collection and processing correspondence for overnight mailing. Under that
                                                                                                                                   practice, it would be deposited with overnight mail on that same day prepaid at
                                                                                                               14
                                                                                                                                   Irvine, CA in the ordinary course of business.
                                                                                                               15
                                                                                                                                  BY ELECTRONIC SERVICE: Based on a court order or an agreement of the
                                                                                                                                   parties to accept service by e-mail or electronic transmission, I caused the
                                                                                                               16
                                                                                                                                   documents to be sent to the persons at the e-mail addresses, as last given or
                                                                                                               17                  submitted on any document which he or she has filed in the case, listed on the
                                                                                                                                   attached service list.
                                                                                                               18
                                                                                                                    On the following parties:
                                                                                                               19
                                                                                                                            SEE ATTACHED SERVICE LIST
                                                                                                               20
                                                                                                                            I declare that I am employed in the office of a member of the bar of this court at whose
                                                                                                               21
                                                                                                                    direction the service was made. Executed on March 15, 2021, at Irvine, CA.
                                                                                                               22

                                                                                                               23

                                                                                                               24
                                                                                                                                                                                  Felisa H. Lybarger
                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                    113067558
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 53 of 256 Page ID
                                                                                                                                                #:2305


                                                                                                                1                                         SERVICE LIST

                                                                                                                2   Amiad Kushner                               Attorneys for Plaintiff and Counter-Defendant
                                                                                                                    Jake Nachmani                               HONG LIU
                                                                                                                3   Seiden Law Group, LLP
                                                                                                                    469 Seventh Avenue, 5thFl.
                                                                                                                4   New York, NY 10018
                                                                                                                    Email: akushner@seidenlegal.com
                                                                                                                5          jnachmani@seidenlegal.com

                                                                                                                6   Kevin D Hughes                              Attorneys for Plaintiff and Counter-Defendant
                                                                                                                    Foundation Law Group LLP                    HONG LIU
                                                                                                                7   1999 Avenue of the Stars Suite 1100
                                                                                                                    Los Angeles, CA 90067
                                                                                                                8   Email: kevin@foundationlaw.com

                                                                                                                9

                                                                                                               10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                               11

                                                                                                               12
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                               13

                                                                                                               14

                                                                                                               15

                                                                                                               16

                                                                                                               17

                                                                                                               18

                                                                                                               19

                                                                                                               20

                                                                                                               21

                                                                                                               22

                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                    113067558                                 -2-
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 54 of 256 Page ID
                                   #:2306




                    EXHIBIT 3
                          Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 55 of 256 Page ID
                                                             #:2307

Entry No.       ProdBeg   ProdEnd         Custodian   Date_Master          From/Author            To                          CC                  BCC     Doc Type          Privilege               Description

                                                                                         Mok, Tin; Wang,
                                                                                         Jerry; Ye, Bob;
                                                                                         Johnson, Jarret;
                                                                                         Agosta, Michael;                                                                                 Email string or correspondence
                                                                                         Hsieh, Charles; Ma,                                                                              discussing and/or reflecting legal
                                                                                         XiaoOu; Aydt,                                                  Outlook      Attorney - Client    advice from an attorney
            1                       Jia, YT                12/4/2018 Liu, Henry          Matthias; Jia, YT                                              Message File Privilege            regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email discussing
                                                                                                                                                        Office Word   Attorney - Client   and/or reflecting legal advice
                                                                                                                                                        Open XML      Privilege & Work    and/or edits from an attorney
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email discussing
                                                                                                                                                        Office Word   Attorney - Client   and/or reflecting legal advice
                                                                                                                                                        Open XML      Privilege & Work    and/or edits from an attorney
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande

                                                                                         Liu, Henry; Mok,
                                                                                         Tin; Wang, Jerry;
                                                                                         Johnson, Jarret;
                                                                                         Agosta, Michael;                                                                                 Attachment to email, seeking,
                                                                                         Hsieh, Charles; Ma,                                                                              providing, discussing or
                                                                                         XiaoOu; Aydt,                                                  Outlook      Attorney - Client    forwarding legal advice
            2                       Jia, YT                12/4/2018 Ye, Bob             Matthias; Jia, YT                                              Message File Privilege            regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                                                        Office Word   Attorney - Client   providing, discussing or
                                                                                                                                                        Open XML      Privilege & Work    forwarding legal advice
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                                                        Office Word   Attorney - Client   providing, discussing or
                                                                                                                                                        Open XML      Privilege & Work    forwarding legal advice
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande

                                                                                                               Chen, Chris; Wang, Scott;
                                                                                                               Polonski, Ron; Cuyler, Mark;
                                                                                                               Mok, Tin; Aydt, Matthias; Rao,
                                                                                                               Hong; Ucar, Pablo; Wang, Jerry;                                            Email string or correspondence,
                                                                                                               Johnson, Jarret; Deng, Chaoying;                                           or attachment to same, including
                                                                                                               Ning, Xiaoyang; Ma, Xiao; Chen,                                            counsel and Faraday&Future
                                                                                                               Maoxin; Nguyen, Vince; Lee-                                                employees, seeking, providing,
                                                                                         Jia, YT; Qiang,       Blythe, Ann; Hashim, Waqar;                                                discussing or forwarding legal
                                                                                         Johnson; Agosta,      Bethell, Phil; Lu, Allen; Liu,           Outlook      Attorney - Client    advice regarding labor and
            3                       Jia, YT                12/4/2018 Wang, Terry         Michael               Henry; Ma, XiaoOu                        Message File Privilege            employment advice




                                                                                         Page 1
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 56 of 256 Page ID
                                       #:2308



                                                    Chen, Chris; Wang,
                                                    Scott; Polonski,
                                                    Ron; Cuyler, Mark;
                                                    Mok, Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Chen, Maoxin;
                                                    Nguyen, Vince;                                                     Email string or correspondence,
                                                    Qiang, Johnson; Lee-                                               or attachment to same, including
                                                    Blythe, Ann;                                                       counsel and Faraday&Future
                                                    Hashim, Waqar;                                                     employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                 discussing or forwarding legal
                                                    Allen; Liu, Henry;                Outlook      Attorney - Client   advice regarding labor and
4         Jia, YT        12/4/2018 Skibbe, Sheryl   Jia, YT              Ma, XiaoOu   Message File Privilege           employment advice


                                                    Wang, Scott;
                                                    Polonski, Ron;
                                                    Skibbe, Sheryl;
                                                    Cuyler, Mark; Mok,
                                                    Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Chen, Maoxin;
                                                    Nguyen, Vince;                                                     Email string or correspondence,
                                                    Qiang, Johnson; Lee-                                               or attachment to same, including
                                                    Blythe, Ann;                                                       counsel and Faraday&Future
                                                    Hashim, Waqar;                                                     employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                 discussing or forwarding legal
                                                    Allen; Liu, Henry;                Outlook      Attorney - Client   advice regarding labor and
5         Jia, YT        12/4/2018 Chen, Chris      Jia, YT              Ma, XiaoOu   Message File Privilege           employment advice




                                                    Page 2
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 57 of 256 Page ID
                                       #:2309


                                                    Wang, Scott;
                                                    Polonski, Ron;
                                                    Cuyler, Mark; Mok,
                                                    Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Chen, Maoxin;
                                                    Nguyen, Vince;                                                                  Email string or correspondence,
                                                    Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                    Blythe, Ann;                                                                    counsel and Faraday&Future
                                                    Hashim, Waqar;                                                                  employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                    Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
6         Jia, YT        12/4/2018 Skibbe, Sheryl   Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice


                                                    Chen, Chris; Wang,
                                                    Scott; Cuyler, Mark;
                                                    Mok, Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Polonski, Ron;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Chen, Maoxin;
                                                    Nguyen, Vince;                                                                  Email string or correspondence,
                                                    Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                    Blythe, Ann;                                                                    counsel and Faraday&Future
                                                    Hashim, Waqar;                                                                  employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                    Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
7         Jia, YT        12/4/2018 Skibbe, Sheryl   Jia, YT              Ma, XiaoOu                Message File Privilege           employment advice




                                                    Page 3
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 58 of 256 Page ID
                                       #:2310

                                                 Skibbe, Sheryl;
                                                 Wang, Scott;
                                                 Cuyler, Mark; Mok,
                                                 Tin; Agosta,
                                                 Michael; Aydt,
                                                 Matthias; Rao,
                                                 Hong; Ucar, Pablo;
                                                 Polonski, Ron;
                                                 Wang, Jerry;
                                                 Johnson, Jarret;
                                                 Deng, Chaoying;
                                                 Ning, Xiaoyang; Ma,
                                                 Xiao; Chen, Maoxin;
                                                 Nguyen, Vince;                                                                  Email string or correspondence,
                                                 Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                 Blythe, Ann;                                                                    counsel and Faraday&Future
                                                 Hashim, Waqar;                                                                  employees, seeking, providing,
                                                 Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                 Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
8         Jia, YT        12/4/2018 Chen, Chris   Jia, YT              Ma, XiaoOu                Message File Privilege           employment advice


                                                 Polonski, Ron;
                                                 Skibbe, Sheryl;
                                                 Cuyler, Mark; Mok,
                                                 Tin; Agosta,
                                                 Michael; Aydt,
                                                 Matthias; Rao,
                                                 Hong; Ucar, Pablo;
                                                 Wang, Jerry;
                                                 Johnson, Jarret;
                                                 Deng, Chaoying;
                                                 Ning, Xiaoyang; Ma,
                                                 Xiao; Chen, Maoxin;
                                                 Nguyen, Vince;                                                                  Email string or correspondence,
                                                 Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                 Blythe, Ann;                                                                    counsel and Faraday&Future
                                                 Hashim, Waqar;                                                                  employees, seeking, providing,
                                                 Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                 Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
9         Jia, YT        12/4/2018 Wang, Scott   Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                 Page 4
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 59 of 256 Page ID
                                        #:2311


                                                     Skibbe, Sheryl;
                                                     Wang, Scott;
                                                     Cuyler, Mark; Mok,
                                                     Tin; Agosta,
                                                     Michael; Aydt,
                                                     Matthias; Rao,
                                                     Hong; Ucar, Pablo;
                                                     Wang, Jerry;
                                                     Johnson, Jarret;
                                                     Deng, Chaoying;
                                                     Ning, Xiaoyang; Ma,
                                                     Xiao; Chen, Maoxin;
                                                     Nguyen, Vince;                                                                  Email string or correspondence,
                                                     Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                     Blythe, Ann;                                                                    counsel and Faraday&Future
                                                     Hashim, Waqar;                                                                  employees, seeking, providing,
                                                     Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                     Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
10         Jia, YT        12/4/2018 Polonski, Ron    Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice

                                                     Wang, Scott;
                                                     Cuyler, Mark; Mok,
                                                     Tin; Agosta,
                                                     Michael; Aydt,
                                                     Matthias; Rao,
                                                     Hong; Ucar, Pablo;
                                                     Polonski, Ron;
                                                     Wang, Jerry;
                                                     Johnson, Jarret;
                                                     Deng, Chaoying;
                                                     Ning, Xiaoyang; Ma,
                                                     Xiao; Chen, Maoxin;
                                                     Nguyen, Vince;                                                                  Email string or correspondence,
                                                     Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                     Blythe, Ann;                                                                    counsel and Faraday&Future
                                                     Hashim, Waqar;                                                                  employees, seeking, providing,
                                                     Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                     Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
11         Jia, YT        12/4/2018 Skibbe, Sheryl   Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                     Page 5
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 60 of 256 Page ID
                                        #:2312

                                                    Cuyler, Mark; Mok,
                                                    Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Polonski, Ron;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Skibbe,
                                                    Sheryl; Chen,
                                                    Maoxin; Nguyen,
                                                    Vince; Qiang,                                                                     Email string or correspondence,
                                                    Johnson; Lee-                                                                     or attachment to same, including
                                                    Blythe, Ann;                                                                      counsel and Faraday&Future
                                                    Hashim, Waqar;                                                                    employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                                discussing or forwarding legal
                                                    Allen; Liu, Henry;                               Outlook      Attorney - Client   advice regarding labor and
12         Jia, YT        12/4/2018 Wang, Scott     Jia, YT             Chen, Chris; Ma, XiaoOu      Message File Privilege           employment advice

                                                    Bethell, Phil; Cuyler,
                                                    Mark; Wang, Scott;
                                                    Mok, Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Polonski, Ron;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Skibbe,
                                                    Sheryl; Chen,                                                                     Email string or correspondence,
                                                    Maoxin; Nguyen,                                                                   or attachment to same, including
                                                    Vince; Qiang,                                                                     counsel and Faraday&Future
                                                    Johnson; Lee-                                                                     employees, seeking, providing,
                                                    Blythe, Ann; Lu,                                                                  discussing or forwarding legal
                                                    Allen; Liu, Henry;                               Outlook      Attorney - Client   advice regarding labor and
13         Jia, YT        12/4/2018 Hashim, Waqar   Jia, YT                Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                    Page 6
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 61 of 256 Page ID
                                        #:2313

                                                    Cuyler, Mark;
                                                    Wang, Scott; Mok,
                                                    Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Polonski, Ron;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Skibbe,
                                                    Sheryl; Chen,
                                                    Maoxin; Nguyen,                                                                Email string or correspondence,
                                                    Vince; Qiang,                                                                  or attachment to same, including
                                                    Johnson; Lee-                                                                  counsel and Faraday&Future
                                                    Blythe, Ann;                                                                   employees, seeking, providing,
                                                    Hashim, Waqar; Lu,                                                             discussing or forwarding legal
                                                    Allen; Liu, Henry;                            Outlook      Attorney - Client   advice regarding labor and
14         Jia, YT        12/4/2018 Bethell, Phil   Jia, YT             Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice
                                                    Wang, Scott; Mok,
                                                    Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Polonski, Ron;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Skibbe,
                                                    Sheryl; Chen,
                                                    Maoxin; Nguyen,
                                                    Vince; Qiang,                                                                  Email string or correspondence,
                                                    Johnson; Lee-                                                                  or attachment to same, including
                                                    Blythe, Ann;                                                                   counsel and Faraday&Future
                                                    Hashim, Waqar;                                                                 employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                             discussing or forwarding legal
                                                    Allen; Liu, Henry;                            Outlook      Attorney - Client   advice regarding labor and
15         Jia, YT        12/4/2018 Cuyler, Mark    Jia, YT             Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                    Page 7
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 62 of 256 Page ID
                                        #:2314

                                                  Mok, Tin; Agosta,
                                                  Michael; Aydt,
                                                  Matthias; Rao,
                                                  Hong; Ucar, Pablo;
                                                  Cuyler, Mark;
                                                  Polonski, Ron;
                                                  Wang, Jerry;
                                                  Johnson, Jarret;
                                                  Deng, Chaoying;
                                                  Ning, Xiaoyang; Ma,
                                                  Xiao; Skibbe,
                                                  Sheryl; Chen,
                                                  Maoxin; Nguyen,
                                                  Vince; Qiang,                                                                                 Email string or correspondence,
                                                  Johnson; Lee-                                                                                 or attachment to same, including
                                                  Blythe, Ann;                                                                                  counsel and Faraday&Future
                                                  Hashim, Waqar;                                                                                employees, seeking, providing,
                                                  Bethell, Phil; Lu,                                                                            discussing or forwarding legal
                                                  Allen; Liu, Henry;                                           Outlook      Attorney - Client   advice regarding labor and
16         Jia, YT        12/4/2018 Wang, Scott   Jia, YT             Chen, Chris; Ma, XiaoOu                  Message File Privilege           employment advice


                                                                         Buckfire, Kenneth; He, Shan;
                                                                         Deng, Chaoying; Jia, Ruokun; Liu,
                                                                         Henry; Ye, Bob; Jia, YT;
                                                                         Moshinsky, Vladimir; Nappo, Jim;
                                                                         Risting, Jonathan; Timmons,
                                                                         Brian; Rosenberg, Lee; Rhie,                                           Email string or correspondence
                                                                         John; Watson, Duncan; Johnson,                                         discussing and/or reflecting legal
                                                                         Jarret; Agosta, Michael; Hsieh,       Outlook      Attorney - Client   advice from an attorney
17         Jia, YT        12/1/2018 Wang, Jerry   Sekhon, Vijay S.       Charles; Fritz, Brian; Bian, Feifei   Message File Privilege           regarding Evergrande

                                                                         Deng, Chaoying; Jia, Ruokun; Liu,
                                                                         Henry; Ye, Bob; Jia, YT; Buckfire,                                     Email string or correspondence
                                                                         Ken; Moshinsky, Vladimir;                                              discussing and/or reflecting legal
                                                                         Nappo, Jim; Bian, Feifei; Risting,    Outlook      Attorney - Client   advice from an attorney
18         Jia, YT        12/1/2018 Wang, Jerry   Sekhon, Vijay S.       Jonathan                              Message File Privilege           regarding Evergrande

                                                                         Deng, Chaoying; Jia, Ruokun; Liu,
                                                                         Henry; Ye, Bob; Jia, YT; Buckfire,                                     Email string or correspondence
                                                                         Kenneth; Moshinsky, Vladimir;                                          discussing and/or reflecting legal
                                                                         Nappo, Jim; Bian, Feifei; Risting,    Outlook      Attorney - Client   advice from an attorney
19         Jia, YT        12/1/2018 Wang, Jerry   Sekhon, Vijay S.       Jonathan                              Message File Privilege           regarding Evergrande




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                  Jia, YT; Ma, XiaoOu;                                         Outlook      Attorney - Client   discussing or forwarding legal
20         Jia, YT       11/21/2018 Liu, Henry    Wang, Jerry                                                  Message File Privilege           advice regarding Evergrande




                                                  Page 8
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 63 of 256 Page ID
                                                        #:2315


                                                                                                                                  Adobe                              Attorney client communications
                                                                                                                                  Portable                          from outside counsel and in
                                                                                                                                  Document      Attorney - Client   house counsel redacted from
21 FF00000537   FF00000538   Jia, YT     11/13/2018                                                                               Format        Privilege           board meeting minutes




                                                                                                                                                                    Email string or correspondence,
                                                                                                                                                                    or attachment to same, including
                                                                                                                                                                    counsel and Faraday&Future
                                                                                              Liu, Henry; Deng, Chaoying; Jia,                                      employees, seeking, providing,
                                                                       Wang, Jerry;           Ruokun; Jia, YT; Ye, Bob;           Outlook      Attorney - Client    discussing or forwarding legal
22                           Jia, YT     11/10/2018 Sekhon, Vijay S.   Johnson, Jarret        Buckfire, Ken; Agosta, Michael      Message File Privilege            advice regarding Evergrande




                                                                                                                                                                    Email string or correspondence,
                                                                                                                                                                    or attachment to same, including
                                                                                              Sekhon, Vijay S.; Liu, Henry;                                         counsel and Faraday&Future
                                                                                              Deng, Chaoying; Jia, Ruokun; Jia,                                     employees, seeking, providing,
                                                                                              YT; Ye, Bob; Buckfire, Kenneth;     Outlook      Attorney - Client    discussing or forwarding legal
23                           Jia, YT     11/10/2018 Wang, Jerry        Johnson, Jarret        Agosta, Michael                     Message File Privilege            advice regarding Evergrande




                                                                                                                                                                    Email string or correspondence,
                                                                                                                                                                    or attachment to same, including
                                                                                              Sekhon, Vijay S.; Liu, Henry;                                         counsel and Faraday&Future
                                                                                              Deng, Chaoying; Jia, Ruokun; Jia,                                     employees, seeking, providing,
                                                                                              YT; Ye, Bob; Buckfire, Kenneth;     Outlook      Attorney - Client    discussing or forwarding legal
24                           Jia, YT     11/10/2018 Wang, Jerry        Johnson, Jarret        Agosta, Michael                     Message File Privilege            advice regarding Evergrande




                                                                                                                                                                    Email string or correspondence
                                                                                                                                                                    reflecting Plaintiff forwarding
                                                                                                                                                                    legal advice from outside
                                                                       Jia, YT; Ma, XiaoOu;                                       Outlook      Attorney - Client    counsel at Mayer Brown
25                           Jia, YT      11/5/2018 Liu, Henry         Zhang, Jennifer                                            Message File Privilege            regarding Evergrande




                                                                       Page 9
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 64 of 256 Page ID
                                        #:2316

                                                     Ye, Bob; Eisner, Ian;
                                                     Hsieh, Charles;
                                                     Bian, Feifei;
                                                     Schecter, Daniel;
                                                     Rhie, John; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;
                                                     Ellison, Robert;                                                                    Email string or correspondence,
                                                     Yang, Ingloong;                                                                     or attachment to same, including
                                                     Wang, Jerry; Liu,                                                                   counsel and Faraday&Future
                                                     Henry; Chen, Chris; Ma, Maggie; Johnson, Jarret;                Attorney - Client   employees, seeking, providing,
                                                     Wang, Terry; Mok, Agosta, Michael; Jia, YT; Ma,    Outlook      Privilege & Work    discussing or forwarding legal
26         Jia, YT       10/26/2018 Timmons, Brian   Tin                    XiaoOu; Zhang, Jennifer     Message File Product             advice regarding Evergrande

                                                     Timmons, Brian; Ye,
                                                     Bob; Eisner, Ian;
                                                     Hsieh, Charles;
                                                     Bian, Feifei;
                                                     Schecter, Daniel;
                                                     Rhie, John; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;                                                                      Email string or correspondence,
                                                     Ellison, Robert;                                                                    or attachment to same, including
                                                     Yang, Ingloong; Liu,                                                                counsel and Faraday&Future
                                                     Henry; Chen, Chris; Ma, Maggie; Johnson, Jarret;                Attorney - Client   employees, seeking, providing,
                                                     Wang, Terry; Mok, Agosta, Michael; Jia, YT; Ma,    Outlook      Privilege & Work    discussing or forwarding legal
27         Jia, YT       10/25/2018 Wang, Jerry      Tin                    XiaoOu; Zhang, Jennifer     Message File Product             advice regarding Evergrande

                                                     Ye, Bob; Eisner, Ian;
                                                     Hsieh, Charles;
                                                     Bian, Feifei;
                                                     Schecter, Daniel;
                                                     Rhie, John; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;
                                                     Ellison, Robert;                                                                    Email string or correspondence,
                                                     Yang, Ingloong;                                                                     or attachment to same, including
                                                     Wang, Jerry; Liu,                                                                   counsel and Faraday&Future
                                                     Henry; Chen, Chris; Ma, Maggie; Johnson, Jarret;                Attorney - Client   employees, seeking, providing,
                                                     Wang, Terry; Mok, Agosta, Michael; Jia, YT; Ma,    Outlook      Privilege & Work    discussing or forwarding legal
28         Jia, YT       10/25/2018 Timmons, Brian   Tin                    XiaoOu; Zhang, Jennifer     Message File Product             advice regarding Evergrande




                                                     Page 10
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 65 of 256 Page ID
                                                        #:2317

                                                                  Ye, Bob; Eisner, Ian;
                                                                  Timmons, Brian;
                                                                  Hsieh, Charles;
                                                                  Bian, Feifei;
                                                                  Schecter, Daniel;
                                                                  Rhie, John; Sekhon,
                                                                  Vijay S.; Page, Chris;                                                                         Email string or correspondence,
                                                                  Bickley,                 Ma, Maggie; Johnson, Jarret;                                          or attachment to same, including
                                                                  Christopher;             Agosta, Michael; Jia, YT; Ma,                                         counsel and Faraday&Future
                                                                  Meeson, Nigel;           XiaoOu; Zhang, Jennifer; Liu,                    Attorney - Client    employees, seeking, providing,
                                                                  Ellison, Robert;         Henry; Chen, Chris; Wang, Terry;    Outlook      Privilege & Work     discussing or forwarding legal
29                           Jia, YT     10/25/2018 Wang, Jerry   Yang, Ingloong           Mok, Tin                            Message File Product              advice regarding Evergrande


                                                                                                                               Adobe                              Attorney client privileged
                                                                                                                               Portable                          communications from in house
                                                                                                                               Document      Attorney - Client   counsel redacted from board
30 FF00000546   FF00000574   Jia, YT     10/25/2018                                                                            Format        Privilege           meeting minutes

                                                                  Chun, James; Wang,
                                                                  Terry; Ye, Bob;
                                                                  Bian, Feifei;
                                                                  Schecter, Daniel;
                                                                  Sekhon, Vijay S.;
                                                                  Page, Chris; Bickley,
                                                                  Christopher;
                                                                  Meeson, Nigel;
                                                                  Ellison, Robert;
                                                                  Timmons, Brian;                                                                                Email string or correspondence,
                                                                  Yang, Ingloong;                                                                                or attachment to same, including
                                                                  Wang, Jerry; Hsieh,      Eisner, Ian; Ma, Maggie; Johnson,                                     counsel and Faraday&Future
                                                                  Charles; Liu, Henry;     Jarret; Agosta, Michael; Jia, YT;                Attorney - Client    employees, seeking, providing,
                                                                  Mok, Tin; Rhie,          Ma, XiaoOu; Zhang, Jennifer;        Outlook      Privilege & Work     discussing or forwarding legal
31                           Jia, YT     10/25/2018 Chen, Chris   John                     Watson, Duncan                      Message File Product              advice regarding Evergrande


                                                                  Chen, Chris; Chun,
                                                                  James; Wang,
                                                                  Terry; Ye, Bob;
                                                                  Bian, Feifei;
                                                                  Schecter, Daniel;
                                                                  Sekhon, Vijay S.;
                                                                  Page, Chris; Bickley,
                                                                  Christopher;
                                                                  Meeson, Nigel;
                                                                  Ellison, Robert;                                                                               Email string or correspondence,
                                                                  Timmons, Brian;                                                                                or attachment to same, including
                                                                  Yang, Ingloong;          Eisner, Ian; Ma, Maggie; Johnson,                                     counsel and Faraday&Future
                                                                  Wang, Jerry; Hsieh,      Jarret; Agosta, Michael; Jia, YT;                Attorney - Client    employees, seeking, providing,
                                                                  Charles; Liu, Henry;     Ma, XiaoOu; Zhang, Jennifer;        Outlook      Privilege & Work     discussing or forwarding legal
32                           Jia, YT     10/25/2018 Rhie, John    Mok, Tin                 Watson, Duncan                      Message File Product              advice regarding Evergrande




                                                                  Page 11
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 66 of 256 Page ID
                                        #:2318

                                                     Wang, Terry; Rhie,
                                                     John; Ye, Bob; Bian,
                                                     Feifei; Schecter,
                                                     Daniel; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;
                                                     Ellison, Robert;
                                                     Timmons, Brian;                                                                                Email string or correspondence,
                                                     Yang, Ingloong;                                                                                or attachment to same, including
                                                     Wang, Jerry; Hsieh,      Eisner, Ian; Ma, Maggie; Johnson,                                     counsel and Faraday&Future
                                                     Charles; Liu, Henry;     Jarret; Agosta, Michael; Jia, YT;                Attorney - Client    employees, seeking, providing,
                                                     Chen, Chris; Mok,        Ma, XiaoOu; Zhang, Jennifer;        Outlook      Privilege & Work     discussing or forwarding legal
33         Jia, YT       10/25/2018 Chun, James      Tin                      Watson, Duncan                      Message File Product              advice regarding Evergrande


                                                                                                                  Adobe                             Attachment to email seeking,
                                                                                                                  Portable                          providing, discussing or
                                                                                                                  Document      Attorney - Client   forwarding legal advice
           Jia, YT       10/25/2018                                                                               Format        Privilege           regarding Evergrande


                                                                              Rosenberg, Lee; Sekhon, Vijay S.;
                                                                              Hsieh, Charles; Rhie, John;
                                                                              Schecter, Daniel; Liu, Henry;                                         Email string or correspondence,
                                                                              Johnson, Jarret; Agosta, Michael;                                     or attachment to same, including
                                                                              Jia, YT; Deng, Chaoying; Risher,                                      counsel and Faraday&Future
                                                                              Jeff; Ma, Maggie; Ye, Bob; Liu,                  Attorney - Client    employees, seeking, providing,
                                                     Timmons, Brian;          Lee; Mok, Tin; Bian, Feifei;        Outlook      Privilege & Work     discussing or forwarding legal
34         Jia, YT       10/22/2018 Eisner, Ian      Wang, Jerry              Watson, Duncan; Brebner, Tom        Message File Product              advice regarding Evergrande

                                                                              Rosenberg, Lee; Sekhon, Vijay S.;
                                                                              Hsieh, Charles; Rhie, John;
                                                                              Schecter, Daniel; Liu, Henry;
                                                                              Eisner, Ian; Johnson, Jarret;                                         Email string or correspondence,
                                                                              Agosta, Michael; Jia, YT; Deng,                                       or attachment to same, including
                                                                              Chaoying; Risher, Jeff; Ma,                                           counsel and Faraday&Future
                                                                              Maggie; Ye, Bob; Liu, Lee; Mok,                  Attorney - Client    employees, seeking, providing,
                                                                              Tin; Bian, Feifei; Watson,          Outlook      Privilege & Work     discussing or forwarding legal
35         Jia, YT       10/22/2018 Wang, Jerry      Timmons, Brian           Duncan; Brebner, Tom                Message File Product              advice regarding Evergrande




                                                                                                                                                    Email string or correspondence
                                                                                                                                                    reflecting Plaintiff forwarding
                                                                          Agosta, Michael; Qiang, Johnson;                                          Legal advice from inhouse
                                                                          Liu, Henry; Eisner, Ian; Johnson,       Outlook      Attorney - Client    counsel regarding labor and
36         Jia, YT       10/11/2018 Skibbe, Sheryl   Jia, YT; Wang, Jerry Jarret; Hsu, Kelly                      Message File Privilege            employment


                                                                                                                                                    Attachment to email discussing
                                                                                                                  Microsoft                         and/or reflecting legal advice
                                                                                                                  Office Word                       and/or edits from an attorney
                                                                                                                  Open XML      Attorney - Client   regarding labor and employment
           Jia, YT       10/11/2018                                                                               Format        Privilege           advice




                                                     Page 12
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 67 of 256 Page ID
                                        #:2319




                                                                                                                                              Email string or correspondence,
                                                                                                                                              or attachment to same, including
                                                                                                                                              counsel and Faraday&Future
                                                                                                                                              employees, seeking, providing,
                                                                                                                                              discussing or forwarding legal
                                                                                                                                              advice regarding routine legal
                                                                                                                                              advice; Email string or
                                                                                                                                              correspondence, or attachment
                                                                                                                                              to same, including counsel and
                                                                       Agosta, Michael; Ma, XiaoOu; Jia,                                      Faraday&Future employees,
                                                                       Ruokun; Deng, Chaoying;                                                seeking, providing, discussing or
                                                                       Sampson, Nick; Skibbe, Sheryl;                                         forwarding legal advice
                                                 Jia, YT; Wang, Jerry; Eisner, Ian; Johnson, Jarret; Liu,   Outlook      Attorney - Client    regarding labor and employment
37         Jia, YT        10/1/2018 Hsu, Kelly   Qiang, Johnson        Henry                                Message File Privilege            advice


                                                                                                            Microsoft                         Document discussing and/or
                                                                                                            Office Word                       reflecting legal advice and/or
                                                                                                            Open XML      Attorney - Client   edits from an attorney regarding
           Jia, YT        10/1/2018                                                                         Format        Privilege           labor and employment advice


                                                                                                            Microsoft                         Document discussing and/or
                                                                                                            Office Word                       reflecting legal advice and/or
                                                                                                            Open XML      Attorney - Client   edits from an attorney regarding
           Jia, YT        9/29/2018                                                                         Format        Privilege           labor and employment advice




                                                                                                                                              Email string or correspondence
                                                                     Agosta, Michael; Jia, Ruokun;                                            reflecting Plaintiff forwarding
                                                 Wang, Jerry; Qiang, Deng, Chaoying; Sampson, Nick;                                           Legal advice from inhouse
                                                 Johnson; Jia, YT;   Skibbe, Sheryl; Eisner, Ian;           Outlook      Attorney - Client    counsel regarding labor and
38         Jia, YT        9/29/2018 Hsu, Kelly   Ma, XiaoOu          Johnson, Jarret; Liu, Henry            Message File Privilege            employment advice


                                                                                                                                              Attachment to email discussing
                                                                                                            Microsoft                         and/or reflecting legal advice
                                                                                                            Office Word                       and/or edits from an attorney
                                                                                                            Open XML      Attorney - Client   regarding labor and employment
           Jia, YT        9/29/2018                                                                         Format        Privilege           advice


                                                                                                                                              Attachment to email discussing
                                                                                                            Microsoft                         and/or reflecting legal advice
                                                                                                            Office Word                       and/or edits from an attorney
                                                                                                            Open XML      Attorney - Client   regarding labor and employment
           Jia, YT        9/29/2018                                                                         Format        Privilege           advice




                                                 Page 13
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 68 of 256 Page ID
                                        #:2320




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                           Liu, Henry; Johnson, Jarret;                                           counsel and Faraday&Future
                                                                           Hsieh, Charles; Eisner, Ian;                                           employees, seeking, providing,
                                                                           Agosta, Michael; Jia, YT; Bian,      Outlook      Attorney - Client    discussing or forwarding legal
39         Jia, YT        9/11/2018 Sekhon, Vijay S.   Wang, Jerry         Feifei                               Message File Privilege            advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                           Liu, Henry; Johnson, Jarret;                                           counsel and Faraday&Future
                                                                           Hsieh, Charles; Eisner, Ian;                                           employees, seeking, providing,
                                                                           Agosta, Michael; Jia, YT; Bian,      Outlook      Attorney - Client    discussing or forwarding legal
40         Jia, YT        9/11/2018 Wang, Jerry        Sekhon, Vijay S.    Feifei                               Message File Privilege            advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                Adobe                             employees, seeking, providing,
                                                                                                                Portable                          discussing or forwarding legal
                                                                                                                Document      Attorney - Client   advice regarding labor and
           Jia, YT        9/11/2018                                                                             Format        Privilege           employment advice




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                Outlook      Attorney - Client    advice regarding routine legal
41         Jia, YT         9/6/2018 Deng, Chaoying     Liu, Henry          Jia, YT                              Message File Privilege            advice




                                                                                                                                                  Email string or correspondence,
                                                                           Wang, Jerry; Jia, YT; Agosta,                                          or attachment to same, including
                                                                           Michael; Johnson, Jarret; Deng,                                        counsel and Faraday&Future
                                                       Timmons, Brian;     Chaoying; Kirpalani, Susheel;                                          employees, seeking, providing,
                                                       Sekhon, Vijay S.;   Rosenberg, Lee; Eisner, Ian; Bian,   Outlook      Attorney - Client    discussing or forwarding legal
42         Jia, YT         9/3/2018 Liu, Henry         Perlson, David      Feifei                               Message File Privilege            advice regarding Evergrande




                                                       Page 14
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 69 of 256 Page ID
                                        #:2321




                                                                                                                                                   Email string or correspondence,
                                                                             Wang, Jerry; Jia, YT; Agosta,                                         or attachment to same, including
                                                                             Michael; Johnson, Jarret; Deng,                                       counsel and Faraday&Future
                                                       Eisner, Ian; Bian,    Chaoying; Timmons, Brian;                                             employees, seeking, providing,
                                                       Feifei; Sekhon, Vijay Kirpalani, Susheel; Rosenberg,      Outlook      Attorney - Client    discussing or forwarding legal
43         Jia, YT         9/3/2018 Liu, Henry         S.; Perlson, David Lee                                    Message File Privilege            advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                                                                                                                   or attachment to same, including
                                                                                                                                                   counsel and Faraday&Future
                                                       Wang, Jerry; Deng,      Agosta, Michael; Huang, Wentao;                                     employees, seeking, providing,
                                                       Chaoying; Liu,          Chen, Min; Fong, Jimmy; Bian,                                       discussing or forwarding legal
                                                       Henry; Jia, YT; Peng,   Feifei; Boo, Bee Chun; Tan, Sze   Outlook      Attorney - Client    advice regarding labor and
44         Jia, YT        8/23/2018 Sekhon, Vijay S.   Jianjun; Xia, James     Shing                             Message File Privilege            employment advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice




                                                       Page 15
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 70 of 256 Page ID
                                        #:2322



                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees, seeking, providing,
                                                                                                              discussing or forwarding legal
                                                                            Outlook      Attorney - Client    advice regarding routine legal
45         Jia, YT         8/1/2018 Jia, YT      Liu, Henry                 Message File Privilege            advice


                                                                                                              Email string or correspondence
                                                                                                              reflecting Plaintiff forwarding
                                                                            Outlook      Attorney - Client    legal advice from outside
46         Jia, YT        6/18/2018 Liu, Henry   Jia, YT                    Message File Privilege            counsel




                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees reflecting Plaintiff
                                                 Jia, YT; Deng,             Outlook      Attorney - Client    forwarding legal advice from
47         Jia, YT        6/12/2018 Liu, Henry   Chaoying                   Message File Privilege            outside counsel




                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees reflecting Plaintiff
                                                 Jia, YT; Deng,                                               forwarding legal advice from
                                                 Chaoying; Ma,              Outlook      Attorney - Client    outside counsel at Mayer Brown
48         Jia, YT        5/31/2018 Liu, Henry   XiaoOu                     Message File Privilege            regarding immigration


                                                                                                              Attachment to email discussing
                                                                            Microsoft                         and/or reflecting legal advice
                                                                            Office Word                       and/or edits from an attorney
                                                                            Open XML      Attorney - Client   regarding routine legal advice
           Jia, YT        5/30/2018                                         Format        Privilege           regarding immigration




                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees, seeking, providing,
                                                                                                              discussing or forwarding legal
                                                                            Outlook      Attorney - Client    advice regarding routine legal
49         Jia, YT         8/1/2018 Jia, YT      Liu, Henry       Jia, YT   Message File Privilege            advice regarding immigration




                                                 Page 16
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 71 of 256 Page ID
                                                        #:2323



                                                                                                                                 Microsoft                          Attorney client privileged
                                                                                                                                 Office Word                       communications with outside
                                                                                                                                 Open XML      Attorney - Client   counsel redacted from draft
50 FF00000666   FF00000671   Jia, YT      12/9/2018                                                                              Format        Privilege           board meeting minutes


                                                                                                                                 Microsoft                          Attorney-client privilege
                                                                                                                                 Office Word                       communication by in house
                                                                                                                                 Open XML      Attorney - Client   counsel redacted from board
51 FF00000672   FF00000685   Jia, YT      12/1/2018                                                                              Format        Privilege           meeting minutes


                                                                                                                                                                    Attorney client privileged
                                                                                                                                 Microsoft                         communications from outside
                                                                                                                                 Office Word                       counsel and in house counsel
                                                                                                                                 Open XML      Attorney - Client   redacted from board meeting
52 FF00000686   FF00000714   Jia, YT      12/1/2018                                                                              Format        Privilege           minutes

                                                                                                                                 Adobe
                                                                                                                                 Portable                           Attorney-client privileged
                                                                                                                                 Document      Attorney - Client   communication redacted from
53 FF00000751   FF00000751   Jia, YT      11/8/2018                                                                              Format        Privilege           board meeting agenda




                                                                                                                                                                   Email string or correspondence,
                                                                                                                                                                   or attachment to same, including
                                                                                                                                                                   counsel and Faraday&Future
                                                                                                                                                                   employees, seeking, providing,
                                                                                                                                                                   discussing or forwarding legal
                                                                                                                                                                   advice regarding routine legal
                                                                        Piccio, Victorina;                                                                         advice; Email string or
                                                                        Qiang, Johnson;                                                                            correspondence reflecting
                                                                        Kim, Grace; Wang,                                        Outlook      Attorney - Client    Plaintiff forwarding legal advice
54                           Liu, Henry   8/27/2018 Piccio, Victorina   Jerry; Liu, Henry                                        Message File Privilege            from outside counsel


                                                                                                                                                                   Attachment to email discussing
                                                                                                                                 Adobe                             and/or reflecting legal advice
                                                                                                                                 Portable                          and/or edits from an attorney
                                                                                                                                 Document                          regarding labor and employment
                             Liu, Henry   2/22/2017                                                                              Format        Work Product        advice




                                                                                                                                                                   Email string or correspondence,
                                                                                                                                                                   or attachment to same, including
                                                                                                                                                                   counsel and Faraday&Future
                                                                                                                                                                   employees, seeking, providing,
                                                                                                                                 Outlook      Attorney - Client    discussing or forwarding legal
55                           Liu, Henry    1/2/2019 Liu, Henry          Bian, Feifei         Sekhon, Vijay S.; Johnson, Jarret   Message File Privilege            advice regarding Evergrande




                                                                        Page 17
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 72 of 256 Page ID
                                        #:2324


                                                                                                                Microsoft                         Attachment to email discussing
                                                                                                                Office Word                       and/or reflecting legal advice
                                                                                                                Open XML                          and/or edits from an attorney
           Liu, Henry      1/2/2019                                                                             Format        Work Product        regarding Evergrande


                                                                                                                                                  Email string or correspondence
                                                                                                                                                  discussing and/or reflecting legal
                                                                                                                                                  advice from an attorney
                                                                                                                Outlook      Attorney - Client    regarding labor and employment
56         Liu, Henry    10/27/2018 Johnson, Jarret   Liu, Henry                                                Message File Privilege            advice


                                                                                                                                                  Attachment to email seeking,
                                                                                                                Adobe                             providing, discussing or
                                                                                                                Portable                          forwarding legal advice
                                                                                                                Document      Attorney - Client   regarding labor and employment
           Liu, Henry     10/3/2018                                                                             Format        Privilege           advice




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                      Skibbe, Sheryl;    Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client    employment advice regarding
57         Liu, Henry    10/26/2018 Fischer, Max C.   Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege            WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                      Fischer, Max C.;   Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client    employment advice regarding
58         Liu, Henry    10/25/2018 Skibbe, Sheryl    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege            WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                      Fischer, Max C.;   Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client    employment advice regarding
59         Liu, Henry    10/25/2018 Skibbe, Sheryl    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege            WARN Act.




                                                      Page 18
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 73 of 256 Page ID
                                        #:2325




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                       Skibbe, Sheryl;    Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
60         Liu, Henry    10/25/2018 Fischer, Max C.    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege           WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                                          Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
61         Liu, Henry    10/24/2018 Skibbe, Sheryl     Mackay, Aimee G.   Fischer, Max C.; Sekhon, Vijay S.      Message File Privilege           WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                                          Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
62         Liu, Henry    10/24/2018 Mackay, Aimee G.   Skibbe, Sheryl     Fischer, Max C.; Sekhon, Vijay S.      Message File Privilege           WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                       Skibbe, Sheryl;    Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
63         Liu, Henry    10/24/2018 Fischer, Max C.    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege           WARN Act




                                                       Page 19
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 74 of 256 Page ID
                                        #:2326




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                                                                                                                discussing or forwarding legal
                                                                                                                                                advice regarding labor and
                                                     Fischer, Max C.;                                         Outlook      Attorney - Client    employment advice regarding
64         Liu, Henry    10/24/2018 Skibbe, Sheryl   Sekhon, Vijay S.   Liu, Henry; Hsu, Kelly; Eisner, Ian   Message File Privilege            WARN Act




                                                                                                                                                Attachment to email seeking,
                                                                                                              Microsoft                         providing, discussing or
                                                                                                              Office Word                       forwarding legal advice
                                                                                                              Open XML      Attorney - Client   regarding labor and employment
           Liu, Henry    10/24/2018                                                                           Format        Privilege           advice regarding WARN Act




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                                                                                                                discussing or forwarding legal
                                                                                                                                                advice regarding labor and
                                                     Fischer, Max C.;                                         Outlook      Attorney - Client    employment advice regarding
65         Liu, Henry    10/24/2018 Skibbe, Sheryl   Sekhon, Vijay S.   Hsu, Kelly; Eisner, Ian; Liu, Henry   Message File Privilege            Warn Act.




                                                                                                                                                Attachment to email seeking,
                                                                                                              Microsoft                         providing, discussing or
                                                                                                              Office Word                       forwarding legal advice
                                                                                                              Open XML      Attorney - Client   regarding labor and employment
           Liu, Henry    10/24/2018                                                                           Format        Privilege           advice regarding WARN Act




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                                                                                                                discussing or forwarding legal
                                                                                                                                                advice regarding labor and
                                                     Agosta, Michael;   Hsu, Kelly; Eisner, Ian; Fritz,       Outlook      Attorney - Client    employment advice regarding
66         Liu, Henry    10/23/2018 Skibbe, Sheryl   Liu, Henry         Brian; Johnson, Jarret                Message File Privilege            WARN Act




                                                     Page 20
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 75 of 256 Page ID
                                                        #:2327



                                                                                                                                            Attachment to email seeking,
                                                                                                          Microsoft                         providing, discussing or
                                                                                                          Office Word                       forwarding legal advice
                                                                                                          Open XML      Attorney - Client   regarding labor and employment
                             Liu, Henry   10/23/2018                                                      Format        Privilege           advice regarding WARN Act




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                                                                                                            advice regarding labor and
                                                                      Agosta, Michael;                    Outlook      Attorney - Client    employment advice regarding
67                           Liu, Henry   10/18/2018 Skibbe, Sheryl   Liu, Henry             Hsu, Kelly   Message File Privilege            WARN Act




                                                                                                                                            Attachment to email seeking,
                                                                                                          Microsoft                         providing, discussing or
                                                                                                          Office Word                       forwarding legal advice
                                                                                                          Open XML      Attorney - Client   regarding labor and employment
                             Liu, Henry   10/18/2018                                                      Format        Privilege           advice regarding WARN Act




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                                      Agosta, Michael;                                                      advice regarding labor and
                                                                      Qiang, Johnson; Liu,                Outlook      Attorney - Client    employment advice regarding
68                           Liu, Henry   10/11/2018 Skibbe, Sheryl   Henry                               Message File Privilege            WARN Act




                                                                                                                                            Attachment to email, seeking,
                                                                                                          Microsoft                         providing, discussing or
                                                                                                          Office Word                       forwarding legal advice
                                                                                                          Open XML      Attorney - Client   regarding labor and employment
                             Liu, Henry   10/11/2018                                                      Format        Privilege           advice regarding WARN Act

                                                                                                          Adobe
                                                                                                          Portable                           Attorney client privileged
                                                                                                          Document      Attorney - Client   communication redacted from
69 FF00000782   FF00000793   Liu, Henry    10/3/2018                                                      Format        Privilege           board meeting minutes




                                                                      Page 21
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 76 of 256 Page ID
                                        #:2328




                                                                                                                     Email string or correspondence,
                                                                                                                     or attachment to same, including
                                                                                                                     counsel and Faraday&Future
                                                                                                                     employees, seeking, providing,
                                                                                   Outlook      Attorney - Client    discussing or forwarding legal
70         Liu, Henry     10/5/2018 Bian, Feifei   Liu, Henry   Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande


                                                                                   Adobe                             Attachment to email seeking,
                                                                                   Portable      Attorney - Client   providing, discussing or
                                                                                   Document      Privilege & Work    forwarding legal advice
           Liu, Henry     10/5/2018                                                Format        Product             regarding Evergrande


                                                                                                                     Attachment to email seeking,
                                                                                   Adobe                             providing, discussing or
                                                                                   Portable                          forwarding legal advice
                                                                                   Document      Attorney - Client   regarding labor and employment
           Liu, Henry     10/5/2018                                                Format        Privilege           advice


                                                                                                                     Attachment to email seeking,
                                                                                   Adobe                             providing, discussing or
                                                                                   Portable                          forwarding legal advice
                                                                                   Document      Attorney - Client   regarding labor and employment
           Liu, Henry     10/5/2018                                                Format        Privilege           advice




                                                                                                                     Attachment to email seeking,
                                                                                   Adobe                             providing, discussing or
                                                                                   Portable      Attorney - Client   forwarding legal advice
                                                                                   Document      Privilege & Work    regarding Evergrande and Labor
           Liu, Henry     10/5/2018                                                Format        Product             and Employment advice


                                                                                   Adobe                             Attachment to email seeking,
                                                                                   Portable      Attorney - Client   providing, discussing or
                                                                                   Document      Privilege & Work    forwarding legal advice
           Liu, Henry     10/5/2018                                                Format        Product             regarding Evergrande




                                                                                                                     Email string or correspondence,
                                                                                                                     or attachment to same, including
                                                                                                                     counsel and Faraday&Future
                                                                                                                     employees, seeking, providing,
                                                                                   Outlook      Attorney - Client    discussing or forwarding legal
72         Liu, Henry     10/5/2018 Bian, Feifei   Liu, Henry   Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande




                                                   Page 22
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 77 of 256 Page ID
                                   #:2329


                                                                                                                                           Attachment to email seeking,
                                                                                                                                           providing, discussing or
                                                  Wang, Jerry; Liu,                                                                        forwarding legal advice
                                                  Henry; Huang,                                          Outlook      Attorney - Client    regarding labor and employment
      Liu, Henry     8/22/2018 Sekhon, Vijay S.   Wentao               Bian, Feifei                      Message File Privilege            advice


                                                                                                                                           Attachment to email seeking,
                                                                                                                                           providing, discussing or
                                                  Wang, Jerry; Liu,                                                                        forwarding legal advice
                                                  Henry; Huang,                                          Outlook      Attorney - Client    regarding labor and employment
      Liu, Henry     8/22/2018 Sekhon, Vijay S.   Wentao               Bian, Feifei; Sekhon, Vijay S.    Message File Privilege            advice


                                                                                                                                           Attachment to email, seeking,
                                                                                                         Adobe                             providing, discussing or
                                                                                                         Portable                          forwarding legal advice
                                                                                                         Document      Attorney - Client   regarding labor and employment
      Liu, Henry     8/22/2018                                                                           Format        Privilege           advice


                                                                                                                                           Attachment to email seeking,
                                                                                                                                           providing, discussing or
                                                                                                                       Attorney - Client   forwarding legal advice
      Liu, Henry     8/22/2018                                                                           XML File      Privilege           regarding Evergrande




                                                                                                                                           Attorney client privileged email
                                                                                                                                           attached to email seeking,
                                                                                                                      Attorney - Client    providing, discussing or
                                                                                                         Outlook      Privilege & Work     forwarding legal advice
      Liu, Henry     8/17/2018 Sekhon, Vijay S.   Wang, Jerry          Liu, Henry; Bian, Feifei          Message File Product              regarding Evergrande




                                                                                                                                           Attorney client privileged email
                                                                                                                                           attached to email seeking,
                                                                                                                      Attorney - Client    providing, discussing or
                                                                                                         Outlook      Privilege & Work     forwarding legal advice
      Liu, Henry     8/23/2018 Sekhon, Vijay S.   Wang, Jerry          Bian, Feifei; Sekhon, Vijay S.    Message File Product              regarding Evergrande


                                                  Liu, Henry; Wang,
                                                  Jerry; Jia, YT;                                                                          Attorney client privileged email
                                                  Agosta, Michael;     Sekhon, Vijay S.; Bian, Feifei;                                     attached to email seeking,
                                                  Johnson, Jarret;     Timmons, Brian; Perlson, David;                Attorney - Client    providing, discussing or
                                                  Eisner, Ian; Deng,   Kirpalani, Susheel; Rosenberg,    Outlook      Privilege & Work     forwarding legal advice
      Liu, Henry      9/1/2018 Sekhon, Vijay S.   Chaoying             Lee                               Message File Product              regarding Evergrande




                                                  Page 23
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 78 of 256 Page ID
                                        #:2330




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                                                                                                                     counsel and Faraday&Future
                                                                                                                                                     employees, seeking, providing,
                                                                              Bian, Feifei; Eisner, Ian; Liu,      Outlook      Attorney - Client    discussing or forwarding legal
73         Liu, Henry     10/5/2018 Johnson, Jarret    Wang, Jerry            Henry; Sekhon, Vijay S.              Message File Privilege            advice regarding Evergrande


                                                                                                                   Microsoft                         Attachment to email seeking,
                                                                                                                   Office Word   Attorney - Client   providing, discussing or
                                                                                                                   Open XML      Privilege & Work    forwarding legal advice
           Liu, Henry     10/3/2018                                                                                Format        Product             regarding Evergrande




                                                                              Eisner, Ian; Johnson, Jarret;
                                                                              Hsieh, Charles; Bian, Feifei; Liu,                                     Email string or correspondence,
                                                                              Henry; Agosta, Michael;                                                or attachment to same, including
                                                                              Browder, Vanessa K.; Duffee,                                           counsel and Faraday&Future
                                                                              David K.; Deng, Chaoying;                         Attorney - Client    employees, seeking, providing,
                                                       Perlson, David;        Timmons, Brian; Rosenberg, Lee;      Outlook      Privilege & Work     discussing or forwarding legal
74         Liu, Henry     9/22/2018 Sekhon, Vijay S.   Wang, Jerry            Rhie, John; Worcester, Corey         Message File Product              advice regarding Evergrande




                                                                              Sekhon, Vijay S.; Eisner, Ian;
                                                                              Johnson, Jarret; Hsieh, Charles;                                       Email string or correspondence,
                                                                              Bian, Feifei; Liu, Henry; Agosta,                                      or attachment to same, including
                                                                              Michael; Browder, Vanessa K.;                                          counsel and Faraday&Future
                                                                              Duffee, David K.; Deng, Chaoying;                 Attorney - Client    employees, seeking, providing,
                                                                              Timmons, Brian; Rosenberg, Lee;      Outlook      Privilege & Work     discussing or forwarding legal
75         Liu, Henry     9/22/2018 Perlson, David     Wang, Jerry            Rhie, John; Worcester, Corey         Message File Product              advice regarding Evergrande


                                                       Wang, Jerry;
                                                       Perlson, David;
                                                       Timmons, Brian;                                                                               Email string or correspondence,
                                                       Rosenberg, Lee;                                                                               or attachment to same, including
                                                       Browder, Vanessa                                                                              counsel and Faraday&Future
                                                       K.; Bakst, David S.;   Agosta, Michael; Johnson, Jarret;                                      employees, seeking, providing,
                                                       Sekhon, Vijay S.;      Eisner, Ian; Hsieh, Charles; Liu,    Outlook      Attorney - Client    discussing or forwarding legal
76         Liu, Henry     9/21/2018 Duffee, David K.   Bian, Feifei           Henry                                Message File Privilege            advice regarding Evergrande


                                                       Perlson, David;
                                                       Timmons, Brian;
                                                       Rosenberg, Lee;                                                                               Email string or correspondence,
                                                       Duffee, David K.;                                                                             or attachment to same, including
                                                       Browder, Vanessa                                                                              counsel and Faraday&Future
                                                       K.; Bakst, David S.;   Agosta, Michael; Johnson, Jarret;                                      employees, seeking, providing,
                                                       Sekhon, Vijay S.;      Eisner, Ian; Hsieh, Charles; Liu,    Outlook      Attorney - Client    discussing or forwarding legal
77         Liu, Henry     9/21/2018 Wang, Jerry        Bian, Feifei           Henry                                Message File Privilege            advice regarding Evergrande




                                                       Page 24
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 79 of 256 Page ID
                                        #:2331



                                                                        Sekhon, Vijay S.; Eisner, Ian;
                                                                        Johnson, Jarret; Hsieh, Charles;                                     Email string or correspondence,
                                                                        Bian, Feifei; Liu, Henry; Agosta,                                    or attachment to same, including
                                                                        Michael; Browder, Vanessa K.;                                        counsel and Faraday&Future
                                                                        Duffee, David K.; Deng, Chaoying;                Attorney - Client   employees, seeking, providing,
                                                                        Timmons, Brian; Rosenberg, Lee;     Outlook      Privilege & Work    discussing or forwarding legal
78         Liu, Henry     9/21/2018 Perlson, David   Wang, Jerry        Rhie, John; Worcester, Corey        Message File Product             advice regarding Evergrande




                                                                        Sekhon, Vijay S.; Eisner, Ian;
                                                                        Johnson, Jarret; Hsieh, Charles;                                     Email string or correspondence,
                                                                        Bian, Feifei; Liu, Henry; Agosta,                                    or attachment to same, including
                                                                        Michael; Browder, Vanessa K.;                                        counsel and Faraday&Future
                                                                        Duffee, David K.; Deng, Chaoying;                Attorney - Client   employees, seeking, providing,
                                                                        Timmons, Brian; Rosenberg, Lee;     Outlook      Privilege & Work    discussing or forwarding legal
79         Liu, Henry     9/21/2018 Wang, Jerry      Perlson, David     Rhie, John; Worcester, Corey        Message File Product             advice regarding Evergrande

                                                     Perlson, David;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                      Email string or correspondence,
                                                     Henry; Agosta,                                                                          or attachment to same, including
                                                     Michael; Browder,                                                                       counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                 Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;    Outlook      Privilege & Work    discussing or forwarding legal
80         Liu, Henry     9/21/2018 Wang, Jerry      Chaoying            Rhie, John; Worcester, Corey       Message File Product             advice regarding Evergrande

                                                     Wang, Jerry;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                      Email string or correspondence,
                                                     Henry; Agosta,                                                                          or attachment to same, including
                                                     Michael; Browder,                                                                       counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                 Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;    Outlook      Privilege & Work    discussing or forwarding legal
81         Liu, Henry     9/21/2018 Perlson, David   Chaoying            Rhie, John; Worcester, Corey       Message File Product             advice regarding Evergrande




                                                     Page 25
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 80 of 256 Page ID
                                        #:2332



                                                     Timmons, Brian;
                                                     Perlson, David;
                                                     Rosenberg, Lee;
                                                     Wang, Jerry; Eisner,
                                                     Ian; Johnson, Jarret;
                                                     Hsieh, Charles; Liu,
                                                     Henry; Agosta,
                                                     Michael; Browder,                                                                      Email string or correspondence,
                                                     Vanessa K.; Duffee,                                                                    or attachment to same, including
                                                     David K.; Deng,                                                                        counsel and Faraday&Future
                                                     Chaoying; Rhie,                                                    Attorney - Client   employees, seeking, providing,
                                                     John; Sampson,                                        Outlook      Privilege & Work    discussing or forwarding legal
82         Liu, Henry     9/20/2018 Bian, Feifei     Nick; Jia, Ruokun                                     Message File Product             advice regarding Evergrande


                                                                                                           Microsoft                        Attachment to email discussing
                                                                                                           Office Word                      and/or reflecting legal advice
                                                                                                           Open XML                         and/or edits from an attorney
           Liu, Henry     9/20/2018                                                                        Format        Work Product       regarding Evergrande

                                                     Wang, Jerry;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                     Email string or correspondence,
                                                     Henry; Agosta,                                                                         or attachment to same, including
                                                     Michael; Browder,                                                                      counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;   Outlook      Privilege & Work    discussing or forwarding legal
83         Liu, Henry     9/20/2018 Perlson, David   Chaoying            Rhie, John; Worcester, Corey      Message File Product             advice regarding Evergrande

                                                     Perlson, David;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                     Email string or correspondence,
                                                     Henry; Agosta,                                                                         or attachment to same, including
                                                     Michael; Browder,                                                                      counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;   Outlook      Privilege & Work    discussing or forwarding legal
84         Liu, Henry     9/20/2018 Wang, Jerry      Chaoying            Rhie, John; Worcester, Corey      Message File Product             advice regarding Evergrande

                                                     Wang, Jerry;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                     Email string or correspondence,
                                                     Henry; Agosta,                                                                         or attachment to same, including
                                                     Michael; Browder,                                                                      counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;   Outlook      Privilege & Work    discussing or forwarding legal
85         Liu, Henry     9/20/2018 Perlson, David   Chaoying            Rhie, John; Worcester, Corey      Message File Product             advice regarding Evergrande




                                                     Page 26
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 81 of 256 Page ID
                                        #:2333


                                                   Wang, Jerry; Liu,
                                                   Henry; Hsieh,
                                                   Charles; Agosta,
                                                   Michael; Ma,                                                                Email string or correspondence,
                                                   Maggie; Johnson,                                                            or attachment to same, including
                                                   Jarret; Eisner, Ian;                                                        counsel and Faraday&Future
                                                   Browder, Vanessa                                                            employees, seeking, providing,
                                                   K.; Assmus, Richard                       Outlook      Attorney - Client    discussing or forwarding legal
86         Liu, Henry     9/19/2018 Bian, Feifei   M.; Duffee, David K. Sekhon, Vijay S.     Message File Privilege            advice regarding Evergrande


                                                                                             Microsoft                         Attachment to email seeking,
                                                                                             Office Word                       providing, discussing or
                                                                                             Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/19/2018                                                          Format        Privilege           regarding Evergrande


                                                                                             Adobe                             Attachment to email seeking,
                                                                                             Portable                          providing, discussing or
                                                                                             Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/19/2018                                                          Format        Privilege           regarding Evergrande




                                                                                                                               Email string or correspondence,
                                                   Wang, Jerry; Liu,                                                           or attachment to same, including
                                                   Henry; Johnson,                                                             counsel and Faraday&Future
                                                   Jarret; Eisner, Ian;                                                        employees, seeking, providing,
                                                   Timmons, Brian;                           Outlook      Attorney - Client    discussing or forwarding legal
87         Liu, Henry     9/19/2018 Bian, Feifei   Perlson, David         Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande




                                                                                                                               Email string or correspondence,
                                                   Wang, Jerry; Liu,                                                           or attachment to same, including
                                                   Henry; Johnson,                                                             counsel and Faraday&Future
                                                   Jarret; Eisner, Ian;                                                        employees, seeking, providing,
                                                   Timmons, Brian;                           Outlook      Attorney - Client    discussing or forwarding legal
88         Liu, Henry     9/19/2018 Bian, Feifei   Perlson, David                            Message File Privilege            advice regarding Evergrande


                                                   Bian, Feifei; Liu,
                                                   Henry; Hsieh,
                                                   Charles; Agosta,
                                                   Michael; Ma,                                                                Email string or correspondence,
                                                   Maggie; Johnson,                                                            or attachment to same, including
                                                   Jarret; Eisner, Ian;                                                        counsel and Faraday&Future
                                                   Browder, Vanessa                                                            employees, seeking, providing,
                                                   K.; Assmus, Richard                       Outlook      Attorney - Client    discussing or forwarding legal
89         Liu, Henry     9/18/2018 Wang, Jerry    M.; Duffee, David K. Sekhon, Vijay S.     Message File Privilege            advice regarding Evergrande




                                                   Page 27
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 82 of 256 Page ID
                                        #:2334


                                                                                               Microsoft                         Attachment to email seeking,
                                                                                               Office Word                       providing, discussing or
                                                                                               Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                            Format        Privilege           regarding Evergrande


                                                       Bian, Feifei; Wang,
                                                       Jerry; Liu, Henry;
                                                       Hsieh, Charles;
                                                       Agosta, Michael;
                                                       Ma, Maggie;                                                               Email string or correspondence,
                                                       Johnson, Jarret;                                                          or attachment to same, including
                                                       Eisner, Ian;                                                              counsel and Faraday&Future
                                                       Browder, Vanessa                                                          employees, seeking, providing,
                                                       K.; Assmus, Richard                     Outlook      Attorney - Client    discussing or forwarding legal
90         Liu, Henry     9/18/2018 Duffee, David K.   M.; Bakst, David S. Sekhon, Vijay S.    Message File Privilege            advice regarding Evergrande


                                                                                               Adobe                             Attachment to email seeking,
                                                                                               Portable                          providing, discussing or
                                                                                               Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                            Format        Privilege           regarding Evergrande


                                                       Bian, Feifei; Wang,
                                                       Jerry; Liu, Henry;
                                                       Hsieh, Charles;
                                                       Agosta, Michael;
                                                       Ma, Maggie;                                                               Email string or correspondence,
                                                       Johnson, Jarret;                                                          or attachment to same, including
                                                       Eisner, Ian;                                                              counsel and Faraday&Future
                                                       Browder, Vanessa                                                          employees, seeking, providing,
                                                       K.; Assmus, Richard                     Outlook      Attorney - Client    discussing or forwarding legal
91         Liu, Henry     9/18/2018 Duffee, David K.   M.; Bakst, David S. Sekhon, Vijay S.    Message File Privilege            advice regarding Evergrande


                                                                                               Adobe                             Attachment to email seeking,
                                                                                               Portable                          providing, discussing or
                                                                                               Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                            Format        Privilege           regarding Evergrande


                                                       Wang, Jerry; Liu,
                                                       Henry; Hsieh,
                                                       Charles; Agosta,
                                                       Michael; Ma,                                                              Email string or correspondence,
                                                       Maggie; Johnson,                                                          or attachment to same, including
                                                       Jarret; Eisner, Ian;                                                      counsel and Faraday&Future
                                                       Browder, Vanessa                                                          employees, seeking, providing,
                                                       K.; Assmus, Richard                     Outlook      Attorney - Client    discussing or forwarding legal
92         Liu, Henry     9/18/2018 Bian, Feifei       M.; Duffee, David K. Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande




                                                       Page 28
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 83 of 256 Page ID
                                        #:2335


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande




                                                                                                                                                          Email string or correspondence,
                                                                                  Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                                  Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                                  Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                                  Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
93         Liu, Henry     9/18/2018 Bian, Feifei          Wang, Jerry             Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                        Office Word                       providing, discussing or
                                                                                                                        Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande




                                                                                                                                                          Email string or correspondence,
                                                                                                                                                          or attachment to same, including
                                                          Browder, Vanessa        Sekhon, Vijay S.; Liu, Henry;                                           counsel and Faraday&Future
                                                          K.; Duffee, David K.;   Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                          Bian, Feifei; Wang,     Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
94         Liu, Henry     9/17/2018 Browder, Vanessa K.   Jerry                   Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                        Office Word                       providing, discussing or
                                                                                                                        Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                     Format        Privilege           regarding Evergrande




                                                          Page 29
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 84 of 256 Page ID
                                        #:2336


                                                                                                                    Adobe                             Attachment to email seeking,
                                                                                                                    Portable                          providing, discussing or
                                                                                                                    Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                                                                                                      or attachment to same, including
                                                                              Sekhon, Vijay S.; Liu, Henry;                                           counsel and Faraday&Future
                                                          Duffee, David K.;   Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                          Bian, Feifei; Wang, Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
95         Liu, Henry     9/17/2018 Browder, Vanessa K.   Jerry               Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                                    Microsoft                         Attachment to email seeking,
                                                                                                                    Office Word                       providing, discussing or
                                                                                                                    Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                                                                                                      or attachment to same, including
                                                                                                                    Adobe                             counsel and Faraday&Future
                                                                                                                    Portable                          employees, seeking, providing,
                                                                                                                    Document      Attorney - Client   discussing or forwarding legal
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           advice regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                              Sekhon, Vijay S.; Browder,                                              or attachment to same, including
                                                                              Vanessa K.; Liu, Henry; Hsieh,                                          counsel and Faraday&Future
                                                                              Charles; Agosta, Michael; Ma,                                           employees, seeking, providing,
                                                          Bian, Feifei; Wang, Maggie; Johnson, Jarret; Eisner,      Outlook      Attorney - Client    discussing or forwarding legal
96         Liu, Henry     9/17/2018 Duffee, David K.      Jerry               Ian; Assmus, Richard M.               Message File Privilege            advice regarding Evergrande


                                                                                                                    Adobe                             Attachment to email seeking,
                                                                                                                    Portable                          providing, discussing or
                                                                                                                    Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                              Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                              Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                              Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                              Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
97         Liu, Henry     9/17/2018 Bian, Feifei          Wang, Jerry         Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande




                                                          Page 30
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 85 of 256 Page ID
                                         #:2337




                                                                                                                                                Email string or correspondence,
                                                                        Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                        Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                        Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                        Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
 98         Liu, Henry     9/17/2018 Wang, Jerry    Bian, Feifei        Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande




                                                                                                                                                Email string or correspondence,
                                                                        Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                        Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                        Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                        Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
 99         Liu, Henry     9/17/2018 Bian, Feifei   Wang, Jerry         Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                              Microsoft                         Attachment to email seeking,
                                                                                                              Office Word                       providing, discussing or
                                                                                                              Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/17/2018                                                                          Format        Privilege           regarding Evergrande




                                                                                                                                                Email string or correspondence,
                                                                        Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                        Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                        Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                        Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
100         Liu, Henry     9/17/2018 Wang, Jerry    Bian, Feifei        Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande

                                                    Wang, Jerry;
                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Liu, Henry;
                                                    Hsieh, Charles;                                                                             Email string or correspondence,
                                                    Agosta, Michael;                                                                            or attachment to same, including
                                                    Ma, Maggie;                                                                                 counsel and Faraday&Future
                                                    Johnson, Jarret;                                                                            employees, seeking, providing,
                                                    Eisner, Ian; Assmus,                                      Outlook      Attorney - Client    discussing or forwarding legal
101         Liu, Henry     9/16/2018 Bian, Feifei   Richard M.           Duffee, David K.                     Message File Privilege            advice regarding Evergrande

                                                    Bian, Feifei;
                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Liu, Henry;
                                                    Hsieh, Charles;                                                                             Email string or correspondence,
                                                    Agosta, Michael;                                                                            or attachment to same, including
                                                    Ma, Maggie;                                                                                 counsel and Faraday&Future
                                                    Johnson, Jarret;                                                                            employees, seeking, providing,
                                                    Eisner, Ian; Assmus,                                      Outlook      Attorney - Client    discussing or forwarding legal
102         Liu, Henry     9/16/2018 Wang, Jerry    Richard M.           Duffee, David K.                     Message File Privilege            advice regarding Evergrande




                                                    Page 31
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 86 of 256 Page ID
                                         #:2338


                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Wang, Jerry; Liu,
                                                    Henry; Hsieh,                                                           Email string or correspondence,
                                                    Charles; Agosta,                                                        or attachment to same, including
                                                    Michael; Ma,                                                            counsel and Faraday&Future
                                                    Maggie; Johnson,                                                        employees, seeking, providing,
                                                    Jarret; Eisner, Ian;                  Outlook      Attorney - Client    discussing or forwarding legal
103         Liu, Henry     9/16/2018 Bian, Feifei   Assmus, Richard M. Duffee, David K.   Message File Privilege            advice regarding Evergrande


                                                                                          Microsoft                         Attachment to email seeking,
                                                                                          Office Word                       providing, discussing or
                                                                                          Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                                                          Adobe                             Attachment to email seeking,
                                                                                          Portable                          providing, discussing or
                                                                                          Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Wang, Jerry; Liu,
                                                    Henry; Hsieh,                                                           Email string or correspondence,
                                                    Charles; Agosta,                                                        or attachment to same, including
                                                    Michael; Ma,                                                            counsel and Faraday&Future
                                                    Maggie; Johnson,                                                        employees, seeking, providing,
                                                    Jarret; Eisner, Ian;                  Outlook      Attorney - Client    discussing or forwarding legal
104         Liu, Henry     9/16/2018 Bian, Feifei   Assmus, Richard M. Duffee, David K.   Message File Privilege            advice regarding Evergrande


                                                                                          Microsoft                         Attachment to email seeking,
                                                                                          Office Word                       providing, discussing or
                                                                                          Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                                                          Adobe                             Attachment to email seeking,
                                                                                          Portable                          providing, discussing or
                                                                                          Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Wang, Jerry; Liu,
                                                    Henry; Hsieh,                                                           Email string or correspondence,
                                                    Charles; Agosta,                                                        or attachment to same, including
                                                    Michael; Ma,                                                            counsel and Faraday&Future
                                                    Maggie; Johnson,                                                        employees, seeking, providing,
                                                    Jarret; Eisner, Ian;                  Outlook      Attorney - Client    discussing or forwarding legal
105         Liu, Henry     9/16/2018 Bian, Feifei   Assmus, Richard M. Duffee, David K.   Message File Privilege            advice regarding Evergrande




                                                    Page 32
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 87 of 256 Page ID
                                         #:2339


                                                                                                                  Microsoft                         Attachment to email seeking,
                                                                                                                  Office Word                       providing, discussing or
                                                                                                                  Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                                              Format        Privilege           regarding Evergrande


                                                                                                                  Adobe                             Attachment to email seeking,
                                                                                                                  Portable                          providing, discussing or
                                                                                                                  Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                                              Format        Privilege           regarding Evergrande


                                                        Browder, Vanessa
                                                        K.; Bian, Feifei;
                                                        Wang, Jerry; Liu,
                                                        Henry; Hsieh,                                                                               Email string or correspondence,
                                                        Charles; Agosta,                                                                            or attachment to same, including
                                                        Michael; Ma,                                                                                counsel and Faraday&Future
                                                        Maggie; Johnson,                                                                            employees, seeking, providing,
                                                        Jarret; Eisner, Ian;                                      Outlook      Attorney - Client    discussing or forwarding legal
106         Liu, Henry     9/16/2018 Sekhon, Vijay S.   Assmus, Richard M. Duffee, David K.; Sekhon, Vijay S.     Message File Privilege            advice regarding Evergrande


                                                                                                                  Microsoft                         Attachment to email seeking,
                                                                                                                  Office Word                       providing, discussing or
                                                                                                                  Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                                              Format        Privilege           regarding Evergrande

                                                        Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Liu, Henry; Hsieh,
                                                        Charles; Agosta,
                                                        Michael; Ma,
                                                        Maggie; Johnson,                                                                            Email string or correspondence,
                                                        Jarret; Eisner, Ian;                                                                        or attachment to same, including
                                                        Assmus, Richard                                                                             counsel and Faraday&Future
                                                        M.; Duffee, David                                                                           employees, seeking, providing,
                                                        K.; Browder,                                              Outlook      Attorney - Client    discussing or forwarding legal
107         Liu, Henry     9/15/2018 Wang, Jerry        Vanessa K.                                                Message File Privilege            advice regarding Evergrande

                                                                             Jia, YT; Agosta, Michael; Perlson,
                                                                             David; Johnson, Jarret; Zhang,
                                                                             Jennifer; Ma, XiaoOu; Timmons,
                                                                             Brian; Rosenberg, Lee; Kirpalani,                                      Attorney client privileged email
                                                                             Susheel; Eisner, Ian; Hsieh,                                           attachmed to email seeking,
                                                        Peng, Jianjun; Deng, Charles; Duffee, David K.;                        Attorney - Client    providing, discussing or
                                                        Chaoying; Liu,       Browder, Vanessa K.; Bakst,          Outlook      Privilege & Work     forwarding legal advice
            Liu, Henry     9/14/2018 Wang, Jerry        Henry; Xia, James David S.                                Message File Product              regarding Evergrande


                                                                                                                                                    Attachment to email seeking,
                                                                                                                  Portable                          providing, discussing or
                                                                                                                  Network       Attorney - Client   forwarding legal advice
            Liu, Henry     9/15/2018                                                                              Graphics      Privilege           regarding Evergrande




                                                        Page 33
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 88 of 256 Page ID
                                         #:2340


                                                                                                                 Microsoft                         Attachment to email seeking,
                                                                                                                 Office Word                       providing, discussing or
                                                                                                                 Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/14/2018                                                                             Format        Privilege           regarding Evergrande




                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                             Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                             Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                             David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;          Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
108         Liu, Henry     9/14/2018 Bian, Feifei       Timmons, Brian       Agosta, Michael                     Message File Product              advice regarding Evergrande


                                                                                                                 Microsoft                         Attachment to email seeking,
                                                                                                                 Office Word   Attorney - Client   providing, discussing or
                                                                                                                 Open XML      Privilege & Work    forwarding legal advice
            Liu, Henry     9/14/2018                                                                             Format        Product             regarding Evergrande


                                                                             Bian, Feifei; Timmons, Brian;
                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Sekhon, Vijay S.; Browder,                                            Email string or correspondence,
                                                                             Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                             Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                             Rosenberg, Lee; Kirpalani,                       Attorney - Client    employees, seeking, providing,
                                                                             Susheel; Eisner, Ian; Agosta,       Outlook      Privilege & Work     discussing or forwarding legal
109         Liu, Henry     9/14/2018 Perlson, David     Liu, Henry           Michael                             Message File Product              advice regarding Evergrande




                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Perlson, David; Browder, Vanessa                                      Email string or correspondence,
                                                                             K.; Johnson, Jarret; Hsieh,                                           or attachment to same, including
                                                                             Charles; Duffee, David K.;                                            counsel and Faraday&Future
                                                        Bian, Feifei; Liu,   Rosenberg, Lee; Kirpalani,                       Attorney - Client    employees, seeking, providing,
                                                        Henry; Timmons,      Susheel; Eisner, Ian; Agosta,       Outlook      Privilege & Work     discussing or forwarding legal
110         Liu, Henry     9/14/2018 Sekhon, Vijay S.   Brian                Michael                             Message File Product              advice regarding Evergrande




                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                             Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                             Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                             David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;          Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
111         Liu, Henry     9/14/2018 Bian, Feifei       Timmons, Brian       Agosta, Michael                     Message File Product              advice regarding Evergrande


                                                                                                                 Adobe                             Attachment to email seeking,
                                                                                                                 Portable                          providing, discussing or
                                                                                                                 Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/14/2018                                                                             Format        Privilege           regarding Evergrande




                                                        Page 34
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 89 of 256 Page ID
                                         #:2341


                                                                                                               Microsoft                         Attachment to email seeking,
                                                                                                               Office Word                       providing, discussing or
                                                                                                               Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/14/2018                                                                           Format        Privilege           regarding Evergrande


                                                                                                               Microsoft                         Attachment to email seeking,
                                                                                                               Office Word   Attorney - Client   providing, discussing or
                                                                                                               Open XML      Privilege & Work    forwarding legal advice
            Liu, Henry     9/14/2018                                                                           Format        Product             regarding Evergrande


                                                                          Wang, Jerry; Deng, Chaoying;
                                                                          Sekhon, Vijay S.; Bian, Feifei;
                                                                          Timmons, Brian; Browder,                                               Email string or correspondence,
                                                                          Vanessa K.; Johnson, Jarret;                                           or attachment to same, including
                                                                          Hsieh, Charles; Duffee, David K.;                                      counsel and Faraday&Future
                                                                          Rosenberg, Lee; Kirpalani,                                             employees, seeking, providing,
                                                                          Susheel; Eisner, Ian; Agosta,        Outlook      Attorney - Client    discussing or forwarding legal
112         Liu, Henry     9/14/2018 Perlson, David     Liu, Henry        Michael                              Message File Privilege            advice regarding Evergrande




                                                                          Wang, Jerry; Deng, Chaoying;
                                                                          Perlson, David; Browder, Vanessa                                       Email string or correspondence,
                                                                          K.; Johnson, Jarret; Hsieh,                                            or attachment to same, including
                                                                          Charles; Duffee, David K.;                                             counsel and Faraday&Future
                                                        Liu, Henry;       Rosenberg, Lee; Kirpalani,                        Attorney - Client    employees, seeking, providing,
                                                        Timmons, Brian;   Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work     discussing or forwarding legal
113         Liu, Henry     9/14/2018 Sekhon, Vijay S.   Bian, Feifei      Michael                              Message File Product              advice regarding Evergrande


                                                                          Wang, Jerry; Liu, Henry; Deng,
                                                                          Chaoying; Sekhon, Vijay S.;
                                                                          Perlson, David; Browder, Vanessa                                       Email string or correspondence,
                                                                          K.; Johnson, Jarret; Hsieh,                                            or attachment to same, including
                                                                          Charles; Duffee, David K.;                                             counsel and Faraday&Future
                                                                          Rosenberg, Lee; Kirpalani,                        Attorney - Client    employees, seeking, providing,
                                                                          Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work     discussing or forwarding legal
114         Liu, Henry     9/13/2018 Timmons, Brian     Bian, Feifei      Michael                              Message File Product              advice regarding Evergrande




                                                                          Perlson, David; Wang, Jerry;
                                                                          Deng, Chaoying; Sekhon, Vijay S.;                                      Email string or correspondence,
                                                                          Bian, Feifei; Browder, Vanessa K.;                                     or attachment to same, including
                                                                          Johnson, Jarret; Hsieh, Charles;                                       counsel and Faraday&Future
                                                                          Duffee, David K.; Rosenberg, Lee;                 Attorney - Client    employees, seeking, providing,
                                                                          Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work     discussing or forwarding legal
115         Liu, Henry     9/13/2018 Timmons, Brian     Liu, Henry        Agosta, Michael                      Message File Product              advice regarding Evergrande




                                                        Page 35
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 90 of 256 Page ID
                                         #:2342




                                                                            Perlson, David; Timmons, Brian;                                       Email string or correspondence,
                                                                            Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                            Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                        Bian, Feifei; Wang, David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Jerry; Liu, Henry;  Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
116         Liu, Henry     9/13/2018 Sekhon, Vijay S.   Deng, Chaoying      Agosta, Michael                     Message File Product              advice regarding Evergrande




                                                                            Sekhon, Vijay S.; Perlson, David;
                                                                            Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                            Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                            Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                        Wang, Jerry; Liu,   Rosenberg, Lee; Kirpalani,                       Attorney - Client    employees, seeking, providing,
                                                        Henry; Deng,        Susheel; Eisner, Ian; Agosta,       Outlook      Privilege & Work     discussing or forwarding legal
117         Liu, Henry     9/13/2018 Bian, Feifei       Chaoying            Michael                             Message File Product              advice regarding Evergrande


                                                                                                                Adobe                             Attachment to email seeking,
                                                                                                                Portable      Attorney - Client   providing, discussing or
                                                                                                                Document      Privilege & Work    forwarding legal advice
            Liu, Henry     9/13/2018                                                                            Format        Product             regarding Evergrande


                                                                                                                Microsoft                         Attachment to email seeking,
                                                                                                                Office Word                       providing, discussing or
                                                                                                                Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                            Format        Privilege           regarding Evergrande


                                                                            Wang, Jerry; Deng, Chaoying;
                                                                            Sekhon, Vijay S.; Bian, Feifei;
                                                                            Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                            Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                            Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                            Rosenberg, Lee; Kirpalani,                                            employees, seeking, providing,
                                                                            Susheel; Eisner, Ian; Agosta,       Outlook      Attorney - Client    discussing or forwarding legal
118         Liu, Henry     9/13/2018 Perlson, David     Liu, Henry          Michael                             Message File Privilege            advice regarding Evergrande




                                                                            Sekhon, Vijay S.; Bian, Feifei;
                                                                            Perlson, David; Timmons, Brian;                                       Email string or correspondence,
                                                                            Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                            Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                            David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry; Deng,   Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
119         Liu, Henry     9/13/2018 Wang, Jerry        Chaoying            Agosta, Michael                     Message File Product              advice regarding Evergrande


                                                                                                                Adobe                             Attachment to email seeking,
                                                                                                                Portable                          providing, discussing or
                                                                                                                Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                            Format        Privilege           regarding Evergrande




                                                        Page 36
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 91 of 256 Page ID
                                         #:2343


                                                                                                                   Microsoft                         Attachment to email seeking,
                                                                                                                   Office Word                       providing, discussing or
                                                                                                                   Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                               Format        Privilege           regarding Evergrande




                                                        Bian, Feifei;
                                                        Perlson, David;
                                                        Timmons, Brian;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles; Ma,                                                                          Email string or correspondence,
                                                        XiaoOu; Rosenberg,                                                                           or attachment to same, including
                                                        Lee; Kirpalani,                                                                              counsel and Faraday&Future
                                                        Susheel; Eisner, Ian;                                                   Attorney - Client    employees, seeking, providing,
                                                        Agosta, Michael;                                           Outlook      Privilege & Work     discussing or forwarding legal
120         Liu, Henry     9/13/2018 Duffee, David K.   Deng, Chaoying        Sekhon, Vijay S.                     Message File Product              advice regarding Evergrande


                                                        Perlson, David;
                                                        Timmons, Brian;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;
                                                        Ma, XiaoOu;                                                                                  Email string or correspondence,
                                                        Rosenberg, Lee;                                                                              or attachment to same, including
                                                        Kirpalani, Susheel;                                                                          counsel and Faraday&Future
                                                        Eisner, Ian; Agosta,                                                    Attorney - Client    employees, seeking, providing,
                                                        Michael; Deng,                                             Outlook      Privilege & Work     discussing or forwarding legal
121         Liu, Henry     9/13/2018 Bian, Feifei       Chaoying             Sekhon, Vijay S.                      Message File Product              advice regarding Evergrande


                                                                                                                   Adobe                             Attachment to email seeking,
                                                                                                                   Portable                          providing, discussing or
                                                                                                                   Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                               Format        Privilege           regarding Evergrande




                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;                                        Email string or correspondence,
                                                                             Hsieh, Charles; Duffee, David K.;                                       or attachment to same, including
                                                                             Rosenberg, Lee; Agosta, Michael;                                        counsel and Faraday&Future
                                                                             Perlson, David; Bian, Feifei; Rhie,                Attorney - Client    employees, seeking, providing,
                                                        Timmons, Brian;      John; Cunningham, Daniel;             Outlook      Privilege & Work     discussing or forwarding legal
122         Liu, Henry     9/12/2018 Eisner, Ian        Sekhon, Vijay S.     Worcester, Corey                      Message File Product              advice regarding Evergrande




                                                        Page 37
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 92 of 256 Page ID
                                         #:2344


                                                                             Sekhon, Vijay S.; Browder,
                                                                             Vanessa K.; Liu, Henry; Johnson,
                                                                             Jarret; Hsieh, Charles; Duffee,
                                                                             David K.; Rosenberg, Lee; Agosta,
                                                                             Michael; Perlson, David;                                                Email string or correspondence,
                                                                             Timmons, Brian; Bian, Feifei;                                           or attachment to same, including
                                                                             Savagian, Peter; Sampson, Nick;                                         counsel and Faraday&Future
                                                                             Reckhorn, Dag; Aydt, Matthias;                     Attorney - Client    employees, seeking, providing,
                                                                             Ucar, Pablo; Darrow, Butch; Mok,      Outlook      Privilege & Work     discussing or forwarding legal
123         Liu, Henry     9/12/2018 Wang, Jerry        Eisner, Ian          Tin; Gobber, Christian                Message File Product              advice regarding Evergrande


                                                                                                                                                     Attachment to email seeking,
                                                                                                                   Portable                          providing, discussing or
                                                                                                                   Network       Attorney - Client   forwarding legal advice
            Liu, Henry     9/12/2018                                                                               Graphics      Privilege           regarding Evergrande




                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;                                        Email string or correspondence,
                                                                             Hsieh, Charles; Duffee, David K.;                                       or attachment to same, including
                                                                             Rosenberg, Lee; Agosta, Michael;                                        counsel and Faraday&Future
                                                                             Perlson, David; Bian, Feifei; Rhie,                Attorney - Client    employees, seeking, providing,
                                                        Eisner, Ian; Sekhon, John; Cunningham, Daniel;             Outlook      Privilege & Work     discussing or forwarding legal
124         Liu, Henry     9/12/2018 Timmons, Brian     Vijay S.             Worcester, Corey                      Message File Product              advice regarding Evergrande




                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;                                        Email string or correspondence,
                                                                             Hsieh, Charles; Duffee, David K.;                                       or attachment to same, including
                                                                             Rosenberg, Lee; Agosta, Michael;                                        counsel and Faraday&Future
                                                                             Perlson, David; Bian, Feifei; Rhie,                                     employees, seeking, providing,
                                                        Timmons, Brian;      John; Cunningham, Daniel;             Outlook      Attorney - Client    discussing or forwarding legal
125         Liu, Henry     9/12/2018 Eisner, Ian        Sekhon, Vijay S.     Worcester, Corey                      Message File Privilege            advice regarding Evergrande


                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;
                                                                             Hsieh, Charles; Duffee, David K.;                                       Email string or correspondence,
                                                                             Rosenberg, Lee; Eisner, Ian;                                            or attachment to same, including
                                                                             Agosta, Michael; Perlson, David;                                        counsel and Faraday&Future
                                                                             Bian, Feifei; Rhie, John;                          Attorney - Client    employees, seeking, providing,
                                                                             Cunningham, Daniel; Worcester,        Outlook      Privilege & Work     discussing or forwarding legal
126         Liu, Henry     9/12/2018 Sekhon, Vijay S.   Timmons, Brian       Corey                                 Message File Product              advice regarding Evergrande


                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;
                                                                             Hsieh, Charles; Duffee, David K.;                                       Email string or correspondence,
                                                                             Rosenberg, Lee; Eisner, Ian;                                            or attachment to same, including
                                                                             Agosta, Michael; Perlson, David;                                        counsel and Faraday&Future
                                                                             Bian, Feifei; Rhie, John;                          Attorney - Client    employees, seeking, providing,
                                                                             Cunningham, Daniel; Worcester,        Outlook      Privilege & Work     discussing or forwarding legal
127         Liu, Henry     9/12/2018 Timmons, Brian     Sekhon, Vijay S.     Corey                                 Message File Product              advice regarding Evergrande




                                                        Page 38
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 93 of 256 Page ID
                                         #:2345




                                                                               Wang, Jerry; Browder, Vanessa                                        Email string or correspondence,
                                                                               K.; Liu, Henry; Johnson, Jarret;                                     or attachment to same, including
                                                                               Hsieh, Charles; Duffee, David K.;                                    counsel and Faraday&Future
                                                                               Rosenberg, Lee; Eisner, Ian;                     Attorney - Client   employees, seeking, providing,
                                                                               Agosta, Michael; Perlson, David;    Outlook      Privilege & Work    discussing or forwarding legal
128         Liu, Henry     9/12/2018 Sekhon, Vijay S.   Timmons, Brian         Bian, Feifei                        Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                               Wang, Jerry; Browder, Vanessa                                        or attachment to same, including
                                                                               K.; Liu, Henry; Johnson, Jarret;                                     counsel and Faraday&Future
                                                                               Hsieh, Charles; Duffee, David K.;                Attorney - Client   employees, seeking, providing,
                                                        Sekhon, Vijay S.;      Rosenberg, Lee; Eisner, Ian;        Outlook      Privilege & Work    discussing or forwarding legal
129         Liu, Henry     9/12/2018 Timmons, Brian     Bian, Feifei           Agosta, Michael; Perlson, David     Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                               Wang, Jerry; Browder, Vanessa                                        or attachment to same, including
                                                                               K.; Liu, Henry; Johnson, Jarret;                                     counsel and Faraday&Future
                                                                               Hsieh, Charles; Duffee, David K.;                Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;        Rosenberg, Lee; Eisner, Ian;        Outlook      Privilege & Work    discussing or forwarding legal
130         Liu, Henry     9/12/2018 Sekhon, Vijay S.   Bian, Feifei           Agosta, Michael; Perlson, David     Message File Product             advice regarding Evergrande




                                                                               Sekhon, Vijay S.; Wang, Jerry;                                       Email string or correspondence,
                                                                               Browder, Vanessa K.; Liu, Henry;                                     or attachment to same, including
                                                                               Johnson, Jarret; Hsieh, Charles;                                     counsel and Faraday&Future
                                                                               Duffee, David K.; Rosenberg, Lee;                Attorney - Client   employees, seeking, providing,
                                                                               Eisner, Ian; Agosta, Michael;       Outlook      Privilege & Work    discussing or forwarding legal
131         Liu, Henry     9/11/2018 Timmons, Brian     Bian, Feifei           Perlson, David                      Message File Product             advice regarding Evergrande
                                                        Sekhon, Vijay S.;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                           Email string or correspondence,
                                                        Perlson, David;                                                                             or attachment to same, including
                                                        Timmons, Brian;                                                                             counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                         Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                       Outlook      Privilege & Work    discussing or forwarding legal
132         Liu, Henry     9/11/2018 Bian, Feifei       Michael                                                    Message File Product             advice regarding Evergrande




                                                        Page 39
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 94 of 256 Page ID
                                         #:2346

                                                        Sekhon, Vijay S.;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Rosenberg, Lee;                                                                        or attachment to same, including
                                                        Eisner, Ian; Agosta,                                                                   counsel and Faraday&Future
                                                        Michael; Perlson,                                                  Attorney - Client   employees, seeking, providing,
                                                        David; Timmons,                                       Outlook      Privilege & Work    discussing or forwarding legal
133         Liu, Henry     9/11/2018 Bian, Feifei       Brian                                                 Message File Product             advice regarding Evergrande
                                                        Sekhon, Vijay S.;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
134         Liu, Henry     9/11/2018 Bian, Feifei       Michael                                               Message File Product             advice regarding Evergrande
                                                        Liu, Henry; Wang,
                                                        Jerry; Browder,
                                                        Vanessa K.;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
135         Liu, Henry     9/11/2018 Sekhon, Vijay S.   Michael              Bian, Feifei                     Message File Product             advice regarding Evergrande
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
136         Liu, Henry     9/11/2018 Sekhon, Vijay S.   Michael              Sekhon, Vijay S.; Bian, Feifei   Message File Product             advice regarding Evergrande
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
137         Liu, Henry     9/11/2018 Sekhon, Vijay S.   Michael              Sekhon, Vijay S.; Bian, Feifei   Message File Product             advice regarding Evergrande




                                                        Page 40
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 95 of 256 Page ID
                                         #:2347




                                                                                                                                             Email string or correspondence,
                                                                         Jia, YT; Agosta, Michael; Huang,                                    or attachment to same, including
                                                                         Wentao; Chen, Min; Fong,                                            counsel and Faraday&Future
                                                    Peng, Jianjun; Deng, Jimmy; Sekhon, Vijay S.; Bian,                  Attorney - Client   employees, seeking, providing,
                                                    Chaoying; Liu,       Feifei; Perlson, David; Johnson,   Outlook      Privilege & Work    discussing or forwarding legal
138         Liu, Henry      9/3/2018 Wang, Jerry    Henry; Xia, James Jarret                                Message File Product             advice regarding Evergrande




                                                                                                                                             Email string or correspondence,
                                                                                                                                             or attachment to same, including
                                                                                                                                             counsel and Faraday&Future
                                                                                                                         Attorney - Client   employees, seeking, providing,
                                                    Liu, Henry; Wang,                                       Outlook      Privilege & Work    discussing or forwarding legal
139         Liu, Henry     8/31/2018 Eisner, Ian    Jerry                  Johnson, Jarret                  Message File Product             advice regarding Evergrande




                                                                                                                                             Email string or correspondence,
                                                                                                                                             or attachment to same, including
                                                                                                                                             counsel and Faraday&Future
                                                    Chen, Jerry; Eisner,                                                 Attorney - Client   employees, seeking, providing,
                                                    Ian; Liu, Henry;                                        Outlook      Privilege & Work    discussing or forwarding legal
140         Liu, Henry     8/31/2018 Wang, Jerry    Johnson, Jarret                                         Message File Product             advice regarding Evergrande




                                                                                                                                             Email string or correspondence,
                                                                                                                                             or attachment to same, including
                                                                                                                                             counsel and Faraday&Future
                                                    Eisner, Ian; Liu,                                                    Attorney - Client   employees, seeking, providing,
                                                    Henry; Johnson,                                         Outlook      Privilege & Work    discussing or forwarding legal
141         Liu, Henry     8/31/2018 Chen, Jerry    Jarret                 Wang, Jerry                      Message File Product             advice regarding Evergrande




                                                    Perlson, David;                                                                          Email string or correspondence,
                                                    Sekhon, Vijay S.;                                                                        or attachment to same, including
                                                    Eisner, Ian;                                                                             counsel and Faraday&Future
                                                    Timmons, Brian;                                                      Attorney - Client   employees, seeking, providing,
                                                    Liu, Henry;            Lyons, Duane; Judah, James;      Outlook      Privilege & Work    discussing or forwarding legal
142         Liu, Henry     8/31/2018 Bian, Feifei   Johnson, Jarret        Wang, Jerry; Rhie, John          Message File Product             advice regarding Evergrande




                                                    Page 41
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 96 of 256 Page ID
                                         #:2348

                                                      Perlson, David;
                                                      Wang, Jerry;
                                                      Sekhon, Vijay S.;
                                                      Liu, Henry;                                               Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
143         Liu, Henry     8/31/2018 Eisner, Ian      James; Rhie, John       Message File Product              advice regarding Evergrande


                                                      Perlson, David;
                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Liu, Henry;                                     Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
144         Liu, Henry     8/31/2018 Wang, Jerry      James; Rhie, John       Message File Product              advice regarding Evergrande


                                                      Wang, Jerry; Eisner,
                                                      Ian; Sekhon, Vijay
                                                      S.; Liu, Henry;                                           Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
145         Liu, Henry     8/31/2018 Perlson, David   James; Rhie, John       Message File Product              advice regarding Evergrande


                                                                              Adobe                             Attachment to email seeking,
                                                                              Portable      Attorney - Client   providing, discussing or
                                                                              Document      Privilege & Work    forwarding legal advice
            Liu, Henry     8/31/2018                                          Format        Product             regarding Evergrande


                                                      Perlson, David;
                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Liu, Henry;                                     Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
146         Liu, Henry     8/31/2018 Wang, Jerry      James; Rhie, John       Message File Product              advice regarding Evergrande




                                                                                                                Email string or correspondence,
                                                                                                                or attachment to same, including
                                                                                                                counsel and Faraday&Future
                                                      Eisner, Ian; Liu,                    Attorney - Client    employees, seeking, providing,
                                                      Henry; Johnson,         Outlook      Privilege & Work     discussing or forwarding legal
147         Liu, Henry     8/31/2018 Wang, Jerry      Jarret                  Message File Product              advice regarding Evergrande




                                                      Page 42
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 97 of 256 Page ID
                                         #:2349




                                                                                                                 Email string or correspondence,
                                                                                                                 or attachment to same, including
                                                                                                                 counsel and Faraday&Future
                                                        Liu, Henry; Chen,                    Attorney - Client   employees, seeking, providing,
                                                        Jerry; Johnson,         Outlook      Privilege & Work    discussing or forwarding legal
148         Liu, Henry     8/31/2018 Eisner, Ian        Jarret                  Message File Product             advice regarding Evergrande




                                                                                                                 Email string or correspondence,
                                                                                                                 or attachment to same, including
                                                                                                                 counsel and Faraday&Future
                                                        Liu, Henry; Wang,                    Attorney - Client   employees, seeking, providing,
                                                        Jerry; Johnson,         Outlook      Privilege & Work    discussing or forwarding legal
149         Liu, Henry     8/31/2018 Eisner, Ian        Jarret                  Message File Product             advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Sekhon,
                                                        Vijay S.; Liu, Henry;                                    Email string or correspondence,
                                                        Timmons, Brian;                                          or attachment to same, including
                                                        Lyons, Duane; Bian,                                      counsel and Faraday&Future
                                                        Feifei; Johnson,                     Attorney - Client   employees, seeking, providing,
                                                        Jarret; Judah,          Outlook      Privilege & Work    discussing or forwarding legal
150         Liu, Henry     8/31/2018 Wang, Jerry        James; Rhie, John       Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Sekhon, Vijay
                                                        S.; Liu, Henry;                                          Email string or correspondence,
                                                        Timmons, Brian;                                          or attachment to same, including
                                                        Lyons, Duane; Bian,                                      counsel and Faraday&Future
                                                        Feifei; Johnson,                     Attorney - Client   employees, seeking, providing,
                                                        Jarret; Judah,          Outlook      Privilege & Work    discussing or forwarding legal
151         Liu, Henry     8/31/2018 Perlson, David     James; Rhie, John       Message File Product             advice regarding Evergrande

                                                        Wang, Jerry;
                                                        Perlson, David;
                                                        Eisner, Ian; Liu,
                                                        Henry; Timmons,                                          Email string or correspondence,
                                                        Brian; Lyons,                                            or attachment to same, including
                                                        Duane; Bian, Feifei;                                     counsel and Faraday&Future
                                                        Johnson, Jarret;                     Attorney - Client   employees, seeking, providing,
                                                        Judah, James; Rhie,     Outlook      Privilege & Work    discussing or forwarding legal
152         Liu, Henry     8/31/2018 Sekhon, Vijay S.   John                    Message File Product             advice regarding Evergrande




                                                        Page 43
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 98 of 256 Page ID
                                         #:2350


                                                      Perlson, David;
                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Liu, Henry;                                                                          Email string or correspondence,
                                                      Timmons, Brian;                                                                                or attachment to same, including
                                                      Lyons, Duane; Bian,                                                                            counsel and Faraday&Future
                                                      Feifei; Johnson,                                                          Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,                                               Outlook      Privilege & Work     discussing or forwarding legal
153         Liu, Henry     8/31/2018 Wang, Jerry      James; Rhie, John                                            Message File Product              advice regarding Evergrande


                                                                                                                   Microsoft                         Attachment to email seeking,
                                                                                                                   Office Word   Attorney - Client   providing, discussing or
                                                                                                                   Open XML      Privilege & Work    forwarding legal advice
            Liu, Henry     8/31/2018                                                                               Format        Product             regarding Evergrande


                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Wang,
                                                      Jerry; Liu, Henry;                                                                             Email string or correspondence,
                                                      Timmons, Brian;                                                                                or attachment to same, including
                                                      Lyons, Duane; Bian,                                                                            counsel and Faraday&Future
                                                      Feifei; Johnson,                                                          Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,                                               Outlook      Privilege & Work     discussing or forwarding legal
154         Liu, Henry     8/31/2018 Perlson, David   James; Rhie, John                                            Message File Product              advice regarding Evergrande


                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Wang,
                                                      Jerry; Liu, Henry;                                                                             Email string or correspondence,
                                                      Timmons, Brian;                                                                                or attachment to same, including
                                                      Lyons, Duane; Bian,                                                                            counsel and Faraday&Future
                                                      Feifei; Johnson,                                                          Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,                                               Outlook      Privilege & Work     discussing or forwarding legal
155         Liu, Henry     8/31/2018 Perlson, David   James; Rhie, John                                            Message File Product              advice regarding Evergrande

                                                      Perlson, David;
                                                      Sekhon, Vijay S.;
                                                      Wang, Jerry; Liu,
                                                      Henry; Timmons,                                                                                Email string or correspondence,
                                                      Brian; Lyons,                                                                                  or attachment to same, including
                                                      Duane; Bian, Feifei;                                                                           counsel and Faraday&Future
                                                      Johnson, Jarret;                                                          Attorney - Client    employees, seeking, providing,
                                                      Judah, James; Rhie,                                          Outlook      Privilege & Work     discussing or forwarding legal
156         Liu, Henry     8/31/2018 Eisner, Ian      John                                                         Message File Product              advice regarding Evergrande




                                                      Wang, Jerry;                                                                                   Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                              or attachment to same, including
                                                      Eisner, Ian;                                                                                   counsel and Faraday&Future
                                                      Timmons, Brian;                                                           Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;             Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
157         Liu, Henry     8/31/2018 Perlson, David   Johnson, Jarret         James; Rhie, John                    Message File Product              advice regarding Evergrande




                                                      Page 44
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 99 of 256 Page ID
                                         #:2351




                                                      Perlson, David;                                                                            Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
158         Liu, Henry     8/31/2018 Wang, Jerry      Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Perlson, David;                                                                            Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
159         Liu, Henry     8/31/2018 Wang, Jerry      Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Wang, Jerry;                                                                               Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
160         Liu, Henry     8/31/2018 Perlson, David   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                 Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                      Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                      Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
161         Liu, Henry     8/31/2018 Perlson, David   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Perlson, David;                                                                            Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
162         Liu, Henry     8/31/2018 Wang, Jerry      Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Page 45
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 100 of 256 Page ID
                                          #:2352




                                                                                                                                                   Email string or correspondence,
                                                        Perlson, David;                                                                            or attachment to same, including
                                                        Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                        Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
163          Liu, Henry    8/30/2018 Sekhon, Vijay S.   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Perlson, David;
                                                        Wang, Jerry; Eisner,                                                                       Email string or correspondence,
                                                        Ian; Timmons,                                                                              or attachment to same, including
                                                        Brian; Liu, Henry;                                                                         counsel and Faraday&Future
                                                        Johnson, Jarret;                                                       Attorney - Client   employees, seeking, providing,
                                                        Judah, James; Rhie,                                       Outlook      Privilege & Work    discussing or forwarding legal
164          Liu, Henry    8/30/2018 Sekhon, Vijay S.   John; Lyons, Duane Bian, Feifei; Sekhon, Vijay S.         Message File Product             advice regarding Evergrande


                                                                                                                  Microsoft                        Attachment to email seeking,
                                                                                                                  Office Word                      providing, discussing or
                                                                                                                  Open XML                         forwarding legal advice
             Liu, Henry    8/30/2018                                                                              Format        Work Product       regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                        Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                        Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
165          Liu, Henry    8/30/2018 Perlson, David     Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                                                                                                                   or attachment to same, including
                                                                                                                                                   counsel and Faraday&Future
                                                                                                                               Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry; Wang,                                         Outlook      Privilege & Work    discussing or forwarding legal
166          Liu, Henry    8/30/2018 Eisner, Ian        Jerry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                        Perlson, David;                                                                            or attachment to same, including
                                                        Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                        Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
167          Liu, Henry    8/30/2018 Sekhon, Vijay S.   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Page 46
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 101 of 256 Page ID
                                          #:2353




                                                                                                                                                  Email string or correspondence,
                                                      Eisner, Ian; Wang,                                                                          or attachment to same, including
                                                      Jerry; Sekhon, Vijay                                                                        counsel and Faraday&Future
                                                      S.; Timmons, Brian;                                                    Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
168          Liu, Henry    8/30/2018 Perlson, David   Johnson, Jarret      James; Rhie, John                    Message File Product              advice regarding Evergrande




                                                      Perlson, David;                                                                             Email string or correspondence,
                                                      Wang, Jerry;                                                                                or attachment to same, including
                                                      Sekhon, Vijay S.;                                                                           counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
169          Liu, Henry    8/30/2018 Eisner, Ian      Johnson, Jarret      James; Rhie, John                    Message File Product              advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                      Liu, Henry; Wang,                                                      Attorney - Client    employees, seeking, providing,
                                                      Jerry; Johnson,                                           Outlook      Privilege & Work     discussing or forwarding legal
170          Liu, Henry    8/30/2018 Eisner, Ian      Jarret                                                    Message File Product              advice regarding Evergrande


                                                                                                                Microsoft                         Attachment to email seeking,
                                                                                                                Office Word                       providing, discussing or
                                                                                                                Open XML                          forwarding legal advice
             Liu, Henry    8/30/2018                                                                            Format        Work Product        regarding Evergrande




                                                      Perlson, David;
                                                      Wang, Jerry;                                                                                Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                      Eisner, Ian;                                                                                counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Judah, James;          Outlook      Privilege & Work     discussing or forwarding legal
171          Liu, Henry    8/30/2018 Bian, Feifei     Johnson, Jarret      Rhie, John                           Message File Product              advice regarding Evergrande


                                                                                                                                                  Attachment to email seeking,
                                                                           Wang, Jerry; Fong, Jimmy; Chen,                                        providing, discussing or
                                                                           Min; Sekhon, Vijay S.; Huang,        Outlook      Attorney - Client    forwarding legal advice
             Liu, Henry     8/9/2018 Tan, Sze Shing   Bian, Feifei         Wentao; Boo, Bee Chun                Message File Privilege            regarding Evergrande


                                                                                                                                                  Attachment to email seeking,
                                                                                                                                                  providing, discussing or
                                                                                                                JFIF JPEG     Attorney - Client   forwarding legal advice
             Liu, Henry    8/30/2018                                                                            Bitmap        Privilege           regarding Evergrande




                                                      Page 47
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 102 of 256 Page ID
                                          #:2354




                                                       Wang, Jerry;                                                                                Email string or correspondence,
                                                       Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                       Eisner, Ian;                                                                                counsel and Faraday&Future
                                                       Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
172          Liu, Henry    8/30/2018 Perlson, David    Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande




                                                       Wang, Jerry;                                                                                Email string or correspondence,
                                                       Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                       Eisner, Ian;                                                                                counsel and Faraday&Future
                                                       Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
173          Liu, Henry    8/30/2018 Perlson, David    Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande


                                                                                                                  Microsoft                        Attachment to email seeking,
                                                                                                                  Office Word                      providing, discussing or
                                                                                                                  Open XML                         forwarding legal advice
             Liu, Henry    8/30/2018                                                                              Format        Work Product       regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                                                                                                                   or attachment to same, including
                                                                                                                                                   counsel and Faraday&Future
                                                       Wang, Jerry; Liu,                                                       Attorney - Client   employees, seeking, providing,
                                                       Henry; Johnson,                                            Outlook      Privilege & Work    discussing or forwarding legal
174          Liu, Henry    8/30/2018 Eisner, Ian       Jarret                                                     Message File Product             advice regarding Evergrande




                                                       Perlson, David;                                                                             Email string or correspondence,
                                                       Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                       Eisner, Ian;                                                                                counsel and Faraday&Future
                                                       Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
175          Liu, Henry    8/30/2018 Wang, Jerry       Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                       Wang, Jerry;                                                                                or attachment to same, including
                                                       Sekhon, Vijay S.;                                                                           counsel and Faraday&Future
                                                       Eisner, Ian; Perlson,                                                   Attorney - Client   employees, seeking, providing,
                                                       David; Timmons,       Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
176          Liu, Henry    8/30/2018 Johnson, Jarret   Brian; Liu, Henry     James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                       Page 48
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 103 of 256 Page ID
                                          #:2355


                                                                                                                                                    Attachment to email seeking,
                                                                             Chen, Min; Peng, Jianjun; Fong,                                        providing, discussing or
                                                                             Jimmy; Liu, Henry; Wang, Jerry;       Outlook      Attorney - Client   forwarding legal advice
             Liu, Henry    8/21/2018 Fong, Jimmy        Johnson, Jarret      Huang, Wentao                         Message File Privilege           regarding Evergrande




                                                        Wang, Jerry;                                                                                Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                                counsel and Faraday&Future
                                                        Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
177          Liu, Henry    8/30/2018 Perlson, David     Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                        Eisner, Ian; Perlson,                                                                       counsel and Faraday&Future
                                                        David; Timmons,                                                         Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;    Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
178          Liu, Henry    8/30/2018 Wang, Jerry        Johnson, Jarret       James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                                counsel and Faraday&Future
                                                        Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
179          Liu, Henry    8/30/2018 Perlson, David     Johnson, Jarret      James; Wang, Jerry; Rhie, John        Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                                                                                                    or attachment to same, including
                                                                                                                                                    counsel and Faraday&Future
                                                        Liu, Henry; Wang,                                                       Attorney - Client   employees, seeking, providing,
                                                        Jerry; Johnson,                                            Outlook      Privilege & Work    discussing or forwarding legal
180          Liu, Henry    8/30/2018 Eisner, Ian        Jarret                                                     Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                                                                                                    or attachment to same, including
                                                        Eisner, Ian; Perlson,                                                                       counsel and Faraday&Future
                                                        David; Timmons,                                                         Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;    Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
181          Liu, Henry    8/30/2018 Sekhon, Vijay S.   Johnson, Jarret       James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                        Page 49
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 104 of 256 Page ID
                                          #:2356




                                                                                                                                                  Email string or correspondence,
                                                       Perlson, David;                                                                            or attachment to same, including
                                                       Sekhon, Vijay S.;                                                                          counsel and Faraday&Future
                                                       Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
182          Liu, Henry    8/30/2018 Eisner, Ian       Johnson, Jarret      James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Eisner, Ian; Wang,                                        Outlook      Privilege & Work    discussing or forwarding legal
183          Liu, Henry    8/30/2018 Johnson, Jarret   Jerry; Liu, Henry                                         Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Wang, Jerry; Liu,                                         Outlook      Privilege & Work    discussing or forwarding legal
184          Liu, Henry    8/30/2018 Eisner, Ian       Henry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Eisner, Ian; Liu,                                         Outlook      Privilege & Work    discussing or forwarding legal
185          Liu, Henry    8/30/2018 Wang, Jerry       Henry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Wang, Jerry; Liu,                                         Outlook      Privilege & Work    discussing or forwarding legal
186          Liu, Henry    8/30/2018 Eisner, Ian       Henry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                       Page 50
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 105 of 256 Page ID
                                          #:2357




                                                        Johnson, Jarret;                                                                          Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                         or attachment to same, including
                                                        Perlson, David;                                                                           counsel and Faraday&Future
                                                        Eisner, Ian;                                                          Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;     Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
187          Liu, Henry    8/30/2018 Wang, Jerry        Liu, Henry          James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Wang, Jerry;                                                                              Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                         or attachment to same, including
                                                        Perlson, David;                                                                           counsel and Faraday&Future
                                                        Eisner, Ian;                                                          Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;     Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
188          Liu, Henry    8/30/2018 Johnson, Jarret    Liu, Henry          James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Sekhon, Vijay S.;                                                                         Email string or correspondence,
                                                        Perlson, David;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                              counsel and Faraday&Future
                                                        Timmons, Brian;                                                       Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;         Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
189          Liu, Henry    8/30/2018 Wang, Jerry        Johnson, Jarret     James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                        Perlson, David;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                              counsel and Faraday&Future
                                                        Timmons, Brian;                                                       Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;         Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
190          Liu, Henry    8/30/2018 Sekhon, Vijay S.   Johnson, Jarret     James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                         or attachment to same, including
                                                        Eisner, Ian;                                                                              counsel and Faraday&Future
                                                        Timmons, Brian;                                                       Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;         Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
191          Liu, Henry    8/30/2018 Perlson, David     Johnson, Jarret     James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                        Page 51
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 106 of 256 Page ID
                                          #:2358




                                                                                                                                                     Email string or correspondence,
                                                        Perlson, David;                                                                              or attachment to same, including
                                                        Eisner, Ian;                                                                                 counsel and Faraday&Future
                                                        Timmons, Brian;                                                         Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;           Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
192          Liu, Henry    8/30/2018 Sekhon, Vijay S.   Johnson, Jarret       James; Wang, Jerry; Rhie, John       Message File Product              advice regarding Evergrande




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                        Eisner, Ian;                                                                                 counsel and Faraday&Future
                                                        Timmons, Brian;       Lyons, Duane; Sekhon, Vijay S.;                   Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;           Bian, Feifei; Judah, James; Wang,    Outlook      Privilege & Work     discussing or forwarding legal
193          Liu, Henry    8/30/2018 Perlson, David     Johnson, Jarret       Jerry; Rhie, John                    Message File Product              advice regarding Evergrande


                                                                                                                   Adobe                             Attachment to email seeking,
                                                                                                                   Portable                          providing, discussing or
                                                                                                                   Document      Attorney - Client   forwarding legal advice
             Liu, Henry    8/30/2018                                                                               Format        Privilege           regarding Evergrande




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                                                                                                                     counsel and Faraday&Future
                                                        Timmons, Brian;       Perlson, David; Lyons, Duane;                     Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;           Sekhon, Vijay S.; Bian, Feifei;      Outlook      Privilege & Work     discussing or forwarding legal
194          Liu, Henry    8/29/2018 Eisner, Ian        Johnson, Jarret       Judah, James; Wang, Jerry            Message File Product              advice regarding Evergrande




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                                                                                                                     counsel and Faraday&Future
                                                        Liu, Henry;           Perlson, David; Lyons, Duane;                     Attorney - Client    employees, seeking, providing,
                                                        Johnson, Jarret;      Sekhon, Vijay S.; Bian, Feifei;      Outlook      Privilege & Work     discussing or forwarding legal
195          Liu, Henry    8/29/2018 Timmons, Brian     Eisner, Ian           Judah, James                         Message File Product              advice regarding Evergrande


                                                        Perlson, David;
                                                        Wang, Jerry; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                                            Email string or correspondence,
                                                        Liu, Henry; Judah,                                                                           or attachment to same, including
                                                        James; Johnson,                                                                              counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                     Attorney - Client    employees, seeking, providing,
                                                        Kirpalani, Susheel;                                        Outlook      Privilege & Work     discussing or forwarding legal
196          Liu, Henry    8/27/2018 Eisner, Ian        Timmons, Brian        Eisner, Ian                          Message File Product              advice regarding Evergrande




                                                        Page 52
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 107 of 256 Page ID
                                          #:2359


                                                        Perlson, David;
                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Lyons, Duane; Liu,
                                                        Henry; Judah,                                                        Email string or correspondence,
                                                        James; Johnson,                                                      or attachment to same, including
                                                        Jarret; Rhie, John;                                                  counsel and Faraday&Future
                                                        Kirpalani, Susheel;                              Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;                     Outlook      Privilege & Work    discussing or forwarding legal
197          Liu, Henry    8/27/2018 Sekhon, Vijay S.   Eisner, Ian                         Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
198          Liu, Henry    8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
199          Liu, Henry    8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
200          Liu, Henry    8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
201          Liu, Henry    8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande




                                                        Page 53
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 108 of 256 Page ID
                                          #:2360


                                                      Perlson, David;
                                                      Eisner, Ian; Bian,
                                                      Feifei; Sekhon, Vijay
                                                      S.; Lyons, Duane;                                                    Email string or correspondence,
                                                      Liu, Henry; Judah,                                                   or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
202          Liu, Henry    8/27/2018 Wang, Jerry      Timmons, Brian        Eisner, Ian   Message File Product             advice regarding Evergrande


                                                                                          Microsoft                        Attachment to email seeking,
                                                                                          Office Word                      providing, discussing or
                                                                                          Open XML                         forwarding legal advice
             Liu, Henry    8/27/2018                                                      Format        Work Product       regarding Evergrande


                                                      Wang, Jerry; Eisner,
                                                      Ian; Bian, Feifei;
                                                      Sekhon, Vijay S.;
                                                      Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                      Henry; Judah,                                                        or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
203          Liu, Henry    8/27/2018 Perlson, David   Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande


                                                                                          Microsoft                        Attachment to email seeking,
                                                                                          Office Word                      providing, discussing or
                                                                                          Open XML                         forwarding legal advice
             Liu, Henry    8/27/2018                                                      Format        Work Product       regarding Evergrande


                                                      Perlson, David;
                                                      Eisner, Ian; Bian,
                                                      Feifei; Sekhon, Vijay
                                                      S.; Lyons, Duane;                                                    Email string or correspondence,
                                                      Liu, Henry; Judah,                                                   or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
204          Liu, Henry    8/27/2018 Wang, Jerry      Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande


                                                      Wang, Jerry; Eisner,
                                                      Ian; Bian, Feifei;
                                                      Sekhon, Vijay S.;
                                                      Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                      Henry; Judah,                                                        or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
205          Liu, Henry    8/27/2018 Perlson, David   Timmons, Brian       Eisner, Ian    Message File Privilege           advice regarding Evergrande




                                                      Page 54
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 109 of 256 Page ID
                                          #:2361


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
206          Liu, Henry    8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande


                                                        Perlson, David;
                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
207          Liu, Henry    8/27/2018 Sekhon, Vijay S.   Timmons, Brian       Eisner, Ian    Message File Privilege           advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
208          Liu, Henry    8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Privilege           advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
209          Liu, Henry    8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
210          Liu, Henry    8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande




                                                        Page 55
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 110 of 256 Page ID
                                          #:2362


                                                                                                             Microsoft                        Attachment to email seeking,
                                                                                                             Office Word                      providing, discussing or
                                                                                                             Open XML                         forwarding legal advice
             Liu, Henry    8/27/2018                                                                         Format        Work Product       regarding Evergrande


                                                        Eisner, Ian; Wang,
                                                        Jerry; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                                    Email string or correspondence,
                                                        Henry; Judah,                                                                         or attachment to same, including
                                                        James; Johnson,                                                                       counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                                   employees, seeking, providing,
                                                        Kirpalani, Susheel;                                  Outlook      Attorney - Client   discussing or forwarding legal
211          Liu, Henry    8/27/2018 Perlson, David     Timmons, Brian         Eisner, Ian                   Message File Privilege           advice regarding Evergrande


                                                        Eisner, Ian; Wang,
                                                        Jerry; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                                    Email string or correspondence,
                                                        Henry; Judah,                                                                         or attachment to same, including
                                                        James; Johnson,                                                                       counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                                   employees, seeking, providing,
                                                        Kirpalani, Susheel;                                  Outlook      Attorney - Client   discussing or forwarding legal
212          Liu, Henry    8/27/2018 Perlson, David     Timmons, Brian         Eisner, Ian                   Message File Privilege           advice regarding Evergrande

                                                        Wang, Jerry;
                                                        Perlson, David;
                                                        Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                                    Email string or correspondence,
                                                        Henry; Judah,                                                                         or attachment to same, including
                                                        James; Johnson,                                                                       counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                                   employees, seeking, providing,
                                                        Kirpalani, Susheel;                                  Outlook      Attorney - Client   discussing or forwarding legal
213          Liu, Henry    8/27/2018 Eisner, Ian        Timmons, Brian         Eisner, Ian                   Message File Privilege           advice regarding Evergrande


                                                                                                             Microsoft                        Attachment to email seeking,
                                                                                                             Office Word                      providing, discussing or
                                                                                                             Open XML                         forwarding legal advice
             Liu, Henry    8/27/2018                                                                         Format        Work Product       regarding Evergrande


                                                        Wang, Jerry;
                                                        Johnson, Jarret;
                                                        Perlson, David;                                                                       Email string or correspondence,
                                                        Lyons, Duane; Liu,                                                                    or attachment to same, including
                                                        Henry; Eisner, Ian;                                                                   counsel and Faraday&Future
                                                        Judah, James; Rhie,                                                                   employees, seeking, providing,
                                                        John; Kirpalani,                                     Outlook      Attorney - Client   discussing or forwarding legal
214          Liu, Henry    8/27/2018 Sekhon, Vijay S.   Susheel             Bian, Feifei; Sekhon, Vijay S.   Message File Privilege           advice regarding Evergrande




                                                        Page 56
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 111 of 256 Page ID
                                          #:2363


                                                       Sekhon, Vijay S.;
                                                       Johnson, Jarret;
                                                       Perlson, David;                                                       Email string or correspondence,
                                                       Lyons, Duane; Liu,                                                    or attachment to same, including
                                                       Henry; Eisner, Ian;                                                   counsel and Faraday&Future
                                                       Judah, James; Rhie,                                                   employees, seeking, providing,
                                                       John; Kirpalani,                    Outlook      Attorney - Client    discussing or forwarding legal
215          Liu, Henry    8/27/2018 Wang, Jerry       Susheel             Bian, Feifei    Message File Privilege            advice regarding Evergrande


                                                       Perlson, David;
                                                       Bian, Feifei;
                                                       Sekhon, Vijay S.;
                                                       Lyons, Duane; Liu,
                                                       Henry; Eisner, Ian;                                                   Email string or correspondence,
                                                       Judah, James;                                                         or attachment to same, including
                                                       Johnson, Jarret;                                                      counsel and Faraday&Future
                                                       Rhie, John;                                                           employees, seeking, providing,
                                                       Kirpalani, Susheel;                 Outlook      Attorney - Client    discussing or forwarding legal
216          Liu, Henry    8/27/2018 Wang, Jerry       Timmons, Brian        Eisner, Ian   Message File Privilege            advice regarding Evergrande


                                                                                           Microsoft                         Attachment to email seeking,
                                                                                           Office Word                       providing, discussing or
                                                                                           Open XML      Attorney - Client   forwarding legal advice
             Liu, Henry    8/27/2018                                                       Format        Privilege           regarding Evergrande


                                                       Wang, Jerry;
                                                       Sekhon, Vijay S.;
                                                       Perlson, David;                                                       Email string or correspondence,
                                                       Lyons, Duane; Liu,                                                    or attachment to same, including
                                                       Henry; Eisner, Ian;                                                   counsel and Faraday&Future
                                                       Judah, James; Rhie,                                                   employees, seeking, providing,
                                                       John; Kirpalani,                    Outlook      Attorney - Client    discussing or forwarding legal
217          Liu, Henry    8/26/2018 Johnson, Jarret   Susheel             Bian, Feifei    Message File Privilege            advice regarding Evergrande




                                                       Wang, Jerry; Bian,
                                                       Feifei; Sekhon, Vijay
                                                       S.; Lyons, Duane;
                                                       Liu, Henry; Eisner,                                                   Email string or correspondence,
                                                       Ian; Judah, James;                                                    or attachment to same, including
                                                       Johnson, Jarret;                                                      counsel and Faraday&Future
                                                       Rhie, John;                                                           employees, seeking, providing,
                                                       Kirpalani, Susheel;                 Outlook      Attorney - Client    discussing or forwarding legal
218          Liu, Henry    8/26/2018 Perlson, David    Timmons, Brian        Eisner, Ian   Message File Privilege            advice regarding Evergrande




                                                       Page 57
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 112 of 256 Page ID
                                          #:2364



                                                      Wang, Jerry; Bian,
                                                      Feifei; Sekhon, Vijay
                                                      S.; Lyons, Duane;
                                                      Liu, Henry; Eisner,                                                   Email string or correspondence,
                                                      Ian; Judah, James;                                                    or attachment to same, including
                                                      Johnson, Jarret;                                                      counsel and Faraday&Future
                                                      Rhie, John;                                                           employees, seeking, providing,
                                                      Kirpalani, Susheel;                  Outlook      Attorney - Client   discussing or forwarding legal
219          Liu, Henry    8/26/2018 Perlson, David   Timmons, Brian        Eisner, Ian    Message File Privilege           advice regarding Evergrande


                                                                                           Microsoft                        Attachment to email seeking,
                                                                                           Office Word                      providing, discussing or
                                                                                           Open XML                         forwarding legal advice
             Liu, Henry    8/26/2018                                                       Format        Work Product       regarding Evergrande




                                                                                                                            Email string or correspondence,
                                                                                                                            or attachment to same, including
                                                                                                                            counsel and Faraday&Future
                                                      Eisner, Ian; Liu,                                                     employees, seeking, providing,
                                                      Henry; Johnson,                      Outlook      Attorney - Client   discussing or forwarding legal
220          Liu, Henry    8/26/2018 Wang, Jerry      Jarret                               Message File Privilege           advice regarding Evergrande




                                                                                                                            Email string or correspondence,
                                                                                                                            or attachment to same, including
                                                                                                                            counsel and Faraday&Future
                                                      Liu, Henry;                                                           employees, seeking, providing,
                                                      Johnson, Jarret;                     Outlook      Attorney - Client   discussing or forwarding legal
221          Liu, Henry    8/26/2018 Eisner, Ian      Wang, Jerry                          Message File Privilege           advice regarding Evergrande


                                                                                           Microsoft                        Attachment to email seeking,
                                                                                           Office Word                      providing, discussing or
                                                                                           Open XML                         forwarding legal advice
             Liu, Henry    8/26/2018                                                       Format        Work Product       regarding Evergrande


                                                      Sekhon, Vijay S.;
                                                      Perlson, David;
                                                      Lyons, Duane; Liu,                                                    Email string or correspondence,
                                                      Henry; Eisner, Ian;                                                   or attachment to same, including
                                                      Judah, James;                                                         counsel and Faraday&Future
                                                      Johnson, Jarret;                                                      employees, seeking, providing,
                                                      Rhie, John;                          Outlook      Attorney - Client   discussing or forwarding legal
222          Liu, Henry    8/26/2018 Wang, Jerry      Kirpalani, Susheel    Bian, Feifei   Message File Privilege           advice regarding Evergrande




                                                      Page 58
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 113 of 256 Page ID
                                                         #:2365


                                                                        Perlson, David;
                                                                        Bian, Feifei;
                                                                        Sekhon, Vijay S.;
                                                                        Lyons, Duane; Liu,
                                                                        Henry; Eisner, Ian;                                                                      Email string or correspondence,
                                                                        Judah, James;                                                                            or attachment to same, including
                                                                        Johnson, Jarret;                                                                         counsel and Faraday&Future
                                                                        Rhie, John;                                                                              employees, seeking, providing,
                                                                        Kirpalani, Susheel;                                    Outlook      Attorney - Client    discussing or forwarding legal
223                           Liu, Henry   8/26/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian                      Message File Privilege            advice regarding Evergrande




                                                                        Wang, Jerry; Bian,
                                                                        Feifei; Sekhon, Vijay
                                                                        S.; Lyons, Duane;
                                                                        Liu, Henry; Eisner,                                                                      Email string or correspondence,
                                                                        Ian; Judah, James;                                                                       or attachment to same, including
                                                                        Johnson, Jarret;                                                                         counsel and Faraday&Future
                                                                        Rhie, John;                                                                              employees, seeking, providing,
                                                                        Kirpalani, Susheel;                                    Outlook      Attorney - Client    discussing or forwarding legal
224                           Liu, Henry   8/26/2018 Perlson, David     Timmons, Brian        Eisner, Ian                      Message File Privilege            advice regarding Evergrande


                                                                                                                               Microsoft                         Attachment to email seeking,
                                                                                                                               Office Word                       providing, discussing or
                                                                                                                               Open XML                          forwarding legal advice
                              Liu, Henry   8/26/2018                                                                           Format        Work Product        regarding Evergrande




                                                                                                                                                                 Email string or correspondence,
                                                                                                                                                                 or attachment to same, including
                                                                                                                                                                 counsel and Faraday&Future
                                                                        Wang, Jerry; Liu,                                                                        employees, seeking, providing,
                                                                        Henry; Huang,                                          Outlook      Attorney - Client    discussing or forwarding legal
225                           Liu, Henry   8/22/2018 Sekhon, Vijay S.   Wentao                Bian, Feifei; Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande


                                                                                                                               Adobe                             Attachment to email discussing
                                                                                                                               Portable      Attorney - Client   and/or reflecting legal advice
                                                                                                                               Document      Privilege & Work    and/or edits from an attorney
                              Liu, Henry   8/22/2018                                                                           Format        Product             regarding Evergrande




                                                                                                                                                                  Attorney client privileged
                                                                        Sekhon, Vijay S.;                                                                        communications with outside
                                                                        Huang, Wentao;                                         Outlook      Attorney - Client    counsel redacted from email
226 FF00000804   FF00000805   Liu, Henry   8/22/2018 Wang, Jerry        Liu, Henry            Bian, Feifei                     Message File Privilege            chain regarding Evergrande




                                                                        Page 59
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 114 of 256 Page ID
                                                         #:2366



                                                                                                                                                                Attorney client privileged
                                                                                                                                                               communications with outside
                                                                        Wang, Jerry; Huang,                                  Outlook      Attorney - Client    counsel redacted from email
227 FF00000806   FF00000807   Liu, Henry   8/22/2018 Sekhon, Vijay S.   Wentao; Liu, Henry Bian, Feifei                      Message File Privilege            chain regarding Evergrande




                                                                                                                                                               Email string or correspondence,
                                                                                                                                                               or attachment to same, including
                                                                                                                                                               counsel and Faraday&Future
                                                                                                                                                               employees, seeking, providing,
                                                                                                                                          Attorney - Client    discussing or forwarding legal
                                                                                                                             Outlook      Privilege & Work     advice regarding Evergrande and
228                           Liu, Henry   8/17/2018 Sekhon, Vijay S.   Wang, Jerry             Liu, Henry; Bian, Feifei     Message File Product              Labor and Employment advice




                                                                                                                                                               Email string or correspondence,
                                                                                                                                                               or attachment to same, including
                                                                        Johnson, Jarret; Liu,                                                                  counsel and Faraday&Future
                                                                        Henry; Sekhon,                                                                         employees, seeking, providing,
                                                                        Vijay S.;                                            Outlook      Attorney - Client    discussing or forwarding legal
229                           Liu, Henry   8/16/2018 Wang, Jerry        Mendenhall, James                                    Message File Privilege            advice regarding Evergrande


                                                                                                                                                               Attachment to email seeking,
                                                                                                                                                               providing, discussing or
                                                                                                                             Outlook      Attorney - Client    forwarding legal advice
                              Liu, Henry   8/16/2018 Caccia, Fernando   Laraba, Kaileia         Asten, Andrea; Ucar, Pablo   Message File Privilege            regarding Evergrande


                                                                                                                                                               Attachment to email seeking,
                                                                                                                                                               providing, discussing or
                                                                                                                             Outlook      Attorney - Client    forwarding legal advice
                              Liu, Henry   8/16/2018 LaBrecque, Kevin   Ucar, Pablo                                          Message File Privilege            regarding Evergrande




                                                                                                                                                               Email string or correspondence,
                                                                                                                                                               or attachment to same, including
                                                                        Liu, Henry; Wang,                                                                      counsel and Faraday&Future
                                                                        Jerry; Sekhon, Vijay                                                                   employees, seeking, providing,
                                                                        S.; Mendenhall,                                      Outlook      Attorney - Client    discussing or forwarding legal
230                           Liu, Henry   8/16/2018 Johnson, Jarret    James                                                Message File Privilege            advice regarding Evergrande


                                                                                                                             Microsoft                         Attachment to email discussing
                                                                                                                             Office Word                       and/or reflecting legal advice
                                                                                                                             Open XML      Attorney - Client   and/or edits from an attorney
                              Liu, Henry   8/16/2018                                                                         Format        Privilege           regarding Evergrande




                                                                        Page 60
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 115 of 256 Page ID
                                                         #:2367


                                                                                                                              Microsoft                         Attachment to email seeking,
                                                                                                                              Office Word                       providing, discussing or
                                                                                                                              Open XML      Attorney - Client   forwarding legal advice
                              Liu, Henry   8/16/2018                                                                          Format        Privilege           regarding Evergrande


                                                                                                                                                                Attachment to email seeking,
                                                                                                                                                                providing, discussing or
                                                                        Wang, Jerry; Liu,     Mendenhall, James; Johnson,     Outlook      Attorney - Client    forwarding legal advice
                              Liu, Henry   8/15/2018 Sekhon, Vijay S.   Henry                 Jarret                          Message File Privilege            regarding Evergrande


                                                                                                                              Adobe                             Attachment to email seeking,
                                                                                                                              Portable                          providing, discussing or
                                                                                                                              Document      Attorney - Client   forwarding legal advice
                              Liu, Henry   8/16/2018                                                                          Format        Privilege           regarding Evergrande




                                                                                                                                                                Email string or correspondence,
                                                                                                                                                                or attachment to same, including
                                                                                                                                                                counsel and Faraday&Future
                                                                        Liu, Henry; Sekhon,                                                Attorney - Client    employees, seeking, providing,
                                                                        Vijay S.;                                             Outlook      Privilege & Work     discussing or forwarding legal
231                           Liu, Henry   8/15/2018 Bian, Feifei       Mendenhall, James                                     Message File Product              advice regarding Evergrande


                                                                                                                                                                 Attorney client privileged email
                                                                                                                                                                in chain seeking advice from in
                                                                                                                                                                house counsel regarding
                                                                                                                              Outlook      Attorney - Client    Evergrande redacted from email
232 FF00000832   FF00000833   Liu, Henry   7/17/2018 Wang, Jerry        Liu, Henry            Huang, Wentao; Hsieh, Charles   Message File Privilege            chain




                                                                                                                                                                Email string or correspondence,
                                                                                                                                                                or attachment to same, including
                                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                                employees, seeking, providing,
                                                                                                                                                                discussing or forwarding legal
                                                                                                                              Outlook      Attorney - Client    advice regarding routine legal
233                           Liu, Henry   7/14/2018 Sekhon, Vijay S.   Liu, Henry                                            Message File Privilege            advice from Mayer Brown


                                                                                                                              Adobe                             Attachment to email discussing
                                                                                                                              Portable                          and/or reflecting legal advice
                                                                                                                              Document      Attorney - Client   and/or edits from an attorney
                              Liu, Henry   7/12/2018                                                                          Format        Privilege           regarding routine legal advice




                                                                        Page 61
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 116 of 256 Page ID
                                          #:2368




                                                                                                                                        Email string or correspondence,
                                                                                                                                        or attachment to same, including
                                                                                                                                        counsel and Faraday&Future
                                                                                                                                        employees, seeking, providing,
                                                                                                                                        discussing or forwarding legal
                                                      Liu, Henry; Ma,   He, Shan; Jiang, DG; Huang,   Outlook      Attorney - Client    advice regarding routine legal
234          Liu, Henry     7/3/2018 Gilliam, Sandy   XiaoOu            Wentao                        Message File Privilege            advice regarding immigration


                                                                                                                                        Attachment to email seeking,
                                                                                                      Adobe                             providing, discussing or
                                                                                                      Portable                          forwarding legal advice
                                                                                                      Document      Attorney - Client   regarding routine legal advice
             Liu, Henry     7/3/2018                                                                  Format        Privilege           regarding immigration




                                                                                                                                        Email string or correspondence
                                                                                                                                        reflecting Plaintiff forwarding
                                                                                                      Outlook      Attorney - Client    legal advice from outside
235          Liu, Henry    6/21/2018 Deng, Chaoying   Liu, Henry                                      Message File Privilege            counsel regarding immigration




                                                                                                                                        Attachment to email discussing
                                                                                                      Adobe                             and/or reflecting legal advice
                                                                                                      Portable                          and/or edits from an attorney
                                                                                                      Document      Attorney - Client   regarding routine legal advice
             Liu, Henry    6/20/2018                                                                  Format        Privilege           regarding immigration.




                                                                                                                                        Email string or correspondence
                                                                                                                                        discussing and/or reflecting legal
                                                                                                                                        advice from an attorney
                                                                                                      Outlook      Attorney - Client    regarding routine legal advice
236          Liu, Henry    6/20/2018 Pack, James      Liu, Henry        Jolly, Amrita                 Message File Privilege            regarding immigration.


                                                                                                                                        Attachment to email discussing
                                                                                                      Adobe                             and/or reflecting legal advice
                                                                                                      Portable      Attorney - Client   and/or edits from an attorney
                                                                                                      Document      Privilege & Work    regarding routine legal advice
             Liu, Henry    6/20/2018                                                                  Format        Product             regarding immigration




                                                      Page 62
                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 117 of 256 Page ID
                                                         #:2369




                                                                                                                                          Email string or correspondence,
                                                                                                                                          or attachment to same, including
                                                                                                                                          counsel and Faraday&Future
                                                                                                                                          employees, seeking, providing,
                                                                                                                                          discussing or forwarding legal
                                                                                                        Outlook      Attorney - Client    advice regarding routine legal
237                           Liu, Henry    2/22/2018 LV, Allen    Liu, Henry                           Message File Privilege            advice from Mayer Brown




                                                                   Sekhon, Vijay S.;                                                       Email string or correspondence
                                                                   Johnson, Jarret;                                                       discussing and/or reflecting legal
                                                                   Agosta, Michael;                     Outlook      Attorney - Client    advice from outside counsel
238                           Liu, Henry    11/6/2018 Liu, Henry   Risher, Jeff                         Message File Privilege            regarding bankruptcy matters




                                                                                                                                          Email string or correspondence,
                                                                                                                                          or attachment to same, including
                                                                                                                                          counsel and Faraday&Future
                                                                                                                                          employees, seeking, providing,
                                                                                                        Outlook      Attorney - Client    discussing or forwarding legal
239                           Liu, Henry    11/5/2018 Liu, Henry   Recht, Philip R.                     Message File Privilege            advice regarding Evergrande


                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                        Office Word                       providing, discussing or
                                                                                                        Open XML                          forwarding legal advice
                              Liu, Henry    11/5/2018                                                   Format        Work Product        regarding Evergrande




                                                                                                                                           Email correspondence reflecting
                                                                                                                                          Plaintiff's receipt of outside
                                                                                                        Outlook      Attorney - Client    counsel's work product
240                           Liu, Henry    11/5/2018 Liu, Henry   Recht, Philip R.    Kantor, Mickey   Message File Privilege            regarding Evergrande




                                                                                                                                           Email correspondence reflecting
                                                                                                                                          Plaintiff's receipt of outside
                                                                                                        Outlook      Attorney - Client    counsel's work product
241                           Liu, Henry    11/5/2018 Liu, Henry   Recht, Philip R.                     Message File Privilege            regarding Evergrande


                                                                                                        Adobe                              Attorney-client privileged
                                                                                                        Portable                          communication from in house
                                                                                                        Document      Attorney - Client   counsel redacted from board
 42 FF00001139   FF00001167   Liu, Henry   10/25/2018                                                   Format        Privilege           meeting minutes

                                                                                                                                           Attorney client privileged topics
                                                                   Agosta, Michael;                     Outlook      Attorney - Client    redacted from notice of board
243 FF00001168   FF00001169   Liu, Henry   10/25/2018 Liu, Henry   Risher, Jeff                         Message File Privilege            meeting




                                                                   Page 63
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 118 of 256 Page ID
                                          #:2370




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                           Outlook      Attorney - Client   discussing or forwarding legal
244          Liu, Henry    10/25/2018 Liu, Henry   Risher, Jeff                                            Message File Privilege           advice regarding Evergrande




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                   Ma, Xiao; Savagian, Reckhorn, Dag; Wang, Jerry;                                          employees, seeking, providing,
                                                   Peter; Agosta,      Mok, Tin; Qiang, Johnson; Eisner,   Outlook      Attorney - Client   discussing or forwarding legal
245          Liu, Henry     9/27/2018 Liu, Henry   Michael             Ian; Johnson, Jarret                Message File Privilege           advice regarding Evergrande




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                   Savagian, Peter;    Reckhorn, Dag; Wang, Jerry;                                          employees, seeking, providing,
                                                   Agosta, Michael;    Mok, Tin; Qiang, Johnson; Eisner,   Outlook      Attorney - Client   discussing or forwarding legal
246          Liu, Henry     9/27/2018 Liu, Henry   Ma, Xiao            Ian; Johnson, Jarret                Message File Privilege           advice regarding Evergrande




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                        Attorney - Client   discussing or forwarding legal
                                                                                                           Outlook      Privilege & Work    advice regarding labor and
247          Liu, Henry     9/26/2018 Liu, Henry   Reckhorn, Dag       Savagian, Peter                     Message File Product             employment advice




                                                                       Wang, Jerry; Deng, Chaoying;
                                                                       Sekhon, Vijay S.; Perlson, David;                                    Email string or correspondence,
                                                                       Browder, Vanessa K.; Johnson,                                        or attachment to same, including
                                                                       Jarret; Hsieh, Charles; Duffee,                                      counsel and Faraday&Future
                                                                       David K.; Rosenberg, Lee;                        Attorney - Client   employees, seeking, providing,
                                                   Bian, Feifei;       Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work    discussing or forwarding legal
248          Liu, Henry     9/14/2018 Liu, Henry   Timmons, Brian      Agosta, Michael                     Message File Product             advice regarding Evergrande




                                                   Page 64
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 119 of 256 Page ID
                                          #:2371



                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                    Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                    Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                    David K.; Rosenberg, Lee;                         Attorney - Client   employees, seeking, providing,
                                                  Bian, Feifei;     Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work    discussing or forwarding legal
249          Liu, Henry    9/14/2018 Liu, Henry   Timmons, Brian    Agosta, Michael                      Message File Product             advice regarding Evergrande




                                                                    Perlson, David; Wang, Jerry;
                                                                    Deng, Chaoying; Sekhon, Vijay S.;                                     Email string or correspondence,
                                                                    Bian, Feifei; Browder, Vanessa K.;                                    or attachment to same, including
                                                                    Johnson, Jarret; Hsieh, Charles;                                      counsel and Faraday&Future
                                                                    Duffee, David K.; Rosenberg, Lee;                 Attorney - Client   employees, seeking, providing,
                                                                    Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work    discussing or forwarding legal
250          Liu, Henry    9/14/2018 Liu, Henry   Timmons, Brian    Agosta, Michael                      Message File Product             advice regarding Evergrande




                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                    Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                    Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                    David K.; Rosenberg, Lee;                         Attorney - Client   employees, seeking, providing,
                                                  Timmons, Brian;   Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work    discussing or forwarding legal
251          Liu, Henry    9/14/2018 Liu, Henry   Bian, Feifei      Agosta, Michael                      Message File Product             advice regarding Evergrande


                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Bian, Feifei;
                                                                    Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                    Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                    Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                    Rosenberg, Lee; Kirpalani,                        Attorney - Client   employees, seeking, providing,
                                                                    Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work    discussing or forwarding legal
252          Liu, Henry    9/14/2018 Liu, Henry   Perlson, David    Michael                              Message File Product             advice regarding Evergrande


                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Bian, Feifei;
                                                                    Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                    Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                    Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                    Rosenberg, Lee; Kirpalani,                        Attorney - Client   employees, seeking, providing,
                                                                    Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work    discussing or forwarding legal
253          Liu, Henry    9/13/2018 Liu, Henry   Perlson, David    Michael                              Message File Product             advice regarding Evergrande




                                                  Page 65
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 120 of 256 Page ID
                                          #:2372



                                                                     Sekhon, Vijay S.; Bian, Feifei;
                                                                     Perlson, David; Timmons, Brian;                                        Email string or correspondence,
                                                                     Browder, Vanessa K.; Johnson,                                          or attachment to same, including
                                                                     Jarret; Hsieh, Charles; Duffee,                                        counsel and Faraday&Future
                                                                     David K.; Rosenberg, Lee;                          Attorney - Client   employees, seeking, providing,
                                                  Wang, Jerry; Deng, Kirpalani, Susheel; Eisner, Ian;      Outlook      Privilege & Work    discussing or forwarding legal
254          Liu, Henry    9/13/2018 Liu, Henry   Chaoying           Agosta, Michael                       Message File Product             advice regarding Evergrande

                                                                       Sekhon, Vijay S.; Browder,
                                                                       Vanessa K.; Johnson, Jarret;
                                                                       Hsieh, Charles; Duffee, David K.;
                                                                       Rosenberg, Lee; Agosta, Michael;
                                                                       Perlson, David; Timmons, Brian;                                      Email string or correspondence,
                                                                       Bian, Feifei; Savagian, Peter;                                       or attachment to same, including
                                                                       Sampson, Nick; Reckhorn, Dag;                                        counsel and Faraday&Future
                                                                       Aydt, Matthias; Ucar, Pablo;                     Attorney - Client   employees, seeking, providing,
                                                  Wang, Jerry; Eisner, Darrow, Butch; Mok, Tin;            Outlook      Privilege & Work    discussing or forwarding legal
255          Liu, Henry    9/12/2018 Liu, Henry   Ian                  Gobber, Christian                   Message File Product             advice regarding Evergrande

                                                  Sekhon, Vijay S.;
                                                  Wang, Jerry;
                                                  Browder, Vanessa
                                                  K.; Johnson, Jarret;
                                                  Hsieh, Charles;
                                                  Duffee, David K.;                                                                         Email string or correspondence,
                                                  Perlson, David;                                                                           or attachment to same, including
                                                  Timmons, Brian;                                                                           counsel and Faraday&Future
                                                  Rosenberg, Lee;                                                                           employees, seeking, providing,
                                                  Eisner, Ian; Agosta,                                     Outlook      Attorney - Client   discussing or forwarding legal
256          Liu, Henry    9/11/2018 Liu, Henry   Michael              Sekhon, Vijay S.; Bian, Feifei      Message File Privilege           advice regarding Evergrande




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                  Skibbe, Sheryl; Hsu,                                     Outlook      Attorney - Client   advice regarding labor and
257          Liu, Henry    8/30/2018 Liu, Henry   Kelly                                                    Message File Privilege           employment advice




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                  Ngo-Bonnici,                                             Outlook      Attorney - Client   advice regarding labor and
258          Liu, Henry    8/16/2018 Liu, Henry   Monique                Cao, Eddie                        Message File Privilege           employment advice




                                                  Page 66
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 121 of 256 Page ID
                                          #:2373


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                                                                      Outlook      Attorney - Client   advice from an attorney
259          Liu, Henry    8/15/2018 Liu, Henry   Wang, Jerry                                         Message File Privilege           regarding Evergrande




                                                                                                                                       Email string or correspondence,
                                                                                                                                       or attachment to same, including
                                                                                                                                       counsel and Faraday&Future
                                                                                                                                       employees, seeking, providing,
                                                                                                      Outlook      Attorney - Client   discussing or forwarding legal
260          Liu, Henry    8/14/2018 Liu, Henry   Sekhon, Vijay S.                                    Message File Privilege           advice regarding Evergrande


                                                                                                                                       Email string or correspondence
                                                                                                                                       reflecting Plaintiff forwarding
                                                                                                      Outlook      Attorney - Client   legal advice from outside
261          Liu, Henry    8/14/2018 Liu, Henry   Jiang, DG                                           Message File Privilege           counsel


                                                                                                      Adobe                            Attachment to email discussing
                                                                                                      Portable                         and/or reflecting legal advice
                                                                                                      Document                         and/or edits from an attorney
             Liu, Henry    8/14/2018                                                                  Format        Work Product       regarding Evergrande


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                                                                      Outlook      Attorney - Client   advice from an attorney
262          Liu, Henry    8/12/2018 Liu, Henry   Mendenhall, James Sekhon, Vijay S.                  Message File Privilege           regarding Evergrande




                                                                                                                                       Email string or correspondence,
                                                                                                                                       or attachment to same, including
                                                                                                                                       counsel and Faraday&Future
                                                                                                                                       employees, seeking, providing,
                                                                                                                                       discussing or forwarding legal
                                                  Skibbe, Sheryl; Hsu,                                Outlook      Attorney - Client   advice regarding labor and
263          Liu, Henry    8/10/2018 Liu, Henry   Kelly                                               Message File Privilege           employment advice


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                  Bakst, David S.;       de Bernier, Paul C.; Loeb,   Outlook      Attorney - Client   advice from an attorney
264          Liu, Henry     8/7/2018 Liu, Henry   Duffee, David K.       Marjorie                     Message File Privilege           regarding Evergrande


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                  Bakst, David S.;       de Bernier, Paul C.; Loeb,   Outlook      Attorney - Client   advice from an attorney
265          Liu, Henry     8/7/2018 Liu, Henry   Duffee, David K.       Marjorie                     Message File Privilege           regarding Evergrande




                                                  Page 67
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 122 of 256 Page ID
                                          #:2374


                                                                                                                                           Email string or correspondence
                                                                                                                                           discussing and/or reflecting legal
                                                  Bakst, David S.;    de Bernier, Paul C.; Loeb,          Outlook      Attorney - Client   advice from an attorney
266          Liu, Henry    7/31/2018 Liu, Henry   Duffee, David K.    Marjorie                            Message File Privilege           regarding Evergrande


                                                                                                                                           Email string or correspondence
                                                                                                                                           discussing and/or reflecting legal
                                                                      Bakst, David S.; de Bernier, Paul   Outlook      Attorney - Client   advice from an attorney
267          Liu, Henry    7/31/2018 Liu, Henry   Duffee, David K.    C.; Loeb, Marjorie                  Message File Privilege           regarding Evergrande


                                                                                                                                           Email string or correspondence
                                                                                                                                           discussing and/or reflecting legal
                                                                                                          Outlook      Attorney - Client   advice from an attorney
268          Liu, Henry    7/25/2018 Liu, Henry   Duffee, David K.    Loeb, Marjorie                      Message File Privilege           regarding Evergrande




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                  Huang, Jason;                                                                            employees, seeking, providing,
                                                  Skibbe, Sheryl;                                                                          discussing or forwarding legal
                                                  Jiang, DG; Wang,    Deng, Chaoying; Qiang, Johnson;     Outlook      Attorney - Client   advice regarding labor and
269          Liu, Henry    7/20/2018 Liu, Henry   Jerry               Huang, Wentao                       Message File Privilege           employment advice


                                                  Mendenhall, James;                                                                       Email string or correspondence
                                                  Wang, Jerry; Huang,                                                  Attorney - Client   discussing and/or reflecting legal
                                                  Wentao; Sekhon,     Shoyer, Andrew W.; Fernandez,       Outlook      Privilege & Work    advice from an attorney
270          Liu, Henry    7/20/2018 Liu, Henry   Vijay S.            Jen                                 Message File Product             regarding Evergrande




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                                                                                                           employees, seeking, providing,
                                                  Wang, Jerry; Huang,                                                                      discussing or forwarding legal
                                                  Jason; Huang,       Deng, Chaoying; Jiang, DG;          Outlook      Attorney - Client   advice regarding labor and
271          Liu, Henry    7/19/2018 Liu, Henry   Wentao              Qiang, Johnson                      Message File Privilege           employment advice




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                                                                                                           employees, seeking, providing,
                                                                                                                                           discussing or forwarding legal
                                                                                                          Outlook      Attorney - Client   advice regarding routine legal
272          Liu, Henry    7/19/2018 Liu, Henry   Skibbe, Sheryl                                          Message File Privilege           advice




                                                  Page 68
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 123 of 256 Page ID
                                          #:2375




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                        Attorney - Client   discussing or forwarding legal
                                                                                                           Outlook      Privilege & Work    advice regarding labor and
273          Liu, Henry    7/18/2018 Liu, Henry   Skibbe, Sheryl                                           Message File Product             employment advice


                                                                                                                                            Email string or correspondence
                                                                                                                        Attorney - Client   reflecting Plaintiff forwarding
                                                                                                           Outlook      Privilege & Work    Legal advice from inhouse
274          Liu, Henry    7/18/2018 Liu, Henry   Yang, Yoyo                                               Message File Product             counsel




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                  Mendenhall, James;                                                                        counsel and Faraday&Future
                                                  Wang, Jerry; Huang,                                                                       employees, seeking, providing,
                                                  Wentao; Sekhon,                                          Outlook      Attorney - Client   discussing or forwarding legal
275          Liu, Henry    7/15/2018 Liu, Henry   Vijay S.                                                 Message File Privilege           advice regarding Evergrande




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                  Hsu, Kelly; Gilliam, Skibbe, Sheryl; Wang, Jerry;        Outlook      Attorney - Client   advice regarding labor and
276          Liu, Henry    7/10/2018 Liu, Henry   Sandy; Wang, Jerry Dong, Raymond; Huang, Wentao          Message File Privilege           employment advice


                                                                                                                                            Email string or correspondence
                                                                                                                                            discussing and/or reflecting legal
                                                                                                                                            advice from an attorney
                                                  Carter, Rachel;       Irwin, Elise; Doctorovich, Fred;   Outlook      Attorney - Client   regarding labor and employment
277          Liu, Henry    7/10/2018 Liu, Henry   Pack, James           Jolly, Amrita                      Message File Privilege           advice




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                  Mendenhall, James;                                                                        employees, seeking, providing,
                                                  Huang, Wentao;                                           Outlook      Attorney - Client   discussing or forwarding legal
278          Liu, Henry    6/12/2018 Liu, Henry   Wang, Jerry        Sekhon, Vijay S.                      Message File Privilege           advice regarding Evergrande




                                                  Page 69
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 124 of 256 Page ID
                                          #:2376




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                  Mendenhall, James;                                                     employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
279          Liu, Henry    6/12/2018 Liu, Henry   Wang, Jerry        Sekhon, Vijay S.   Message File Privilege           advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                  Mendenhall, James;                                                     employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
280          Liu, Henry    6/12/2018 Liu, Henry   Wang, Jerry        Sekhon, Vijay S.   Message File Privilege           advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                                                                                         discussing or forwarding legal
                                                  Kim, Grace; Jiang,                    Outlook      Attorney - Client   advice regarding labor and
281          Liu, Henry    5/29/2018 Liu, Henry   DG                   Huang, Wentao    Message File Privilege           employment advice




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
282          Liu, Henry    5/28/2018 Liu, Henry   Wang, Jerry                           Message File Privilege           advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
283          Liu, Henry    5/28/2018 Liu, Henry   Wang, Jerry                           Message File Privilege           advice regarding Evergrande




                                                  Page 70
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 125 of 256 Page ID
                                          #:2377



                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees reflecting Plaintiff
                                                                                                        Outlook      Attorney - Client   forwarding Legal advice from
284          Liu, Henry    5/25/2018 Liu, Henry   Teng, Wang          Wang, Jerry; Huang, Wentao        Message File Privilege           inhouse counsel




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                      Recht, Philip R.; Mendenhall,                                      counsel and Faraday&Future
                                                                      James; Keeler, Timothy; Sekhon,                                    employees, seeking, providing,
                                                                      Vijay S.; Wang, Jerry; Huang,     Outlook      Attorney - Client   discussing or forwarding legal
285          Liu, Henry    5/25/2018 Liu, Henry   Kantor, Mickey      Wentao                            Message File Privilege           advice regarding Evergrande




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees, seeking, providing,
                                                  Kantor, Mickey;                                       Outlook      Attorney - Client   discussing or forwarding legal
286          Liu, Henry    5/25/2018 Liu, Henry   Mendenhall, James Recht, Philip R.                    Message File Privilege           advice regarding Evergrande




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees, seeking, providing,
                                                                                                        Outlook      Attorney - Client   discussing or forwarding legal
287          Liu, Henry    4/23/2018 Liu, Henry   Mendenhall, James                                     Message File Privilege           advice regarding Evergrande




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees, seeking, providing,
                                                  Mendenhall, James;                                    Outlook      Attorney - Client   discussing or forwarding legal
288          Liu, Henry    4/23/2018 Liu, Henry   Huang, Wentao      Wang, Jerry                        Message File Privilege           advice regarding Evergrande




                                                  Page 71
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 126 of 256 Page ID
                                          #:2378




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Huang, Wentao;                       Outlook      Attorney - Client    discussing or forwarding legal
289          Liu, Henry    4/23/2018 Liu, Henry   Mendenhall, James Wang, Jerry        Message File Privilege            advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Kantor, Mickey;                      Outlook      Attorney - Client    discussing or forwarding legal
290          Liu, Henry    3/23/2018 Liu, Henry   Recht, Philip R.     Huang, Wentao   Message File Privilege            advice regarding Evergrande




                                                                                                                         Attachment to email seeking,
                                                                                                                         providing, discussing or
                                                                                                                         forwarding legal advice
                                                                                       Microsoft                         regarding Evergrande;
                                                                                       Office                            Document discussing and/or
                                                                                       PowerPoint                        reflecting legal advice and/or
                                                                                       Open XML                          edits from an attorney regarding
             Liu, Henry    3/23/2018                                                   Format        Work Product        Evergrande




                                                                                                                         Attachment to email seeking,
                                                                                                                         providing, discussing or
                                                                                                                         forwarding legal advice
                                                                                                                         regarding Evergrande;
                                                                                       Adobe                             Document discussing and/or
                                                                                       Portable                          reflecting legal advice and/or
                                                                                       Document      Attorney - Client   edits from an attorney regarding
             Liu, Henry    3/15/2018                                                   Format        Privilege           Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                                                                                         discussing or forwarding legal
                                                                                                                         advice regarding labor and
                                                  Huang, Wentao; Xu,                   Outlook      Attorney - Client    employment advice and internal
291          Liu, Henry     3/5/2018 Liu, Henry   Lillian                              Message File Privilege            policies




                                                  Page 72
      Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 127 of 256 Page ID
                                          #:2379



                                                                                                             Email string or correspondence
                                                                                                             discussing and/or reflecting legal
                                                                                                             advice from an attorney
                                                                           Outlook      Attorney - Client    regarding routine legal advice
292          Liu, Henry     3/5/2018 Liu, Henry   Recht, Philip R.         Message File Privilege            from Mayer Brown




                                                                                                             Email string or correspondence
                                                                                                             discussing and/or reflecting legal
                                                                                                             advice from an attorney
                                                                           Outlook      Attorney - Client    regarding routine legal advice
293          Liu, Henry    2/22/2018 Liu, Henry   LV, Allen                Message File Privilege            from Mayer Brown


                                                                                                             Attachment to email discussing
                                                                           Microsoft                         and/or reflecting legal advice
                                                                           Office Word                       and/or edits from an attorney
                                                                           Open XML      Attorney - Client   regarding routine legal advice
             Liu, Henry    2/21/2018                                       Format        Privilege           from Mayer Brown




                                                  Page 73
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 128 of 256 Page ID
                                    #:2380




                     EXHIBIT 4
                                          Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 129 of 256 Page ID
                                                                              #:2381

Entry
            ProdBeg      ProdEnd      Custodian      Date_Master Email_From            Email_To                         Email_CC            Email_BCC                 Doc_Type                   Privilege_Determination                Privilege_Log_Category
 No.
                                                                                                                                                                                                                                Attorney client privileged information
        1 FF00001978   FF00001982   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney-client privileged information
        2 FF00001983   FF00001988   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney client privileged information
        3 FF00001989   FF00001996   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney client privileged information
        4 FF00001997   FF00002002   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney client privileged information
        5 FF00002003   FF00002007   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                                                providing, discussing or forwarding legal
        6                           Wang, Jerry        1/26/2018 Wang, Jerry   Sekhon, Vijay S.                                                         Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                                                Attachment to email seeking, providing,
                                                                                                                                                                                                                                discussing or forwarding legal advice
                                    Wang, Jerry        1/25/2018                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                                                providing, discussing or forwarding legal
                                                                               Huang, Wentao; Xu,                                                                                               Attorney - Client Privilege &   advice regarding labor and employment
        7                           Wang, Jerry        1/25/2018 Wang, Jerry   Lillian                                                                  Outlook Message File                    Work Product                    advice

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
        8                           Wang, Jerry        1/26/2018 Wang, Jerry   Bian, Feifei              Sekhon, Vijay S.                               Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                               Sekhon, Vijay S.; Bian,                                                                                                                          providing, discussing or forwarding legal
        9                           Wang, Jerry        1/30/2018 Wang, Jerry   Feifei                                                                   Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
    10                              Wang, Jerry        1/26/2018 Wang, Jerry   Sekhon, Vijay S.                                                         Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                                                                                Attachment to email seeking, providing,
                                                                                                                                                                                                Attorney - Client Privilege &   discussing or forwarding legal advice
                                    Wang, Jerry        1/26/2018                                                                                        Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                                                providing, discussing or forwarding legal
    11                              Wang, Jerry        1/29/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei                                   Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
    12                              Wang, Jerry        1/25/2018 Wang, Jerry   Xu, Lillian               Huang, Wentao                                  Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                                                                                Attachment to email seeking, providing,
                                                                                                                                                                                                Attorney - Client Privilege &   discussing or forwarding legal advice
                                    Wang, Jerry        1/25/2018                                                                                        Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
    13                              Wang, Jerry        1/30/2018 Wang, Jerry   Bian, Feifei              Sekhon, Vijay S.                               Outlook Message File                    Work Product                    advice regarding Evergramde




                                                                                                                                   Page 1
           Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 130 of 256 Page ID
                                               #:2382
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                                                     discussing or forwarding legal advice
     Wang, Jerry   1/30/2018                                                                 Microsoft Office Word Open XML Format   Attorney - Client Privilege     regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                                                     providing, discussing or forwarding legal
14   Wang, Jerry   1/29/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Sekhon, Vijay S.; Bian,                                                                   Attorney - Client Privilege &   providing, discussing or forwarding legal
15   Wang, Jerry   1/31/2018 Wang, Jerry   Feifei                                            Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                     Attorney - Client Privilege &   providing, discussing or forwarding legal
16   Wang, Jerry   1/27/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei            Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                                                     providing, discussing or forwarding legal
17   Wang, Jerry   1/29/2018 Wang, Jerry   Sekhon, Vijay S.                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Sekhon, Vijay S.; Bian,                                                                   Attorney - Client Privilege &   providing, discussing or forwarding legal
18   Wang, Jerry   1/30/2018 Wang, Jerry   Feifei                                            Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                     Attorney - Client Privilege &   discussing or forwarding legal advice
     Wang, Jerry   1/30/2018                                                                 Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                     Attorney - Client Privilege &   providing, discussing or forwarding legal
19   Wang, Jerry   1/26/2018 Wang, Jerry   Sekhon, Vijay S.                                  Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                     Attorney - Client Privilege &   discussing or forwarding legal advice
     Wang, Jerry   1/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                     Attorney - Client Privilege &   discussing or forwarding legal advice
     Wang, Jerry   1/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Sekhon, Vijay S.; Bian,                                                                                                   providing, discussing or forwarding legal
20   Wang, Jerry   1/30/2018 Wang, Jerry   Feifei                                            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                                                     discussing or forwarding legal advice
     Wang, Jerry   1/30/2018                                                                 Microsoft Office Word Open XML Format   Attorney - Client Privilege     regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                                                     providing, discussing or forwarding legal
21   Wang, Jerry   1/27/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Bian, Feifei; Sekhon,                                                                                                     providing, discussing or forwarding legal
22   Wang, Jerry   1/30/2018 Wang, Jerry   Vijay S.                                          Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande




                                                                                    Page 2
                                       Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 131 of 256 Page ID
                                                                           #:2383
                                                                                           Bian, Feifei; Timmons, Brian;
                                                                                           Johnson, Jarret; Rosenberg, Lee;
                                                                                           Page, Chris;
                                                                                           dlee@applebyglobal.com; Liu,
                                                                                           Henry; Eisner, Ian; Jia, YT; Ma,
                                                                                           Maggie; Agosta, Michael; Hsieh,
                                                                                           Charles; Rhie, John; Cunningham,
                                                                                           Daniel; Yang, Ingloong; Meeson,                                                                          Email string or correspondence, or
                                                                                           Nigel; Bickley, Christopher; Watson,                                                                     attachment to same, including counsel
                                                                                           Duncan; Ye, Bob; Schecter, Daniel;                                                                       and Faraday&Future employees, seeking,
                                                                                           Sekhon, Vijay S.; Sampson, Nick;                                                                         providing, discussing or forwarding legal
23                           Jia, YT        10/3/2018 Wang, Jerry    Ellison, Robert       Jia, Ruokun                             Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                           Sekhon, Vijay S.; Bian, Feifei;
                                                                                           Johnson, Jarret; Eisner, Ian; Liu,
                                                                                           Henry; Sampson, Nick; Jia, Ruokun;
                                                                                           Deng, Chaoying; Jia, YT; Timmons,                                                                        Email string or correspondence, or
                                                                                           Brian; Schecter, Daniel; Ellison,                                                                        attachment to same, including counsel
                                                                                           Robert; Rhie, John; Page, Chris;                                                                         and Faraday&Future employees, seeking,
                                                                                           Meeson, Nigel;                                                                                           providing, discussing or forwarding legal
                             Jia, YT        10/3/2018 Wang, Jerry    Morrissey, Elaine     dlee@applebyglobal.com                  Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                                    discussing or forwarding legal advice
                             Jia, YT        10/3/2018                                                                              Adobe Portable Document Format   Attorney - Client Privilege     regarding Evergrande


                                                                                           Bian, Feifei; Timmons, Brian;
                                                                                           Johnson, Jarret; Rosenberg, Lee;
                                                                                           Page, Chris;
                                                                                           dlee@applebyglobal.com; Liu,
                                                                                           Henry; Eisner, Ian; Jia, YT; Ma,
                                                                                           Maggie; Agosta, Michael; Hsieh,
                                                                                           Charles; Rhie, John; Cunningham,                                                                         Email string or correspondence, or
                                                                                           Daniel; Yang, Ingloong; Meeson,                                                                          attachment to same, including counsel
                                                                                           Nigel; Bickley, Christopher; Watson,                                                                     and Faraday&Future employees, seeking,
                                                                                           Duncan; Ye, Bob; Schecter, Daniel;                                                                       providing, discussing or forwarding legal
24                           Jia, YT        10/3/2018 Wang, Jerry    Ellison, Robert       Sekhon, Vijay S.; Yang, Ingloong        Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                           Bian, Feifei; Timmons, Brian;
                                                                                           Johnson, Jarret; Rosenberg, Lee;
                                                                                           Page, Chris;
                                                                                           dlee@applebyglobal.com; Liu,
                                                                                           Henry; Eisner, Ian; Jia, YT; Ma,
                                                                                           Maggie; Agosta, Michael; Hsieh,
                                                                                           Charles; Rhie, John; Cunningham,                                                                         Email string or correspondence, or
                                                                                           Daniel; Yang, Ingloong; Meeson,                                                                          attachment to same, including counsel
                                                                                           Nigel; Bickley, Christopher; Watson,                                                                     and Faraday&Future employees, seeking,
                                                                                           Duncan; Ye, Bob; Schecter, Daniel;                                                                       providing, discussing or forwarding legal
25                           Jia, YT        10/3/2018 Ellison, Robert Wang, Jerry          Sekhon, Vijay S.; Yang, Ingloong        Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                           Eisner, Ian; Liu, Henry; Johnson,
                                                                                           Jarret; Bian, Feifei; Jia, YT; Zhang,                                                                    Email string or correspondence, or
                                                                                           Mia; Perlson, David; Rhie, John;                                                                         attachment to same, including counsel
                                                                     Timmons, Brian;       Watson, Duncan; Rosenberg, Lee;                                                                          and Faraday&Future employees, seeking,
                                                                     Schecter, Daniel;     Ellison, Robert; Ma, Maggie; Hsieh,                                      Attorney - Client Privilege &   providing, discussing or forwarding legal
26                           Jia, YT        10/1/2018 Wang, Jerry    Sekhon, Vijay S.      Charles; Agosta, Michael                Outlook Message File             Work Product                    advice regarding Evergrande

                                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                                    attachment to same, including counsel
                                                                     Chen, Min; Peng,                                                                                                               and Faraday&Future employees, seeking,
                                                      Agosta,        Jianjun; Huang,       Agosta, Michael; Liu, Henry; Wang,                                                                       providing, discussing or forwarding legal
27                           Jia, YT        8/27/2018 Michael        Wentao; Fong, Jimmy   Jerry; Jia, YT                          Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                    Attorney client privileged communications
                                                      Huang,         Liu, Henry; Wang,                                                                                                              redacted from email chain regarding
28 FF00002078   FF00002079   Jia, YT        7/19/2018 Wentao         Jerry; Jia, YT                                                Outlook Message File             Attorney - Client Privilege     Evergrande

                                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                      Agosta,                                                                                                                                       providing, discussing or forwarding legal
29                           Liu, Henry     12/4/2018 Michael        Liu, Henry                                                    Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande




                                                                                                                         Page 3
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 132 of 256 Page ID
                                                #:2384

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
30   Liu, Henry    12/3/2018 Liu, Henry      Liu, Henry                                                      Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
31   Liu, Henry    12/3/2018 Liu, Henry     Liu, Henry                                                       Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                            Liu, Henry; Cao, Eddie;
                                            Savagian, Peter;
                                            Reckhorn, Dag; Ucar,                                                                                                                    Email string or correspondence, or
                                            Pablo; Mok, Tin;                                                                                                                        attachment to same, including counsel
                                            Agosta, Michael; Rao,                                                                                                                   and Faraday&Future employees, seeking,
                                            Hong; Liu, Lee; Hashim, Bassey, Jessica; Csercse, Lori;                                                                                 providing, discussing or forwarding legal
32   Liu, Henry   10/27/2018 Aydt, Matthias Waqar                   Qiang, Johnson; Ma, XiaoOu               Outlook Message File                     Attorney - Client Privilege   advice regarding layoffs

                                             Savagian, Peter;
                                             Reckhorn, Dag; Ucar,
                                             Pablo; Mok, Tin; Liu,                                                                                                                  Email string or correspondence, or
                                             Henry; Agosta, Michael;                                                                                                                attachment to same, including counsel
                                             Rao, Hong; Liu, Lee;                                                                                                                   and Faraday&Future employees, seeking,
                                             Aydt, Matthias; Hashim, Bassey, Jessica; Csercse, Lori;                                                                                providing, discussing or forwarding legal
33   Liu, Henry   10/26/2018 Cao, Eddie      Waqar                   Qiang, Johnson; Ma, XiaoOu              Outlook Message File                     Attorney - Client Privilege   advice regarding layoffs
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   10/26/2018                                                                                 Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding layoffs

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                             Sekhon, Vijay   Johnson, Jarret; Liu,                                                                                                                  providing, discussing or forwarding legal
34   Liu, Henry   10/25/2018 S.              Henry                                                           Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   10/25/2018                                                                                 Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                             Sekhon, Vijay                                                                                                                                          providing, discussing or forwarding legal
35   Liu, Henry   10/25/2018 S.              Johnson, Jarret         Liu, Henry; Sekhon, Vijay S.            Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   10/25/2018                                                                                 Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding routine legal advice
                                                                                                                                                                                    Email chain involving both in-house and
                                            Fischer, Max C.;         Hsu, Kelly; Eisner, Ian; Liu, Henry;                                                                           outside counsel regarding legal advice
36   Liu, Henry   10/24/2018 Skibbe, Sheryl Sekhon, Vijay S.         Mackay, Aimee G.                        Outlook Message File                     Attorney - Client Privilege   regarding labor and employment issues.

                                                                     Sekhon, Vijay S.; Rosenberg, Lee;
                                                                     Hsieh, Charles; Rhie, John;
                                                                     Schecter, Daniel; Liu, Henry; Eisner,                                                                          Email string or correspondence, or
                                                                     Ian; Johnson, Jarret; Agosta,                                                                                  attachment to same, including counsel
                                                                     Michael; Jia, YT; Deng, Chaoying;                                                                              and Faraday&Future employees, seeking,
                             Timmons,                                Risher, Jeff; Ma, Maggie; Ye, Bob;                                                                             providing, discussing or forwarding legal
37   Liu, Henry   10/19/2018 Brian           Wang, Jerry             Liu, Lee; Mok, Tin; Bian, Feifei        Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                     Sekhon, Vijay S.; Rosenberg, Lee;
                                                                     Hsieh, Charles; Rhie, John;
                                                                     Schecter, Daniel; Liu, Henry; Eisner,                                                                          Email string or correspondence, or
                                                                     Ian; Johnson, Jarret; Agosta,                                                                                  attachment to same, including counsel
                                                                     Michael; Jia, YT; Deng, Chaoying;                                                                              and Faraday&Future employees, seeking,
                                                                     Risher, Jeff; Ma, Maggie; Ye, Bob;                                                                             providing, discussing or forwarding legal
38   Liu, Henry   10/19/2018 Wang, Jerry     Timmons, Brian          Liu, Lee; Mok, Tin; Bian, Feifei        Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande




                                                                                                    Page 4
                                    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 133 of 256 Page ID
                                                                        #:2385

                                                                                               Sekhon, Vijay S.; Rosenberg, Lee;
                                                                                               Hsieh, Charles; Rhie, John;
                                                                                               Schecter, Daniel; Liu, Henry; Eisner,                                                                         Email string or correspondence, or
                                                                                               Ian; Johnson, Jarret; Agosta,                                                                                 attachment to same, including counsel
                                                                                               Michael; Jia, YT; Deng, Chaoying;                                                                             and Faraday&Future employees, seeking,
                                                     Timmons,                                  Risher, Jeff; Ma, Maggie; Ye, Bob;                                                                            providing, discussing or forwarding legal
39                           Liu, Henry   10/19/2018 Brian           Wang, Jerry               Liu, Lee; Mok, Tin; Bian, Feifei        Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                               Liu, Henry; Johnson, Jarret; Ma,                                                                              providing, discussing or forwarding legal
40                           Liu, Henry    9/27/2018 Wang, Jerry     Eisner, Ian               XiaoOu; Ma, Maggie                      Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                                             providing, discussing or forwarding legal
                                                                                                                                                                                                             advice regarding labor and employment
41                           Liu, Henry    9/24/2018 Eisner, Ian     Liu, Henry                Skibbe, Sheryl; Fritz, Brian            Outlook Message File                    Attorney - Client Privilege   advice

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                     Browder,        Wang, Jerry; Johnson,                                                                                                                   providing, discussing or forwarding legal
42                           Liu, Henry     9/9/2018 Vanessa K.      Jarret; Hsieh, Charles    Liu, Henry; Duffee, David K.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande
                                                                                               Liu, Henry; Johnson, Jarret; Hsieh,
                                                     Browder,        Bian, Feifei; Wang,       Charles; Duffee, David K.; Sekhon,                                                                            Attorney client communications redacted
43 FF00002121   FF00002126   Liu, Henry     9/9/2018 Vanessa K.      Jerry                     Vijay S.                                Outlook Message File                    Attorney - Client Privilege   from email chain regarding Evergrande

                                                                                               Liu, Henry; Johnson, Jarret; Hsieh,
                                                                                               Charles; Duffee, David K.; Browder,                                                                           Attorney client communications redacted
44                           Liu, Henry     9/9/2018 Bian, Feifei    Wang, Jerry               Vanessa K.; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   from email chain regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande
                                                                                               Johnson, Jarret; Hsieh, Charles;                                                                              Attorney client privileged communication
                                                                     Sekhon, Vijay S.; Bian,   Duffee, David K.; Liu, Henry;                                                                                 redacted from email chain regarding
45                           Liu, Henry     9/8/2018 Wang, Jerry     Feifei                    Browder, Vanessa K.                     Outlook Message File                    Attorney - Client Privilege   Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
46                           Liu, Henry     9/7/2018                                                                                   Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
47                           Liu, Henry     9/7/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande

                                                                    Sekhon, Vijay S.; Bian,                                                                                                                  Attorney client privileged communication
                                                                    Feifei; Bakst, David S.;   Wang, Jerry; Liu, Henry; Johnson,                                                                             redacted from email chain regarding
48                           Liu, Henry     9/5/2018 Hsieh, Charles Duffee, David K.           Jarret                                  Outlook Message File                    Attorney - Client Privilege   Evergrande

                                                                     Wang, Jerry; Johnson,                                                                                                                   Email string or correspondence, or
                                                                     Jarret; Liu, Henry;                                                                                                                     attachment to same, including counsel
                                                                     Hsieh, Charles; Bakst,                                                                                                                  and Faraday&Future employees, seeking,
                                                     Sekhon, Vijay   David S.; Duffee, David                                                                                                                 providing, discussing or forwarding legal
49                           Liu, Henry     9/5/2018 S.              K.                      Bian, Feifei; Zhao, Faye                  Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande




                                                                                                                              Page 5
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 134 of 256 Page ID
                                                #:2386

                                                                     Jia, YT; Agosta, Michael; Huang,                                                                              Email string or correspondence, or
                                                                     Wentao; Chen, Min; Fong, Jimmy;                                                                               attachment to same, including counsel
                                            Peng, Jianjun; Deng,     Sekhon, Vijay S.; Bian, Feifei; Boo,                                                                          and Faraday&Future employees, seeking,
                                            Chaoying; Liu, Henry;    Bee Chun; Tan, Sze Shing; Perlson,                                                                            providing, discussing or forwarding legal
50   Liu, Henry   8/27/2018 Wang, Jerry     Xia, James               David; Johnson, Jarret                 Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Agosta,                                                                                                                                                providing, discussing or forwarding legal
     Liu, Henry   8/27/2018 Michael         Wang, Jerry              Agosta, Michael                        Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   8/24/2018                                                                                 Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
51   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
52   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                                 Microsoft Office Word Open XML Format    Work Product                  regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
53   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                           Perlson, David; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
54   Liu, Henry   8/26/2018 Wang, Jerry    Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                                 Microsoft Office Word Open XML Format    Work Product                  regarding Evergrande
                                            Perlson, David; Wang,
                                            Jerry; Bian, Feifei;
                                            Lyons, Duane; Liu,
                                            Henry; Eisner, Ian;
                                            Judah, James;                                                                                                                          Email string or correspondence, or
                                            Johnson, Jarret; Rhie,                                                                                                                 attachment to same, including counsel
                                            John; Kirpalani,                                                                                                                       and Faraday&Future employees, seeking,
                            Sekhon, Vijay   Susheel; Timmons,                                                                                                                      providing, discussing or forwarding legal
55   Liu, Henry   8/26/2018 S.              Brian                    Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande




                                                                                                  Page 6
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 135 of 256 Page ID
                                                #:2387
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
56   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Perlson, David; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
57   Liu, Henry   8/26/2018 Wang, Jerry    Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                  Email string or correspondence, or
                                                                                                                                                                  attachment to same, including counsel
                                                                                                                                                                  and Faraday&Future employees, seeking,
                                                                                                                                                                  providing, discussing or forwarding legal
     Liu, Henry   8/24/2018 Jia, YT         Wang, Jerry                                     Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                  Attachment to email seeking, providing,
                                                                                                                                                                  discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                 Adobe Portable Document Format          Attorney - Client Privilege   regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
58   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Bian, Feifei; Perlson,
                                           David; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
59   Liu, Henry   8/26/2018 Wang, Jerry    Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                  Attachment to email seeking, providing,
                                                                                                                                                                  discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande
                                            Bian, Feifei; Perlson,
                                            David; Wang, Jerry;
                                            Sekhon, Vijay S.; Lyons,
                                            Duane; Liu, Henry;
                                            Judah, James;                                                                                                         Email string or correspondence, or
                                            Johnson, Jarret; Rhie,                                                                                                attachment to same, including counsel
                                            John; Kirpalani,                                                                                                      and Faraday&Future employees, seeking,
                                            Susheel; Timmons,                                                                                                     providing, discussing or forwarding legal
60   Liu, Henry   8/26/2018 Eisner, Ian     Brian                                           Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                            Perlson, David; Wang,
                                            Jerry; Sekhon, Vijay S.;
                                            Lyons, Duane; Liu,
                                            Henry; Eisner, Ian;
                                            Judah, James;                                                                                                         Email string or correspondence, or
                                            Johnson, Jarret; Rhie,                                                                                                attachment to same, including counsel
                                            John; Kirpalani,                                                                                                      and Faraday&Future employees, seeking,
                                            Susheel; Timmons,                                                                                                     providing, discussing or forwarding legal
61   Liu, Henry   8/26/2018 Bian, Feifei    Brian                                           Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                  Attachment to email seeking, providing,
                                                                                                                                                                  discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande




                                                                                   Page 7
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 136 of 256 Page ID
                                                #:2388

                                           Wang, Jerry; Sekhon,
                                           Vijay S.; Lyons, Duane;
                                           Liu, Henry; Eisner, Ian;
                                           Judah, James;
                                           Johnson, Jarret; Rhie,                                                                                                                   Email string or correspondence, or
                                           John; Kirpalani,                                                                                                                         attachment to same, including counsel
                                           Susheel; Timmons,                                                                                                                        and Faraday&Future employees, seeking,
                                           Brian; Bian, Feifei;                                                                                                                     providing, discussing or forwarding legal
62   Liu, Henry   8/26/2018 Perlson, David Sekhon, Vijay S.                                                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                                   Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande

                                           Perlson, David; Sekhon,
                                           Vijay S.; Lyons, Duane;
                                           Liu, Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                            Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                   attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                         and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                        providing, discussing or forwarding legal
63   Liu, Henry   8/26/2018 Wang, Jerry    Brian                    Bian, Feifei; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Wang, Jerry; Sekhon,
                                           Vijay S.; Lyons, Duane;
                                           Liu, Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                            Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                   attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                         and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                        providing, discussing or forwarding legal
64   Liu, Henry   8/26/2018 Perlson, David Brian                    Bian, Feifei; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Sekhon, Vijay S.;
                                           Perlson, David; Lyons,
                                           Duane; Liu, Henry;                                                                                                                       Email string or correspondence, or
                                           Eisner, Ian; Judah,                                                                                                                      attachment to same, including counsel
                                           James; Johnson, Jarret;                                                                                                                  and Faraday&Future employees, seeking,
                                           Rhie, John; Kirpalani,                                                                                                                   providing, discussing or forwarding legal
65   Liu, Henry   8/26/2018 Wang, Jerry    Susheel                  Bian, Feifei; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
                            Sekhon, Vijay                                                                                                                                           advice regarding labor and employment
66   Liu, Henry   8/23/2018 S.              Wang, Jerry; Liu, Henry Bian, Feifei                              Outlook Message File                    Attorney - Client Privilege   advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                      Agosta, Michael; Huang, Wentao;                                                                               and Faraday&Future employees, seeking,
                                            Deng, Chaoying; Liu,      Chen, Min; Fong, Jimmy; Sekhon,                                                                               providing, discussing or forwarding legal
                                            Henry; Jia, YT; Peng,     Vijay S.; Bian, Feifei; Boo, Bee                                                                              advice regarding labor and employment
67   Liu, Henry   8/23/2018 Wang, Jerry     Jianjun; Xia, James       Chun; Tan, Sze Shing                    Outlook Message File                    Attorney - Client Privilege   advice
                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
                            Sekhon, Vijay   Wang, Jerry; Huang,                                                                                                                     advice from outside counsel regarding
     Liu, Henry   8/22/2018 S.              Wentao; Liu, Henry        Bian, Feifei                            Outlook Message File                    Attorney - Client Privilege   Evergrande




                                                                                                     Page 8
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 137 of 256 Page ID
                                                #:2389

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                           Agosta, Michael; Wang,                                                                                                                  and Faraday&Future employees, seeking,
                                           Jerry; Liu, Henry;                                                                                                                      providing, discussing or forwarding legal
     Liu, Henry    8/22/2018 Jia, Ruokun   Huang, Wentao          Jia, YT                                   Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry    8/22/2018                                                                                Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding Evergrande

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
68   Liu, Henry    8/20/2018 Wang, Jerry   Liu, Henry                                                       Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
69   Liu, Henry    7/23/2018 Pack, James   Liu, Henry                                                       Outlook Message File                     Attorney - Client Privilege   advice regarding immigration
                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                  Hsu, Kelly; Liu, Henry; Skibbe,                                                                                  providing, discussing or forwarding legal
                                                                  Sheryl; Wang, Jerry; Dong,                                                                                       advice regarding labor and employment
70   Liu, Henry    7/10/2018 Gilliam, Sandy Huang, Wentao         Raymond                                   Outlook Message File                     Attorney - Client Privilege   advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry    2/14/2018                                                                                Adobe Portable Document Format           Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   12/18/2017                                                                                Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                            Microsoft Office PowerPoint Open XML                                   discussing or forwarding legal advice
     Liu, Henry     4/5/2018                                                                                Format                                   Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
                             Coustar,                                                                                                                                              advice regarding labor and employment
     Liu, Henry    7/10/2018 Pascal        Gilliam, Sandy                                                   Outlook Message File                     Attorney - Client Privilege   advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry     5/4/2017                                                                                Adobe Portable Document Format           Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry    7/10/2018                                                                                Microsoft Word 97 - 2003 Document        Attorney - Client Privilege   regarding labor and employment advice

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
71   Liu, Henry    7/10/2018 Pack, James   Liu, Henry             Dong, Raymond                             Outlook Message File                     Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                  Irwin, Elise; Doctorovich, Fred; Jolly,                                                                          providing, discussing or forwarding legal
72   Liu, Henry    7/10/2018 Carter, Rachel Pack, James           Amrita; Liu, Henry                        Outlook Message File                     Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                  Irwin, Elise; Lowe, Jeffrey;                                                                                     providing, discussing or forwarding legal
73   Liu, Henry    6/25/2018 Pack, James   Liu, Henry             Doctorovich, Fred                         Outlook Message File                     Attorney - Client Privilege   advice regarding immigration




                                                                                                 Page 9
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 138 of 256 Page ID
                                                #:2390

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
74   Liu, Henry   6/23/2018 Xia, Becky      Pack, James            Liu, Henry                            Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
75   Liu, Henry   6/22/2018 Pack, James     Liu, Henry             Xia, Becky                            Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Deng,                                                                                                                                       providing, discussing or forwarding legal
76   Liu, Henry   6/11/2018 Chaoying        Pack, James            Jolly, Amrita; Liu, Henry             Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
77   Liu, Henry   6/11/2018 Pack, James     Deng, Chaoying         Jolly, Amrita; Liu, Henry             Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                               providing, discussing or forwarding legal
78   Liu, Henry    6/8/2018 R.              Liu, Henry                                                   Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Recht, Philip   Liu, Henry; Deng,                                                                                                           providing, discussing or forwarding legal
79   Liu, Henry    6/8/2018 R.              Chaoying                                                     Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
80   Liu, Henry    6/5/2018 Alnajafi, Nada Huang, Wentao           Liu, Henry                            Outlook Message File             Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Huang,                                                                                                                                      providing, discussing or forwarding legal
81   Liu, Henry    6/4/2018 Wentao          Alnajafi, Nada         Liu, Henry                            Outlook Message File             Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                               providing, discussing or forwarding legal
82   Liu, Henry    6/4/2018 R.              Liu, Henry                                                   Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                           He, Shan; Liu, Henry;                                                                                                        providing, discussing or forwarding legal
83   Liu, Henry    6/1/2018 Gilliam, Sandy Huang, Wentao           Jiang, DG                             Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                            Liu, Henry; Huang,                                                                                                          providing, discussing or forwarding legal
84   Liu, Henry    6/1/2018 He, Shan        Wentao                 Jiang, DG; Gilliam, Sandy             Outlook Message File             Attorney - Client Privilege   advice regarding immigration
                                                                                                                                                                        Document attached to email, including
                                                                                                                                                                        counsel and Faraday&Future employees,
                                                                                                                                                                        seeking, providing, discussing or
                                                                                                                                                                        forwarding legal advice regarding
     Liu, Henry    6/1/2018                                                                              Adobe Portable Document Format   Work Product                  immigration




                                                                                               Page 10
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 139 of 256 Page ID
                                                #:2391

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                            Sekhon, Vijay                          Huang, Wentao; Liu, Henry; Bian,                                                                              providing, discussing or forwarding legal
85   Liu, Henry   4/17/2018 S.              Wang, Jerry            Feifei                                   Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                            Walker,                                Liu, Henry; Huang, Wentao;                                                                                    providing, discussing or forwarding legal
86   Liu, Henry   3/26/2018 Amanda          Ngo-Bonnici, Monique   Carlston, Mats; Chui, Audrey Shen        Outlook Message File                   Attorney- Client Privilege    advice regarding employment advice
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                            Microsoft Office PowerPoint Open XML                                 discussing or forwarding legal advice
     Liu, Henry    7/5/2017                                                                                 Format                                 Work Product                  regarding labor and employment advice
                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                                                                                                                                                                                 providing, discussing or forwarding legal
                            Walker,                                                                                                                                              advice regarding labor and employment
87   Liu, Henry   3/26/2018 Amanda          Jiang, DG              Suzuki, Michelle; Liu, Henry             Outlook Message File                   Attorney - Client Privilege   advice
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                            Microsoft Office PowerPoint Open XML                                 discussing or forwarding legal advice
     Liu, Henry    7/5/2017                                                                                 Format                                 Attorney - Client Privilege   regarding labor and employment advice

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                            Mendenhall,     Huang, Wentao; Wang,                                                                                                                 providing, discussing or forwarding legal
88   Liu, Henry   3/15/2018 James           Jerry; Liu, Henry    Sekhon, Vijay S.                           Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                   Hanson, Stephen; Barber, Robin;                                                                               and Faraday&Future employees, seeking,
                            Lefevre, Callie                        Mendenhall, James; Lis, Sylwia A.;                                                                            providing, discussing or forwarding legal
     Liu, Henry    3/9/2018 C.              CFIUS@treasury.gov     Hunter, Rod; Andreeff, Daniel            Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                   Hanson, Stephen; Barber, Robin;                                                                               and Faraday&Future employees, seeking,
                            Lefevre, Callie                        Mendenhall, James; Lis, Sylwia A.;                                                                            providing, discussing or forwarding legal
     Liu, Henry    3/9/2018 C.              CFIUS@treasury.gov     Hunter, Rod; Andreeff, Daniel            Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande




                                                                                                  Page 11
            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 140 of 256 Page ID
                                                #:2392

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                          providing, discussing or forwarding legal
89   Liu, Henry   2/28/2018 R.              Xu, Lillian; Liu, Henry   Huang, Wentao; Fritz, Brian             Outlook Message File   Attorney - Client Privilege   advice regarding litigation

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                                            Liu, Henry; Recht, Philip                                                                                              providing, discussing or forwarding legal
90   Liu, Henry   2/28/2018 Xu, Lillian     R.                        Huang, Wentao; Fritz, Brian             Outlook Message File   Attorney - Client Privilege   advice regarding litigation

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                          providing, discussing or forwarding legal
91   Liu, Henry   2/28/2018 R.              Liu, Henry                                                        Outlook Message File   Attorney - Client Privilege   advice regarding litigation

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                            Wang, Jerry; Doering,                                                                                                  and Faraday&Future employees, seeking,
                                            Sascha; Liu, Henry;                                                                                                    providing, discussing or forwarding legal
92   Liu, Henry   2/23/2018 Wang, Terry     Recht, Philip R.          LV, Allen; Walker, Justin               Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                   providing, discussing or forwarding legal
93   Liu, Henry   2/23/2018 Loeb, Marjorie Liu, Henry                                                         Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                           Walker, Amanda;                                                                                                         and Faraday&Future employees, seeking,
                                           Recht, Philip R.; Kugler, Liu, Henry; Walker, Justin; Gates,                                                            providing, discussing or forwarding legal
94   Liu, Henry   2/23/2018 Loeb, Marjorie Andrew T.                 Mary Ann                                 Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Kugler,                                   Walker, Amanda; Loeb, Marjorie;                                                              providing, discussing or forwarding legal
95   Liu, Henry   2/23/2018 Andrew T.       Recht, Philip R.          Liu, Henry; Walker, Justin              Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Recht, Philip                             Kugler, Andrew T.; Loeb, Marjorie;                                                           providing, discussing or forwarding legal
96   Liu, Henry   2/23/2018 R.              Walker, Amanda            Liu, Henry; Walker, Justin              Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                            Recht, Philip R.; Kugler,                                                                                              and Faraday&Future employees, seeking,
                            Walker,         Andrew T.; Loeb,                                                                                                       providing, discussing or forwarding legal
97   Liu, Henry   2/22/2018 Amanda          Marjorie                  Liu, Henry; Walker, Justin              Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                           Wang, Jerry; Kugler,     LV, Allen; Walker, Justin; Wang,                                                               and Faraday&Future employees, seeking,
                                           Andrew T.; Recht, Philip Terry; Doering, Sascha; Walker,                                                                providing, discussing or forwarding legal
98   Liu, Henry   2/22/2018 Loeb, Marjorie R.; Liu, Henry           Amanda                                    Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                      Doering, Sascha; Liu, Henry; LV,                                                             providing, discussing or forwarding legal
99   Liu, Henry   2/22/2018 Wang, Jerry     Walker, Amanda            Allen; Walker, Justin; Wang, Terry      Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice




                                                                                                    Page 12
             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 141 of 256 Page ID
                                                 #:2393

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                              Walker,                                  Doering, Sascha; Liu, Henry; LV,                                                                             providing, discussing or forwarding legal
100   Liu, Henry    2/22/2018 Amanda          Wang, Jerry              Allen; Walker, Justin; Wang, Terry    Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
      Liu, Henry    1/29/2018                                                                                Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                              Kugler, Andrew T.;       LV, Allen; Walker, Justin; Wang,                                                                             and Faraday&Future employees, seeking,
                                              Recht, Philip R.; Liu,   Terry; Doering, Sascha; Walker,                                                                              providing, discussing or forwarding legal
101   Liu, Henry    2/22/2018 Wang, Jerry     Henry                    Amanda; Loeb, Marjorie                Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             and Faraday&Future employees, seeking,
                              Kugler,         Wang, Jerry; Recht,      Terry; Doering, Sascha; Walker,                                                                              providing, discussing or forwarding legal
102   Liu, Henry    2/22/2018 Andrew T.       Philip R.; Liu, Henry    Amanda; Loeb, Marjorie                Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             attachment to same, including counsel
                                                                       Terry; Doering, Sascha; Walker,                                                                              and Faraday&Future employees, seeking,
                                              Recht, Philip R.; Liu,   Amanda; Loeb, Marjorie; Kugler,                                                                              providing, discussing or forwarding legal
103   Liu, Henry    2/22/2018 Wang, Jerry     Henry                    Andrew T.                             Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             attachment to same, including counsel
                                                                       Terry; Doering, Sascha; Walker,                                                                              and Faraday&Future employees, seeking,
                                              Recht, Philip R.; Liu,   Amanda; Loeb, Marjorie; Kugler,                                                                              providing, discussing or forwarding legal
104   Liu, Henry    2/22/2018 Wang, Jerry     Henry                    Andrew T.                             Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             attachment to same, including counsel
                                                                       Jerry; Wang, Terry; Doering,                                                                                 and Faraday&Future employees, seeking,
                              Recht, Philip                            Sascha; Walker, Amanda; Loeb,                                                                                providing, discussing or forwarding legal
105   Liu, Henry    2/22/2018 R.              Liu, Henry               Marjorie; Kugler, Andrew T.           Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
      Liu, Henry    2/21/2018                                                                                Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                             Microsoft Office PowerPoint Open XML                                   discussing or forwarding legal advice
      Liu, Henry    2/22/2018                                                                                Format                                   Attorney - Client Privilege   regarding routine legal advice
                                                                                                                                                                                    Email between Faraday&Future in house
                                                                                                                                                                                    counsel regarding privileged information
                                                                                                                                                                                    relating to companies legal engagements
                                                                                                                                                                                    and work being done by outside and in
                                                                                                                                                                                    house counsel forwarded by Plaintiff to his
106   Liu, Henry    1/28/2019 Liu, Henry      Liu, Henry                                                     Outlook Message File                     Attorney - Client Privilege   personal email address
                                                                                                                                                                                    Email between Faraday&Future in house
                                                                                                                                                                                    counsel regarding privileged information
                                                                                                                                                                                    relating to companies legal engagements
                                                                                                                                                                                    and work being done by outside and in
107   Liu, Henry    1/28/2019 Liu, Henry      Johnson, Jarret                                                Outlook Message File                     Attorney - Client Privilege   house counsel

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
108   Liu, Henry    1/26/2019 Liu, Henry      Johnson, Jarret                                                Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
109   Liu, Henry   12/19/2018 Liu, Henry      Recht, Philip R.                                               Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande




                                                                                                   Page 13
             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 142 of 256 Page ID
                                                 #:2394
                                                                                                                                                                                             Document attached to email including
                                                                                                                                                                                             counsel and Faraday&Future employees,
                                                                                                                                                                                             seeking, providing, discussing or
                                                                                                                                                                                             forwarding legal advice regarding
      Liu, Henry   12/19/2018                                                                                          Microsoft Office Word Open XML Format   Work Product                  Evergrande
                                                                                                                                                                                             Document attached to email including
                                                                                                                                                                                             counsel and Faraday&Future employees,
                                                                                                                                                                                             seeking, providing, discussing or
                                                                                                                                                                                             forwarding legal advice regarding
      Liu, Henry   12/19/2018                                                                                          Microsoft Office Word Open XML Format   Work Product                  Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
110   Liu, Henry   12/10/2018 Liu, Henry   Johnson, Jarret                                                             Outlook Message File                    Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                             discussing or forwarding legal advice
      Liu, Henry   12/10/2018                                                                                          Microsoft Office Word Open XML Format   Attorney - Client Privilege   regarding routine legal advice

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
111   Liu, Henry    12/3/2018 Liu, Henry   Liu, Henry                                                     Liu, Henry   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
112   Liu, Henry    12/3/2018 Liu, Henry   Liu, Henry                                                     Liu, Henry   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
113   Liu, Henry   11/21/2018 Liu, Henry   Kantor, Mickey                                                              Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                           Kantor, Mickey; Recht,                                                                                                                            providing, discussing or forwarding legal
114   Liu, Henry   11/21/2018 Liu, Henry   Philip R.                                                                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                           Kantor, Mickey; Recht,                                                                                                                            providing, discussing or forwarding legal
115   Liu, Henry   11/21/2018 Liu, Henry   Philip R.                                                                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                           Stern, Jeffrey; Carlston,                                                                                                                         providing, discussing or forwarding legal
116   Liu, Henry   11/11/2018 Liu, Henry   Mats G.                                                                     Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Sekhon, Vijay S.;
                                           Agosta, Michael;
                                           Buckfire, Kenneth;                                                                                                                                Email string or correspondence, or
                                           Wang, Jerry; Jia,                                                                                                                                 attachment to same, including counsel
                                           Ruokun; Deng,                                                                                                                                     and Faraday&Future employees, seeking,
                                           Chaoying; Ye, Bob;                                                                                                                                providing, discussing or forwarding legal
117   Liu, Henry    11/6/2018 Liu, Henry   Hsieh, Charles            Nappo, Jim; Moshinsky, Vladimir                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                             Email string or correspondence discussing
                                                                                                                                                                                             and/or reflecting legal advice from an
118   Liu, Henry   10/30/2018 Liu, Henry   Johnson, Jarret                                                             Outlook Message File                    Attorney - Client Privilege   attorney regarding Evergrande




                                                                                                Page 14
                                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 143 of 256 Page ID
                                                                         #:2395
                                                                   Cao, Eddie; Savagian,
                                                                   Peter; Reckhorn, Dag;
                                                                   Ucar, Pablo; Mok, Tin;                                                                                                                    Email string or correspondence, or
                                                                   Agosta, Michael; Rao,                                                                                                                     attachment to same, including counsel
                                                                   Hong; Liu, Lee; Aydt,                                                                                                                     and Faraday&Future employees, seeking,
                                                                   Matthias; Hashim,           Bassey, Jessica; Csercse, Lori;                                                                               providing, discussing or forwarding legal
119                           Liu, Henry   10/27/2018 Liu, Henry   Waqar                       Qiang, Johnson; Ma, XiaoOu            Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Attorney client privileged communication
                                                                                                                                                                                                             with board of directors redacted from email
120 FF00002163   FF00002164   Liu, Henry   10/27/2018 Liu, Henry   Risher, Jeff                                                      Outlook Message File                    Attorney - Client Privilege     chain
                                                                                                                                                                                                             Attorney client privileged communication
121 FF00002166   FF00002167   Liu, Henry   10/27/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     to Board redacted from email chain

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                                             providing, discussing or forwarding legal
122                           Liu, Henry   10/27/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                                             discussing or forwarding legal advice
                              Liu, Henry   10/26/2018                                                                                Adobe Portable Document Format          Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                             Email string or correspondence discussing
                                                                   Recht, Philip R.; Kantor,                                                                                                                 and/or reflecting legal advice from an
123                           Liu, Henry   10/26/2018 Liu, Henry   Mickey                                                            Outlook Message File                    Attorney - Client Privilege     attorney regarding Evergrande

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Sekhon, Vijay S.;                                                                                                                         providing, discussing or forwarding legal
124                           Liu, Henry   10/20/2018 Liu, Henry   Risher, Jeff                                                      Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                                             discussing or forwarding legal advice
                              Liu, Henry   10/15/2018                                                                                Adobe Portable Document Format          Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                                             discussing or forwarding legal advice
                              Liu, Henry   10/15/2018                                                                                Microsoft Office Word Open XML Format   Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Hsu,                                                                                                                      providing, discussing or forwarding legal
125                           Liu, Henry   10/20/2018 Liu, Henry   Kelly                                                             Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   and Faraday&Future employees, seeking,
                                                                   Ian; Johnson, Jarret;                                                                                                                     providing, discussing or forwarding legal
126                           Liu, Henry   10/19/2018 Liu, Henry   Lund, Skyler                                                      Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   providing, discussing or forwarding legal
127                           Liu, Henry   10/19/2018 Liu, Henry   Ian; Johnson, Jarret                                              Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   providing, discussing or forwarding legal
128                           Liu, Henry   10/19/2018 Liu, Henry   Ian; Johnson, Jarret                                              Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   providing, discussing or forwarding legal
129                           Liu, Henry   10/18/2018 Liu, Henry   Ian; Johnson, Jarret                                              Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs

                                                                   Eisner, Ian; Sekhon,                                                                                                                      Email string or correspondence, or
                                                                   Vijay S.; Wang, Jerry;                                                                                                                    attachment to same, including counsel
                                                                   Schecter, Daniel;                                                                                                                         and Faraday&Future employees, seeking,
                                                                   Timmons, Brian;                                                                                           Attorney - Client Privilege &   providing, discussing or forwarding legal
130                           Liu, Henry    10/7/2018 Liu, Henry   Johnson, Jarret             Mok, Tin; Chen, Chris                 Outlook Message File                    Work Product                    advice regarding Evergrande




                                                                                                                           Page 15
                                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 144 of 256 Page ID
                                                                         #:2396

                                                                  Sekhon, Vijay S.;                                                                                                      Email string or correspondence, or
                                                                  Eisner, Ian; Wang,                                                                                                     attachment to same, including counsel
                                                                  Jerry; Schecter, Daniel;                                                                                               and Faraday&Future employees, seeking,
                                                                  Timmons, Brian;                                                                        Attorney - Client Privilege &   providing, discussing or forwarding legal
131                           Liu, Henry   10/7/2018 Liu, Henry   Johnson, Jarret          Mok, Tin; Chen, Chris                  Outlook Message File   Work Product                    advice regarding Evergrande

                                                                  Wang, Jerry; Sekhon,                                                                                                   Email string or correspondence, or
                                                                  Vijay S.; Schecter,                                                                                                    attachment to same, including counsel
                                                                  Daniel; Timmons, Brian;                                                                                                and Faraday&Future employees, seeking,
                                                                  Johnson, Jarret; Eisner,                                                               Attorney - Client Privilege &   providing, discussing or forwarding legal
132                           Liu, Henry   10/7/2018 Liu, Henry   Ian                      Mok, Tin; Chen, Chris                  Outlook Message File   Work Product                    advice regarding Evergrande
                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                                                                                                                                         and Faraday&Future employees reflecting
                                                                                                                                                                                         Plaintiff forwarding Legal advice from
133                           Liu, Henry   9/30/2018 Liu, Henry   Shen, Edward                                                    Outlook Message File   Attorney - Client Privilege     inhouse counsel

                                                                                           Wang, Jerry; Deng, Chaoying;
                                                                                           Sekhon, Vijay S.; Bian, Feifei;
                                                                                           Timmons, Brian; Browder, Vanessa                                                              Email string or correspondence, or
                                                                                           K.; Johnson, Jarret; Hsieh, Charles;                                                          attachment to same, including counsel
                                                                                           Duffee, David K.; Rosenberg, Lee;                                                             and Faraday&Future employees, seeking,
                                                                                           Kirpalani, Susheel; Eisner, Ian;                                                              providing, discussing or forwarding legal
134                           Liu, Henry   9/14/2018 Liu, Henry   Perlson, David           Agosta, Michael                        Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                         Email string or correspondence, or
                                                                  Sekhon, Vijay S.;                                                                                                      attachment to same, including counsel
                                                                  Duffee, David K.; Hsieh,                                                                                               and Faraday&Future employees, seeking,
                                                                  Charles; Wang, Jerry;                                                                  Attorney - Client Privilege &   providing, discussing or forwarding legal
135                           Liu, Henry    9/9/2018 Liu, Henry   Johnson, Jarret          Bian, Feifei                           Outlook Message File   Work Product                    advice regarding Evergrande

                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                                           Duffee, David K.; Bakst, David S.;                                                            and Faraday&Future employees, seeking,
                                                                                           Browder, Vanessa K.; Lund, Skyler;                                                            providing, discussing or forwarding legal
136                           Liu, Henry    9/8/2018 Liu, Henry   Assmus, Richard M.       Johnson, Jarret                        Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                         Email string or correspondence discussing
                                                                                                                                                                                         and/or reflecting legal advice from an
137                           Liu, Henry    9/7/2018 Liu, Henry   Duffee, David K.                                                Outlook Message File   Attorney - Client Privilege     attorney regarding Evergrande
                                                                  Browder, Vanessa K.;
                                                                  Hsieh, Charles; Duffee,
                                                                  David K.; Sekhon, Vijay Wang, Jerry; Johnson, Jarret;                                                                  Attorney client privileged emails redacted
138 FF00002134   FF00002136   Liu, Henry    9/7/2018 Liu, Henry   S.; Bian, Feifei        Bakst, David S.                         Outlook Message File   Attorney - Client Privilege     from email chain
                                                                                          Bian, Feifei; Hsieh, Charles; Wang,
                                                                                          Jerry; Sekhon, Vijay S.; Bakst,
                                                                                          David S.; Browder, Vanessa K.;                                                                 Attorney client privileged emails redacted
139 FF00002137   FF00002146   Liu, Henry    9/6/2018 Liu, Henry   Duffee, David K.        Johnson, Jarret                         Outlook Message File   Attorney - Client Privilege     from email chain

                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                  Bian, Feifei; Johnson,   Hsieh, Charles; Sekhon, Vijay S.;                                                             and Faraday&Future employees, seeking,
                                                                  Jarret; Wang, Jerry;     Duffee, David K.; Browder, Vanessa                                                            providing, discussing or forwarding legal
140                           Liu, Henry    9/6/2018 Liu, Henry   Bakst, David S.          K.                                     Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                                                                                                                                         and Faraday&Future employees, seeking,
                                                                                                                                                                                         providing, discussing or forwarding legal
141                           Liu, Henry    9/5/2018 Liu, Henry   Recht, Philip R.         Bakst, David S.                        Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande
                                                                                           Wang, Jerry; Johnson, Jarret;
                                                                                           Duffee, David K.; Bakst, David S.;                            Attorney - Client Privilege &   Attorney client privileged emails redacted
142 FF00002147   FF00002150   Liu, Henry    9/5/2018 Liu, Henry   Hsieh, Charles           Bian, Feifei; Sekhon, Vijay S.         Outlook Message File   Work Product                    from chain

                                                                                                                                                                                         Email string or correspondence, or
                                                                                           Johnson, Jarret; Bian, Feifei; Zhao,                                                          attachment to same, including counsel
                                                                                           Faye; Duffee, David K.; Bakst,                                                                and Faraday&Future employees, seeking,
                                                                                           David S.; Wang, Jerry; Sekhon,                                                                providing, discussing or forwarding legal
143                           Liu, Henry    9/5/2018 Liu, Henry   Hsieh, Charles           Vijay S.                               Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande




                                                                                                                        Page 16
                                     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 145 of 256 Page ID
                                                                         #:2397

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                            Johnson, Jarret; Bian, Feifei; Zhao,                                                                            attachment to same, including counsel
                                                                                            Faye; Duffee, David K.; Bakst,                                                                                  and Faraday&Future employees, seeking,
                                                                                            David S.; Wang, Jerry; Sekhon,                                                                                  providing, discussing or forwarding legal
144                           Liu, Henry    9/5/2018 Liu, Henry   Hsieh, Charles            Vijay S.                                Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                  Hsieh, Charles; Wang,                                                                                                                     and Faraday&Future employees, seeking,
                                                                  Jerry; Bakst, David S.;   Johnson, Jarret; Sekhon, Vijay S.;                                                                              providing, discussing or forwarding legal
145                           Liu, Henry    9/5/2018 Liu, Henry   Duffee, David K.          Bian, Feifei                            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                  Wang, Jerry; Bakst,                                                                                                                       and Faraday&Future employees, seeking,
                                                                  David S.; Duffee, David                                                                                                                   providing, discussing or forwarding legal
146                           Liu, Henry    9/5/2018 Liu, Henry   K.                      Hsieh, Charles; Johnson, Jarret           Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                  Johnson, Jarret;          Eisner, Ian; Hsieh, Charles; Perlson,                                                                           and Faraday&Future employees, seeking,
                                                                  Sekhon, Vijay S.;         David; Timmons, Brian; Rosenberg,                                                                               providing, discussing or forwarding legal
147                           Liu, Henry    9/5/2018 Liu, Henry   Wang, Jerry               Lee; Bian, Feifei                       Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
148                           Liu, Henry    9/4/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
149                           Liu, Henry    9/4/2018 Liu, Henry   Sekhon, Vijay S.          Sekhon, Vijay S.                        Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
150                           Liu, Henry    9/3/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
151                           Liu, Henry    9/3/2018 Liu, Henry   Sekhon, Vijay S.          Sekhon, Vijay S.                        Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                  Wang, Jerry; Sekhon,                                                                                      Attorney - Client Privilege &   providing, discussing or forwarding legal
152 FF00002151   FF00002156   Liu, Henry    9/2/2018 Liu, Henry   Vijay S.                                                          Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                  Wang, Jerry; Sekhon,                                                                                      Attorney - Client Privilege &   providing, discussing or forwarding legal
153 FF00002157   FF00002162   Liu, Henry    9/2/2018 Liu, Henry   Vijay S.                                                          Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                  Qiang, Johnson; Wang,                                                                                                                     providing, discussing or forwarding legal
154                           Liu, Henry   8/24/2018 Liu, Henry   Jerry                                                             Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                            Attachment to email seeking, providing,
                                                                                                                                                                                                            discussing or forwarding legal advice
                              Liu, Henry   8/24/2018                                                                                Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande




                                                                                                                         Page 17
             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 146 of 256 Page ID
                                                 #:2398
                                          Mendenhall, James;                                                                                          Email string or correspondence discussing
                                          Johnson, Jarret; Wang,                                                                                      and/or reflecting legal advice from an
155   Liu, Henry   8/16/2018 Liu, Henry   Jerry; Sekhon, Vijay S.                                Outlook Message File   Attorney - Client Privilege   attorney regarding Evergrande
                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
                                                                                                                                                      advice regarding Evergrande; Email
                                                                                                                                                      string or correspondence, or attachment to
                                                                                                                                                      same, including counsel and
                                                                                                                                                      Faraday&Future employees reflecting
                                                                                                                                                      Plaintiff forwarding legal advice from
156   Liu, Henry   8/15/2018 Liu, Henry   Wang, Jerry                                            Outlook Message File   Attorney - Client Privilege   outside counsel

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                          Sekhon, Vijay S.;                                                                                           and Faraday&Future employees, seeking,
                                          Mendenhall, James;                                                                                          providing, discussing or forwarding legal
157   Liu, Henry   8/15/2018 Liu, Henry   Bian, Feifei                                           Outlook Message File   Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
158   Liu, Henry   7/30/2018 Liu, Henry   Kantor, Mickey            Recht, Philip R.             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
159   Liu, Henry   7/25/2018 Liu, Henry   Pack, James                                            Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
160   Liu, Henry   6/25/2018 Liu, Henry   Huang, Wentao                                          Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
161   Liu, Henry   6/20/2018 Liu, Henry   Pack, James               Jolly, Amrita                Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
162   Liu, Henry   6/12/2018 Liu, Henry   Recht, Philip R.                                       Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
163   Liu, Henry   6/12/2018 Liu, Henry   Recht, Philip R.                                       Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                          Fuentes, Pearl; Recht,                                                                                      and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                     providing, discussing or forwarding legal
164   Liu, Henry   6/12/2018 Liu, Henry   W.                        Kantor, Mickey               Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                          Fuentes, Pearl; Recht,                                                                                      and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                     providing, discussing or forwarding legal
165   Liu, Henry   6/12/2018 Liu, Henry   W.                        Kantor, Mickey               Outlook Message File   Attorney - Client Privilege   advice regarding immigration




                                                                                       Page 18
             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 147 of 256 Page ID
                                                 #:2399

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                          Fuentes, Pearl; Recht,                                                                                    and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                   providing, discussing or forwarding legal
166   Liu, Henry   6/12/2018 Liu, Henry   W.                        Kantor, Mickey             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
167   Liu, Henry   6/11/2018 Liu, Henry   Kantor, Mickey                                       Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                          Kantor, Mickey; Recht,                                                                                    and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                   providing, discussing or forwarding legal
168   Liu, Henry   6/11/2018 Liu, Henry   W.                                                   Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
169   Liu, Henry    6/8/2018 Liu, Henry   Carter, Rachel            Jiang, DG                  Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                          Recht, Philip R.; Deng,                                                                                   providing, discussing or forwarding legal
170   Liu, Henry    6/8/2018 Liu, Henry   Chaoying                                             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
171   Liu, Henry    6/8/2018 Liu, Henry   Carter, Rachel            Jiang, DG                  Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                          Deng, Chaoying; Recht,                                                                                    providing, discussing or forwarding legal
172   Liu, Henry    6/8/2018 Liu, Henry   Philip R.                                            Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
173   Liu, Henry    6/6/2018 Liu, Henry   Recht, Philip R.          Deng, Chaoying             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
174   Liu, Henry    6/6/2018 Liu, Henry   Recht, Philip R.          Deng, Chaoying             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
175   Liu, Henry    6/4/2018 Liu, Henry   Recht, Philip R.                                     Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
176   Liu, Henry    6/4/2018 Liu, Henry   Recht, Philip R.                                     Outlook Message File   Attorney - Client Privilege   advice regarding immigration




                                                                                     Page 19
             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 148 of 256 Page ID
                                                 #:2400

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                          He, Shan; Skibbe,                                                                                                                   providing, discussing or forwarding legal
177   Liu, Henry    6/1/2018 Liu, Henry   Sheryl                  Jiang, DG                             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                          He, Shan; Skibbe,                                                                                                                   providing, discussing or forwarding legal
178   Liu, Henry   5/31/2018 Liu, Henry   Sheryl                  Jiang, DG                             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                          Skibbe, Sheryl; He,                                                                                                                 providing, discussing or forwarding legal
179   Liu, Henry   5/31/2018 Liu, Henry   Shan                    Jiang, DG                             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
180   Liu, Henry   5/31/2018 Liu, Henry   He, Shan                Skibbe, Sheryl; Jiang, DG             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                  Huang, Wentao; Wang, Jerry;                                                                                 providing, discussing or forwarding legal
181   Liu, Henry   5/25/2018 Liu, Henry   He, Shan                Gilliam, Sandy; Skibbe, Sheryl        Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
182   Liu, Henry   5/23/2018 Liu, Henry   Cao, Eddie; Jiang, DG                                         Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                  Skibbe, Sheryl; Ngo-Bonnici,                                                                                providing, discussing or forwarding legal
183   Liu, Henry   5/23/2018 Liu, Henry   He, Shan                Monique                               Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                          Ngo-Bonnici, Monique;                                                                                                               and Faraday&Future employees, seeking,
                                          Skibbe, Sheryl; He,                                                                                                                 providing, discussing or forwarding legal
184   Liu, Henry   5/22/2018 Liu, Henry   Shan                                                          Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
185   Liu, Henry   5/22/2018 Liu, Henry   Sekhon, Vijay S.        He, Shan                              Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
186   Liu, Henry   5/22/2018 Liu, Henry   Sekhon, Vijay S.        He, Shan                              Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
187   Liu, Henry   5/21/2018 Liu, Henry   Sekhon, Vijay S.        He, Shan                              Outlook Message File                    Attorney - Client Privilege   advice regarding immigration
                                                                                                                                                                              Attachment to email seeking, providing,
                                                                                                                                                                              discussing or forwarding legal advice
      Liu, Henry   5/21/2018                                                                            Microsoft Office Word Open XML Format   Work Product                  regarding immigration




                                                                                              Page 20
             Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 149 of 256 Page ID
                                                 #:2401

                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                            providing, discussing or forwarding legal
188   Liu, Henry   5/10/2018 Liu, Henry   Ngo-Bonnici, Monique   Jiang, DG; Deng, Chaoying             Outlook Message File   Attorney - Client Privilege   advice regarding immigration




                                                                                             Page 21
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 150 of 256 Page ID
                                    #:2402




                     EXHIBIT 5
                                        Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 151 of 256 Page ID
                                                                            #:2403

No.   ProdBeg   ProdEnd     Custodian     Date_Master          Email_From                       Email_To                                         Email_CC                    Email_BCC          Doc_Type         Privilege_Determination                     Privilege_Log_Category



                                                                                                                                                                                                                                               Email string or correspondence, or attachment to
                                                                               Aydt, Matthias; Liu, Henry; Mok, Tin; Ye,                                                                                                                       same, including counsel and Faraday&Future
                                                                               Bob; Johnson, Jarret; Agosta, Michael;                                                                                                                          employees, seeking, providing, discussing or
  1                       Jia, YT             12/11/2018 Wang, Jerry           Hsieh, Charles; Ma, XiaoOu; Jia, YT            Zhang, Jennifer; Xu, Rebecca                               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                               Email string or correspondence, or attachment to
                                                                               Mok, Tin; Wang, Jerry; Ye, Bob; Johnson,                                                                                                                        same, including counsel and Faraday&Future
                                                                               Jarret; Agosta, Michael; Hsieh, Charles; Ma,                                                                                                                    employees, seeking, providing, discussing or
  2                       Jia, YT              12/4/2018 Liu, Henry            XiaoOu; Aydt, Matthias; Jia, YT                                                                           Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                               Email string or correspondence, or attachment to
                                                                                                                                                                                                                                               same, including counsel and Faraday&Future
                                                                                                                                                                                         Microsoft Office Word   Attorney - Client Privilege   employees, seeking, providing, discussing or
                          Jia, YT              12/4/2018                                                                                                                                 Open XML Format         & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                               Email string or correspondence, or attachment to
                                                                                                                                                                                                                                               same, including counsel and Faraday&Future
                                                                                                                                                                                         Microsoft Office Word   Attorney - Client Privilege   employees, seeking, providing, discussing or
                          Jia, YT              12/4/2018                                                                                                                                 Open XML Format         & Work Product                forwarding legal advice regarding Evergrande
                                                                               Moshinsky, Vladimir; Deng, Chaoying;
                                                                               Sekhon, Vijay S.; Wang, Jerry; Jia, YT;
                                                                               Johnson, Jarret; Liu, Henry; Jia, Ruokun;
                                                                               Ye, Bob; Rosenberg, Lee; Rhie, John;
                                                                               Watson, Duncan; Buckfire, Kenneth; Nappo,                                                                                                                       Email string or correspondence, or attachment to
                                                                               Jim; Agosta, Michael; Eisenberg, R.;                                                                                                                            same, including counsel and Faraday&Future
                                                                               Hollerbach, A.; McShea, Kevin; Craige,                                                                                                                          employees, seeking, providing, discussing or
  3                       Jia, YT              12/3/2018 Timmons, Brian        Christina M.                              Bian, Feifei; IB - Project Mobility                             Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                               Deng, Chaoying; Sekhon, Vijay S.; Wang,
                                                                               Jerry; Jia, YT; Johnson, Jarret; Liu, Henry;
                                                                               Jia, Ruokun; Ye, Bob; Timmons, Brian;
                                                                               Rosenberg, Lee; Rhie, John; Watson,                                                                                                                             Email string or correspondence, or attachment to
                                                                               Duncan; Buckfire, Kenneth; Nappo, Jim;                                                                                                                          same, including counsel and Faraday&Future
                                                                               Agosta, Michael; Eisenberg, R.; Hollerbach,                                                                                                                     employees, seeking, providing, discussing or
  4                       Jia, YT              12/2/2018 Moshinsky, Vladimir   A.; McShea, Kevin; Craige, Christina M.      Bian, Feifei; IB - Project Mobility                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                               Deng, Chaoying; Wang, Jerry; Jia, YT;
                                                                               Johnson, Jarret; Liu, Henry; Jia, Ruokun;                                                                                                                       Email string or correspondence, or attachment to
                                                                               Ye, Bob; Timmons, Brian; Rosenberg, Lee;                                                                                                                        same, including counsel and Faraday&Future
                                                                               Rhie, John; Watson, Duncan; Moshinsky,                                                                                                                          employees, seeking, providing, discussing or
  5                       Jia, YT              12/2/2018 Sekhon, Vijay S.      Vladimir; Buckfire, Kenneth; Nappo, Jim        Bian, Feifei                                               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                              Sekhon, Vijay S.; Wang, Jerry; Jia, YT;
                                                                                                                              Johnson, Jarret; Deng, Chaoying; Liu, Henry;                                                                     Email string or correspondence, or attachment to
                                                                                                                              Jia, Ruokun; Ye, Bob; Rosenberg, Lee; Rhie,                                                                      same, including counsel and Faraday&Future
                                                                                                                              John; Watson, Duncan; Moshinsky, Vladimir;                                                                       employees, seeking, providing, discussing or
  6                       Jia, YT              12/2/2018 Timmons, Brian        Nappo, Jim                                     Buckfire, Kenneth; Bian, Feifei                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                               Wang, Jerry; Jia, YT; Johnson, Jarret; Deng,
                                                                               Chaoying; Liu, Henry; Jia, Ruokun; Ye, Bob;                                                                                                                     Email string or correspondence, or attachment to
                                                                               Timmons, Brian; Rosenberg, Lee; Rhie,                                                                                                                           same, including counsel and Faraday&Future
                                                                               John; Watson, Duncan; Moshinsky,                                                                                                                                employees, seeking, providing, discussing or
  7                       Jia, YT              12/1/2018 Sekhon, Vijay S.      Vladimir; Buckfire, Kenneth; Nappo, Jim      Bian, Feifei; Sekhon, Vijay S.                               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                               Email string or correspondence, or attachment to
                                                                                                                                                                                                                                               same, including counsel and Faraday&Future
                                                                                                                                                                                         Microsoft Office Word                                 employees, seeking, providing, discussing or
                          Jia, YT              12/1/2018                                                                                                                                 Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                          Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                                                          Liu, Henry; Jia, YT; Moshinsky, Vladimir;
                                                                                                                          Nappo, Jim; Risting, Jonathan; Timmons,                                                                              Email string or correspondence, or attachment to
                                                                                                                          Brian; Rosenberg, Lee; Rhie, John; Watson,                                                                           same, including counsel and Faraday&Future
                                                                               Deng, Chaoying; Wang, Jerry; Sekhon, Vijay Duncan; Johnson, Jarret; Agosta, Michael;                                                                            employees, seeking, providing, discussing or
  8                       Jia, YT              12/1/2018 Ye, Bob               S.                                         Hsieh, Charles; Fritz, Brian; Bian, Feifei                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                        Page 1
               Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 152 of 256 Page ID
                                                   #:2404

                                                  Sekhon, Vijay S.; Buckfire, Kenneth; Wang,
                                                  Jerry; He, Shan; Deng, Chaoying; Jia,
                                                  Ruokun; Liu, Henry; Ye, Bob; Jia, YT;
                                                  Moshinsky, Vladimir; Nappo, Jim; Risting,                                                                                                          Email string or correspondence, or attachment to
                                                  Jonathan; Timmons, Brian; Rosenberg, Lee;                                                                                                          same, including counsel and Faraday&Future
                                                  Rhie, John; Watson, Duncan; Agosta,                                                                                                                employees, seeking, providing, discussing or
 9   Jia, YT        12/1/2018 Johnson, Jarret     Michael; Hsieh, Charles; Fritz, Brian      Bian, Feifei                                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                             Ye, Bob; Jia, YT; Moshinsky, Vladimir;
                                                                                             Nappo, Jim; Risting, Jonathan; Timmons,                                                                 Email string or correspondence, or attachment to
                                                                                             Brian; Rosenberg, Lee; Rhie, John; Watson,                                                              same, including counsel and Faraday&Future
                                                  Deng, Chaoying; Wang, Jerry; Sekhon, Vijay Duncan; Johnson, Jarret; Agosta, Michael;                                                               employees, seeking, providing, discussing or
10   Jia, YT        12/1/2018 Liu, Henry          S.                                         Hsieh, Charles; Fritz, Brian; Bian, Feifei        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                              Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                              Liu, Henry; Ye, Bob; Jia, YT; Moshinsky,
                                                                                              Vladimir; Nappo, Jim; Risting, Jonathan;
                                                                                              Timmons, Brian; Rosenberg, Lee; Rhie,                                                                  Email string or correspondence, or attachment to
                                                                                              John; Watson, Duncan; Johnson, Jarret;                                                                 same, including counsel and Faraday&Future
                                                                                              Agosta, Michael; Hsieh, Charles; Fritz, Brian;                                                         employees, seeking, providing, discussing or
11   Jia, YT        12/1/2018 Sekhon, Vijay S.    Deng, Chaoying; Wang, Jerry                 Bian, Feifei                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                              Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                              Liu, Henry; Ye, Bob; Jia, YT; Moshinsky,
                                                                                              Vladimir; Nappo, Jim; Risting, Jonathan;
                                                                                              Timmons, Brian; Rosenberg, Lee; Rhie,                                                                  Email string or correspondence, or attachment to
                                                                                              John; Watson, Duncan; Johnson, Jarret;                                                                 same, including counsel and Faraday&Future
                                                                                              Agosta, Michael; Hsieh, Charles; Fritz, Brian;                                                         employees, seeking, providing, discussing or
12   Jia, YT        12/1/2018 Deng, Chaoying      Wang, Jerry; Sekhon, Vijay S.               Bian, Feifei                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                              Buckfire, Kenneth; He, Shan; Deng,
                                                                                              Chaoying; Jia, Ruokun; Liu, Henry; Ye, Bob;
                                                                                              Jia, YT; Moshinsky, Vladimir; Nappo, Jim;
                                                                                              Risting, Jonathan; Timmons, Brian;                                                                     Email string or correspondence, or attachment to
                                                                                              Rosenberg, Lee; Rhie, John; Watson,                                                                    same, including counsel and Faraday&Future
                                                                                              Duncan; Johnson, Jarret; Agosta, Michael;                                                              employees, seeking, providing, discussing or
13   Jia, YT        12/1/2018 Sekhon, Vijay S.    Wang, Jerry                                 Hsieh, Charles; Fritz, Brian; Bian, Feifei       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                  Buckfire, Kenneth; Wang, Jerry; He, Shan;
                                                  Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                  Ye, Bob; Jia, YT; Moshinsky, Vladimir;
                                                  Nappo, Jim; Risting, Jonathan; Timmons,                                                                                                            Email string or correspondence, or attachment to
                                                  Brian; Rosenberg, Lee; Rhie, John; Watson,                                                                                                         same, including counsel and Faraday&Future
                                                  Duncan; Johnson, Jarret; Agosta, Michael;                                                                                                          employees, seeking, providing, discussing or
14   Jia, YT        12/1/2018 Sekhon, Vijay S.    Hsieh, Charles; Fritz, Brian               Bian, Feifei; Sekhon, Vijay S.                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Microsoft Office Word                                 employees, seeking, providing, discussing or
     Jia, YT        12/1/2018                                                                                                                  Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                              Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                              Ye, Bob; Jia, YT; Moshinsky, Vladimir;
                                                                                              Nappo, Jim; Bian, Feifei; Risting, Jonathan;
                                                                                              Timmons, Brian; Schecter, Daniel;                                                                      Email string or correspondence, or attachment to
                                                                                              Rosenberg, Lee; Rhie, John; Watson,                                                                    same, including counsel and Faraday&Future
                                                                                              Duncan; Johnson, Jarret; Agosta, Michael;                                                              employees, seeking, providing, discussing or
15   Jia, YT        12/1/2018 Buckfire, Kenneth   Wang, Jerry; Sekhon, Vijay S.; He, Shan     Hsieh, Charles; Fritz, Brian                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                              Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                              Ye, Bob; Jia, YT; Buckfire, Kenneth;
                                                                                              Moshinsky, Vladimir; Nappo, Jim; Bian,
                                                                                              Feifei; Risting, Jonathan; Timmons, Brian;                                                             Email string or correspondence, or attachment to
                                                                                              Schecter, Daniel; Rosenberg, Lee; Rhie,                                                                same, including counsel and Faraday&Future
                                                                                              John; Watson, Duncan; Johnson, Jarret;                                                                 employees, seeking, providing, discussing or
16   Jia, YT        12/1/2018 Wang, Jerry         Sekhon, Vijay S.; He, Shan                  Agosta, Michael; Hsieh, Charles; Fritz, Brian    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                              Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                              Ye, Bob; Jia, YT; Buckfire, Kenneth;
                                                                                              Moshinsky, Vladimir; Nappo, Jim; Bian,
                                                                                              Feifei; Risting, Jonathan; Timmons, Brian;                                                             Email string or correspondence, or attachment to
                                                                                              Schecter, Daniel; Rosenberg, Lee; Rhie,                                                                same, including counsel and Faraday&Future
                                                                                              John; Watson, Duncan; Johnson, Jarret;                                                                 employees, seeking, providing, discussing or
17   Jia, YT        12/1/2018 He, Shan            Wang, Jerry; Sekhon, Vijay S.               Agosta, Michael; Hsieh, Charles; Fritz, Brian    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                        Page 2
               Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 153 of 256 Page ID
                                                   #:2405


                                                                                           Jia, YT; Liu, Henry; Wang, Jerry; Jia,                                                             Email string or correspondence, or attachment to
                                                                                           Ruokun; Ye, Bob; Buckfire, Kenneth;                                                                same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
18   Jia, YT        12/1/2018 Deng, Chaoying     Sekhon, Vijay S.                          Feifei                                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;                                                           Email string or correspondence, or attachment to
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
19   Jia, YT        12/1/2018 Sekhon, Vijay S.   Wang, Jerry                               Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;                                                           Email string or correspondence, or attachment to
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
20   Jia, YT        12/1/2018 Wang, Jerry        Sekhon, Vijay S.                          Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;                                                           Email string or correspondence, or attachment to
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
21   Jia, YT        12/1/2018 Sekhon, Vijay S.   Wang, Jerry                               Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             Email string or correspondence, or attachment to
                                                                                           Feifei; Risting, Jonathan; Timmons, Brian;                                                         same, including counsel and Faraday&Future
                                                                                           Schecter, Daniel; Rosenberg, Lee; Rhie,                                                            employees, seeking, providing, discussing or
22   Jia, YT        12/1/2018 Wang, Jerry        Sekhon, Vijay S.                          John; Watson, Duncan                          Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               Email string or correspondence, or attachment to
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             same, including counsel and Faraday&Future
                                                                                           Feifei; Risting, Jonathan; Johnson, Jarret;                                                        employees, seeking, providing, discussing or
23   Jia, YT        12/1/2018 Wang, Jerry        Sekhon, Vijay S.                          Hsieh, Charles                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                              Email string or correspondence, or attachment to
                                                                                           Sekhon, Vijay S.; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                 Wang, Jerry; Deng, Chaoying; Jia, Ruokun; Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
24   Jia, YT       11/30/2018 Sekhon, Vijay S.   Liu, Henry; Ye, Bob; Jia, YT              Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Bian, Feifei; Deng, Chaoying; Liu, Henry;
                                                                                           Wang, Jerry; Jia, Ruokun; Ye, Bob; Jia, YT;                                                        Email string or correspondence, or attachment to
                                                                                           Agosta, Michael; Buckfire, Kenneth;                                                                same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim;                                                                   employees, seeking, providing, discussing or
25   Jia, YT       11/27/2018 Sekhon, Vijay S.   Timmons, Brian                            Rosenberg, Lee; Sekhon, Vijay S.              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Bian, Feifei; Deng, Chaoying; Liu, Henry;
                                                                                           Wang, Jerry; Jia, Ruokun; Ye, Bob; Jia, YT;                                                        Email string or correspondence, or attachment to
                                                                                           Agosta, Michael; Buckfire, Kenneth;                                                                same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim;                                                                   employees, seeking, providing, discussing or
26   Jia, YT       11/27/2018 Timmons, Brian     Sekhon, Vijay S.                          Rosenberg, Lee                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Liu, Henry; Wang, Jerry; Jia, Ruokun; Ye,                                                          Email string or correspondence, or attachment to
                                                                                           Bob; Jia, YT; Agosta, Michael; Buckfire,                                                           same, including counsel and Faraday&Future
                                                 Bian, Feifei; Timmons, Brian; Deng,       Kenneth; Moshinsky, Vladimir; Nappo, Jim;                                                          employees, seeking, providing, discussing or
27   Jia, YT       11/27/2018 Sekhon, Vijay S.   Chaoying                                  Rosenberg, Lee; Sekhon, Vijay S.              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Liu, Henry; Wang, Jerry; Jia, Ruokun; Ye,                                                          Email string or correspondence, or attachment to
                                                                                           Bob; Jia, YT; Agosta, Michael; Buckfire,                                                           same, including counsel and Faraday&Future
                                                 Timmons, Brian; Deng, Chaoying; Sekhon,   Kenneth; Moshinsky, Vladimir; Nappo, Jim;                                                          employees, seeking, providing, discussing or
28   Jia, YT       11/27/2018 Bian, Feifei       Vijay S.                                  Rosenberg, Lee                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Liu, Henry; Wang, Jerry; Jia, Ruokun; Ye,                                                          Email string or correspondence, or attachment to
                                                                                           Bob; Jia, YT; Agosta, Michael; Buckfire,                                                           same, including counsel and Faraday&Future
                                                                                           Kenneth; Moshinsky, Vladimir; Nappo, Jim;                                                          employees, seeking, providing, discussing or
29   Jia, YT       11/27/2018 Timmons, Brian     Deng, Chaoying; Bian, Feifei              Rosenberg, Lee                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                                              Presentation reflecting legal advice from counsel and
                                                                                                                                         Adobe Portable         Attorney - Client Privilege   information collected at counsel's direction regarding
30   Jia, YT       11/19/2018                                                                                                            Document Format        & Work Product                Evergrande




                                                                                                     Page 3
                                       Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 154 of 256 Page ID
                                                                           #:2406

                                                                                                                                                                                                                       Presentation reflecting legal advice from counsel and
                                                                                                                                                                 Adobe Portable          Attorney - Client Privilege   information collected at counsel's direction regarding
31                           Jia, YT       11/19/2018                                                                                                            Document Format         & Work Product                Evergrande
                                                                                                                                                                 Microsoft Office Word                                 Draft document reflecting legal advice from counsel
32                           Jia, YT       11/19/2018                                                                                                            Open XML Format         Attorney - Client Privilege   regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                         Johnson, Jarret; Liu, Henry; Wang, Jerry;                                                                                                     same, including counsel and Faraday&Future
                                                                         Deng, Chaoying; Jia, Ruokun; Jia, YT; Ye,                                                                                                     employees, seeking, providing, discussing or
33                           Jia, YT       11/11/2018 Sekhon, Vijay S.   Bob; Buckfire, Kenneth; Agosta, Michael                                                 Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                         Agosta, Michael; Sekhon, Vijay S.; Peng,                                                                                                      Email string or correspondence, or attachment to
                                                                         Jianjun; Xia, James; Liu, Henry; Wang,                                                                                                        same, including counsel and Faraday&Future
                                                                         Jerry; Deng, Chaoying; Jia, Ruokun; Jia, YT;                                                                                                  employees, seeking, providing, discussing or
34                           Jia, YT        11/8/2018 Coustar, Pascal    Ye, Bob                                      Johnson, Jarret; Buckfire, Kenneth         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                         Peng, Jianjun; Xia, James; Liu, Henry;                                                                                                        same, including counsel and Faraday&Future
                                                                         Wang, Jerry; Deng, Chaoying; Jia, Ruokun; Johnson, Jarret; Buckfire, Kenneth; Agosta,                                                         employees, seeking, providing, discussing or
35                           Jia, YT        11/8/2018 Sekhon, Vijay S.   Jia, YT; Ye, Bob                          Michael; Sekhon, Vijay S.                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                         Wang, Jerry; Jia, YT; Ma, XiaoOu; Zhang,                                                                                                      employees, seeking, providing, discussing or
36                           Jia, YT        11/5/2018 Liu, Henry         Jennifer; Agosta, Michael; Risher, Jeff                                                 Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                 Microsoft Office Word   Attorney - Client Privilege   employees, seeking, providing, discussing or
                             Jia, YT        11/5/2018                                                                                                            Open XML Format         & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                         Jia, YT; Ma, XiaoOu; Zhang, Jennifer;                                                                                                         employees, seeking, providing, discussing or
37                           Jia, YT        11/5/2018 Liu, Henry         Wang, Jerry; Agosta, Michael; Risher, Jeff                                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                 Microsoft Office Word                                 employees, seeking, providing, discussing or
                             Jia, YT        11/5/2018                                                                                                            Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                                       employees, seeking, providing, discussing or
38                           Jia, YT        11/5/2018 Liu, Henry         Jia, YT; Ma, XiaoOu; Zhang, Jennifer                                                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                         Xia, James; Peng, Jianjun; Liu, Henry;
                                                                         Sampson, Nick; Wang, Jerry; Deng,                                                                                                             Attorney-client privileged communication redacted
39 FF00002218   FF00002219   Jia, YT       10/25/2018 Johnson, Jarret    Chaoying; Jia, Ruokun                        Jia, YT                                    Outlook Message File    Attorney - Client Privilege   from email regarding board meeting


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                         Timmons, Brian; Schilling, John; Chen,                                                                                                        same, including counsel and Faraday&Future
                                                                         Chris; Jia, YT; Deng, Chaoying; Wang,        Rhie, John; Watson, Duncan; Perlson,                                                             employees, seeking, providing, discussing or
40                           Jia, YT       10/10/2018 Liu, Henry         Jerry; Eisner, Ian                           David; Rosenberg, Lee; Fabiani, Mark       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                         Sampson, Nick; Eisner, Ian; Jia, YT; Liu,
                                                                         Henry; Wang, Jerry; Agosta, Michael; Hsieh,
                                                                         Charles; Deng, Chaoying; Savagian, Peter;
                                                                         Reckhorn, Dag; Aydt, Matthias; Mok, Tin;
                                                                         CEO Office; Gujjari, Rajesh; Ferguson,
                                                                         Steve; Darrow, Butch; Qiang, Johnson;                                                                                                         Email string or correspondence, or attachment to
                                                                         Ucar, Pablo; Jia, Ruokun; Chen, Chris; Lu,                                                                                                    same, including counsel and Faraday&Future
                                                                         Allen; Gobber, Christian; Schilling, John;                                                                                                    employees, seeking, providing, discussing or
41                           Jia, YT        10/4/2018 Liu, Lee           Zhu, Dan; Meka, Koti; Ye, Bob; Wang, Terry FF Legal                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                Page 4
               Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 155 of 256 Page ID
                                                   #:2407


                                                Wang, Jerry; Schecter, Daniel; Timmons,                                                                                                          Email string or correspondence, or attachment to
                                                Brian; Sekhon, Vijay S.; Eisner, Ian; Liu,   Perlson, David; Rhie, John; Watson, Duncan;                                                         same, including counsel and Faraday&Future
                                                Henry; Johnson, Jarret; Agosta, Michael;     Rosenberg, Lee; Yang, Ingloong; Kwan,                                                               employees, seeking, providing, discussing or
42   Jia, YT        10/4/2018 Ellison, Robert   Bian, Feifei; Jia, YT; Zhang, Mia            ChiHo                                          Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                Wang, Jerry; Schecter, Daniel; Timmons,                                                                                                          Email string or correspondence, or attachment to
                                                Brian; Sekhon, Vijay S.; Eisner, Ian; Liu,   Perlson, David; Rhie, John; Watson,                                                                 same, including counsel and Faraday&Future
                                                Henry; Johnson, Jarret; Agosta, Michael;     Duncan; Rosenberg, Lee; Yang, Ingloong;                                                             employees, seeking, providing, discussing or
43   Jia, YT        10/3/2018 Ellison, Robert   Bian, Feifei; Jia, YT; Zhang, Mia            Kwan, ChiHo                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                Schecter, Daniel; Timmons, Brian; Sekhon,                                                                                                        Email string or correspondence, or attachment to
                                                Vijay S.; Eisner, Ian; Liu, Henry; Johnson,                                                                                                      same, including counsel and Faraday&Future
                                                Jarret; Agosta, Michael; Bian, Feifei; Jia, YT; Perlson, David; Rhie, John; Watson,                                                              employees, seeking, providing, discussing or
44   Jia, YT        10/3/2018 Wang, Jerry       Zhang, Mia                                      Duncan; Rosenberg, Lee; Ellison, Robert     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                             Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                         Email string or correspondence, or attachment to
                                                                                             David; Rhie, John; Watson, Duncan;                                                                  same, including counsel and Faraday&Future
                                                Timmons, Brian; Schecter, Daniel; Sekhon,    Rosenberg, Lee; Ellison, Robert; Ma,                                                                employees, seeking, providing, discussing or
45   Jia, YT        10/1/2018 Wang, Jerry       Vijay S.                                     Maggie; Hsieh, Charles; Agosta, Michael        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                                                                                 employees, seeking, providing, discussing or
     Jia, YT        9/28/2018 Wang, Jerry       Rosenberg, Lee                                                                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                                                                                 employees, seeking, providing, discussing or
     Jia, YT        9/28/2018                                                                                                               JFIF JPEG Bitmap       Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        8/21/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        8/22/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                Wang, Jerry; Liu, Henry; Sampson, Nick;                                                                                                          same, including counsel and Faraday&Future
                                                Deng, Chaoying; Jia, Ruokun; Xia, James;                                                                                                         employees, seeking, providing, discussing or
     Jia, YT        10/1/2018 Peng, Jianjun     Fong, Jimmy                                                                                 Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                             Liu, Henry; Jia, YT; Zhang, Mia; Ma, Maggie;                                                        employees, seeking, providing, discussing or
46   Jia, YT        10/1/2018 Eisner, Ian       Wang, Jerry; Johnson, Jarret                 Hsieh, Charles; Agosta, Michael                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                             Liu, Henry; Jia, YT; Zhang, Mia; Ma, Maggie;                                                        employees, seeking, providing, discussing or
47   Jia, YT        10/1/2018 Wang, Jerry       Eisner, Ian; Johnson, Jarret                 Hsieh, Charles; Agosta, Michael                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                Wang, Jerry; Liu, Henry; Sampson, Nick;                                                                                                          same, including counsel and Faraday&Future
                                                Deng, Chaoying; Jia, Ruokun; Xia, James;                                                                                                         employees, seeking, providing, discussing or
     Jia, YT        10/1/2018 Peng, Jianjun     Fong, Jimmy                                                                                 Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                       Page 5
               Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 156 of 256 Page ID
                                                   #:2408


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                                  Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                             Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                            Email string or correspondence, or attachment to
                                                                                             David; Rhie, John; Watson, Duncan;                                                                     same, including counsel and Faraday&Future
                                                 Wang, Jerry; Timmons, Brian; Schecter,      Rosenberg, Lee; Ellison, Robert; Ma,                                     Attorney - Client Privilege   employees, seeking, providing, discussing or
48   Jia, YT        10/1/2018 Sekhon, Vijay S.   Daniel                                      Maggie; Hsieh, Charles; Agosta, Michael           Outlook Message File   & Work Product                forwarding legal advice regarding Evergrande

                                                                                             Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                             Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                            Email string or correspondence, or attachment to
                                                                                             David; Rhie, John; Watson, Duncan;                                                                     same, including counsel and Faraday&Future
                                                 Timmons, Brian; Schecter, Daniel; Sekhon,   Rosenberg, Lee; Ellison, Robert; Ma,                                                                   employees, seeking, providing, discussing or
49   Jia, YT        10/1/2018 Wang, Jerry        Vijay S.                                    Maggie; Hsieh, Charles; Agosta, Michael           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                 Wang, Jerry; Liu, Henry; Sampson, Nick;                                                                                                            same, including counsel and Faraday&Future
                                                 Deng, Chaoying; Jia, Ruokun; Xia, James;                                                                                                           employees, seeking, providing, discussing or
     Jia, YT        10/1/2018 Peng, Jianjun      Fong, Jimmy                                                                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                                  Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                                  Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
50   Jia, YT        10/1/2018 Wang, Jerry        Timmons, Brian                              Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
51   Jia, YT        9/30/2018 Timmons, Brian     Wang, Jerry                                 Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
52   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian                              Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
53   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian                              Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                 Wang, Jerry; Timmons, Brian; Sekhon, Vijay                                                                                                         Email string or correspondence, or attachment to
                                                 S.; Eisner, Ian; Liu, Henry; Johnson, Jarret;                                                                                                      same, including counsel and Faraday&Future
                                                 Agosta, Michael; Bian, Feifei; Jia, YT;       Perlson, David; Rhie, John; Watson,                                                                  employees, seeking, providing, discussing or
54   Jia, YT        9/30/2018 Schecter, Daniel   Zhang, Mia                                    Duncan; Rosenberg, Lee; Ellison, Robert         Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                             Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                            Email string or correspondence, or attachment to
                                                                                             Perlson, David; Rhie, John; Watson,                                                                    same, including counsel and Faraday&Future
                                                                                             Duncan; Rosenberg, Lee; Ellison, Robert;                                                               employees, seeking, providing, discussing or
55   Jia, YT        9/30/2018 Timmons, Brian     Wang, Jerry                                 Zhang, Jennifer; He, Shan                         Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                       Page 6
               Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 157 of 256 Page ID
                                                   #:2409
                                                                                          Sekhon, Vijay S.; Eisner, Ian; Liu, Henry;
                                                                                          Johnson, Jarret; Agosta, Michael; Bian,
                                                                                          Feifei; Jia, YT; Zhang, Mia; Perlson, David;                                                          Email string or correspondence, or attachment to
                                                                                          Rhie, John; Watson, Duncan; Rosenberg,                                                                same, including counsel and Faraday&Future
                                                                                          Lee; Ellison, Robert; Zhang, Jennifer; He,                                                            employees, seeking, providing, discussing or
56   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian; Schecter, Daniel         Shan                                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                          Eisner, Ian; Johnson, Jarret; Agosta,                                                                 same, including counsel and Faraday&Future
                                                                                          Michael; Zhang, Mia; Zhang, Jennifer; He,                                                             employees, seeking, providing, discussing or
57   Jia, YT        9/30/2018 Wang, Jerry        Deng, Chaoying; Liu, Henry; Jia, YT      Shan; Jia, Ruokun                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Schecter, Daniel; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
58   Jia, YT        9/30/2018 Sekhon, Vijay S.   Wang, Jerry                              Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Schecter, Daniel; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
59   Jia, YT        9/30/2018 Wang, Jerry        Sekhon, Vijay S.                         Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                          Agosta, Michael; Bian, Feifei; Jia, YT; Zhang,                                                        Email string or correspondence, or attachment to
                                                                                          Mia; Perlson, David; Rhie, John; Watson,                                                              same, including counsel and Faraday&Future
                                                 Wang, Jerry; Timmons, Brian; Schecter,   Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
60   Jia, YT        9/30/2018 Sekhon, Vijay S.   Daniel                                   Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                          Sekhon, Vijay S.; Eisner, Ian; Liu, Henry;
                                                                                          Johnson, Jarret; Agosta, Michael; Bian,
                                                                                          Feifei; Jia, YT; Zhang, Mia; Perlson, David;                                                          Email string or correspondence, or attachment to
                                                                                          Rhie, John; Watson, Duncan; Rosenberg,                                                                same, including counsel and Faraday&Future
                                                                                          Lee; Ellison, Robert; Zhang, Jennifer; He,                                                            employees, seeking, providing, discussing or
61   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian; Schecter, Daniel         Shan                                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Wang, Jerry; Sekhon, Vijay S.; Eisner, Ian;
                                                                                          Liu, Henry; Johnson, Jarret; Agosta, Michael;
                                                                                          Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                           Email string or correspondence, or attachment to
                                                                                          David; Rhie, John; Watson, Duncan;                                                                    same, including counsel and Faraday&Future
                                                                                          Rosenberg, Lee; Ellison, Robert; Zhang,                                                               employees, seeking, providing, discussing or
62   Jia, YT        9/30/2018 Timmons, Brian     Schecter, Daniel                         Jennifer; He, Shan                               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
63   Jia, YT        9/30/2018 Schecter, Daniel   Wang, Jerry                              Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
64   Jia, YT        9/30/2018 Schecter, Daniel   Wang, Jerry                              Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
65   Jia, YT        9/30/2018 Wang, Jerry        Schecter, Daniel                         Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
66   Jia, YT        9/30/2018 Wang, Jerry        Schecter, Daniel                         Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                    Page 7
                                       Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 158 of 256 Page ID
                                                                           #:2410


                                                                         Wang, Jerry; Timmons, Brian; Sekhon, Vijay                                                                                                       Email string or correspondence, or attachment to
                                                                         S.; Eisner, Ian; Liu, Henry; Johnson, Jarret;                                                                                                    same, including counsel and Faraday&Future
                                                                         Agosta, Michael; Bian, Feifei; Jia, YT;       Perlson, David; Rhie, John; Watson,                                                                employees, seeking, providing, discussing or
67                           Jia, YT        9/30/2018 Schecter, Daniel   Zhang, Mia                                    Duncan; Rosenberg, Lee; Ellison, Robert       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                         Timmons, Brian; Sekhon, Vijay S.; Schecter,                                                                                                      Email string or correspondence, or attachment to
                                                                         Daniel; Eisner, Ian; Liu, Henry; Johnson,                                                                                                        same, including counsel and Faraday&Future
                                                                         Jarret; Agosta, Michael; Bian, Feifei; Jia, YT; Perlson, David; Rhie, John; Watson,                                                              employees, seeking, providing, discussing or
68                           Jia, YT        9/30/2018 Wang, Jerry        Zhang, Mia                                      Duncan; Rosenberg, Lee; Ellison, Robert     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                                                            employees, seeking, providing, discussing or
69                           Jia, YT        9/29/2018 Timmons, Brian     Wang, Jerry                                  Robert; Ma, Maggie                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                                                            employees, seeking, providing, discussing or
70                           Jia, YT        9/29/2018 Wang, Jerry        Timmons, Brian                               Robert; Ma, Maggie                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                              Attorney - Client Privilege   employees, seeking, providing, discussing or
71                           Jia, YT        9/29/2018 Timmons, Brian     Wang, Jerry                                  Robert; Ma, Maggie                             Outlook Message File   & Work Product                forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                                                            employees, seeking, providing, discussing or
72                           Jia, YT        9/29/2018 Wang, Jerry        Timmons, Brian                               Robert; Ma, Maggie                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                         Wang, Jerry; Sekhon, Vijay S.; Schecter,
                                                                         Daniel; Eisner, Ian; Liu, Henry; Johnson,                                                                                                        Email string or correspondence, or attachment to
                                                                         Jarret; Agosta, Michael; Bian, Feifei; Jia, YT; Perlson, David; Rhie, John; Watson,                                                              same, including counsel and Faraday&Future
                                                                         Zhang, Mia; Hage, Taylor; Ma, XiaoOu;           Duncan; Rosenberg, Lee; Ellison, Robert;                                                         employees, seeking, providing, discussing or
73                           Jia, YT        9/29/2018 Timmons, Brian     Zhang, Jennifer; He, Shan                       Ma, Maggie                                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                          Email string or correspondence, or attachment to
                                                                                                                                                                                                                          same, including counsel and Faraday&Future
                                                                         Wang, Jerry; Agosta, Michael; Eisner, Ian;                                                                                                       employees, seeking, providing, discussing or
74                           Jia, YT        9/25/2018 Liu, Henry         Zhang, Mia; Jia, YT; Ma, XiaoOu             Fritz, Brian                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation
                                                                                                                     Ma, Maggie; Jiaang, DG; Qiang, Johnson;
                                                                         Agosta, Michael; Wang, Jerry; Tran, Thai;   Ma, XiaoOu; Jia, YT; Hsieh, Charles; Deng,
75                           Jia, YT        9/21/2018 Liu, Henry         Gilliam, Sandy; Kim, Grace; Johnson, Jarret Chaoying                                        Outlook Message File   Attorney - Client Privilege

                                                                                                                      Ma, Maggie; Jiaang, DG; Qiang, Johnson;
                                                                         Wang, Jerry; Tran, Thai; Gilliam, Sandy;     Ma, XiaoOu; Jia, YT; Agosta, Michael; Hsieh,
76                           Jia, YT        9/21/2018 Liu, Henry         Kim, Grace; Johnson, Jarret                  Charles; Deng, Chaoying                        Outlook Message File   Attorney - Client Privilege


                                                                                                                                                                                                                          Email string or correspondence, or attachment to
                                                                                                                                                                                                                          same, including counsel and Faraday&Future
                                                                                                                                                                                                                          employees, seeking, providing, discussing or
77                           Jia, YT        9/21/2018 Jiaang, DG         Wang, Jerry                                  Tran, Thai; Gilliam, Sandy                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
                                                                         Wang, Jerry; Hsieh, Charles; Eisner, Ian;
78 FF00002254   FF00002256   Jia, YT        9/14/2018 Reckhorn, Dag      Johnson, Jarret; Liu, Henry; Jia, YT                                                        Outlook Message File   Attorney - Client Privilege


                                                                         Jia, YT; Liu, Henry; Agosta, Michael;                                                                                                            Email string or correspondence, or attachment to
                                                                         Savagian, Peter; Mok, Tin; Gobber,           Ma, XiaoOu; Eisner, Ian; Johnson, Jarret;                                                           same, including counsel and Faraday&Future
                                                                         Christian; Reckhorn, Dag; Ucar, Pablo;       Jia, Ruokun; Hsieh, Charles; Sekhon, Vijay                                                          employees, seeking, providing, discussing or
79                           Jia, YT        9/13/2018 Wang, Jerry        Sampson, Nick; Deng, Chaoying; Liu, Lee      S.; Bian, Feifei                               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                Page 8
               Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 159 of 256 Page ID
                                                   #:2411


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                          Adobe Portable                                        employees, seeking, providing, discussing or
     Jia, YT        7/18/2018                                                                                                             Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
80   Jia, YT         9/6/2018 Liu, Henry   Deng, Chaoying                                Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
81   Jia, YT         9/5/2018 Liu, Henry   Jia, YT; Ma, XiaoOu                                                                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                         Eisner, Ian; Timmons, Brian; Sekhon, Vijay                                                             Email string or correspondence, or attachment to
                                                                                         S.; Jia, YT; Agosta, Michael; Johnson, Jarret;                                                         same, including counsel and Faraday&Future
                                                                                         Deng, Chaoying; Kirpalani, Susheel;                                                                    employees, seeking, providing, discussing or
82   Jia, YT         9/4/2018 Liu, Henry   Perlson, David; Wang, Jerry                   Rosenberg, Lee; Bian, Feifei; Ma, XiaoOu         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                         Eisner, Ian; Wang, Jerry; Jia, YT; Agosta,                                                             Email string or correspondence, or attachment to
                                                                                         Michael; Johnson, Jarret; Deng, Chaoying;                                                              same, including counsel and Faraday&Future
                                                                                         Bian, Feifei; Timmons, Brian; Kirpalani,                                                               employees, seeking, providing, discussing or
83   Jia, YT         9/2/2018 Liu, Henry   Perlson, David; Sekhon, Vijay S.              Susheel; Rosenberg, Lee                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                           Sekhon, Vijay S.; Eisner, Ian; Wang, Jerry;                                                                                                          same, including counsel and Faraday&Future
                                           Jia, YT; Agosta, Michael; Johnson, Jarret;    Bian, Feifei; Timmons, Brian; Perlson, David;                                                          employees, seeking, providing, discussing or
84   Jia, YT         9/2/2018 Liu, Henry   Deng, Chaoying                                Kirpalani, Susheel; Rosenberg, Lee               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                           Johnson, Jarret; Gulati, Prashant; Wang,                                                                                                             employees, seeking, providing, discussing or
85   Jia, YT        8/30/2018 Liu, Henry   Scott                                         Jia, YT; Ma, XiaoOu; Eisner, Ian                 Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
86   Jia, YT        8/14/2018 Liu, Henry   Wang, Jerry                                   Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                          Adobe Portable          Attorney - Client Privilege   employees, seeking, providing, discussing or
     Jia, YT        8/14/2018                                                                                                             Document Format         & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
87   Jia, YT        8/13/2018 Liu, Henry   Wang, Jerry                                   Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
88   Jia, YT        8/13/2018 Liu, Henry   Wang, Jerry                                   Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                          Microsoft Office Word                                 employees, seeking, providing, discussing or
     Jia, YT        8/13/2018                                                                                                             Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
89   Jia, YT        8/10/2018 Liu, Henry   Jia, YT; Ma, XiaoOu                                                                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding litigation




                                                                                                   Page 9
                Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 160 of 256 Page ID
                                                    #:2412


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 90   Jia, YT         8/1/2018 Liu, Henry   Jia, YT                                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                              Jia, YT; Ma, XiaoOu; Jiaang, DG; Huang,                                                                       same, including counsel and Faraday&Future
                                                                              Wentao; Skibbe, Sheryl; Fritz, Brian; Quach,                                                                  employees, seeking, providing, discussing or
 91   Jia, YT         7/2/2018 Liu, Henry   Eisner, Ian                       John; Cao, Eddie                                         Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 92   Jia, YT        6/11/2018 Liu, Henry   Jia, YT; Deng, Chaoying                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 93   Jia, YT        6/11/2018 Liu, Henry   Jia, YT                                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 94   Jia, YT        6/11/2018 Liu, Henry   Jia, YT                                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 95   Jia, YT         6/9/2018 Liu, Henry   Jia, YT                           Deng, Chaoying                                           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 96   Jia, YT         6/4/2018 Liu, Henry   Deng, Chaoying                    Jia, YT                                                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 97   Jia, YT        4/27/2018 Liu, Henry   Jia, YT; Ma, XiaoOu; Jiaang, DG                                                            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                              Attorney - Client Privilege   employees, seeking, providing, discussing or
 98   Jia, YT        3/12/2018 Jia, YT      Liu, Henry                        Ma, XiaoOu; Huang, Wentao                                Outlook Message File   & Work Product                forwarding legal advice regarding litigation


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                              Attorney - Client Privilege   employees, seeking, providing, discussing or
 99   Jia, YT        3/12/2018 Liu, Henry   Jia, YT; Ma, XiaoOu               Huang, Wentao                                            Outlook Message File   & Work Product                forwarding legal advice regarding litigation


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
100   Jia, YT        9/16/2018 Jia, YT      Jia, Ruokun                                                                      Jia, YT   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
      Jia, YT        9/16/2018                                                                                                         HTML Document          Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                       Adobe Portable                                       employees, seeking, providing, discussing or
      Jia, YT        9/16/2018                                                                                                         Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                        Page 10
                                           Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 161 of 256 Page ID
                                                                               #:2413


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
                              Jia, YT           9/16/2018                                                                                                                   HTML Document           Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                                                                                                            Adobe Portable                                        Presentation reflecting legal advice regarding
101                           Jia, YT          11/19/2018                                                                                                                   Document Format         Attorney - Client Privilege   Evergrande
                                                                                                                                                                            Microsoft Office Word   Attorney - Client Privilege   Draft document reflecting legal advice from counsel
102                           Jia, YT          11/19/2018                                                                                                                   Open XML Format         & Work Product                regarding Evergrande
                                                                                                                                                                            Adobe Portable                                        Presentation reflecting legal advice regarding
103                           Jia, YT          11/19/2018                                                                                                                   Document Format         Attorney - Client Privilege   Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
104                           Liu, Henry         1/9/2019 Liu, Henry                                                                                                        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                              Liu, Henry; Johnson, Jarret; Fritz, Brian;                                                                                                          Email string or correspondence, or attachment to
                                                                              Wang, Jerry; Jia, Ruokun; Deng, Chaoying;                                                                                                           same, including counsel and Faraday&Future
                                                                              Ye, Bob; Jia, YT; Ma, XiaoOu; He, Shan; Xu,                                                                                                         employees, seeking, providing, discussing or
105                           Liu, Henry       11/30/2018 Ma, Maggie          Rebecca                                                                                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                              Johnson, Jarret; Fritz, Brian; Wang, Jerry;                                                                                                         Email string or correspondence, or attachment to
                                                                              Jia, Ruokun; Deng, Chaoying; Liu, Henry;                                                                                                            same, including counsel and Faraday&Future
                                                                              Ye, Bob; Jia, YT; Ma, XiaoOu; He, Shan; Xu,                                                                                                         employees, seeking, providing, discussing or
106                           Liu, Henry       11/29/2018 Ma, Maggie          Rebecca                                                                                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
107                           Liu, Henry       11/21/2018 Mendenhall, James   Kantor, Mickey                                Recht, Philip R.; Liu, Henry                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
108 FF00002446   FF00002450   Liu, Henry       10/24/2018 Johnson, Jarret     Sekhon, Vijay S.                              Liu, Henry                                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
                              Liu, Henry       10/24/2018                                                                                                                   Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice

                                                                                                                                                                                                                                  Email string or correspondence discussing and/or
                                                                                                                            Liu, Henry; Hsu, Kelly; Eisner, Ian; Fischer,                                                         reflecting legal advice from an attorney regarding labor
109                           Liu, Henry       10/24/2018 Skibbe, Sheryl      Sekhon, Vijay S.                              Max C.                                          Outlook Message File    Attorney - Client Privilege   and employment advice
                                                                                                                            Liu, Henry; Hsu, Kelly; Eisner, Ian; Fischer,
110                           Liu, Henry       10/24/2018 Skibbe, Sheryl      Sekhon, Vijay S.                              Max C.                                          Outlook Message File    Attorney - Client Privilege
                                                                                                                            Liu, Henry; Hsu, Kelly; Eisner, Ian; Fischer,
111                           Liu, Henry       10/24/2018 Sekhon, Vijay S.    Skibbe, Sheryl                                Max C.                                          Outlook Message File    Attorney - Client Privilege

                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                              Gulati, Prashant; Skibbe, Sheryl; Jang,                                                                                                             same, including counsel and Faraday&Future
                                                                              Mimi; Chen, Chris; Liu, Lee; Mok, Tin;                                                                                                              employees, seeking, providing, discussing or
                                                                              Qiang, Johnson; Wang, Terry; Wang, Jerry;                                                                                                           forwarding legal advice regarding labor and
112                           Liu, Henry       10/22/2018 Schilling, John     Agosta, Michael; Risher, Jeff; Liu, Henry Eisner, Ian; Johnson, Jarret; Hsu, Kelly            Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                              Schilling, John; Skibbe, Sheryl; Jang, Mimi;                                                                                                        same, including counsel and Faraday&Future
                                                                              Chen, Chris; Liu, Lee; Mok, Tin; Qiang,                                                                                                             employees, seeking, providing, discussing or
                                                                              Johnson; Wang, Terry; Wang, Jerry; Agosta,                                                                                                          forwarding legal advice regarding labor and
113                           Liu, Henry       10/22/2018 Gulati, Prashant    Michael; Risher, Jeff; Liu, Henry            Eisner, Ian; Johnson, Jarret; Hsu, Kelly         Outlook Message File    Attorney - Client Privilege   employment advice
                                                                                                                           Sekhon, Vijay S.; Timmons, Brian; Hsieh,
                                                                                                                           Charles; Rhie, John; Schecter, Daniel; Liu,
                                                                                                                           Henry; Eisner, Ian; Johnson, Jarret; Agosta,                                                           Email string or correspondence, or attachment to
                                                                                                                           Michael; Jia, YT; Deng, Chaoying; Risher,                                                              same, including counsel and Faraday&Future
                                                                                                                           Jeff; Ma, Maggie; Ye, Bob; Liu, Lee; Mok,                                                              employees, seeking, providing, discussing or
114                           Liu, Henry       10/19/2018 Wang, Jerry         Rosenberg, Lee                               Tin; Bian, Feifei                                Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                     Page 11
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 162 of 256 Page ID
                                                       #:2414
                                                                                                 Rosenberg, Lee; Hsieh, Charles; Timmons,
                                                                                                 Brian; Rhie, John; Schecter, Daniel; Liu,
                                                                                                 Henry; Eisner, Ian; Johnson, Jarret; Agosta,                                                        Email string or correspondence, or attachment to
                                                                                                 Michael; Jia, YT; Deng, Chaoying; Risher,                                                           same, including counsel and Faraday&Future
                                                                                                 Jeff; Ma, Maggie; Ye, Bob; Liu, Lee; Mok,                                                           employees, seeking, providing, discussing or
115   Liu, Henry       10/19/2018 Wang, Jerry        Sekhon, Vijay S.                            Tin; Bian, Feifei                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                     employees, seeking, providing, discussing or
116   Liu, Henry       10/18/2018 Skibbe, Sheryl     Liu, Henry                                                                                 Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
117   Liu, Henry       10/18/2018 Recht, Philip R.   Liu, Henry                                  Duffee, David K.                               Outlook Message File   Attorney - Client Privilege


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                 Hsieh, Charles; Eisner, Ian; Schecter,                                                              same, including counsel and Faraday&Future
                                                     Johnson, Jarret; Sekhon, Vijay S.; Timmons, Daniel; Liu, Henry; Deng, Chaoying; Agosta,                                                         employees, seeking, providing, discussing or
118   Liu, Henry       10/13/2018 Wang, Jerry        Brian; Bian, Feifei                         Michael; Jia, Ruokun; Juneja, Fahad            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                 Johnson, Jarret; Liu, Henry; Sampson, Nick;                                                         same, including counsel and Faraday&Future
                                                                                                 Deng, Chaoying; Jia, Ruokun; Agosta,                                                                employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018 Wang, Jerry        Xia, James; Peng, Jianjun                   Michael; Hsieh, Charles                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                 Hsieh, Charles; Eisner, Ian; Schecter,                                                              same, including counsel and Faraday&Future
                                                     Sekhon, Vijay S.; Wang, Jerry; Timmons,     Daniel; Liu, Henry; Deng, Chaoying; Agosta,                                                         employees, seeking, providing, discussing or
119   Liu, Henry       10/13/2018 Johnson, Jarret    Brian; Bian, Feifei                         Michael; Jia, Ruokun; Juneja, Fahad            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                     employees, seeking, providing, discussing or
120   Liu, Henry       10/13/2018 Timmons, Brian     Sampson, Nick; Eisner, Ian; Johnson, Jarret Liu, Henry; Deng, Chaoying; Wang, Jerry        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format        Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format        Work Product                  forwarding legal advice regarding Evergrande




                                                                                                          Page 12
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 163 of 256 Page ID
                                                       #:2415


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                               Sekhon, Vijay S.; Bian, Feifei; Hsieh,                                                                 same, including counsel and Faraday&Future
                                                    Timmons, Brian; Johnson, Jarret; Schecter, Charles; Eisner, Ian; Liu, Henry; Deng,                                  Attorney - Client Privilege   employees, seeking, providing, discussing or
121   Liu, Henry       10/12/2018 Wang, Jerry       Daniel                                     Chaoying; Agosta, Michael; Jia, Ruokun           Outlook Message File    & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                 Sekhon, Vijay S.; Bian, Feifei; Wang, Jerry;                           Attorney - Client Privilege   employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018 Johnson, Jarret   Timmons, Brian                               Hsieh, Charles                                 Outlook Message File    & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Word 97 - 2003                              employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Document                 Work Product                 forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry       10/11/2018                                                                                                               Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry       10/11/2018                                                                                                               Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                Sekhon, Vijay S.; Eisner, Ian; Del Prete,                                                             same, including counsel and Faraday&Future
                                                    Hsieh, Charles; Warczak, Jim; Bian, Feifei; Keith; Prokop, Edward C.; Martinson,                                                                  employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018 Gilliam, Sandy    Garvin, Raisa; Wang, Jerry; Johnson, Jarret Pamela; Zhao, Faye; Juneja, Fahad               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                          Page 13
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 164 of 256 Page ID
                                                       #:2416

                                                                                                  Johnson, Jarret; Agosta, Michael;
                                                                                                  Cunningham, Daniel; Eisner, Ian; Timmons,                                                                Email string or correspondence, or attachment to
                                                                                                  Brian; Rosenberg, Lee; Rhie, John; Watson,                                                               same, including counsel and Faraday&Future
                                                                                                  Duncan; Bian, Feifei; Hsieh, Charles;                                                                    employees, seeking, providing, discussing or
      Liu, Henry       10/11/2018 Schecter, Daniel   Wang, Jerry; Yang, Ingloong; Ellison, Robert Sekhon, Vijay S.; Liu, Henry; Ma, Maggie         Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                   Microsoft Word 97 - 2003                                employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                                  Document                 Attorney - Client Privilege    forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                                           employees, seeking, providing, discussing or
122   Liu, Henry        10/8/2018 Timmons, Brian     Perlson, David                               Eisner, Ian; Liu, Henry; Wang, Jerry             Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                  Mok, Tin; Chen, Chris; Page, Chris; Bickley,                                                             same, including counsel and Faraday&Future
                                                                                                  Christopher; Liu, Henry; Eisner, Ian; Wang,                                                              employees, seeking, providing, discussing or
123   Liu, Henry        10/7/2018 Meeson, Nigel      Sekhon, Vijay S.; Johnson, Jarret            Jerry; Schecter, Daniel; Timmons, Brian          Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                  Johnson, Jarret; Mok, Tin; Chen, Chris;                                                                  Email string or correspondence, or attachment to
                                                                                                  Meeson, Nigel; Page, Chris; Bickley,                                                                     same, including counsel and Faraday&Future
                                                                                                  Christopher; Liu, Henry; Eisner, Ian; Wang,                                                              employees, seeking, providing, discussing or
124   Liu, Henry        10/7/2018 Timmons, Brian     Sekhon, Vijay S.                             Jerry; Schecter, Daniel                          Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Wang, Jerry; Bian, Feifei; Schecter, Daniel;
                                                                                                  Watson, Duncan; Johnson, Jarret; Rhie,
                                                                                                  John; Eisner, Ian; Hsieh, Charles; Liu, Henry;
                                                                                                  Agosta, Michael; Mok, Tin; Sampson, Nick;                                                                Email string or correspondence, or attachment to
                                                                                                  Jia, Ruokun; Cunningham, Daniel; Page,                                                                   same, including counsel and Faraday&Future
                                                                                                  Chris; Meeson, Nigel; Yang, Ingloong;                                                                    employees, seeking, providing, discussing or
125   Liu, Henry        10/7/2018 Sekhon, Vijay S.   Timmons, Brian; Deng, Chaoying               Ellison, Robert                                  Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                  Mok, Tin; Chen, Chris; Meeson, Nigel; Page,                                                              Email string or correspondence, or attachment to
                                                                                                  Bickley, Christopher; Liu, Henry; Eisner, Ian;                                                           same, including counsel and Faraday&Future
                                                                                                  Wang, Jerry; Schecter, Daniel; Timmons,                                                                  employees, seeking, providing, discussing or
126   Liu, Henry        10/7/2018 Sekhon, Vijay S.   Johnson, Jarret                              Brian                                            Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                     Sekhon, Vijay S.; Liu, Henry; Eisner, Ian;                                                                                                            same, including counsel and Faraday&Future
                                                     Wang, Jerry; Schecter, Daniel; Timmons,                                                                                                               employees, seeking, providing, discussing or
127   Liu, Henry        10/7/2018 Johnson, Jarret    Brian                                        Mok, Tin; Chen, Chris                            Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Bian, Feifei; Sekhon, Vijay S.; Schecter,
                                                                                                  Daniel; Watson, Duncan; Johnson, Jarret;
                                                                                                  Rhie, John; Eisner, Ian; Hsieh, Charles; Liu,
                                                                                                  Henry; Agosta, Michael; Mok, Tin; Sampson,                                                               Email string or correspondence, or attachment to
                                                                                                  Nick; Jia, Ruokun; Cunningham, Daniel;                                                                   same, including counsel and Faraday&Future
                                                                                                  Page, Chris; Meeson, Nigel; Yang, Ingloong;                                                              employees, seeking, providing, discussing or
128   Liu, Henry        10/7/2018 Deng, Chaoying     Wang, Jerry; Timmons, Brian                  Ellison, Robert                                  Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Bian, Feifei; Schecter, Daniel; Watson,
                                                                                                  Duncan; Johnson, Jarret; Rhie, John; Eisner,
                                                                                                  Ian; Hsieh, Charles; Liu, Henry; Agosta,
                                                                                                  Michael; Mok, Tin; Sampson, Nick; Deng,                                                                  Email string or correspondence, or attachment to
                                                                                                  Chaoying; Jia, Ruokun; Cunningham, Daniel;                                                               same, including counsel and Faraday&Future
                                                                                                  Page, Chris; Meeson, Nigel; Yang, Ingloong;                                                              employees, seeking, providing, discussing or
129   Liu, Henry        10/7/2018 Sekhon, Vijay S.   Wang, Jerry; Timmons, Brian                  Ellison, Robert                                  Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Timmons, Brian; Bian, Feifei; Sekhon, Vijay
                                                                                                  S.; Schecter, Daniel; Watson, Duncan;
                                                                                                  Johnson, Jarret; Rhie, John; Eisner, Ian;
                                                                                                  Hsieh, Charles; Liu, Henry; Agosta, Michael;                                                             Email string or correspondence, or attachment to
                                                                                                  Mok, Tin; Deng, Chaoying; Jia, Ruokun;                                                                   same, including counsel and Faraday&Future
                                                                                                  Cunningham, Daniel; Page, Chris; Meeson,                                                                 employees, seeking, providing, discussing or
130   Liu, Henry        10/7/2018 Sampson, Nick      Wang, Jerry                                  Nigel; Yang, Ingloong; Ellison, Robert           Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                           Page 14
                                           Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 165 of 256 Page ID
                                                                               #:2417

                                                                                                                              Bian, Feifei; Sekhon, Vijay S.; Schecter,
                                                                                                                              Daniel; Watson, Duncan; Johnson, Jarret;
                                                                                                                              Rhie, John; Eisner, Ian; Hsieh, Charles; Liu,
                                                                                                                              Henry; Agosta, Michael; Mok, Tin; Sampson,                                                            Email string or correspondence, or attachment to
                                                                                                                              Nick; Deng, Chaoying; Jia, Ruokun;                                                                    same, including counsel and Faraday&Future
                                                                                                                              Cunningham, Daniel; Page, Chris; Meeson,                                                              employees, seeking, providing, discussing or
131                           Liu, Henry        10/7/2018 Wang, Jerry           Timmons, Brian                                Nigel; Yang, Ingloong; Ellison, Robert          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                              Bian, Feifei; Schecter, Daniel; Watson,
                                                                                                                              Duncan; Johnson, Jarret; Rhie, John; Eisner,
                                                                                                                              Ian; Hsieh, Charles; Liu, Henry; Agosta,                                                              Email string or correspondence, or attachment to
                                                                                                                              Michael; Mok, Tin; Sampson, Nick; Deng,                                                               same, including counsel and Faraday&Future
                                                                                                                              Chaoying; Jia, Ruokun; Cunningham, Daniel;                                                            employees, seeking, providing, discussing or
132                           Liu, Henry        10/6/2018 Sekhon, Vijay S.      Wang, Jerry; Timmons, Brian                   Page, Chris; Meeson, Nigel                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                                                              Bian, Feifei; Sekhon, Vijay S.; Schecter,
                                                                                                                              Daniel; Watson, Duncan; Johnson, Jarret;
                                                                                                                              Rhie, John; Eisner, Ian; Hsieh, Charles; Liu,
                                                                                                                              Henry; Agosta, Michael; Mok, Tin; Sampson,                                                            Email string or correspondence, or attachment to
                                                                                                                              Nick; Deng, Chaoying; Jia, Ruokun;                                                                    same, including counsel and Faraday&Future
                                                                                                                              Cunningham, Daniel; Page, Chris; Meeson,                                                              employees, seeking, providing, discussing or
133                           Liu, Henry        10/6/2018 Wang, Jerry           Timmons, Brian                                Nigel                                           Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                Wang, Jerry; Hsieh, Charles; Bian, Feifei;                                                                                                          same, including counsel and Faraday&Future
                                                                                Bakst, David S.; Duffee, David K.; Browder,                                                                                                         employees, seeking, providing, discussing or
134 FF00002616   FF00002620   Liu, Henry         9/7/2018 Sekhon, Vijay S.      Vanessa K.                                  Liu, Henry; Johnson, Jarret                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                Hsieh, Charles; Bian, Feifei; Bakst, David                                                                                                          same, including counsel and Faraday&Future
                                                                                S.; Duffee, David K.; Browder, Vanessa K.;                                                                                                          employees, seeking, providing, discussing or
135 FF00002621   FF00002625   Liu, Henry         9/7/2018 Wang, Jerry           Sekhon, Vijay S.                              Liu, Henry; Johnson, Jarret                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                              Hsieh, Charles; Wang, Jerry; Sekhon, Vijay                                                            same, including counsel and Faraday&Future
                                                                                                                              S.; Bakst, David S.; Browder, Vanessa K.;                                                             employees, seeking, providing, discussing or
136 FF00002626   FF00002633   Liu, Henry         9/6/2018 Bian, Feifei          Duffee, David K.                              Liu, Henry; Johnson, Jarret                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                              Adobe Portable                                        Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Document Format         Work Product                  and/or edits from an attorney regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                Sekhon, Vijay S.; Bian, Feifei; Hsieh,                                                                                                              same, including counsel and Faraday&Future
                                                                                Charles; Bakst, David S.; Duffee, David K.;                                                                                                         employees, seeking, providing, discussing or
137 FF00002634   FF00002637   Liu, Henry         9/6/2018 Wang, Jerry           Browder, Vanessa K.                           Liu, Henry; Johnson, Jarret                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                              Microsoft Office Word                                 Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Open XML Format         Work Product                  and/or edits from an attorney regarding Evergrande

                                                                                                                                                                              Adobe Portable                                        Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Document Format         Work Product                  and/or edits from an attorney regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                Liu, Henry; Wang, Jerry; Johnson, Jarret;     Sekhon, Vijay S.; Bian, Feifei; Duffee, David                                                         employees, seeking, providing, discussing or
138                           Liu, Henry         9/6/2018 Browder, Vanessa K.   Hsieh, Charles; Lund, Skyler                  K.; Bakst, David S.; Assmus, Richard M.         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                              Microsoft Office Word                                 Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Open XML Format         Work Product                  and/or edits from an attorney regarding Evergrande

                                                                                                                                                                              Adobe Portable                                        Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Document Format         Work Product                  and/or edits from an attorney regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                              Wang, Jerry; Liu, Henry; Hsieh, Charles;                                                              same, including counsel and Faraday&Future
                                                                                                                              Sekhon, Vijay S.; Bian, Feifei; Bakst, David                                                          employees, seeking, providing, discussing or
139                           Liu, Henry         9/6/2018 Johnson, Jarret       Lund, Skyler                                  S.; Duffee, David K.                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                                                              Sekhon, Vijay S.; Bian, Feifei; Liu, Henry;
140 FF00004243   FF00004244   Liu, Henry         9/5/2018 Johnson, Jarret       Bakst, David S.; Duffee, David K.             Wang, Jerry; Hsieh, Charles                     Outlook Message File    Attorney - Client Privilege




                                                                                                                                       Page 15
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 166 of 256 Page ID
                                                       #:2418


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Johnson, Jarret; Liu, Henry; Hsieh, Charles;                                                                                                    employees, seeking, providing, discussing or
141   Liu, Henry         9/5/2018 Wang, Jerry        Bakst, David S.; Duffee, David K.            Bian, Feifei; Zhao, Faye; Sekhon, Vijay S.   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Bakst, David S.; Wang, Jerry; Bian, Feifei;                                                                                                     employees, seeking, providing, discussing or
142   Liu, Henry         9/5/2018 Sekhon, Vijay S.   Johnson, Jarret; Liu, Henry                   Hsieh, Charles                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Wang, Jerry; Bian, Feifei; Johnson, Jarret;                                                                                                     employees, seeking, providing, discussing or
143   Liu, Henry         9/5/2018 Bakst, David S.    Liu, Henry                                    Sekhon, Vijay S.; Hsieh, Charles            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                   Liu, Henry; Eisner, Ian; Hsieh, Charles;                                                          same, including counsel and Faraday&Future
                                                                                                   Johnson, Jarret; Perlson, David; Timmons,                                                         employees, seeking, providing, discussing or
144   Liu, Henry         9/4/2018 Wang, Jerry        Sekhon, Vijay S.; Bian, Feifei                Brian; Rosenberg, Lee                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry         9/4/2018                                                                                                              Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        7/18/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Hsieh, Charles; Johnson, Jarret; Sekhon,                                                                                                        employees, seeking, providing, discussing or
145   Liu, Henry         9/4/2018 Wang, Jerry        Vijay S.                                      Bian, Feifei; Liu, Henry; Eisner, Ian       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        7/18/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry         9/4/2018                                                                                                              Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                            Page 16
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 167 of 256 Page ID
                                                       #:2419


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
146   Liu, Henry        8/31/2018 Perlson, David     Eisner, Ian; Wang, Jerry                    Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Liu, Henry; Timmons, Brian; Lyons, Duane;                                                            same, including counsel and Faraday&Future
                                                                                                 Bian, Feifei; Johnson, Jarret; Judah, James;                                                         employees, seeking, providing, discussing or
147   Liu, Henry        8/31/2018 Sekhon, Vijay S.   Eisner, Ian; Perlson, David; Wang, Jerry    Rhie, John; Sekhon, Vijay S.                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
148   Liu, Henry        8/31/2018 Eisner, Ian        Perlson, David; Wang, Jerry                 Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Eisner, Ian; Sekhon, Vijay S.; Liu, Henry;                                                           same, including counsel and Faraday&Future
                                                                                                 Timmons, Brian; Lyons, Duane; Bian, Feifei;                                                          employees, seeking, providing, discussing or
149   Liu, Henry        8/31/2018 Perlson, David     Wang, Jerry                                 Johnson, Jarret; Judah, James; Rhie, John       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
150   Liu, Henry        8/31/2018 Wang, Jerry        Eisner, Ian; Perlson, David                 Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
151   Liu, Henry        8/31/2018 Eisner, Ian        Perlson, David; Wang, Jerry                 Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Eisner, Ian; Sekhon, Vijay S.; Liu, Henry;                                                           same, including counsel and Faraday&Future
                                                                                                 Timmons, Brian; Lyons, Duane; Bian, Feifei;                                                          employees, seeking, providing, discussing or
152   Liu, Henry        8/31/2018 Wang, Jerry        Perlson, David                              Johnson, Jarret; Judah, James; Rhie, John       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Eisner, Ian; Sekhon, Vijay S.; Liu, Henry;                                                           same, including counsel and Faraday&Future
                                                                                                 Timmons, Brian; Lyons, Duane; Bian, Feifei;                                                          employees, seeking, providing, discussing or
153   Liu, Henry        8/31/2018 Perlson, David     Wang, Jerry                                 Johnson, Jarret; Judah, James; Rhie, John       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Liu, Henry; Johnson, Jarret; Perlson, David;                                                         same, including counsel and Faraday&Future
                                                                                                 Lyons, Duane; Sekhon, Vijay S.; Bian, Feifei;                                                        employees, seeking, providing, discussing or
154   Liu, Henry        8/29/2018 Timmons, Brian     Eisner, Ian                                 Judah, James; Wang, Jerry                       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                     Perlson, David; Eisner, Ian; Bian, Feifei;                                                                                                       same, including counsel and Faraday&Future
                                                     Sekhon, Vijay S.; Lyons, Duane; Liu, Henry;                                                                                                      employees, seeking, providing, discussing or
                                                     Judah, James; Johnson, Jarret; Rhie, John;                                                                                                       forwarding legal advice regarding labor and
155   Liu, Henry        8/27/2018 Wang, Jerry        Kirpalani, Susheel; Timmons, Brian          Eisner, Ian                                     Outlook Message File   Attorney - Client Privilege   employment advice

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                     Wang, Jerry; Huang, Wentao; Sekhon, Vijay                                                                                                        forwarding legal advice regarding labor and
156   Liu, Henry        8/22/2018 Bian, Feifei       S.; Liu, Henry                                                                              Outlook Message File   Attorney - Client Privilege   employment advice

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                                                                                      forwarding legal advice regarding labor and
157   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Wang, Jerry; Huang, Wentao; Liu, Henry      Bian, Feifei                                    Outlook Message File   Attorney - Client Privilege   employment advice

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                                                                                      forwarding legal advice regarding labor and
158   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Huang, Wentao; Wang, Jerry; Liu, Henry      Bian, Feifei                                    Outlook Message File   Attorney - Client Privilege   employment advice




                                                                                                          Page 17
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 168 of 256 Page ID
                                                       #:2420

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Huang, Wentao; Sekhon, Vijay S.; Liu,                                                                                                              forwarding legal advice regarding labor and
159   Liu, Henry        8/22/2018 Wang, Jerry        Henry                                          Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
160   Liu, Henry        8/22/2018 Huang, Wentao      Sekhon, Vijay S.; Wang, Jerry; Liu, Henry      Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
161   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Huang, Wentao; Wang, Jerry; Liu, Henry         Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
162   Liu, Henry        8/22/2018 Huang, Wentao      Sekhon, Vijay S.; Wang, Jerry; Liu, Henry      Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Bian, Feifei; Sekhon, Vijay S.; Wang, Jerry;                                                                                                       forwarding legal advice regarding labor and
163   Liu, Henry        8/22/2018 Huang, Wentao      Liu, Henry                                                                                   Outlook Message File    Attorney - Client Privilege   employment advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
164   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Liu, Henry                                                                                   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                  Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/22/2018                                                                                                                 Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                  Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/22/2018                                                                                                                 Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                  Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        8/22/2018                                                                                                                 Document Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Sekhon, Vijay S.; Wang, Jerry; Liu, Henry;                                                                                                         forwarding legal advice regarding labor and
165   Liu, Henry        8/22/2018 Bian, Feifei       Huang, Wentao                                                                                Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
166   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Wang, Jerry; Liu, Henry; Huang, Wentao         Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Sekhon, Vijay S.; Huang, Wentao; Liu,                                                                                                              forwarding legal advice regarding labor and
167   Liu, Henry        8/22/2018 Wang, Jerry        Henry                                          Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
168   Liu, Henry        8/21/2018 Bian, Feifei       Wang, Jerry                                    Sekhon, Vijay S.; Liu, Henry; Huang, Wentao   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                                             Page 18
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 169 of 256 Page ID
                                                       #:2421


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/21/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/21/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                  employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018 Bian, Feifei   Huang, Wentao; Wang, Jerry   Sekhon, Vijay S.                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                  employees, seeking, providing, discussing or
169   Liu, Henry        8/21/2018 Wang, Jerry    Bian, Feifei                 Sekhon, Vijay S.; Liu, Henry; Huang, Wentao   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                  employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018 Bian, Feifei   Huang, Wentao; Wang, Jerry   Sekhon, Vijay S.                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                      Page 19
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 170 of 256 Page ID
                                                       #:2422


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/21/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                      Johnson, Jarret; Liu, Henry; Wang, Jerry;                                                         Attorney - Client Privilege   employees, seeking, providing, discussing or
170   Liu, Henry        8/16/2018 Sekhon, Vijay S.    Mendenhall, James                                                         Outlook Message File    & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                      Wang, Jerry; Sekhon, Vijay S.; Liu, Henry;                                                                                      employees, seeking, providing, discussing or
171   Liu, Henry        8/16/2018 Mendenhall, James   Johnson, Jarret                                                           Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                      Sekhon, Vijay S.; Liu, Henry; Mendenhall,                                                                                       employees, seeking, providing, discussing or
172   Liu, Henry        8/16/2018 Wang, Jerry         James; Johnson, Jarret                                                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
173   Liu, Henry         8/9/2018 Liu, Henry          Liu, Henry                                                                Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding litigation

                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                                                                      forwarding legal advice regarding labor and
174   Liu, Henry         8/3/2018 Karlovac, Harvey    Huang, Wentao; Liu, Henry; Wu, Li            Hsu, Kelly; Skibbe, Sheryl   Outlook Message File    Attorney - Client Privilege   employment advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice

                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                Microsoft Office Word                                 forwarding legal advice regarding labor and
      Liu, Henry         8/3/2018                                                                                               Open XML Format         Attorney - Client Privilege   employment advice

                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                Microsoft Office Word                                 forwarding legal advice regarding labor and
      Liu, Henry         8/3/2018                                                                                               Open XML Format         Attorney - Client Privilege   employment advice




                                                                                                            Page 20
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 171 of 256 Page ID
                                                       #:2423

                                                     Dong, Raymond; Liu, Henry; Tran, Thai;
                                                     Gilliam, Sandy; Hsu, Kelly; Walker, Justin;
                                                     Fritz, Brian; Lund, Skyler; Kim, Jung;                                                                                                     Email string or correspondence, or attachment to
                                                     Alnajafi, Nada; Bullock, Wesley; Zhang, Mia;                                                                                               same, including counsel and Faraday&Future
                                                     Younkins, Karen; Johnson, Jarret; Karlovac,                                                                                                employees, seeking, providing, discussing or
175   Liu, Henry        7/26/2018 Huang, Wentao      Harvey; Eisner, Ian; Chen, Jerry             Skibbe, Sheryl                           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
176   Liu, Henry        7/24/2018 Duffee, David K.   Liu, Henry                                   Loeb, Marjorie                           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Jang, Mimi; Karlovac,        Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
177   Liu, Henry        7/17/2018 Gujjari, Rajesh    Harvey; Liu, Henry                           Scott; Jackson, Marissa                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
178   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
179   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Karlovac,                                                                                                      employees, seeking, providing, discussing or
180   Liu, Henry        7/17/2018 Gulati, Prashant   Harvey; Gujjari, Rajesh; Liu, Henry          Dong, Raymond; Wang, Scott               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Karlovac, Harvey; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
181   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Jang, Mimi; Gujjari,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
182   Liu, Henry        7/17/2018 Gilliam, Sandy     Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
183   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
184   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Karlovac, Harvey; Gujjari,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
185   Liu, Henry        7/17/2018 Gilliam, Sandy     Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Karlovac, Harvey; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
186   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                                           Page 21
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 172 of 256 Page ID
                                                       #:2424


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Karlovac, Harvey; Gujjari,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
187   Liu, Henry        7/17/2018 Gilliam, Sandy     Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
188   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Gilliam, Sandy; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
189   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
190   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott; Karlovac, Harvey                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Gilliam, Sandy; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
191   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Gujjari, Rajesh; Jang,     Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
192   Liu, Henry        7/17/2018 Gilliam, Sandy     Mimi; Liu, Henry                             Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Gujjari, Rajesh; Jang, Mimi; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
193   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gujjari, Rajesh; Jang, Mimi; Karlovac,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
194   Liu, Henry        7/17/2018 Gilliam, Sandy     Harvey; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                           Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                                          Document Format        Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                           Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                                          Document Format        Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
195   Liu, Henry        7/16/2018 Karlovac, Harvey   Huang, Wentao; Lund, Skyler; Wang, Gary      Gujjari, Rajesh; Liu, Henry              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                           Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                                          Document Format        Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
196   Liu, Henry        7/11/2018 Huang, Wentao      Liu, Henry                                                                            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                                           Page 22
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 173 of 256 Page ID
                                                       #:2425


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
197   Liu, Henry         7/3/2018 He, Shan            Gilliam, Sandy; Liu, Henry; Ma, XiaoOu        Jiaang, DG; Huang, Wentao                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
198   Liu, Henry         7/3/2018 Gilliam, Sandy      Liu, Henry; Ma, XiaoOu                        He, Shan; Jiaang, DG; Huang, Wentao           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
199   Liu, Henry         7/3/2018 Ma, XiaoOu          Liu, Henry                                                                                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
200   Liu, Henry         7/3/2018 Ma, XiaoOu          Liu, Henry                                    He, Shan; Jiaang, DG                          Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Mendenhall, James; Huang, Wentao; Liu,                                                                                                           employees, seeking, providing, discussing or
201   Liu, Henry        6/23/2018 Wang, Jerry         Henry; Johnson, Jarret                        Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Mendenhall, James; Huang, Wentao; Liu,                                                                                                           employees, seeking, providing, discussing or
202   Liu, Henry        6/22/2018 Wang, Jerry         Henry; Johnson, Jarret                        Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Wang, Jerry; Huang, Wentao; Liu, Henry;                                                                                                          employees, seeking, providing, discussing or
203   Liu, Henry        6/22/2018 Mendenhall, James   Johnson, Jarret                               Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Mendenhall, James; Huang, Wentao; Liu,                                                                                                           employees, seeking, providing, discussing or
204   Liu, Henry        6/22/2018 Wang, Jerry         Henry; Johnson, Jarret                        Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Wang, Jerry; Huang, Wentao; Liu, Henry;                                                                                                          employees, seeking, providing, discussing or
205   Liu, Henry        6/22/2018 Mendenhall, James   Johnson, Jarret                               Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
206   Liu, Henry         6/6/2018 Recht, Philip R.    Liu, Henry                                    Deng, Chaoying                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
                                                      Huang, Wentao; Sekhon, Vijay S.; Page,                                                                             Attorney - Client Privilege
207   Liu, Henry         6/1/2018 Gilliam, Sandy      Chris; Bian, Feifei                           He, Shan; Wang, Jerry; Liu, Henry             Outlook Message File   & Work Product
                                                                                                                                                                         Attorney - Client Privilege
208   Liu, Henry         6/1/2018 Gilliam, Sandy      Huang, Wentao; He, Shan                       Wang, Jerry; Liu, Henry                       Outlook Message File   & Work Product
                                                                                                    He, Shan; Gilliam, Sandy; Wang, Jerry; Liu,
209   Liu, Henry         6/1/2018 Huang, Wentao       Sekhon, Vijay S.; Page, Chris; Bian, Feifei   Henry                                         Outlook Message File   Attorney - Client Privilege
      Liu, Henry        5/31/2018                                                                                                                 Open XML Format        Attorney - Client Privilege
      Liu, Henry       12/19/2016                                                                                                                 Document Format        Attorney - Client Privilege
                                                                                                                                                                         Attorney - Client Privilege
210   Liu, Henry         6/1/2018 Huang, Wentao       He, Shan; Gilliam, Sandy                      Wang, Jerry; Liu, Henry                       Outlook Message File   & Work Product
      Liu, Henry       12/19/2016                                                                                                                 Document Format        Attorney - Client Privilege
                                                                                                                                                                         Attorney - Client Privilege
211   Liu, Henry         6/1/2018   He, Shan          Gilliam, Sandy; Huang, Wentao                 Wang, Jerry; Liu, Henry                       Outlook Message File   & Work Product
212   Liu, Henry         6/1/2018   He, Shan          Gilliam, Sandy                                Liu, Henry; Huang, Wentao                     Outlook Message File   Attorney - Client Privilege
213   Liu, Henry         6/1/2018   Gilliam, Sandy    He, Shan                                      Liu, Henry; Huang, Wentao                     Outlook Message File   Attorney - Client Privilege
214   Liu, Henry         6/1/2018   He, Shan          Jiaang, DG; Skibbe, Sheryl; Liu, Henry                                                      Outlook Message File   Attorney - Client Privilege




                                                                                                             Page 23
                                           Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 174 of 256 Page ID
                                                                               #:2426


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                    Microsoft Office Excel                                 employees, seeking, providing, discussing or
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                                                           employees, seeking, providing, discussing or
215                           Liu, Henry         6/1/2018 He, Shan           Jiaang, DG; Skibbe, Sheryl; Liu, Henry                                                 Outlook Message File     Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
                                                                                                                                                                                             Attorney - Client Privilege
216 FF00004277   FF00004281   Liu, Henry         6/1/2018 Jiaang, DG         Skibbe, Sheryl; He, Shan; Liu, Henry                                                   Outlook Message File     & Work Product
                                                                                                                                                                                             Attorney - Client Privilege
217                           Liu, Henry         6/1/2018 Skibbe, Sheryl     Jiaang, DG; He, Shan; Liu, Henry                                                       Outlook Message File     & Work Product
218                           Liu, Henry         6/1/2018 Jiaang, DG         He, Shan; Liu, Henry; Skibbe, Sheryl                                                   Outlook Message File     Attorney - Client Privilege
219                           Liu, Henry         6/1/2018 He, Shan           Liu, Henry; Skibbe, Sheryl                Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                                                           employees, seeking, providing, discussing or
220                           Liu, Henry        5/31/2018 Gilliam, Sandy     He, Shan                                  Liu, Henry; Huang, Wentao                    Outlook Message File     Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
221                           Liu, Henry        5/31/2018 He, Shan           Gilliam, Sandy                            Liu, Henry; Huang, Wentao                    Outlook Message File     Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product
                                                                                                                                                                                             Attorney - Client Privilege
222                           Liu, Henry        5/31/2018 He, Shan           Liu, Henry; Skibbe, Sheryl                Jiaang, DG                                   Outlook Message File     & Work Product
                                                                                                                                                                    Microsoft Office Word    Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          & Work Product
223                           Liu, Henry        5/31/2018   Skibbe, Sheryl   He, Shan; Liu, Henry                      Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
224                           Liu, Henry        5/31/2018   He, Shan         Skibbe, Sheryl; Liu, Henry                Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
225                           Liu, Henry        5/31/2018   Skibbe, Sheryl   He, Shan; Liu, Henry                      Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
226                           Liu, Henry        5/31/2018   He, Shan         Liu, Henry                                Skibbe, Sheryl; Jiaang, DG                   Outlook Message File     Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Document Format          Work Product
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product
                                                                                                                                                                    Microsoft Office Excel                                 Document drafted by attorney in connection with
227                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter.
                                                                                                                                                                    Microsoft Office Word                                  Document drafted by attorney in connection with
228                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter
                                                                                                                                                                    Microsoft Office Excel                                 Document drafted by attorney in support of
229                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter
                                                                                                                                                                    Microsoft Office Word                                  Document drafted by attorney in support of
230                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                       Huang, Wentao; Gilliam, Sandy; Skibbe,                                                              seeking/discussing legal advice regarding immigration
231 FF00004282   FF00004284   Liu, Henry        5/30/2018 Wang, Jerry        He, Shan                                  Sheryl; Liu, Henry                           Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
232 FF00004285   FF00004288   Liu, Henry        5/30/2018 He, Shan           Huang, Wentao; Wang, Jerry                Gilliam, Sandy; Skibbe, Sheryl; Liu, Henry   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
233                           Liu, Henry        5/29/2018 Huang, Wentao      He, Shan; Wang, Jerry                     Gilliam, Sandy; Skibbe, Sheryl; Liu, Henry   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
234                           Liu, Henry        5/29/2018 He, Shan           Huang, Wentao; Wang, Jerry                Gilliam, Sandy; Skibbe, Sheryl; Liu, Henry   Outlook Message File     Work Product                  matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
235                           Liu, Henry        5/29/2018 He, Shan           Pack, James                               Skibbe, Sheryl; Liu, Henry                   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
236                           Liu, Henry        5/29/2018 He, Shan           Pack, James                               Skibbe, Sheryl; Liu, Henry                   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                       Huang, Wentao; Wang, Jerry; Gilliam,                                                                seeking/discussing legal advice regarding immigration
237                           Liu, Henry        5/25/2018 He, Shan           Liu, Henry                                Sandy; Skibbe, Sheryl                        Outlook Message File     Attorney - Client Privilege   matter


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                             Sampson, Nick; Wang, Scott; Liu, Henry;                                                                                                       employees, seeking, providing, discussing or
238                           Liu, Henry        5/25/2018 Alnajafi, Nada     Gulati, Prashant                          Gilliam, Sandy; Dong, Raymond                Outlook Message File     Attorney - Client Privilege   forwarding legal advice regarding internal policies




                                                                                                                                Page 24
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 175 of 256 Page ID
                                                       #:2427


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                  Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        5/25/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding internal policies
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
239   Liu, Henry        5/23/2018 He, Shan               Skibbe, Sheryl; Liu, Henry                                                               Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                         Ngo-Bonnici, Monique; Liu, Henry; Skibbe,                                                                                                     seeking/discussing legal advice regarding immigration
240   Liu, Henry        5/23/2018 He, Shan               Sheryl                                       Jiaang, DG                                  Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
241   Liu, Henry        5/23/2018 Skibbe, Sheryl         Liu, Henry; He, Shan                                                                     Outlook Message File   Attorney - Client Privilege   matter


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                  Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        5/23/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                      Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                        seeking/discussing legal advice regarding immigration
242   Liu, Henry        5/23/2018 He, Shan               Carter, Rachel                               Sheryl                                      Outlook Message File   Attorney - Client Privilege   matter


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                      Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                        employees, seeking, providing, discussing or
243   Liu, Henry        5/23/2018 Carter, Rachel         He, Shan                                     Sheryl                                      Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                                                                       Email attached to email string or correspondence,
                                                                                                                                                                                                       including counsel and Faraday&Future employees,
                                                                                                                                                                                                       seeking, providing, discussing or forwarding legal
      Liu, Henry        5/23/2018 Carter, Rachel         charles.k.wofford@uscis.dhs.gov                                                          Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                      Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                        employees, seeking, providing, discussing or
244   Liu, Henry        5/23/2018 He, Shan               Carter, Rachel                               Sheryl                                      Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                         Attorney - Client Privilege   seeking/discussing legal advice regarding immigration
245   Liu, Henry        5/23/2018 He, Shan               Ngo-Bonnici, Monique; Liu, Henry             Skibbe, Sheryl                              Outlook Message File   & Work Product                matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                         Attorney - Client Privilege   seeking/discussing legal advice regarding immigration
246   Liu, Henry        5/23/2018 Ngo-Bonnici, Monique   Liu, Henry                                   He, Shan; Skibbe, Sheryl                    Outlook Message File   & Work Product                matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
247   Liu, Henry        5/23/2018 He, Shan               Liu, Henry                                   Skibbe, Sheryl; Ngo-Bonnici, Monique        Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
248   Liu, Henry        5/23/2018 He, Shan               Ngo-Bonnici, Monique                         Skibbe, Sheryl; Liu, Henry                  Outlook Message File   Attorney - Client Privilege   matter

                                                         Tan, Kaydence Yun; He, Shan;                                                                                                                  Email attached to email for the purpose of obtaining or
      Liu, Henry        5/14/2018 Yang, Lijie            charles.k.wofford@uscis.dhs.gov                                                          Outlook Message File   Attorney - Client Privilege   discussing legal advice regarding immigration matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
249   Liu, Henry        5/23/2018 He, Shan               Ngo-Bonnici, Monique; Liu, Henry             Skibbe, Sheryl                              Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
250   Liu, Henry        5/23/2018 Ngo-Bonnici, Monique   Liu, Henry                                   Skibbe, Sheryl; He, Shan                    Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
251   Liu, Henry        5/23/2018 Skibbe, Sheryl         He, Shan; Liu, Henry; Ngo-Bonnici, Monique                                               Outlook Message File   Attorney - Client Privilege   matter




                                                                                                               Page 25
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 176 of 256 Page ID
                                                       #:2428
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                         Skibbe, Sheryl; Liu, Henry; Ngo-Bonnici,                                                                                                 seeking/discussing legal advice regarding immigration
252   Liu, Henry        5/23/2018 He, Shan               Monique                                                                            Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
253   Liu, Henry        5/23/2018 Skibbe, Sheryl         He, Shan; Liu, Henry; Ngo-Bonnici, Monique                                         Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
254   Liu, Henry        5/22/2018 Ngo-Bonnici, Monique   He, Shan; Liu, Henry; Skibbe, Sheryl                                               Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                         Skibbe, Sheryl; Liu, Henry; Ngo-Bonnici,                                                                                                 seeking/discussing legal advice regarding immigration
255   Liu, Henry        5/22/2018 He, Shan               Monique                                                                            Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
      Liu, Henry        5/14/2018 He, Shan               Liu, Henry; Jiaang, DG                                                             Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
      Liu, Henry        5/17/2018 Ngo-Bonnici, Monique   He, Shan                                     Liu, Henry; Jiaang, DG                Outlook Message File    Attorney - Client Privilege   matter

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                           Document Format         Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                           Document Format         Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
256   Liu, Henry        5/22/2018 Skibbe, Sheryl         He, Shan; Liu, Henry; Ngo-Bonnici, Monique                                         Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                         Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                                                                seeking/discussing legal advice regarding immigration
257   Liu, Henry        5/22/2018 He, Shan               Sheryl                                                                             Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
258   Liu, Henry        5/22/2018 Sekhon, Vijay S.       He, Shan; Liu, Henry                                                               Outlook Message File    Attorney - Client Privilege   matter

                                                                                                                                            Microsoft Office Word                                 Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Open XML Format         Work Product                  forwarding legal advice regarding immigration

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Document Format         Work Product                  forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
259   Liu, Henry        5/22/2018 He, Shan               Sekhon, Vijay S.; Liu, Henry                                                       Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                            Microsoft Office
                                                                                                                                            PowerPoint Open XML                                   Attachment to email seeking, providing, discussing or
      Liu, Henry        5/16/2018                                                                                                           Format                  Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
260   Liu, Henry        5/22/2018 Ngo-Bonnici, Monique   Skibbe, Sherry; Liu, Henry; He, Shan                                               Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
261   Liu, Henry        5/22/2018 Sekhon, Vijay S.       Liu, Henry                                   He, Shan                              Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
262   Liu, Henry        5/22/2018 Sekhon, Vijay S.       Liu, Henry                                   He, Shan; Sekhon, Vijay S.            Outlook Message File    Attorney - Client Privilege   matter

                                                                                                                                            Microsoft Office Word                                 Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Open XML Format         Work Product                  forwarding legal advice regarding immigration

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Document Format         Work Product                  forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
263   Liu, Henry        5/22/2018 Jiaang, DG             Liu, Henry; Ngo-Bonnici, Monique             He, Shan                              Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
264   Liu, Henry        5/21/2018 Sekhon, Vijay S.       Liu, Henry                                   He, Shan                              Outlook Message File    Attorney - Client Privilege   matter


                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                         Wang, Jerry; Huang, Wentao; Liu, Henry;                                                                                                  employees, seeking, providing, discussing or
265   Liu, Henry        5/18/2018 Sekhon, Vijay S.       Hsieh, Charles                               Mendenhall, James; Sekhon, Vijay S.   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry       12/31/2009                                                                                                           Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                              Page 26
                                           Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 177 of 256 Page ID
                                                                               #:2429


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                              Microsoft Word 97 - 2003                                employees, seeking, providing, discussing or
                              Liu, Henry        5/17/2018                                                                                                     Document                 Attorney - Client Privilege    forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                                      employees, seeking, providing, discussing or
266                           Liu, Henry        5/18/2018 Wang, Jerry            Coustar, Pascal; Agosta, Michael           Huang, Wentao; Liu, Henry         Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                              Adobe Portable                                          employees, seeking, providing, discussing or
                              Liu, Henry        5/18/2018                                                                                                     Document Format           Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                              Microsoft Word 97 - 2003                                employees, seeking, providing, discussing or
                              Liu, Henry        5/18/2018                                                                                                     Document                 Attorney - Client Privilege    forwarding legal advice regarding Evergrande
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
267                           Liu, Henry        5/17/2018 He, Shan               Liu, Henry; Jiaang, DG                                                       Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
268                           Liu, Henry        5/17/2018 He, Shan               Liu, Henry; Jiaang, DG                                                       Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
269                           Liu, Henry        5/17/2018 He, Shan               Jiaang, DG; Liu, Henry                                                       Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
270                           Liu, Henry        5/16/2018 Jiaang, DG             Liu, Henry; He, Shan                                                         Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
271                           Liu, Henry        5/16/2018 He, Shan               Ngo-Bonnici, Monique                       Liu, Henry; Jiaang, DG            Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
272                           Liu, Henry        5/16/2018 Ngo-Bonnici, Monique   Liu, Henry                                 Jiaang, DG                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
273                           Liu, Henry        5/15/2018 He, Shan               Liu, Henry                                                                   Outlook Message File      Attorney - Client Privilege   matter

                                                                                                                                                              Adobe Portable                                          Attachment to email seeking, providing, discussing or
                              Liu, Henry        3/23/2017                                                                                                     Document Format           Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
274 FF00004295   FF00004296   Liu, Henry        5/15/2018 Ngo-Bonnici, Monique   Jiaang, DG                                 Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
275 FF00004298   FF00004300   Liu, Henry        5/14/2018 Jiaang, DG             Ngo-Bonnici, Monique                       Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
276                           Liu, Henry        5/14/2018 Ngo-Bonnici, Monique   Liu, Henry                                 Jiaang, DG                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
277                           Liu, Henry        5/14/2018 He, Shan               Liu, Henry; Jiaang, DG                                                       Outlook Message File      Attorney - Client Privilege   matter

                                                                                                                                                                                                                      Email attached to email transmitted for the purpose of
                                                                                 Tan, Kaydence Yun; He, Shan;                                                                                                         seeking/discussing legal advice regarding immigration
                              Liu, Henry        5/14/2018 Yang, Lijie            charles.k.wofford@uscis.dhs.gov                                              Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
278                           Liu, Henry        5/14/2018 Huang, Wentao          Liu, Henry; Agosta, Michael; Wang, Jerry   Coustar, Pascal; Gilliam, Sandy   Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
279 FF00004389   FF00004391   Liu, Henry        5/10/2018 Ngo-Bonnici, Monique   Jiaang, DG                                 Liu, Henry; Tan, Kaydence Yun     Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
280 FF00004392   FF00004393   Liu, Henry         5/9/2018 Ngo-Bonnici, Monique   Jiaang, DG                                 Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
281 FF00004395   FF00004396   Liu, Henry         5/8/2018 Jiaang, DG             Ngo-Bonnici, Monique                       Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter




                                                                                                                                     Page 27
                   Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 178 of 256 Page ID
                                                       #:2430

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                      Jiaang, DG; Liu, Henry; Huang, Wentao;                                                                         forwarding legal advice regarding labor and
282   Liu, Henry         5/3/2018 Fritz, Brian           Ngo-Bonnici, Monique; Kim, Grace             Carlston, Mats G.                                        Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                      Jiaang, DG; Liu, Henry; Huang, Wentao;                                                                         forwarding legal advice regarding labor and
283   Liu, Henry         5/3/2018 Ngo-Bonnici, Monique   Kim, Grace; Fritz, Brian                     Carlston, Mats G.                                        Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                      Liu, Henry; Huang, Wentao; Carlston, Mats                                                                      forwarding legal advice regarding labor and
284   Liu, Henry        4/19/2018 Ngo-Bonnici, Monique   Jiaang, DG; Cao, Eddie                       G.                                                       Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                                                                                                                                     forwarding legal advice regarding corporate
285   Liu, Henry        3/18/2018 Sekhon, Vijay S.       Huang, Wentao                                Wang, Jerry; Jiaang, DG; Liu, Henry                      Outlook Message File    Attorney - Client Privilege   governance


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                         Miller, George K.; Liu, Henry; Goodstein,                                                                                                                   employees, seeking, providing, discussing or
286   Liu, Henry         3/2/2018 Dong, Raymond          Barbara                                      Duffee, David K.                                         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding capital markets


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                         Doering, Sascha; Liu, Henry; Recht, Philip                                                                                                                  employees, seeking, providing, discussing or
287   Liu, Henry        2/22/2018 Wang, Jerry            R.                                           Lu, Allen; Walker, Justin; Wang, Terry                   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
288   Liu, Henry        1/15/2019 Liu, Henry             Piccio, Victorina                                                                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
289   Liu, Henry       11/30/2018 Liu, Henry             Ma, Maggie                                                                               Liu, Henry   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
290   Liu, Henry        9/21/2018 Liu, Henry             Bian, Feifei                                                                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding ESOP policy

                                                                                                                                                                                                                     Attachment to attorney client privileged email seeking,
                                                                                                                                                               Microsoft Office Word                                 providing, discussing or forwarding legal advice
      Liu, Henry        9/19/2018                                                                                                                              Open XML Format         Attorney - Client Privilege   regarding ESOP policy

                                                                                                                                                               Microsoft Office                                      Attachment to attorney client privileged email seeking,
                                                                                                                                                               PowerPoint Open XML                                   providing, discussing or forwarding legal advice
      Liu, Henry        9/19/2018                                                                                                                              Format                  Attorney - Client Privilege   regarding ESOP policy


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
291   Liu, Henry        9/19/2018 Liu, Henry             Tran, Thai                                                                                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding ESOP policy

                                                                                                                                                                                                                     Attachment to attorney client privileged email seeking,
                                                                                                                                                               Microsoft Office Word                                 providing, discussing or forwarding legal advice
      Liu, Henry        8/15/2018                                                                                                                              Open XML Format         Attorney - Client Privilege   regarding ESOP policy

                                                                                                                                                               Microsoft Office                                      Attachment to attorney client privileged email seeking,
                                                                                                                                                               PowerPoint Open XML                                   providing, discussing or forwarding legal advice
      Liu, Henry        8/15/2018                                                                                                                              Format                  Attorney - Client Privilege   regarding ESOP policy




                                                                                                               Page 28
                                           Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 179 of 256 Page ID
                                                                               #:2431


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
292                           Liu, Henry        5/29/2018 Liu, Henry   Jiaang, DG; He, Shan; Skibbe, Sheryl                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
293                           Liu, Henry        5/23/2018 Liu, Henry   He, Shan; Ngo-Bonnici, Monique              Skibbe, Sheryl    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
294                           Liu, Henry        5/23/2018 Liu, Henry   Jiaang, DG                                  Huang, Wentao     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       Skibbe, Sheryl; He, Shan; Ngo-Bonnici,                                                                              employees, seeking, providing, discussing or
295                           Liu, Henry        5/23/2018 Liu, Henry   Monique                                                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       He, Shan; Ngo-Bonnici, Monique; Skibbe,                                                                             employees, seeking, providing, discussing or
296                           Liu, Henry        5/22/2018 Liu, Henry   Sheryl                                                        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
297                           Liu, Henry        5/22/2018 Liu, Henry   He, Shan                                                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       Skibbe, Sheryl; Ngo-Bonnici, Monique; He,                                                                           employees, seeking, providing, discussing or
298 FF00004399   FF00004402   Liu, Henry        5/22/2018 Liu, Henry   Shan                                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       Skibbe, Sherry; Ngo-Bonnici, Monique; He,                                                                           employees, seeking, providing, discussing or
299 FF00004403   FF00004406   Liu, Henry        5/22/2018 Liu, Henry   Shan                                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
300                           Liu, Henry        5/17/2018 Liu, Henry   He, Shan; Jiaang, DG                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
301                           Liu, Henry        5/17/2018 Liu, Henry   Jiaang, DG; He, Shan                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
302                           Liu, Henry        5/14/2018 Liu, Henry   Ngo-Bonnici, Monique                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
303                           Liu, Henry        5/14/2018 Liu, Henry   Ngo-Bonnici, Monique                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                     Microsoft Office Word                                 Draft document reflecting legal advice from counsel
304                           Liu, Henry        3/30/2018                                                                            Open XML Format         Attorney - Client Privilege   regarding immigration




                                                                                                                           Page 29
                                            Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 180 of 256 Page ID
                                                                                #:2432


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
305                           Liu, Henry          3/1/2018 Liu, Henry   Recht, Philip R.               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
306                           Liu, Henry          3/1/2018 Liu, Henry   Recht, Philip R.               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
307                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
308                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
309                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
310                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
311                           Liu, Henry          3/1/2018 Liu, Henry   Recht, Philip R.               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation

                                                                                                                                                            Document discussing and/or reflecting legal advice
                                                                                                       Adobe Portable                                       and/or edits from an attorney regarding labor and
312                           Ye, Bob            2/10/2019                                             Document Format        Attorney - Client Privilege   employment matter
                                                                                                                                                            Document discussing and/or reflecting legal advice
                                                                                                       Adobe Portable                                       and/or edits from an attorney regarding routine legal
313 FF00004413   FF00004497   Wang, Jerry       12/20/2017                                             Document Format        Attorney - Client Privilege   advice




                                                                                           Page 30
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 181 of 256 Page ID
                                    #:2433




                     EXHIBIT 6
                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 182 of 256 Page ID
Log of Privileged Documents Produced by Plaintiff Hong Liu
                                                                                  #:2434

  ProdEnd      Custodian     Date_Sort      From/Author                    To                                      CC                           BCC        Doc Type        Privilege                                 Description                               Print Date
                                                                                                                                                      Adobe
                                                                                                                                                      Portable         Attorney - Client   Document discussing and/or reflecting legal advice and/or edits
                                                                                                                                                      Document         Privilege & Work    from FF's legal department regarding FF's Acceptable Use Policy
HLIU000527 Liu, Henry       7/12/2018                                                                                                                 Format           Product             for Company Devices
                                                                                                                                                      Microsoft        Attorney - Client   Document discussing and/or reflecting legal advice and/or edits
                                                                                                                                                      Office           Privilege & Work    from FF’s legal department FF's Legal Action Plan relating to its
HLIU000542 Liu, Henry       7/17/2018    Justin Walker                                                                                                PowerPoint       Product             Sales Model
                                                                                                                                                      Microsoft
                                                                                                                                                      Office Word      Attorney - Client Document discussing and/or reflecting legal advice and/or edits
                                                                                                                                                      Open XML         Privilege & Work from FF’s legal department regarding FF's Export-Import
HLIU000584 Liu, Henry       8/22/2018                                                                                                                 Format           Product           Compliance Policy
                                                                                                                                                      Microsoft
                                                                                                                                                      Office Word      Attorney - Client Board meeting minutes, including drafts of those minutes,
                                                                                                                                                      Open XML         Privilege & Work disclosing privileged information brought before the Board of
HLIU000632 Liu, Henry       9/19/2018    Sandy Gilliam                                                                                                Format           Product           Directors
                                                                                                                                                      Adobe
                                         Jarret Johnson                                                                                               Portable         Attorney - Client Board meeting minutes, including drafts of those minutes,
                                         (FF in-house                                                                                                 Document         Privilege & Work disclosing privileged information brought before the Board of
HLIU000664 Liu, Henry       10/3/2018    counsel)                                                                                                     Format           Product           Directors
                                                                                                                                                      Microsoft
                                                                                                                                                      Office Word      Attorney - Client Document discussing and/or reflecting legal advice and/or edits
                                                                                                                                                      Open XML         Privilege & Work from FF Legal Department to Senior Executives at FF advising on
HLIU000666 Liu, Henry       10/5/2018    Kent Dose                                                                                                    Format           Product           corporate governance and recording communications


                                                                                                                                                      Microsoft
                                                                                                                                                      Office Word      Attorney - Client Document discussing and/or reflecting legal advice and/or edits
                                                                                                                                                      Open XML         Privilege & Work from FF’s Legal Department to Senior Executives at FF advising
HLIU000670 Liu, Henry       10/5/2018    Kent Dose                                                                                                    Format           Product           on corporate governance and labor and employment issues
                                                                                                                                                      Adobe
                                                                                                                                                      Portable         Attorney - Client Board meeting minutes, including drafts of those minutes,
                                                                                                                                                      Document         Privilege & Work disclosing privileged information brought before the Board of
HLIU000683 Liu, Henry       10/9/2018    jarret.johnson                                                                                               Format           Product           Directors
                                                                                                                                                      Microsoft
                                                                                                                                                      Office Word      Attorney - Client   Board meeting minutes, including drafts of those minutes,
                                                                                                                                                      Open XML         Privilege & Work    disclosing privileged information brought before the Board of
HLIU000780 Liu, Henry       11/26/2018                                                                                                                Format           Product             Directors
                                                                                                                                                                       Attorney - Client   Email string or correspondence, including counsel and FF
                                                                                                                                                                       Privilege & Work    employees, seeking, providing, discussing or forwarding legal
HLIU000831 Liu, Henry       1/10/2019                                                                                                                 Microsoft Word   Product             advice regarding Evergrande
                                                                                                                                                      Adobe
                                         Feifei Bian                                                                                                  Portable                             Email string or correspondence, including counsel and FF
                                         (Outside Counsel Wang, Jerry; Huang, Wentao (FF In- Liu, Henry (FF In-House Counsel); Sekhon, Vijay          Document         Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU000834 Liu, Henry       1/18/2019    with Sidley)     House Counsel)                     (Outside Counsel with Sidley)                            Format           Privilege           advice regarding Evergrande                                         1/18/2019
                                                                                             Sekhon, Vijay (Outside Counsel with Sidley);
                                                                                             Wang, Jerry; Liu, Henry (FF's In-House Counsel);
                                                                                             Eisner, Ian (FF's In-House Counsel); Judah,
                                                                                             James (Outside Counsel with Quinn Emanuel);
                                                          Perlson, David (Outside Counsel    Johnson, Jaret (FF's In-House Counsel); Rhie,            Adobe
                                         Feifei Bian      with Quinn Emanuel); Lyons, Duane John (Outside Counsel with Quinn Emanuel);                Portable                             Email string or correspondence, including counsel and FF
                                         (Outside Counsel (Outside Counsel with Quinn        Kirpalani, Susheel (Outside Counsel with Quinn           Document         Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU000918 Liu, Henry       1/18/2019    with Sidley)     Emanuel)                           Emanuel)                                                 Format           Privilege           advice regarding Evergrande                                         1/18/2019


                                                                                                                                                      Adobe
                                         Feifei Bian      Gilliam, Sandy (FF's In-House                                                               Portable                             Email string or correspondence, including counsel and FF
                                         (Outside Counsel Counsel); Sekhon, Vijay (Outside                                                            Document         Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU000921 Liu, Henry       1/18/2019    with Sidley)     Counsel with Sidley); Wang, Jerry   Liu, Henry (FF In-House Counsel)                        Format           Privilege           advice regarding Employee Stock Option Plan                         1/18/2019


                                                                                                                                                      Microsoft
                                                                                                                                                      Office Word      Attorney - Client Email string or correspondence, including counsel and FF
                                                                                                                                                      Open XML         Privilege & Work employees, seeking, providing, discussing or forwarding legal
HLIU000934 Liu, Henry       1/18/2019    Henry Liu                                                                                                    Format           Product           advice regarding Employee Stock Option Plan




                                                                                                                                  Page 1
                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 183 of 256 Page ID
Log of Privileged Documents Produced by Plaintiff Hong Liu
                                                                                  #:2435
                                                                                                                                                       Adobe
                                         Feifei Bian      Wang, Jerry; Liu, Henry (FF's In-                                                            Portable                       Board meeting minutes, including drafts of those minutes,
                                         (Outside Counsel House Counsel); Johnson, Jaret                                                               Document   Attorney - Client   disclosing privileged information brought before the Board of
HLIU000935 Liu, Henry       1/18/2019    with Sidley)     (FF's In-House Counsel)                  Sekhon, Vijay (Outside Counsel with Sidley)         Format     Privilege           Directors                                                         1/18/2019


                                                                                                                                                       Adobe
                                         Feifei Bian                                                                                                   Portable                       Email string or correspondence, including counsel and FF
                                         (Outside Counsel Liu, Henry (FF's In-House Counsel);                                                          Document   Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU000937 Liu, Henry       1/18/2019    with Sidley)     Wang, Jerry                         Sekhon, Vijay (Outside Counsel with Sidley)              Format     Privilege           advice regarding Employee Stock Option Plan                       1/18/2019


                                                                                                                                                       Adobe
                                         Feifei Bian                                                                                                   Portable                       Email string or correspondence, including counsel and FF
                                         (Outside Counsel Liu, Henry (FF's In-House Counsel);                                                          Document   Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU000939 Liu, Henry       1/18/2019    with Sidley)     Wang, Jerry                         Sekhon, Vijay (Outside Counsel with Sidley)              Format     Privilege           advice regarding Employee Stock Option Plan                       1/18/2019

                                                          Timmons, Brian (Outside Counsel
                                                          with Quinn Emanuel); Perlson, David
                                                          (Outside Counsel with Quinn
                                                          Emanuel); Rosenberg, Lee (Outside        Johnson, Jaret (FF's In-House Counsel); Eisner,     Adobe                        Email string or correspondence discussing and/or reflecting
                                         Feifei Bian      Counsel with Quinn Emanuel); Rhie,       Ian (FF's In-House Counsel); Wang, Jerry; Liu,      Portable   Attorney - Client board meeting minutes, including drafts of those minutes,
                                         (Outside Counsel John (Outside Counsel with Quinn         Henry (FF's In-House Counsel); Sekhon, Vijay        Document   Privilege & Work disclosing privileged information brought before the Board of
HLIU000940 Liu, Henry       1/18/2019    with Sidley)     Emanuel); Schecter, Daniel               (Outside Counsel with Sidley)                       Format     Product           Directors                                                           1/18/2019
                                                                                                                                                       Adobe                        Email string or correspondence, or attachment to same, including
                                                                                                                                                       Portable                     counsel and FF employees, seeking, providing, discussing or
                                                                                                   Liu, Henry (FF's In-House Counsel); Qiang,          Document   Attorney - Client forwarding legal advice regarding routine legal advice regarding
HLIU000944 Liu, Henry       1/22/2019    Jia, Yueting        Wang, ScoD                            Johnson                                             Format     Privilege         legality of recording communications                                1/22/2019
                                                                                                                                                       Adobe                        Email string or correspondence, or attachment to same, including
                                                             Huang, Wentao (FF's In-House                                                              Portable                     counsel and Faraday&Future employees, seeking, providing,
                                                             Counsel); Liu, Henry (FF's In-House                                                       Document   Attorney - Client discussing or forwarding legal advice from outside counsel
HLIU000947 Liu, Henry       1/22/2019    Deng, Chaoying      Counsel); Wang, Jerry                                                                     Format     Privilege         regarding banking laws                                              1/22/2019
                                                                                                                                                       Adobe                        Email string or correspondence, or attachment to same, including
                                                                                                   Skibbe, Sheryl; Wang, Jerry; Liu, Henry (FF's In-   Portable                     counsel and Faraday&Future employees, seeking, providing,
                                                                                                   House Counsel); Jiang, DG; Qiang, Johnson;          Document   Attorney - Client discussing or forwarding legal advice regarding sexual
HLIU000951 Liu, Henry       1/22/2019    Deng, Chaoying      Huang, Jason                          Huang, Wentao (FF's In-House Counsel);              Format     Privilege         harassment complaints and investigations                            1/22/2019
                                                                                                                                                       Adobe
                                         Skibbe, Sheryl                                            Wang, ScoD; Liu, Henry (FF's In-House               Portable                       Email string or correspondence, including counsel and
                                         (FF's In-House                                            Counsel); Hsu, Kelly (FF's In-House Counsel);       Document   Attorney - Client   Faraday&Future Inc. employees, seeking, providing, discussing
HLIU000957 Liu, Henry       1/22/2019    Counsel)            Qiang, Johnson; Kim, Grace            Eisner, Ian (FF's In-House Counsel)                 Format     Privilege           or forwarding legal advice regarding Evergrande                  1/22/2019
                                                                                                   Dang, Chaoying; Qiang, Johnson; Huang,              Adobe                          Email string or correspondence, or attachment to same, including
                                         Skibbe, Sheryl                                            Wentao (FF's In-House Counsel); Liu, Henry          Portable                       counsel and FF employees, seeking, providing, discussing or
                                         (FF's In-House                                            (FF's In-House Counsel; Huang, Jason; Jiang,        Document   Attorney - Client   forwarding legal advice regarding sexual harassment complaints
HLIU000963 Liu, Henry       1/22/2019    Counsel)            Wang, Jerry                           DG                                                  Format     Privilege           and investigations                                               1/22/2019

                                                                                                                                                       Adobe
                                         Sekhon, Vijay                                                                                                 Portable                       Email string or correspondence, including counsel and FF
                                         (Outside Counsel                                                                                              Document   Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU000973 Liu, Henry       1/27/2019    with Sidley)     Liu, Henry (FF's In-House Counsel)                                                           Format     Privilege           advice regarding FF's financial position                          1/27/2019

                                                                                                                                                       Adobe
                                                                                                                                                       Portable                       Email string with correspondence to FF's In-House Legal Counsel
                                                                                                                                                       Document   Attorney - Client   (Jarret Johnson) summarizing work by the Faraday&Future in
HLIU000996 Liu, Henry       2/12/2019    Liu, Henry          Liu, Henry                                                                                Format     Privilege           house legal department                                          1/28/2019

                                                                                                                                                       Adobe
                                                                                                                                                       Portable                       Email string or correspondence, including counsel and
                                                                                                                                                       Document   Attorney - Client   Faraday&Future Inc. employees, seeking, providing, discussing
HLIU001051 Liu, Henry       5/6/2019     Liu, Henry                                                                                                    Format     Privilege           or forwarding legal advice regarding Evergrande                   1/26/2019
                                                                                                                                                       Adobe
                                                                                                                                                       Portable   Attorney - Client Board meeting minutes, including drafts of those minutes,
                                                                                                                                                       Document   Privilege & Work disclosing privileged information brought before the Board of
HLIU001121 Liu, Henry       10/27/2019                                                                                                                 Format     Product           Directors

                                                                                                                                                       Adobe
                                                                                                                                                       Portable                       Document discussing and/or reflecting legal advice and/or edits
                                                                                                                                                       Document   Attorney - Client   from outside counsel elating to the Employee Stock Option Plan
HLIU001432 Liu, Henry       01/30/2018                                                                                                                 Format     Privilege           and drafts of related policy documents                            1/18/2019




                                                                                                                                         Page 2
                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 184 of 256 Page ID
Log of Privileged Documents Produced by Plaintiff Hong Liu
                                                                                  #:2436

                                                                                                                                                   Microsoft         Attorney - Client
                                                                                                                                                   Office            Privilege & Work Presentation to FF management regarding corporate governance
HLIU001451 Liu, Henry       5/10/2018    Mario Nunez                                                                                               PowerPoint        Product           and legal strategy
                                                                                                                                                   Microsoft         Attorney - Client
                                         Microsoft Office                                                                                          Office            Privilege & Work Presentation to FF management regarding corporate governance
HLIU001482 Liu, Henry       7/31/2018    User                                                                                                      PowerPoint        Product           and legal strategy

                                                                                                                                                   Microsoft         Attorney - Client
                                         Microsoft Office                                                                                          Office            Privilege & Work Presentation to FF management regarding corporate governance
HLIU001497 Liu, Henry       8/2/2018     User                                                                                                      PowerPoint        Product           and legal strategy

                                                                                                                                                   Adobe
                                                                                                                                                   Portable        Attorney - Client   Memoranda to Senior Executives at FF advising on corporate
                                                                                                                                                   Document        Privilege & Work    governance, labor and employment issues, and recording
HLIU001501 Liu, Henry       8/10/2018                                                                                                              Format          Product             communications
                                                                                                                                                                   Attorney - Client   Board meeting minutes, including drafts of those minutes,
                                                                                                                                                   Adobe Portable  Privilege & Work    disclosing privileged information brought before the Board of
HLIU001575 Henry Liu        10/23/2018                                                                                                             Document Format Product             Directors
                                                                                                                                                                   Attorney - Client   Board meeting minutes, including drafts of those minutes,
                                                                                                                                                   Adobe Portable  Privilege & Work    disclosing privileged information brought before the Board of
HLIU001581 Liu, Henry       10/24/2018                                                                                                             Document Format Product             Directors
                                                                                                                                                                   Attorney - Client   Board meeting minutes, including drafts of those minutes,
                                                                                                                                                   Adobe Portable  Privilege & Work    disclosing privileged information brought before the Board of
HLIU001589 Liu, Henry       10/24/2018                                                                                                             Document Format Product             Directors



                                         Fefei, Bian        Gilliam, Sandy (FF In-House                                                                                                Email string or correspondence, including counsel and FF
                                         (Outside Counsel Counsel); Sekhon, Vijay (Outside                                                         Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001637 Liu, Henry       1/18/2019    with Sidley)       Counsel with Sidley); Wang, Jerry  Liu, Henry                                          Document Format Privilege           advice regarding Employee Stock Option Plan                     1/18/2019
                                                            Ma, XiaoOu; Wang, Jerry; Chen,
                                                            Chris; Agosta, Michael; Hsieh,
                                                            Charles, Qiang, Johnson; Ma, Xiao;
                                                            Skibbe, Sheryl (FF In-House
                                                            Counsel); Deng, Chaoying; Jia,                                                                                             Email string or correspondence, including counsel and FF
                                         Liu, Henry (FF In- Ruokun; Cao, Eddie; Ye, Bob;                                                           Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001638 Liu, Henry       1/22/2019    House Counsel) Glossinger, Jesse                                                                          Document Format Privilege           advice regarding corporate governance                           1/22/2019


                                                                                                                                                                                       Email string or correspondence, including counsel and FF
                                                                                                                                                   Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001646 Liu, Henry       1/22/2019    Deng, Chaoying      Liu, Henry (FF In-House Counsel)   Qiang, Johnson                                     Document Format Privilege           advice regarding routine legal matters                          1/22/2019



                                                                                                                                                                                       Email string or correspondence, including counsel and FF
                                                             Skibbe, Sheryl (FF In-House        Deng, Chaoying; Qiang, Johnson; Huang,             Adobe Portable  Attorney -Client    employees, seeking, providing, discussing or forwarding legal
HLIU001653 Liu, Henry       1/22/2019    Wang, Jerry         Counsel)                           Wentao; Liu, Henry; Huang, Jason, Jiang, DG        Document Format Privilege           advice regarding labor and employment issues                    1/22/2019



                                         Skibbe, Sheryl                                                                                                                                Email string or correspondence, including counsel and FF
                                         (FF In-House        Huang, Wentao (FF In-House         Liu, Henry (FF In-House Counsel); Hsu, Kelly (FF   Adobe Portable  Attorney -Client    employees, seeking, providing, discussing or forwarding legal
HLIU001655 Liu, Henry       1/22/2019    Counsel)            Counsel)                           In-House Counsel)                                  Document Format Privilege           advice regarding labor and employment issues                    1/22/2019
                                                                                                                                                                                       Text messages, including counsel and FF employee, seeking,
                                                                                                                                                   Adobe Portable  Attorney -Client    providing, discussing or forwarding legal advice regarding
HLIU001660 Liu, Henry       2/12/2019                                                                                                              Document Format Privilege           corporate governance
                                                                                                                                                                                       Text messages, including counsel and Faraday&Future Inc.
                                                                                                                                                   Adobe Portable  Attorney -Client    employee, seeking, providing, discussing or forwarding legal
HLIU001661 Liu, Henry       2/12/2019                                                                                                              Document Format Privilege           advice regarding corporate governance
                                                                                                                                                                                       Text messages, including counsel and Faraday&Future Inc.
                                                                                                                                                   Adobe Portable  Attorney -Client    employee, seeking, providing, discussing or forwarding legal
HLIU001662 Liu, Henry       2/12/2019                                                                                                              Document Format Privilege           advice regarding corporate governance




                                                                                                                                     Page 3
                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 185 of 256 Page ID
Log of Privileged Documents Produced by Plaintiff Hong Liu
                                                                                  #:2437

                                         Sekhon, Vijay                                                                                                                                      Text messages, including counsel and Faraday&Future Inc.
                                         (Outside Counsel                                                                                               Adobe Portable  Attorney - Client   employee, seeking, providing, discussing or forwarding legal
HLIU001663 Liu, Henry       2/20/2019    with Sidley)     Liu, Henry (FF In-House Counsel)                                                              Document Format Privilege           advice regarding corporate governance                           1/26/2019

                                                          Johnson, Jarret (FF In-House             Sekhon, Vijay (Outside Counsel with Sidley);
                                         Juneja, Fahad    Counsel); Liu, Henry (FF In-House        Bian Feifei (Outside Counsel with Sidley); Craige,                                       Board meeting minutes, including drafts of those minutes,
                                         (Outside Counsel Counsel); Sampson, Nick ; Risher,        Christina (Outside Counsel); Conlan, James           Adobe Portable  Attorney - Client   disclosing privileged information brought before the Board of
HLIU001798 Liu, Henry       1/3/2020     with Sidley      Jeff                                     (Outside Counsel with Sidley); Gumport, Anna         Document Format Privilege           Directors
                                                          Boo, Bee Chun (Outside counsel           Sampson, Nick; Liu, Henry (FF In-House
                                         Sekhon, Vijay    with Baker); Tan, Sze Shing              Counsel); Johnson, Jarret (FF In-House                                                   Email string or correspondence, including counsel and FF
                                         (Outside Counsel (Outside counsel with Baker);            Counsel); Risher, Jeff; Craige, Christina (outside   Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001799 Liu, Henry       1/3/2020     with Sidley);    yueyunran@evergrande.com                 counsel)                                             Document Format Privilege           advice regarding furloughs and/or WARN Act notice

                                                          Sampson, Nick; Liu, Henry (FF In-
                                                          House Counsel);
                                         Sekhon, Vijay    jrisher@icloud.com; Tan, Sze Shing                                                                                                Email string or correspondence, including counsel and FF
                                         (Outside Counsel (Outside counsel with Baker);                                                                 Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001800 Liu, Henry       1/3/2020     with Sidley)     jamesxia@evergrande.com                                                                       Document Format Privilege           advice regarding Evergrande

                                         Sekhon, Vijay                                                                                                                  Attorney - Client Email string or correspondence, including counsel and FF
                                         (Outside Counsel Liu, Henry (FF In-House Counsel);                                                             Adobe Portable  Privilege & Work employees, seeking, providing, discussing or forwarding legal
HLIU001802 Liu, Henry       1/3/2020     with Sidley)     Risher, Jeff; Sampson, Nick;             Sekhon, Vijay (Outside Counsel with Sidley)          Document Format Product           advice regarding Evergrande
                                                          jamesxia@evergrande.com;                                                                                                        Email string or correspondence, including counsel and
                                                          minchen@evergrande.com;                                                                                                         Faraday&Future Inc. employees, seeking, providing, discussing
                                                          jfong@evergrande.com;                    Liu, Henry (FF In-House Counsel); Sampson,           Adobe Portable  Attorney - Client or forwarding legal advice regarding furloughs and/or WARN Act
HLIU001803 Liu, Henry       1/3/2020     Sampson, Nick    pengjianjun@evergrande.com               Nick; Risher, Jeff                                   Document Format Privilege         notice

                                                             Sekhon, Vijay (Outside Counsel with                                                                                            Email string or correspondence, including counsel and
                                                             Sidley); Sampson, Nick; Liu, Henry                                                         Adobe Portable  Attorney - Client   Faraday&Future Inc. employees, seeking, providing, discussing
HLIU001806 Liu, Henry       1/3/2020     Risher, Jeff        (FF In-House Counsel)                                                                      Document Format Privilege           or forwarding legal advice regarding corporate governance
                                                                                                   Liu, Henry (FF In-House Counsel); Risher, Jeff;
                                         Sekhon, Vijay                                             Tan, Sze Shing (Outside counsel with Baker);                                             Email string or correspondence, including counsel and FF
                                         (Outside Counsel                                          jamesxia@evergrande.com; Boo, Bee Chun               Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001807 Liu, Henry       1/3/2020     with Sidley)     Sampson, Nick                            (Outside counsel with Baker)                         Document Format Privilege           advice regarding Evergrande
                                                                                                   Bian, Feifei (Outside Counsel with Sidley);
                                                             Risher, Jeff; Savagian, Peter;        Juneja, Fahad (Outside Counsel with Sidley);                                             Text messages, including counsel and FF employee, seeking,
                                                             Rekhon, Dag; Liu, Henry (FF In-       Craige, Christina (Outside Counsel); Conlan,         Adobe Portable  Attorney - Client   providing, discussing or forwarding legal advice regarding
HLIU001809 Liu, Henry       1/3/2020     Sekhon, Vijay       House Counsel)                        James (Outside Counsel with Sidley)                  Document Format Privilege           corporate governance

                                         Sekhon, Vijay    Johnson, Jarret (FF In-House                                                                                                      Email string or correspondence, including counsel and FF
                                         (Outside Counsel Counsel); Liu, Henry (FF In-House                                                             Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001811 Liu, Henry       1/3/2020     with Sidley)     Counsel); Sampson, Nick                  Risher, Jeff                                         Document Format Privilege           advice regarding Evergrande
                                                                                                                                                                                            Email string or correspondence, including counsel and FF
                                                             Liu, Henry (FF In-House Counsel);                                                          Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001813 Liu, Henry       1/3/2020     Risher, Jeff        Sampson, Nick                                                                              Document Format Privilege           advice regarding Evergrande
                                                                                                                                                                                            Email string or correspondence, including counsel and FF
                                                             Liu, Henry (FF In-House Counsel);                                                          Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001814 Liu, Henry       1/3/2020     Risher, Jeff        Sampson, Nick                                                                              Document Format Privilege           advice regarding Evergrande


                                         Sekhon, Vijay                                                                                                                                      Email string or correspondence, including counsel and FF
                                         (Outside Counsel                                                                                               Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001818 Liu, Henry       1/3/2020     with Sidley)     Sampson, Nick; Risher, Jeff              Liu, Henry (FF In-House Counsel)                     Document Format Privilege           advice regarding Evergrande


                                         Sekhon, Vijay                                                                                                                                      Email string or correspondence, including counsel and FF
                                         (Outside Counsel                                                                                               Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU001820 Liu, Henry       1/3/2020     with Sidley)     Liu, Henry (FF In-House Counsel)                                                              Document Format Privilege           advice regarding Evergrande




                                                                                                                                         Page 4
                                              Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 186 of 256 Page ID
Log of Privileged Documents Produced by Plaintiff Hong Liu
                                                                                  #:2438


                                                                                            Sekhon, Vijay (Outside Counsel with Sidley);
                                                                                            Wang, Jerry; Liu, Henry (FF In-House Counsel);
                                                                                            Eisner, Ian (FF In-House Counsel); Judah, James
                                                          Perlson, David (Outside Counsel   (Outside Counsel with Sidley); Johnson, Jarret
                                         Bian, Feifei     with Quinn Emanuel); Lyons, Duane (FF In-House Counsel); Rhie, John (Outside                                                   Email string or correspondence, including counsel and FF
                                         (Outside Counsel (Outside Counsel with Quinn       Counsel with Sidley); Kirpalani, Susheel (Outside        Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU002120 Liu, Henry       3/30/2021    with Sidley)     Emanuel)                          Counsel with Sidley)                                     Document Format Privilege           advice regarding Evergrande                                     1/18/2019


                                                                                                                                                                     Attorney - Client Email string or correspondence, including counsel and FF
                                                             Johnson, Jarret (FF In-House                                                            Adobe Portable  Privilege & Work employees, seeking, providing, discussing or forwarding legal
HLIU002122 Liu, Henry       3/30/2021    Henry, Liu          Counsel)                                                                                Document Format Product           advice regarding Evergrande                                       1/26/2019



                                                             Sekhon, Vijay (Outside Counsel with                                                                                         Text messages, including counsel and FF employee, seeking,
                                                             Sidley); Sampson, Nick; Liu, Henry                                                      Adobe Portable  Attorney - Client   providing, discussing or forwarding legal advice regarding
HLIU002320 Liu, Henry       4/3/2021     Risher, Jeff        (FF In-House Counsel)                                                                   Document Format Privilege           corporate governance


                                                             Sampson, Nick; Liu, Henry (FF In-                                                                                           Email string or correspondence, including counsel and FF
                                                             House Counsel); Sekhon, Vijay                                                           Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU002321 Liu, Henry       4/3/2021     Risher, Jeff        (Outside Counsel with Sidley)                                                           Document Format Privilege           advice regarding Evergrande
                                                                                                   Liu, Henry (FF In-House Counsel); Risher, Jeff;
                                                                                                   Tan, Sze Shing (Outside counsel with Baker);
                                                                                                   jamesxia@evergrande.com; Boo, Bee Chun
                                                                                                   (Outside counsel with Baker);
                                                                                                   yueyunran@evergrande.com;
                                                                                                   minchen@evergrande.com;
                                                                                                   jfong@evergrande.com;
                                                                                                   pengjianjun@evergrande.com; Bian, Feifei
                                         Sekhon, Vijay                                             (outside counsel); Juneja, Fahad (Outside                                             Email string or correspondence, including counsel and FF
                                         (Outside Counsel                                          Counsel with Sidley; Craige, Christina (outside   Adobe Portable  Attorney - Client   employees, seeking, providing, discussing or forwarding legal
HLIU002322 Liu, Henry       4/3/2021     with Sidley)     Sampson, Nick                            counsel); Conlan, James (outside counsel)         Document Format Privilege           advice regarding Evergrande


                                                                                                                                                                     Attorney Client  Email string or correspondence, including counsel and FF
                                         Liu, Henry (FF In- Johnson, Jarret (FF In-House                                                             Adobe Portable  Privilege & Work employees, seeking, providing, discussing or forwarding legal
HLIU001007 Liu, Henry       2/12/2019    House Counsel) Counsel)                                                                                     Document Format Product          advice regarding Evergrande                                        1/26/2019




                                                                                                                                         Page 5
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 187 of 256 Page ID
                                    #:2439




                     EXHIBIT 7
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 188 of 256 Page ID
                                    #:2440


                                                                  Page 1

  1                  UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
  2      - - - - - - - - - - - - - - - - x
         HONG LIU,                        :
  3                                       :    Case Number
                Plaintiff,                :   2:20-cv-08035
  4                                       :       SVW-JPR
                vs.                       :
  5                                       :
         FARADAY&FUTURE INC., SMART       :
  6      KING LTD., JIAWEI WANG, and      :
         CHAOYING DENG,                   :
  7                                       :
                Defendants.               :
  8      - - - - - - - - - - - - - - - - x
         FARADAY&FUTURE INC.,             :
  9                                       :
                Counterclaimant,          :
 10                                       :
                vs.                       :
 11                                       :
         HONG LIU,                        :
 12                                       :
                Counter-Defendant.        :
 13                                       :
         - - - - - - - - - - - - - - - - x
 14
         *Portions of the transcript are designated
 15      confidential*
 16                Veritext Virtual Zoom Videotaped
 17      Deposition of QING "BOB" YE, taken on Tuesday,
 18      April 13, 2021, held in Los Angeles, California,
 19      commencing at 9:40 a.m., Pacific Standard Time,
 20      before Jamie I. Moskowitz, a Certified Court
 21      Reporter and Certified Livenote Reporter.
 22
 23
 24
 25

                                 Veritext Legal Solutions
      212-267-6868                 www.veritext.com                  516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 189 of 256 Page ID
                                    #:2441

                                                         Page 6                                                       Page 8
       1            THE VIDEOGRAPHER: We are on the                1      last question?
       2     record at 9:40 a.m. Pacific Daylight Time on          2            MR. SKLAR: Sorry. Could you read
       3     April 13th, 2021. This is the video recorded          3      that back, Jamie?
       4     deposition of Qing "Bob" Ye in the matter of          4            (Whereupon, the testimony was read
       5     Hong Liu versus Faraday Future Inc. et al.            5      back as requested.)
       6     This deposition is being held remotely via Zoom       6            THE WITNESS: Yeah. Okay, yeah.
       7     video conference. My name is Pat Ruffner from         7            MR. SKLAR: All right. Thank you.
       8     the firm Veritext, and I'm the videographer.          8   BY MR. SKLAR:
       9     The court reporter is Jamie Moskowitz, also           9      Q      Did you bring any notes with you to
      10     from the firm Veritext.                              10   this deposition?
      11            Will counsel please identify                  11      A      Can I ask for interpreter?
      12     themselves and who they represent.                   12   Translation?
      13            COURT REPORTER: Counsel, I have you           13            MR. CRISP: Yeah. Why don't we have
      14     all noted on the appearance page.                    14      the interpreter translate all the questions
      15            THE VIDEOGRAPHER: Okay. Sounds good.          15      going forward, please?
      16     And will the court reporter please swear in the      16            THE WITNESS: No.
      17     interpreters and the witness.                        17   BY MR. SKLAR:
      18            BO HUANG, a Mandarin interpreter,             18      Q      Thank you. Are you communicating with
      19     after having been first duly sworn to translate      19   anyone during this deposition that is not currently
      20     English to Mandarin, interpreted as follows:         20   on the screen?
      21            SAMUEL CHONG, a Mandarin interpreter,         21      A      No.
      22     after having been first duly sworn to translate      22      Q      Thank you. Do you have anything else
      23     English to Mandarin, interpreted as follows:         23   on your screen, currently, other than the video for
      24            QING "BOB" YE, after having been first        24   this deposition?
      25     duly sworn, was examined and testified as            25      A      WeChat, but I can close -- yeah,
                                                         Page 7                                                       Page 9
       1       follows:                                         1      WeChat.
       2   EXAMINATION                                          2               COURT REPORTER: I'm sorry. I cannot
       3   BY MR. SKLAR:                                        3         understand that. Can you please repeat that?
       4       Q       Good morning. Thank you for joining      4               MR. SKLAR: Yes, please.
       5   us, Mr. Ye. My name is Andrew Sklar. I'm an          5               COURT REPORTER: "We have, but I
       6   attorney for Mr. Hang Liu, who is the plaintiff in   6         cannot" -- can I please have that answer,
       7   this action. If I refer to Mr. Liu, I'm referring    7         repeated?
       8   to the plaintiff in this action. Do you understand?  8               MR. SKLAR: Mr. Ye, please let me know
       9       A       Yes.                                     9         when you have closed WeChat, and then I will
      10       Q       Thank you. Mr. Ye, we have made an      10         resume questioning.
      11   interpreter available for you. If at any point you  11               THE WITNESS: Do I have to -- do I
      12   are not sure about what any of my questions mean,   12         have to close the browser?
      13   whether it's because there's a translation issue or 13               MR. CRISP: I think he might be asking
      14   for any other reason, will you let me know?         14         about the browser that has the link that led
      15       A       Okay.                                   15         him into this Zoom.
      16             COURT REPORTER: Excuse me, Andrew. 16                      MR. SKLAR: No, you do not need to
      17       Can I just request, possibly, that the witness  17         close the browser, but please exit WeChat.
      18       does not keep putting himself on mute due to    18               THE WITNESS: I have done that.
      19       the slight delay, and the first word is not     19      BY MR. SKLAR:
      20       always crystal clear?                           20         Q      Thank you. And then I would just like
      21             MR. SKLAR: Thank you, Mr. Ye.             21      to note for the record that I said "but please close
      22             I'm sorry. What was the answer to my      22      WeChat" not, "for example, WeChat"?
      23       last question?                                  23         A      All right. I have exited from my
      24             COURT REPORTER: Okay.                     24      computer.
      25             THE WITNESS: What's -- what's your        25         Q      Thank you. Are you taking any

                                                                                                           3 (Pages 6 - 9)
                                                Veritext Legal Solutions
     212-267-6868                                 www.veritext.com                                         516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 190 of 256 Page ID
                                    #:2442

                                                        Page 18                                                 Page 20
       1    we're all careful.                               1         pursuit of his claims against the company.
       2           MR. SKLAR: I understand. We can mark      2                Under the General Dynamics case that
       3    anything confidential if need be, and I think    3         we have cited, as well as other cases
       4    this relates to discoverability, not             4         thereunder, under Business and professions Code
       5    admissibility though.                            5         Section 6068(3), which regards the duty of
       6           MR. CRISP: Agreed. Although privacy       6         confidentiality under the Evidence Code
       7    rights also block discovery, again, in the case  7         Section 954, which concerns attorney/client
       8    law interpreted in the California constitution   8         privilege, under former rule 3-600, now rule
       9    and privacy rights thereunder, among other       9         1.13 of the Rules of Professional Conduct
      10    things. But yes, we need to mark this           10         regarding the organization of a client, Mr. Liu
      11    discussion regarding Bob's employment agreement 11         cannot use confidential information of his
      12    and the existence of one and anything that      12         former client to pursue his claims against the
      13    comes hereafter as confidential. And do you     13         company, absent certain exceptions that
      14    want to just ask the question, again? That      14         certainly are not present here, at the very
      15    might be the easiest way.                       15         least, have not been shown to be present.
      16 BY MR. SKLAR:                                      16                In addition, use of privileged
      17    Q       Is your employment agreement in         17         information subjects his counsel to
      18 writing?                                           18         disqualification under, among other cases,
      19    A       Yes.                                    19         RICO v. Mitsubishi. So I would just warn you,
      20    Q       Are you a stockholder in Faraday?       20         I haven't looked at this document yet, so I
      21    A       I do have options.                      21         don't know if this is necessarily confidential
      22    Q       Thank you.                              22         information of that like, or privileged
      23           MR. SKLAR: I'm going to present now      23         information of that like.
      24    Exhibit 1. Claudia, can you please email that   24                But if it's about to be disclosed to
      25    to everyone on this list.                       25         someone, that may be a further breach of the
                                                        Page 19                                                 Page 21
       1             (Whereupon, Exhibit 1 was marked for          1   various rules and case law that I have just
       2      Identification.)                                     2   described, and that we have described before.
       3   BY MR. SKLAR:                                           3   And we reserve all rights and remedies with
       4      Q       Mr. Ye, this is the minutes of -- or         4   respect thereto.
       5   this will be marked as Exhibit 1. This is the           5         MR. SKLAR: Thank you for that. This
       6   Minutes of a Special Meeting of the Board of            6   was actually produced by Faraday as a document
       7   Directors of the company on October 24th. Do you        7   that Bob Ye was at -- at the board -- he was at
       8   recognize this?                                         8   the meeting for. And I would just like to say
       9             MR. CRISP: We're going to need to             9   that this isn't oral argument. I understand if
      10      pause right here, Andrew. This document is          10   you have objections. If you would like to, we
      11      marked as confidential. It's just popped on my      11   can call a magistrate judge about this. But
      12      screen. I did not receive a copy of this            12   right now, it's a deposition, and I would not
      13      before now. This is Exhibit 1; is that right,       13   like you to keep obstructing the deposition.
      14      Andrew?                                             14         MR. CRISP: Well, I'm not obstructing
      15             MR. SKLAR: Yes.                              15   the deposition. I'm putting my objection on
      16             MR. CRISP: Okay. Exhibit 1 appears           16   the record so that we can preserve all rights,
      17      to be minutes of a board meeting marked             17   and so that we can hopefully try to keep from
      18      confidential, so this document needs to be          18   the company's confidences and privileged
      19      marked confidential as part of this transcript.     19   information from being abused.
      20      Any discussion about it needs to be marked          20         Now, you say --
      21      confidential. And this may be a good point,         21         MR. SKLAR: No. Thank you. You have
      22      Andrew, to discuss our prior concerns that we       22   already -- you put your -- you have done that
      23      have communicated multiple times regarding          23   now, and I would like to move on.
      24      Mr. Liu's use of his former client's                24         MR. CRISP: Hold on, because you said
      25      confidences and for privileged information in       25   something that does need to be addressed, which

                                                                                                    6 (Pages 18 - 21)
                                                Veritext Legal Solutions
     212-267-6868                                 www.veritext.com                                     516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 191 of 256 Page ID
                                    #:2443

                                                        Page 50                                                     Page 52
       1      it just -- again, just to help you out, Andrew,      1             Did you -- do you believe that
       2      I'm not sure, you know, who -- who he's              2   Henry -- or that Mr. Liu. Sorry. Please scratch
       3      reporting to might help with the vagueness in        3   Henry -- or strike Henry.
       4      the question.                                        4             Do you believe that Mr. Liu had the
       5             But then it might help us circumscribe        5   credentials to do his job duties?
       6      some of the privilege issues. But -- so same         6             MR. CRISP: Objection, vague,
       7      objection regarding privilege.                       7      foundation.
       8             Please only answer, Bob, to the extent        8             THE WITNESS: I don't know that part
       9      you have any knowledge outside of any                9      very well.
      10      communications with the company's counsel.          10   BY MR. SKLAR:
      11             THE WITNESS: I don't recall.                 11      Q       Was -- was Mr. Liu respected in the
      12   BY MR. SKLAR:                                          12   office?
      13      Q        Thank you.                                 13             MR. CRISP: Objection, vague, calls
      14             Mr. Ye, when was the first time that         14      for speculation.
      15   you learned of who Mr. Liu is?                         15             THE WITNESS: I think everyone in the
      16             MR. CRISP: Objection, vague.                 16      office was respected. The work relationship in
      17             THE WITNESS: I don't recall.                 17      the offices was relatively harmonious.
      18   BY MR. SKLAR:                                          18   BY MR. SKLAR:
      19      Q        Mr. Ye, when did you first meet            19      Q       Thank you.
      20   Mr. Liu?                                               20             Did you work directly with Mr. Liu on
      21      A        I don't quite recall the date. I           21   any projects?
      22   don't even recall when he started the job.             22      A       I don't recall.
      23      Q        Thank you.                                 23      Q       Did you ever file an official -- an
      24             Did you and Mr. Liu -- or were you           24   official complaint against Mr. Liu? And I would;
      25   working at Faraday during the same time that Mr. Liu   25   like to specify, I mean, an official complaint to
                                                        Page 51                                                     Page 53
       1   was working at Faraday? Or for the -- for the --   1        Faraday?
       2   sorry. Let me rephrase that question.              2                  MR. CRISP: Objection, vague.
       3            Did you and Mr. Liu work at Faraday       3                  THE WITNESS: Do I have to answer the
       4   together in 2018?                                  4            question? Well, the answer is no. I don't
       5            THE INTEPRETER: Mr. Ye, can you           5            recall. I don't quite recall it.
       6      repeat the answer cause audio is a bit --       6        BY MR. SKLAR:
       7            MR. CRISP: Yes, you can ask him to        7            Q       Thank you. Just to remind, Mr. Ye,
       8      repeat that.                                    8        unless your counsel tells you to not answer a
       9            THE WITNESS: I believe so, yes. In        9        question, you must answer the question to the best
      10      2018, I was working in the company. But as to  10        of your ability.
      11      when Henry joined the company, how long he was 11            A       Well, that is understood. I did what
      12      already with the company in 2018, I don't      12        I did out of habit.
      13      recall.                                        13            Q       Thank you.
      14   BY MR. SKLAR:                                     14                  MR. SKLAR: Now, I'm going to have
      15      Q       Thank you.                             15            Claudia pull up Exhibit 4, and email Exhibit 4
      16            Were you friendly with Mr. Liu?          16            to the rest of the team. It is only one page.
      17            COURT REPORTER: I'm sorry. Were you 17                       (Whereupon, Exhibit 4 was marked for
      18      what?                                          18            Identification.)
      19            MR. SKLAR: Friendly.                     19        BY MR. SKLAR:
      20            COURT REPORTER: Thank you.               20            Q       Mr. Ye, please let me know once you've
      21            MR. CRISP: Objection, vague.             21        reviewed this document.
      22            THE WITNESS: It was a normal working 22                A       I'm done reading it.
      23      relationship.                                  23            Q       Thank you very much.
      24   BY MR. SKLAR:                                     24                  Mr. Ye, do you know what Mr. Liu's job
      25      Q       Thank you.                             25        requirements and duties -- or what Mr. Liu's job

                                                                                                      14 (Pages 50 - 53)
                                                Veritext Legal Solutions
     212-267-6868                                 www.veritext.com                                         516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 192 of 256 Page ID
                                    #:2444

                                                         Page 54                                                 Page 56
       1   responsibilities were while at Faraday?                  1   privilege as to this communication.
       2       A       It appears that he served for a period       2          MR. SKLAR: We can discuss this after
       3   of time as JC -- GC -- he served for period of time      3   the deposition, then.
       4   as GC, and he was responsible for a period of time       4          MR. CRISP: Then we need to remove
       5   of functional affairs. But I just don't recall when      5   this from the screen. This is a privileged
       6   or how long he served those functions.                   6   document.
       7             MR. CRISP: Andrew, I've now read this          7          MR. SKLAR: So to be clear, the past
       8       document that is Exhibit 4. It appears to have       8   documents that Faraday produced were allowed
       9       been produced by Mr. Liu, in this case, without      9   even if they were privileged, but documents
      10       marking it confidential or marking it               10   that Henry produced are not allowed? So it can
      11       privileged. It appears to me that it could          11   only be used as a shield and not as a sword?
      12       contain privileged information. We would at         12          MR. CRISP: That is not at all what is
      13       this point ask you to certainly mark this           13   happening.
      14       confidential with respect to this deposition,       14          MR. SKLAR: So are Faraday's
      15       if we're going to have a discussion about this      15   privileged documents allowed to be used?
      16       document. I don't know if we are. That              16          MR. CRISP: No. Only -- any doc --
      17       question wasn't about this document. Then           17   no. No. If they're privileged, they're
      18       we'll need to mark that confidential, and then      18   privileged, of course.
      19       we'll need to be very careful about privilege.      19          MR. SKLAR: The past documents that
      20             And then, again, it's not entirely            20   Faraday had marked confidential, which were
      21       clear to me the content of this particular          21   communications between Henry Liu, those were
      22       communication from Mr. Liu to what appears to       22   not allowed to be produced.
      23       be company executives and directors, but it         23          MR. CRISP: If -- and I'm not saying
      24       does -- at least at first glance, appear to         24   this has happened, but if there has been a
      25       contain some advice, which would make it            25   waiver of privilege as to any particular
                                                         Page 55                                                 Page 57
       1     privileged; in which case we're going to have          1   document, we can discuss that. What I'm
       2     to ask that Mr. Liu return this document and           2   telling you is, is this is the first time I'm
       3     destroy all copies of it.                              3   seeing this document. It appears to me to be
       4            MR. SKLAR: Thank you. I would like              4   privileged. It appears to me that Mr. Liu took
       5     to say first that Bob Ye is on this email.             5   it with him when he left the company, and he
       6     It's relevant to the action. If you have any           6   still has it in his possession. And I'm asking
       7     privilege concerns, we can discuss those               7   that it be destroyed and that he return all
       8     afterwards, and you can mark it confidential on        8   copies of it.
       9     here. I would request, though, that you not            9          If you think there's been a waiver as
      10     make any more speaking objections during this.        10   to the privilege of --
      11            MR. CRISP: Well, to be fair, I'm not           11          THE WITNESS: I ask for a two-minute
      12     making an objection. I am protecting my               12   break.
      13     client's privilege. As you know, privilege is         13          MR. CRISP: Andrew, it sounds like the
      14     a very important issue in this case. It keeps         14   witness is asking for a short break.
      15     coming up. And as to Mr. Ye being on the              15          MR. SKLAR: That's fine. Let's come
      16     communication, that may answer the question as        16   back in 5 minutes.
      17     to whether or not this information may or may         17          THE VIDEOGRAPHER: Off the record at
      18     not have been confidential with respect to this       18   11:45 a.m.
      19     witness. That does not answer the privilege           19          (Whereupon, a break was taken.)
      20     question.                                             20          THE VIDEOGRAPHER: On the record at
      21            If this is -- if this is privileged            21   1:03 p.m.
      22     material that Mr. Liu has taken from the              22          MR. KUSHNER: Before we proceed with
      23     company, right, the company is right now              23   questioning --
      24     requesting that it be returned and that he            24          (Whereupon, a discussion was held off
      25     destroy all copies of it. We are not waiving          25   the record.)

                                                                                                   15 (Pages 54 - 57)
                                                 Veritext Legal Solutions
     212-267-6868                                  www.veritext.com                                    516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 193 of 256 Page ID
                                    #:2445

                                                      Page 58                                                   Page 60
       1         MR. KUSHNER: Before we resume the               1   a few points. Amiad, you and I did speak off
       2   questioning, I just want to put something on          2   the record on a meet and confer regarding a
       3   the record very briefly.                              3   separate motion about some of these issues.
       4         During the break, counsel for the               4   Obviously, we disagree regarding the scope of
       5   parties discussed some privileged-related             5   any waiver of attorney/client privilege. I
       6   issues that arose at this deposition. It              6   will note, again, as I said on our -- on our
       7   became very clear, to the extent it hasn't            7   phone call, that the issues raised by this case
       8   already been clear, that there are significant        8   and the issues with privilege and
       9   disputes among the parties with respect to            9   confidentiality, we raise those issues and have
      10   privilege in this action.                            10   been raising those issues with you for some
      11         Plaintiff believes that the defendants         11   time.
      12   in the case have implicitly waived                   12         We are confident in our position on
      13   attorney/client privilege through their              13   that this -- you know, there have been plenty
      14   assertion of counterclaims against the               14   of time to prepare to take this witness'
      15   plaintiff, which have directly placed at issue       15   deposition, and to do so using documents that
      16   plaintiff's handling of privileged and               16   are properly the subject of this case.
      17   confidential matters.                                17         While obviously, you know, I can't
      18         It's also plaintiff's belief that it           18   stop you from asking the court to intervene,
      19   is improper for defendants to selectively            19   and you have a right to whatever remedies you
      20   disclose communications, privileged                  20   have, you certainly have.
      21   communications, that favor their positions in        21         I just would note for the record that,
      22   the case while concealing documents that weaken      22   you know, the witness has provided himself
      23   their case, purportedly on the grounds of            23   today. He's here to testify, and, you know, we
      24   attorney/client privilege.                           24   don't agree that he should be brought back for
      25         Plaintiff's counsel reserves rights            25   any reason that we have seen so far, at least.
                                                      Page 59                                                   Page 61
       1   with respect to all privileged matters, and           1   And that's it. There's no reason for us to
       2   while we certainly will not at this deposition        2   waste everybody's time going back and forth
       3   ask a question or demand an answer to a               3   making records.
       4   question after defendants' counsel has                4         MR. SKLAR: Thank you, Kevin. So --
       5   instructed the witness not to answer the              5         COURT REPORTER: Andrew --
       6   question, on privilege grounds, we -- we              6         MR. SKLAR: -- we'll get back to the
       7   reserve the right to seek relief from the court       7   deposition.
       8   with respect to what we believe to be improper        8         COURT REPORTER: Andrew, are you in
       9   assertions of privilege.                              9   the same room as somebody else? You're getting
      10         Having said all of that, we would like         10   feedback from your audio.
      11   to proceed with this deposition and with             11         MR. SKLAR: I am, but anyone else in
      12   discovery expeditiously. To the -- to the            12   the room is muted. Am I still getting
      13   extent that there are privileged issues that         13   feedback?
      14   need to be raised with the court, we think that      14         COURT REPORTER: No.
      15   the parties should meet and confer on                15         MR. SKLAR: Okay. Thank you.
      16   appropriate mechanism to raise the issues with       16         So we would like to continue the
      17   the court.                                           17   deposition on Exhibit 4.
      18         And to the extent it becomes                   18         MR. CRISP: Exhibit 4 is privileged.
      19   impossible for us to proceed with this               19   I told you before the break it's privileged. I
      20   deposition due to a dispute on privilege, we         20   asked you to destroy all copies of it. I will
      21   may need to seek the assistance of the court         21   repeat that request.
      22   before proceeding with the remainder of the          22         MR. SKLAR: So I would like to make
      23   deposition. Thank you.                               23   sure that it is your position that these
      24         MR. CRISP: Thank you, Amiad. I'll              24   documents which have Mr. Ye and Mr. Liu on
      25   just very briefly respond only to the extent on      25   them, which you consider privileged, cannot be

                                                                                                 16 (Pages 58 - 61)
                                              Veritext Legal Solutions
     212-267-6868                               www.veritext.com                                      516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 194 of 256 Page ID
                                    #:2446

                                                      Page 62                                                 Page 64
       1   used at this deposition?                              1   The company is asserting privilege. The
       2          MR. CRISP: I'm saying Exhibit 4,               2   company has not waived privilege of that
       3   which I can see is a privileged document, we          3   document. It should not be in your possession
       4   have not waived privilege as to that. It's the        4   it should not be Mr. in Liu's possession.
       5   first time we're seeing it today. It appears          5          He obviously took privileged material,
       6   to have been in Mr. Liu's possession, and, you        6   the company's property, and the company
       7   know, it -- it does appear that Mr. Liu took          7   controls the privilege. And the company is
       8   privileged information with him when he left          8   asserting the privilege. I'm asking you again,
       9   the company.                                          9   please destroy all copies of it that you have
      10          We're seeing this one for the first           10   right now.
      11   time today, and I'm telling you it's                 11          MR. KUSHNER: Again, Kevin, you're not
      12   privileged. And -- and we're not waiving on          12   answering the question. The question is:
      13   that, and I'm asserting privilege. And I'm           13   Whether you are allowing us to ask the witness
      14   asking you to destroy all copies of it.              14   questions about this document at this
      15          MR. KUSHNER: Kevin, sorry -- I'm              15   deposition.
      16   echoing.                                             16          MR. CRISP: I'm asking you to destroy
      17          Kevin, setting aside the issue of             17   it right now. And if you use information from
      18   whether or not this document should be               18   it, I will warn you further, just as I warned
      19   destroyed or whether it should have been             19   earlier to Mr. Sklar when this -- when the
      20   produced, are -- are you saying that we can't        20   previous document came up, that the use of
      21   ask the witness questions about this document        21   privileged information subject to
      22   right now?                                           22   disqualification.
      23          MR. CRISP: Well, that would entail            23          So now you're asking can you use
      24   you not destroying it. And --                        24   privileged information, and I'm warning you not
      25          MR. KUSHNER: Sorry. Kevin, I can't            25   to. And I will seek disqualification.
                                                      Page 63                                                 Page 65
       1   hear you, Kevin.                                      1          MR. KUSHNER: Okay. Kevin, I'm going
       2         MR. CRISP: Can you hear me now?                 2   to -- I'm going to clarify the nature of the
       3         Okay. You know, you sitting there               3   privilege -- the nature of the privilege
       4   holding the document and putting the document         4   objection in a moment.
       5   in front of the witness, a document that over         5          But just so the record is clear, to
       6   which we are asserting privilege would entail,        6   the extent defendants object to us showing the
       7   yes, using the document and not destroying it.        7   witness a document on the basis of privilege or
       8   So yeah, that is what I'm saying.                     8   object to the witness answering a certain
       9         I'm saying that document is                     9   question on the basis of privilege, and a court
      10   privileged. We are asserting privilege. I am         10   later rules that the assertion of the privilege
      11   repeating my request from before the break.          11   of the objection was improper, we reserve the
      12   All copies of it should be destroyed                 12   right to recall the witness to ask the witness
      13   immediately.                                         13   questions that the witness was instructed not
      14         MR. KUSHNER: Yeah, Kevin, I'm not              14   to answer.
      15   sure you answered the question. The question         15          MR. CRISP: I -- I understand that you
      16   is: Can we ask the witness questions about the       16   reserve that right, and we can disagree as to
      17   document at this deposition, you know,               17   whether or not you have that right. I'm not
      18   reserving our respected positions as to              18   going to argue that you've waived by moving on.
      19   propriety of this document having been               19   Obviously, at this point, I -- I disagree that
      20   produced.                                            20   there would be any right to bring this witness
      21         MR. CRISP: That document is                    21   back, but that's, you know, perhaps a -- an
      22   privileged. If you refuse to destroy it, you         22   argument for a different day in front of a --
      23   will be violating the protective order. You          23   in front of tribunal, right?
      24   will be violating California ethics                  24          But, yeah, I -- I would not argue that
      25   requirements. I'm asserting privilege over it.       25   you waive the right to call the witness back

                                                                                                17 (Pages 62 - 65)
                                              Veritext Legal Solutions
     212-267-6868                               www.veritext.com                                     516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 195 of 256 Page ID
                                    #:2447

                                                     Page 66                                                     Page 68
       1   if, in fact, a court so orders the witness to        1      proper mechanism to raise the privilege issue
       2   come back.                                           2      with the court, and potentially recall the
       3          MR. KUSHNER: Okay. Now with -- with           3      witness to be asked about the documents if the
       4   respect -- with respect to the document that we      4      court agrees with the plaintiff.
       5   have now shown the witness, it's the document        5            MR. CRISP: So as we discussed off the
       6   that begins with the Bates number HLiu 1638.         6      record and over the break, you know -- and
       7          MR. CRISP: Yup.                               7      again, I know I'm repeating myself, Amiad. But
       8          MR. KUSHNER: Just for the record, is          8      now that it's on the record, I am going to
       9   this the document that you are asserting should      9      repeat what I said over the break, now on the
      10   not have been produced because it's privileged?     10      record, which is to say we have raised these
      11          MR. CRISP: Well, we did not produce          11      issues to you for weeks. We recognized that
      12   this document. In fact, we made sure of that        12      these were going to be issues and tried to
      13   over the break. It appears this document was        13      solve them with you. We tried to do them in a
      14   taken by Mr. Liu with him, company property,        14      normal way, including on -- a motion for
      15   when he left, and it was disclosed to you.          15      judgment on the pleadings.
      16          And so, again, I warn you that using         16            So, you know, we will argue -- you
      17   privileged information is subject to                17      know, assuming nothing changes, you know, I
      18   disqualification. And I will repeat my request      18      think that that's one of the arguments why the
      19   that you and Henry destroy all copies of this       19      witness should not be required to prepare
      20   document immediately.                               20      himself and appear twice when these issues
      21          MR. KUSHNER: What -- what is your            21      should have been resolved previously.
      22   basis -- what is your basis for asserting that      22            So, you know, putting aside -- I
      23   this document is privileged?                        23      understand you reserve all rights to ask the
      24          MR. CRISP: It is a communication             24      court to come back. That's fine. You know, we
      25   between counsel and client, and it provides --      25      disagree that should happen, and we can have
                                                     Page 67                                                     Page 69
       1   appears to be providing legal advice.                1      that argument down the road.
       2         MR. KUSHNER: Where do you see legal            2             As far as going forward, which we also
       3   advice in this document?                             3      discussed on the break, if I see a document
       4         MR. CRISP: Well, we are not going to           4      that is privileged, I am going to assert
       5   discuss this, especially in front of the             5      privilege, and in accordance with California
       6   witness that we've just decided cannot and           6      ethical rules and the protective order in this
       7   should not see this information.                     7      case, I'm going to ask that it be destroyed
       8         MR. KUSHNER: But just so the record            8      immediately. And I'm going to ask that you not
       9   is clear, we don't see any basis to assert           9      use any information from it. And I will warn
      10   attorney/client privilege over this document.       10      you again, that using privileged information
      11   Anything to the extent that there is or could       11      subjects you to disqualification.
      12   have been basis to assert the privilege, the        12             MR. KUSHNER: Okay. We're going to
      13   privilege was waived through the assertion of       13      proceed with questions.
      14   your client's overbroad counterclaims.              14             COURT REPORTER: You're on mute,
      15         But what I -- what I would propose            15      Andrew.
      16   that we do for the remainder of this deposition     16             MR. SKLAR: Thank you very much.
      17   is the following: To the extent we show the         17      We'll move on to the next set of questions now.
      18   witness an exhibit that you believe should --       18   BY MR. SKLAR:
      19   should not have been produced or should be          19      Q       Mr. Ye, as far as you know, did
      20   destroyed and can't be shown to the witness,        20   Henry's, or did Mr. -- my apologies. Let me start
      21   we -- we will not ask questions about the           21   over.
      22   document or -- or continue to show to the           22             Mr. Ye, as far as you know, did
      23   witness.                                            23   Mr. Liu's job duties include working with the
      24         And we will meet and confer with you          24   New York Stock Exchange?
      25   and your firm after the deposition as to the        25      A       I don't know that part very well.

                                                                                                   18 (Pages 66 - 69)
                                              Veritext Legal Solutions
     212-267-6868                               www.veritext.com                                       516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 196 of 256 Page ID
                                    #:2448

                                                        Page 70                                                     Page 72
       1      Q       Thank you.                                   1      of ordinary, or --
       2            MR. SKLAR: I will now ask Claudia              2            THE INTERPRETER: Yes.
       3      Varner to pull up Exhibit Number 5, and email        3            COURT REPORTER: Okay. thank you.
       4      that to everyone on this video chat.                 4            THE INTERPRETER: Yes.
       5            (Whereupon, Exhibit 5 was marked for           5   BY MR. SKLAR:
       6      Identification.)                                     6      Q       Mr. Ye, do you remember if this
       7            MR. SKLAR: Claudia, please go to               7   meeting ever occurred?
       8      Page 2 for Mr. Ye, and back to Page 1, please.       8            MR. CRISP: Objection, vague.
       9      Thank you.                                           9            THE WITNESS: I don't.
      10            THE WITNESS: I'm done reviewing it.           10   BY MR. SKLAR:
      11   BY MR. SKLAR:                                          11      Q       Thank you.
      12      Q       Thank you.                                  12            MR. SKLAR: I will ask Ms. Varner to
      13            Do you remember seeing this email?            13      pull up Exhibit 6, and circulate that to
      14      A       I believe I did, but I do not have any      14      everyone at this deposition.
      15   recollection about this email.                         15            (Whereupon, Exhibit 6 was marked for
      16      Q       Mr. Ye, do you know who Mark                16      Identification.)
      17   Cunningham is?                                         17            THE WITNESS: Is there a next page?
      18      A       Not quite.                                  18   BY MR. SKLAR:
      19      Q       Do you agree with Henry -- or               19      Q       Mr. Ye, this is a four-page document.
      20   Mr. Liu's assertion at the top of the email that       20   Please let us know when you're ready to scroll to
      21   says, "Relationships with the NYSE is of vital         21   the next page.
      22   importance to the ultimate success of the company"?    22            THE WITNESS: Next page, please. I
      23            MR. CRISP: Objection, vague, calls            23      think I want to revisit the second page.
      24      for speculation.                                    24   BY MR. SKLAR:
      25            THE WITNESS: As someone who is in the         25      Q       Mr. Ye, if you would like to scroll,
                                                        Page 71                                                     Page 73
       1      business of BD, relationship with all partners     1     yourself, through this document, you can request
       2      are important, but as to whether the               2     remote control over the document.
       3      relationship with a particular partner is of       3        A       I'm done reading it.
       4      vital importance is hard to say.                   4        Q       Thank you.
       5   BY MR. SKLAR:                                         5               Were you on -- sorry.
       6      Q       So just to be clear, are you -- are        6               MR. SKLAR: Ms. Varner, can you go to
       7   you saying that relationship with the New York Stock 7         the page starting FF1112?
       8   Exchange, it is -- it's hard to say whether that's    8     BY MR. SKLAR:
       9   important?                                            9        Q       Mr. Ye, were you on this team call
      10             MR. CRISP: Objection.                      10     with Mr. Cunningham?
      11             THE WITNESS: What I mean to say is         11        A       I don't believe so.
      12      the relationship with NYSE, all the               12        Q       Thank you.
      13      relationships with other -- a -- partners, they   13               MR. SKLAR: Ms. Varner, please scroll
      14      are all important. But as to how important or     14        back up to Page 1.
      15      to what extent the importance is, that is hard    15     BY MR. SKLAR:
      16      to say.                                           16        Q       Mr. Ye, do you feel that Mr. Liu
      17   BY MR. SKLAR:                                        17     handled the situation in an appropriate manner?
      18      Q       Thank you.                                18               MR. CRISP: Objection, vague,
      19             Was it out of the ordinary for Mr. Liu     19        foundation.
      20   to handle meetings with figures such as the New York 20               THE WITNESS: To tell you honestly,
      21   Stock Exchange?                                      21        there's no way for me to make a comment on
      22             MR. CRISP: Objection, vague.               22        that, because from the beginning through to the
      23             THE WITNESS: I don't quite know            23        end of this email, I was not on it until the
      24      whether this is out of ordinary.                  24        very end when this document was forwarded to
      25             COURT REPORTER: Whether this is out 25               me.

                                                                                                      19 (Pages 70 - 73)
                                                Veritext Legal Solutions
     212-267-6868                                 www.veritext.com                                         516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 197 of 256 Page ID
                                    #:2449

                                                      Page 74                                                       Page 76
       1   BY MR. SKLAR:                                          1 cellular phone affect if you remember these
       2      Q       Thank you, Mr. Ye. But my question          2 messages?
       3   wasn't at the time whether you believed you handled    3           MR. CRISP: Objection, misstates the
       4   this in an appropriate manner. My question is: Now     4    witness' testimony.
       5   looking at the document, do you believe that Henry     5           THE WITNESS: I have not changed my
       6   handled the situation in an appropriate manner?        6    cellular phones for these messages. My son
       7             MR. CRISP: Objection, vague,                 7    smashed two or three of my cell phones. Even
       8      foundation.                                         8    the screens broke.
       9             THE WITNESS: Well, I have to maintain        9 BY MR. SKLAR:
      10      what I previously said, because they are all       10    Q       Thank you, Mr. Ye.
      11      very normal communications in this email           11           MR. SKLAR: I'll now ask Ms. Varner to
      12      thread. So it is very hard for me to judge         12    scroll to HLiu 3022, and these are
      13      what you mean by "appropriate."                    13    communications on October 10th, 2018.
      14   BY MR. SKLAR:                                         14           MR. CRISP: Andrew, just asking, do
      15      Q       Mr. Ye, did Henry normally communicate     15    you have a translated copy of this?
      16   with financial institutions?                          16           MR. SKLAR: No, I do not have a
      17             MR. CRISP: Objection, vague, calls          17    translated copy of this.
      18      for speculation.                                   18           MR. CRISP: Okay. Just for the
      19             THE WITNESS: I believe he did. As to        19    record, just in case something happens here and
      20      how often he did that, I don't know.               20    it's argued that I didn't do something that I
      21   BY MR. SKLAR:                                         21    should have done in response to seeing this
      22      Q       Mr. Ye, do you think that action such      22    document, I'll note that other than it appears
      23   as speaking with Mark Cunningham, at the New York     23    to be Henry Liu's name, Bob's name, that this
      24   Stock Exchange, would help prepare Faraday for an     24    document is probably in Mandarin, I would
      25   IPO?                                                  25    guess, and so just noting it for the record.
                                                      Page 75                                                       Page 77
       1             MR. CRISP: Objection, vague, lack of         1             MR. SKLAR: Thank you.
       2      foundation.                                         2   BY MR. SKLAR:
       3             THE WITNESS: This is just a handshake        3      Q       Related to the October 10th, 2018
       4      with each other for the first meeting. Well,        4   messages, what were you asking Mr. Liu about?
       5      then people, all people at the FF -- let me         5      A       A friend's company wanted to do some
       6      take that back. I mean, all the things that         6   financing, so I asked Mr. Liu whether he had his
       7      people at FF did were of help to the company's      7   previous connections, which were able to help out in
       8      IPO.                                                8   this regard.
       9             So there's no way for me to make a           9      Q       Thank you.
      10      judgment.                                          10             And what was Mr. Liu's response?
      11   BY MR. SKLAR:                                         11             MR. CRISP: Objection, vague.
      12      Q       Thank you.                                 12             THE WITNESS: Looking at the WeChat,
      13             MR. SKLAR: I would now like to -- for       13      he recommended East West Bank.
      14      Ms. Varner to circulate Exhibit Number 7, and      14             COURT REPORTER: East West Bank?
      15      pull up Exhibit Number 7 on the screen.            15             THE INTERPRETER: Yes.
      16             (Whereupon, Exhibit 7 was marked for        16             MR. SKLAR: I just want to go back on
      17      Identification.)                                   17      the record for a second, and it says for
      18   BY MR. SKLAR:                                         18      Mr. Ye's response to my previous question, a
      19      Q       Mr. Ye, what I'm now showing you are       19      parent's company wanted to do some financing.
      20   WeChat messages between Mr. Liu and yourself. Do      20             THE INTERPRETER: No, a friend's
      21   you recognize these messages?                         21      company, a friend's company.
      22      A       Not quite because as far as WeChat         22             MR. SKLAR: Thank you. The record
      23   communications are concerned, I have changed my       23      still says "parent's." I believe it should say
      24   cellular phones three or four times already.          24      "friend's."
      25      Q       Mr. Ye, why does you changing your         25             THE INTERPRETER: Yes. If -- if --

                                                                                                     20 (Pages 74 - 77)
                                               Veritext Legal Solutions
     212-267-6868                                www.veritext.com                                         516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 198 of 256 Page ID
                                    #:2450

                                                         Page 78                                                     Page 80
       1       that -- that is caused by the audio. Sorry.          1       is a brief account of this project.
       2              MR. SKLAR: Thank you.                         2   BY MR. SKLAR:
       3   BY MR. SKLAR:                                            3       Q       Mr. Ye, what is the project that
       4       Q       Mr. Ye, who was your friend's company?       4   you're referring to?
       5       A       Blitz.                                       5       A       A project that seeks financing.
       6              COURT REPORTER: Spell that, please.           6       Q       Thank you. Was this comment for you
       7              THE INTERPRETER: B-l-i-t-z, Blitz.            7   to ask Mr. Liu about fundraising questions?
       8              COURT REPORTER: Okay. Thank you.              8       A       This is something that's not related
       9   BY MR. SKLAR:                                            9   to our work, so this is just to inquire to Mr. Liu
      10       Q       Thank you. And what does the message        10   as to whether he had any channels of previous
      11   say about Lucid?                                        11   connections as to whether the -- the appropriate
      12       A       Do you need to reread the information       12   resources could be found.
      13   in the text or you have a translated version of it?     13       Q       Thank you, Mr. Ye, but I'm not
      14              MR. CRISP: Yeah, Andrew, are you             14   specifically asking about this document. I'm asking
      15       asking him to read the message back to you?         15   if around October 10th, 2018, was it common for you
      16              MR. SKLAR: I'm asking for him to tell        16   to ask Mr. Liu fundraising questions?
      17       me what he thinks Mr. Liu is talking about in       17             MR. CRISP: Objection, vague.
      18       relation to Lucid in the document.                  18             THE WITNESS: It's hard for me to make
      19              MR. CRISP: The entire document?              19       a comment on that or to judge that.
      20       Okay.                                               20   BY MR. SKLAR:
      21              MR. SKLAR: Only in the portion that          21       Q       Mr. Ye, was this the only time where
      22       specifies Lucid. I believe it is the third          22   you asked Mr. Liu whether he had any channels of
      23       bullet point.                                       23   previous connections as to whether the appropriate
      24              MR. CRISP: Okay. You want to reask           24   resources could be found?
      25       the question because it seemed to me like you       25             MR. CRISP: Objection, vague,
                                                         Page 79                                                     Page 81
       1      were asking him to read the document to you.          1      misstates the evidence.
       2            MR. SKLAR: Yes.                                 2            THE WITNESS: I don't believe so.
       3   BY MR. SKLAR:                                            3   BY MR. SKLAR:
       4      Q       Mr. Ye, what is your interpretation of        4      Q       Thank you.
       5   what Mr. Liu is talking to you about in the third        5            MR. SKLAR: Ms. Varner, I would like
       6   bullet point referencing Lucid?                          6      to scroll down in the document to page Liu 3024
       7            MR. CRISP: Objection, vague, calls              7      and 3025, or I guess 3024 for right now. Thank
       8      for speculation.                                      8      you.
       9            THE WITNESS: Yes, I understand.                 9   BY MR. SKLAR:
      10      Which message from Mr. Liu are you talking           10      Q       Mr. Ye, what is Beach Point?
      11      about? Are you talking about the message at          11      A       I believe it was either a fund or a
      12      1430 where Mr. Liu indicates thumbs up or            12   financial institution.
      13      something else?                                      13      Q       In these communications, did Mr. Liu
      14            COURT REPORTER: Indicates --                   14   say that he would do anything concerning Beach
      15      indicates what?                                      15   Point?
      16            THE INTERPRETER: Thumbs up.                    16            MR. SKLAR: And, Ms. Varner, please
      17            COURT REPORTER: Okay.                          17      scroll to the next page.
      18   BY MR. SKLAR:                                           18            MR. CRISP: Objection, vague.
      19      Q       Actually, my apologies. I was                19            MR. SKLAR: Ms. Varner, please scroll
      20   actually referring to the message that you had asked    20      back up one page. Thank you.
      21   Mr. Liu in bullet point 3 about Lucid. My               21            THE WITNESS: Looking at the WeChat
      22   apologies.                                              22      messages, Mr. Liu says that he was going --
      23            MR. CRISP: Objection, vague,                   23      Mr. Liu says he was going to help push it
      24      compound.                                            24      forward, or he was going to remind the other
      25            THE WITNESS: My understanding is this          25      party.

                                                                                                      21 (Pages 78 - 81)
                                                  Veritext Legal Solutions
     212-267-6868                                   www.veritext.com                                       516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 199 of 256 Page ID
                                    #:2451

                                                       Page 82                                                       Page 84
       1   BY MR. SKLAR:                                           1       I'm sorry.
       2      Q      Thank you.                                    2             THE INTERPRETER: Yeah. Yeah. It's
       3            MR. SKLAR: Ms. Varner, please scroll           3       the audio. Yeah. I know.
       4      to the next page, which is 3025. Thank you.          4   BY MR. SKLAR:
       5   BY MR. SKLAR:                                           5       Q      Mr. Ye, do you remember Mr. Liu
       6      Q      Mr. Ye, does Mr. Liu discuss                  6   introducing you to any other financial institutions?
       7   contacting any other financial institutions in his      7       A      Other than the ones mentioned on here,
       8   message on November 10th?                               8   I do not recall the others.
       9      A      He writes that he is going to get in          9       Q      Mr. Ye, to be clear: Does that mean
      10   touch with an investment bank in New York.             10   you were saying that Henry did not introduce you to
      11      Q      Thank you. And concerning his email          11   any other financial institutions?
      12   or his messages between November 10th and              12       A      What I said was other than the ones
      13   November 13th, does Mr. Liu ever get in contact with   13   referenced in here as to whether he has introduced
      14   these financial institutions?                          14   any others to me or not, my recollection is not
      15            MR. CRISP: Objection, vague, calls            15   clear.
      16      for speculation.                                    16       Q      Thank you, Mr. Ye.
      17            THE WITNESS: I don't quite recall             17             Mr. Ye, have you given your WeChat
      18      that part.                                          18   messages to your attorneys in relation to this
      19   BY MR. SKLAR:                                          19   litigation?
      20      Q      Mr. Ye, does Mr. Liu discuss emails          20             THE INTERPRETER: Mr. Ye, can you
      21   from any financial institutions?                       21       please repeat that?
      22            MR. CRISP: Objection, vague, best             22             THE WITNESS: No, I don't believe so,
      23      evidence.                                           23       because my -- my cell phone was not changed
      24            THE WITNESS: Would you please restate         24       until about three weeks ago, because at that
      25      the question?                                       25       time, my cellular phone was totally smashed.
                                                       Page 83                                                       Page 85
       1   BY MR. SKLAR:                                           1      It could not be even turned on. So I have
       2      Q      Mr. Ye, what does Mr. Liu discuss             2      changed to a new phone.
       3   concerning King Street and Anchorage?                   3            MR. CRISP: Andrew, I'm not sure if
       4            MR. CRISP: Objection, vague, best              4      we're at a stopping point. It appears that my
       5      evidence.                                            5      son has decided to start skateboarding in the
       6            THE WITNESS: On WeChat, he says,               6      garage. Now would be a great moment if I could
       7      "Please see emails re King Street and                7      go and ask him to stop. And then I believe Bob
       8      Anchorage."                                          8      might have needed -- I think he previously --
       9   BY MR. SKLAR:                                           9      was it 2 o'clock? I think that Bob might have
      10      Q      Thank you.                                   10      needed to -- to do something as well.
      11            And Mr. Ye, what is your response to          11            So maybe now is a good moment to just
      12   Mr. Liu's message?                                     12      pause.
      13      A      "Received, thanks, thanks."                  13            MR. SKLAR: Yeah. So we have on the
      14            COURT REPORTER: Thanks who?                   14      time right now, 2:02. Let's regroup at 2:15 if
      15            MR. SKLAR: Thank you.                         15      that works.
      16            THE INTERPRETER: Thanks. Thanks.              16            THE WITNESS: May I be allowed to come
      17            COURT REPORTER: Spell -- thanks?              17      back at 2:20 because I have to try to put my
      18            THE INTERPRETER: No. Two thanks --            18      son to sleep?
      19      thanks. Thanks.                                     19            MR. SKLAR: Yes, of course. 2:20 is
      20            COURT REPORTER: Can you spell that?           20      fine. If you need more time, we can make it
      21            THE INTERPRETER: Thank you. Thank             21      2:25.
      22      you.                                                22            INTERPRETER CHONG: And also, this is
      23            MR. SKLAR: Yeah. He's just saying             23      Samuel Chong, the check interpreter. I have to
      24      "thanks, thanks."                                   24      leave to -- I have to assist with another
      25            COURT REPORTER: Oh, okay. Thank you.          25      interpretation assignment.

                                                                                                      22 (Pages 82 - 85)
                                                Veritext Legal Solutions
     212-267-6868                                 www.veritext.com                                         516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 200 of 256 Page ID
                                    #:2452




                     EXHIBIT 8
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 201 of 256 Page ID
                                         #:2453

Grochow, Lauren

From:                                     Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>
Sent:                                     Tuesday, April 13, 2021 9:41 PM
To:                                       Amiad Kushner
Cc:                                       Jake Nachmani; Crisp, Kevin; Kessel, Alan J.
Subject:                                  Liu adv. Faraday&Future Inc., et al. - Correspondence Re: Disqualification of Seiden Law
                                          Group
Attachments:                              FF - April 13, 2021 Correspondence.pdf



Mr. Kushner:

Please review the attached correspondence as soon as possible.

Sincerely,

Jeff

Jeffrey M. Goldman
Partner
troutman pepper
Suite 1400 | 5 Park Plaza
Irvine, California 92614-5955
p: 949.567.3547 | f: 866.728.3537 | bio




                                                                    1
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 202 of 256 Page ID
  Troutman Pepper Hamilton Sanders LLP
                                       #:2454
  5 Park Plaza, Suite 1400
  Irvine, CA 92614

  troutman.com


  Jeffrey M. Goldman
  D 949.567.3547
  F 866.728.3537
  jeffrey.goldman@troutman.com




  April 13, 2021

  Via E-Mail

  Amiad Kushner, Esq.
  Seiden Law Group, LLP
  469 7th Avenue, 5th Floor
  New York, NY 10018

  Re:     Hong Liu v. Faraday&Future Inc., et al., and related counterclaim
          Case No: 20-CV-08035-SVW-JPR
          Demand for Return and Non-Use of Privileged and Confidential Documentation

  Dear Mr. Kushner:

         Earlier today, at the deposition of Bob Ye in the above-referenced action, your colleague
  conducting the deposition utilized documents that are protected from disclosure by virtue of the
  attorney-client privilege, the attorney work product doctrine, and client confidentiality rights
  possessed by my clients, Faraday&Future and Smart King Ltd. (collectively, “FF”). FF’s counsel,
  Kevin Crisp, Esq., stated and objected on the record that Plaintiff Hong Liu (“Liu”) and your law
  firm, Seiden Law Group, LLP (“Seiden”), have no right to possess FF’s privileged and/or
  confidential documentation, much less utilize the same in deposition or otherwise in this case.

         We hereby demand that Seiden and Liu return to this office any privileged documents,
  documents protected by the attorney work product doctrine, and/or documents reflecting client
  confidences in your or Liu’s possession (“Privileged Documents”), and to destroy any remaining
  copies of the Privileged Documents. To the extent your firm or Liu has shared any Privileged
  Documents with any third parties, such copies much also be destroyed.

         Be advised that the possession of the Privileged Documents by Liu and Seiden, as well
  as your failure to notify us of the same – not to mention Seiden’s use of certain of those Privileged
  Documents during today’s deposition – blatantly and intentionally violates Rico v. Mitsubishi
  Motors Corp., 42 Cal. 4th 807 (2007) and subjects Seiden to disqualification in this action.
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 203 of 256 Page ID
                                    #:2455
  Amiad Kushner, Esq.
  Seiden Law Group LLP
  April 13, 2021
  Page 2




         Rico requires that:

                 ‘When a lawyer who receives materials that obviously appear to be
                 subject to an attorney-client privilege or otherwise clearly appear to
                 be confidential and privileged and where it is reasonably apparent
                 that the materials were provided or made available through
                 inadvertence, the lawyer receiving such materials should refrain
                 from examining the materials any more than is necessary to
                 ascertain if the materials are privileged, and shall immediately notify
                 the sender if he or she possesses material that appears to be
                 privileged. The parties may then proceed to resolve the situation
                 by agreement or may resort to the Court for guidance with the
                 benefit of protective orders and other judicial intervention as may
                 be justified.’

  Id. at 817 (quoting State Fund Comp. Ins. Fund v. WPS, Inc., 70 Cal. App. 4th 644, 656-57
  (1999)).

          We also demand that the parties stipulate that the court reporter for Mr. Ye’s deposition
  shall return to FF’s counsel any Privileged Document marked at Mr. Ye’s deposition and that the
  exhibit and any portion of the deposition during which Mr. Ye was examined regarding the
  document be placed under seal, as to the original and all copies of the deposition.

          Liu was not entitled to retain Privileged Documents after he left FF, much less utilize them
  to the detriment of FF in violation of his ethical obligations. What makes this all the more galling
  is that we informed your office a month ago, on March 15, 2021, in my meet-and-confer
  correspondence in connection with our anticipated Motion for Judgment on the Pleadings about
  this crucial privilege issue. See Exh. 1 hereto. In particular, we quoted General Dynamics
  Corporation v. Superior Court, 7 Cal. 4th 1164, 1190 (1994), to specifically advise you that the
  “the in-house attorney who publicly exposes the client’s secrets will usually find no sanctuary in
  the Courts” and that where, as here, “the elements of a wrongful discharge in violation of public
  fundamental policy claim cannot, for reasons peculiar to the particular case, be fully established
  without breaching the attorney-client privilege the suit must be dismissed at the interest of
  preserving the privilege.” (emphasis added). We discussed General Dynamics during the
  telephonic meet-and-confer discussion concerning our intended Motion for Judgment on the
  Pleadings, and neither Mr. Nachmani nor anyone else from Seiden provided any substantive
  response or rejoinder.
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 204 of 256 Page ID
                                    #:2456
  Amiad Kushner, Esq.
  Seiden Law Group LLP
  April 13, 2021
  Page 3




         Put simply, you have come into possession of privileged information and used it for your
  own ends in this litigation. Liu, having served as FF’s Global General Counsel, is well aware that
  these documents are privileged. Your and Liu’s conduct requires disqualification of your firm,
  pursuant to Rico and Clark v. Superior Court, 196 Cal. App. 4th 37 (2011). I have included both
  opinions with this correspondence for your review as Exhibits 2 and 3 hereto.

          Clark warrants particular attention. In Clark, an attorney, Clark, left his employer, VeriSign,
  and took privileged documents with him. He then shared those documents with his attorney and
  used them support his action against VeriSign. The Court determined that this was improper, that
  the Clark’s attorney had violated his obligations under Rico, and that, “once the examination
  showed a document had been transmitted between an attorney representing VeriSign and either
  an officer or employee of VeriSign, that examination would suffice to ascertain the materials are
  privileged, and any further examination would exceed the permissible limits.” Id. at 53 (citation
  omitted). The Court affirmed the Clark attorney’s disqualification.

  We expect your agreement to confirm return and destruction of all Privileged Documents
  by no later than 5:00 p.m. PT on April 14, 2021.

  We also intend to move to disqualify Seiden in light of its review, analysis, and use of the
  Privileged Documents. Until resolution by agreement or by the Court, the Privileged Documents
  may not be used or reviewed for any purpose.

  Govern yourselves accordingly, and please let us hear from you immediately.

  Sincerely,

  /s/ Jeffrey M. Goldman
  Jeffrey M. Goldman

  cc:    Jake Nachmani, Esq.
         Alan J. Kessel, Esq.
         Kevin Crisp, Esq.
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 205 of 256 Page ID
                                    #:2457
  Amiad Kushner, Esq.
  Seiden Law Group LLP
  April 13, 2021
  Page 4




                                  EXHIBIT 1
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 206 of 256 Page ID
  Troutman Pepper Hamilton Sanders LLP
                                       #:2458
  5 Park Plaza, Suite 1400
  Irvine, CA 92614

  troutman.com


  Jeffrey M. Goldman
  D 949.567.3547
  jeffrey.goldman@troutman.com




  Via E-mail Only

  March 15, 2021
  Jake Nachmani, Esq.
  Seiden Law Group LLP
  469 7th Avenue, 5th Floor
  New York, NY 10018


  Re:     Meet and Confer Correspondence Pursuant to Central District of California Local
          Rule 7-3

  Dear Mr. Nachmani:

          I write to institute the Meet and Confer process required by the Central District of California
  Local Rule 7-3 in connection with a Motion for Judgment on the Pleadings as to Plaintiff’s
  Complaint that our clients, Faraday&Future Inc. (“FF”), Smart King Ltd. (“Smart King”), Jiawei
  Wang and Chaoying Deng (collectively, “Defendants”) intend on filing. To that end, this
  correspondence summarizes the governing law requiring the dismissal of each of the Complaint’s
  following alleged causes of action:

  1.      Intentional Infliction of Emotional Distress

           This alleged cause of action is legally required to be dismissed under the California’s
  Worker’s Compensation Act which provides the exclusive remedy for Plaintiff Hong Liu’s (“Liu”)
  claim for intentional infliction of emotional distress. See, e.g., Miklosy v. Regents of Univ. of Cal.,
  44 Cal. 4th 876, 902 (2008) (“Plaintiffs allege defendants engaged in ‘outrageous conduct’ that
  was intended to, and did, cause plaintiffs ‘severe emotional distress,’ giving rise to common law
  causes of action for intentional infliction of emotional distress. The alleged wrongful conduct,
  however, occurred at the worksite, in the normal course of the employer-employee relationship,
  and therefore workers' compensation is plaintiffs' exclusive remedy for any injury that may have
  resulted.”); Thomas v. Stars Entm’t LLC, Case No. 2:15-cv-09239-CAS(MRWx), 2016 WL
  844799, *8 (C.D. Cal. Feb. 29, 2016) (where “alleged conduct occurred while plaintiff was either
  at work, performing functions required by his employment, or attending meetings regarding his
  work,” and where “the majority, if not all, of . . . alleged misconduct relates to . . . efforts to
  discipline, and ultimately fire, plaintiff,” a claim for intentional infliction of emotional distress is
  based on a “normal part of the employment relationship” and is therefore barred by the Worker’s
  Compensation Act (citations omitted)).
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 207 of 256 Page ID
                                    #:2459
  Jake Nachmani, Esq.
  March 15, 2021
  Page 2




  2.     Breach of Contract

         As detailed in Defendants’ Second Amended Counterclaim, the Employment Agreement
  can conceivably only constitute a valid and enforceable agreement if Liu complied with New York
  Rules of Professional Conduct 1.5, 1.7, and 1.8, as well as with California Rules of Professional
  Conduct 3-310, 3-300, and 4-200.

           As evident on its face, the Complaint fails to allege Liu’s compliance with those rules, and
  therefore fails to plead the existence of a legally enforceable contract between Liu, Smart King
  and FF under governing law. See, e.g., Fletcher v. Davis, 33 Cal. 4th 61, 71 (2004) (affirming
  trial court’s sustaining of demurrer to attorney’s claim for fees pursuant to a charging lien where
  attorney failed to allege compliance with and failed to abide by California Rule of Professional
  Conduct 3-300); Fletcher v. Gilbert, Case No. CV 06-05048-SJO (RNB), 2006 U.S. Dist. LEXIS
  103689, at *7 (C.D. Cal. Oct. 12, 2006) (finding that “the California Supreme Court [in Fletcher v.
  Davis, supra] assumed that the facts as alleged in plaintiff's Superior Court complaint were true
  and that plaintiff could not plead facts showing the perfection of a lien on the judgment obtained
  by his former client or that the defendants in the Superior Court action had knowledge of such a
  lien.”); Luna & Glushon v. Tri-Valley Corp. (In re Tri-Valley Corp.), 2013 Bankr. LEXIS 1783, at
  *11–12 (Bankr. D. Del. May 1, 2013) (“Based on the decision in Fletcher [v. Davis], the Court
  concludes that under California law, attorneys must plead in their complaint that they complied
  with Rule 3-300 when seeking a declaratory judgment that they have a charging lien for hourly
  fees. Here, L&G failed to do so. The Complaint and the Fee Agreement are silent as to whether
  or not L&G advised the Debtors in writing of their right to seek the advice of an independent lawyer
  or whether the Debtors consented after a reasonable opportunity to seek such advise (sic). The
  Court will, therefore, grant the Debtors' Motion to Dismiss the Complaint.”) Furthermore, Liu
  cannot amend to fix this pleading deficiency without violating Federal Rule of Civil Procedure 11,
  since it is not disputable that he failed to abide by the aforementioned rules of professional
  conduct.

  3.     Section 10(b) of the Exchange Act and Rule 10(b)-5

           Liu’s alleged 10(b)-5 is similarly untenable. That is because the options at issue in the
  Employment Agreement were not “sold” to Liu. Moreover, Liu’s contention that “[b]y accepting an
  offer of employment in exchange for receiving securities, Mr. Liu effectively purchased securities”
  is a non-sequitur, particularly where Liu does not identify what it was from Smart King or FF he
  agreed to forego in exchange for the options. (Compl., ¶120.) As held by the U.S. Supreme
  Court in International Board of Teamsters, Chauffeurs, Warehousemen & Helpers of Am. v.
  Daniel, 439 U.S. 551, 559 (1979):
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 208 of 256 Page ID
                                    #:2460
  Jake Nachmani, Esq.
  March 15, 2021
  Page 3




                 In every decision of this Court recognizing the presence of a
                 ‘security’ under the Securities Acts, the person found to have been
                 an investor chose to give up a specific consideration in return for a
                 separable financial interest with the characteristics of a
                 security. . . . No portion of an employee's compensation other than
                 the potential pension benefits has any of the characteristics of a
                 security, yet these noninvestment interests cannot be segregated
                 from the possible pension benefits. Only in the most abstract sense
                 may it be said that an employee ‘exchanges’ some portion of his
                 labor in return for these possible benefits. He surrenders his labor
                 as a whole, and in return receives a compensation package that is
                 substantially devoid of aspects resembling a security. His decision
                 to accept and retain covered employment may have only an
                 attenuated relationship, if any, to perceived investment possibilities
                 of a future pension. Looking at the economic realities, it seems
                 clear that an employee is selling his labor primarily to obtain a
                 livelihood, not making an investment.

           Nor were the options at issue “purchased” by Liu simply because he allegedly gave an
  “income stream and retirement benefits from his Mayer Brown partnership,” (Compl., ¶120),
  particularly where the undefined and speculative value of Liu’s alleged partnership and revenue
  stream does not constitute any form of legal consideration provided by Liu to Smart King or FF.
  See, e.g., Wyatt v. Cendant Corp., 81 F. Supp. 2d 550, 558 (D.N.J. 2000) (no standing where
  employee does not give anything of value for stock other than employment services); McLaughlin
  v. Cendant Corp., 76 F. Supp. 2d 539, 550 (D.N.J. 1999) (same); Fraser v. Fiduciary Trust Co.
  Int'l, 417 F. Supp. 2d 310, 318 (S.D.N.Y. 2006) (same).

  4.     Fraudulent Inducement and Negligent Misrepresentation

         These claims fail for several reasons.

           First, Liu’s fraudulent inducement claim hinges upon allegations that all Defendants
  “falsely represented that in December 2017, Evergrande had invested $2 billion in Smart King in
  a Series A offering that valued Smart King at $4.5 billion. Defendants also falsely represented
  that Mr. Liu would be entitled to Directors’ and Officers’ insurance while working at Faraday.”
  (Compl., ¶ 125.) The former statement is belied by the Employment Agreement itself attached
  and incorporated into the Complaint, which expressly provides that Smart King and FF “had
  successfully completed first closing of Series A financing in December 2017, which is subject
  to CFIUS approval. . . .” (Id., Ex. A, p. 2 (emphasis added).) In light of the Employment
  Agreement’s patent disclosure that the subject financing had not been completed or approved in
  its entirety, there neither is, nor can be, any reasonable reliance by Liu on any alleged pre-
  contractual representations that a definitive investment purported had been made and remitted.
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 209 of 256 Page ID
                                    #:2461
  Jake Nachmani, Esq.
  March 15, 2021
  Page 4




          Second, the Complaint’s fraud claim is implausible under the U.S. Supreme Court’s
  seminal decisions in Iqbal and Twombly, let alone sufficient under Federal Rule of Civil Procedure
  9’s heightened pleading standard. More particularly, it is implausible that Liu would not have
  joined Smart King and FF had he known that the Series A financing had allegedly not been
  completed or D&O insurance had not been procured, in light of the egregiously one-sided multi-
  million dollar package, complete with acceleration clauses, to which he secured Smart King and
  FF’s agreement. Certainly he will not be able to show that Mayer Brown would have guaranteed
  him that much money on similar terms.

          Third, the Complaint fails to allege causation with respect to the fraudulent inducement or
  the negligence claim. In particular, Liu has not pled that Smart King and FF were unable to pay
  all amounts owed on the Employment Agreement or provide options, but rather, that they simply
  had not paid all amounts allegedly due and owing. In other words, Liu’s claim is that the
  Employment Agreement was breached and thus money is owed; not that the Company lacked
  the ability pay him at the time the parties entered the Employment Agreement.

           Fourth, and related to the immediately preceding point, the Complaint’s alleged fraudulent
  inducement and negligent misrepresentation claims are subject to the economic loss rule,
  especially where those claims specifically incorporate, and impermissibly attempt to repackage,
  Liu’s alleged breach of contract claim as torts. See, e.g., Aas v. Super. Ct., 24 Cal. 4th 627, 643
  (2000) (a party “may not ordinarily recovery in tort for breaches of duties that merely restate
  contractual obligations”), superseded on other grounds by Cal. Civ. Code, §§ 895 et seq.; JMP
  Sec. LLP v. Altair Nanotechnologies, Inc., 880 F. Supp. 2d 1029, 1042 (N.D. Cal. 2012) (“[N]o tort
  cause of action will lie where the breach of duty is nothing more than a violation of a promise
  which undermines the expectations of the parties to an agreement.”); Sam Rubin Ent., Inc. v.
  AARP, Inc., No. CV 16-6431-RSWL-SSX, 2016 WL 7336554, at *7 (C.D. Cal. Dec. 15, 2016)
  (dismissing fraudulent inducement claim under economic loss rule). Liu additionally neither has,
  nor can, allege that Smart King’s and FF’s alleged fraud or negligent misrepresentations
  purportedly subjected him to liability to third parties thereby further requiring dismissal of the
  Complaint’s fraudulent inducement and negligent misrepresentation claims under the economic
  loss rule on that separate and independent ground, as well

          Finally, the negligent misrepresentation claim merely recites the elements of the cause of
  action without any, much less with the requisite, specificity. It thus fails to meet the Rule 9
  standard, and is legally required to be dismissed. See, e.g., Arch Ins. Co. v. Allegiant Prof’l Bus.
  Servs., No. CV 11-1675 CAS (PJWx), 2012 U.S. Dist. LEXIS 56605, at *7 (C.D. Cal. Apr. 23,
  2012) (“The requirement of specificity in a fraud action against a corporation requires the plaintiff
  to allege the names of the persons who made the allegedly fraudulent representations, their
  authority to speak, to whom they spoke, what they said or wrote, and when it was said or written.”).
  The Complaint’s negligent misrepresentation cause of action further fails to adequately allege the
  identity of the “special relationship” between any of the Defendants, let alone all of them, and Liu
  (Compl., ¶ 144), and similarly fails to allege any specific facts whatsoever establishing how
  Chaoying Deng and Jiawei Wang legally can be held personally liable under the Complaint’s
  alleged fraudulent inducement and negligent misrepresentation claims.
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 210 of 256 Page ID
                                    #:2462
  Jake Nachmani, Esq.
  March 15, 2021
  Page 5




  5.     Wrongful Termination in Violation of Public Policy

         The Complaint fails to plausibly state a claim for wrongful termination. Instead, it only (i)
  alleges certain concerns Liu had with the way the Company operated; and (ii) recites actions he
  purportedly took in his capacity as General Counsel. (See Compl., ¶¶ 70–72.) Those allegations
  are legally insufficient for at least two independently dispositive reasons.

          First, Liu has not alleged any statutory or constitutional provision giving rise to a
  fundamental public policy prerequisite to maintenance of the Complaint’s purported Wrongful
  Termination claim. See Stevenson v. Super. Ct., 16 Cal. 4d 880, 889–90 (1997). Likewise, Liu
  has failed to allege, let alone establish, how any such policy inures to the benefit of the public as
  opposed to Liu’s own personal interests. Id. Nor has Liu explained how that unalleged policy is
  “fundamental” and “substantial.” Id.

          Second, Liu fails to offer any explanation, let alone a plausible one, as to how performing
  his job functions in the Legal Department somehow gives rise to a wrongful termination claim.
  Under governing California Supreme Court law, wrongful termination claims brought by in-house
  counsel not only are disfavored and limited, but also are required to be “grounded in explicit and
  unequivocal ethical norms embodied into Rules of Professional Responsibility and statutes, and
  claims which are maintainable by the non- attorney employee . . . under circumstances in which
  the Legislature has manifested a judgment that the principle of professional confidentiality does
  not apply.” Gen. Dynamics Corp. v. Super. Ct., 7 Cal. 4th 1164, 1189–90 (1994) (emphasis in
  original). Id. (citations omitted). Despite those legal requirements, Liu neither has identified any
  such explicit and unequivocal ethical norms or statutes, nor has alleged any circumstance for
  which the California Legislature has manifested its judgment that a principle of professional
  confidentiality would not apply.

          In fact, by revealing the internal secrets of FF and Smart King in his publicly-filed
  Complaint while lacking any grounds for believing that confidentiality does not apply, Liu has again
  violated his ethical responsibilities. (See, e.g., Compl., ¶¶ 64, 71, 72, 74, 83). This is true under
  both California and New York law. See, e.g., Strickland v. City of Inglewood, No. CV 08-1595
  ABC(CTx), 2009 U.S. Dist. LEXIS 136870, at *4-5 (C.D. Cal. Apr. 23, 2009) (“California attorneys,
  such as plaintiff, are constrained by an ethical obligation not to disclose client confidences and
  secrets. Cal. Bus. & Prof. Code § 6068 (e) (2004). This is a broader prohibition than the
  evidentiary attorney-client privilege. Goldstein v. Lees, 46 Cal. App. 3d 614, 621, 120 Cal. Rptr.
  253 (1975). It precludes an attorney from disclosing not only confidential communications made
  for the purposes of obtaining legal representation, but any information that might be detrimental
  to a client's interests. See Matter of Johnson, 4 Cal. State Bar Ct. Rptr. 179, 189 (2000)
  (disclosure of fact that client was a convicted felon); ABA Model Rule of Prof. Conduct 1.6 (a)
  (2009), and Comment (5) (absent client consent, lawyer prohibited from revealing confidential
  client information except as necessary to carry out representation); Rest.3d Law Governing
  Lawyers § 59 (2000) ("confidential client information" is ‘information relating to representation of
  a client, other than information that is generally known’"). Also unlike the attorney-client privilege,
  the California attorney’s duty to preserve client confidences applies equally to ancillary, non-legal
  business services. See Cal. Prac. Guide Prof. Resp., 7:28.2 (citing Cal. State Bar Form. Opn.
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 211 of 256 Page ID
                                    #:2463
  Jake Nachmani, Esq.
  March 15, 2021
  Page 6




  1995-141). This duty outlives the attorney-client relationship, and it even survives in a wrongful
  termination case, such as this one, brought by an attorney against her former client. See General
  Dynamics v. Sup. Ct. (Rose), 7 Cal. 4th 1164, 1190, 32 Cal. Rptr. 2d 1, 876 P.2d 487 (1994));
  NCK Org., Ltd. v. Bregman, 542 F.2d 128, 133 (2d Cir. 1976) (“[The] client's privilege in confidential
  information disclosed to his attorney ‘is not nullified by the fact that the circumstances to be disclosed
  are part of a public record, or that there are other available sources for such information, or by the fact
  that the lawyer received the same information from other sources.’”) (citation omitted); U.S. v. Mackey,
  405 F. Supp. 854, 865 (E.D.N.Y. 1975) (“Attorneys, in particular, are under a
  professional ethical obligation to refuse to disclose confidential matters.”) (citing A.B.A. Code of
  Professional Responsibility, Canon 4).

          It is for this very reason that “the in-house attorney who publicly exposes the client’s
  secrets will usually find no sanctuary in the courts[,]” and that where, as here, “the elements of a
  wrongful discharge in violation of fundamental public policy claim cannot, for reasons peculiar to
  the particular case, be fully established without breaching the attorney-client privilege, the suit
  must be dismissed in the interest of preserving the privilege.” Gen. Dynamics Corp., 7 Cal.
  4th at 1190 (emphasis added).

         Given the foregoing, it is clear that Liu cannot maintain this cause of action, particularly
  where doing so will necessarily result in his violating both the privilege and his ethical duties of
  confidentiality.

  6.      Declaratory Relief

          For each of the foregoing reasons, the Complaint’s alleged declaratory relief cause of
  action is correspondingly defective and legally required to be dismissed. See, e.g., Renovate
  Am., Inc. v. Lloyd’s Syndicate 1458, No. 3:19-cv-01456-GPC-WVG, 2019 U.S. Dist. LEXIS
  212874, at *14 (S.D. Cal. Dec. 10, 2019) (a declaratory relief request “rises and falls with the
  substantive claims to that effect” because the "Declaratory Judgment Act creates a remedy for litigants
  but is not an independent cause of action.") (citation omitted).

  Please provide us with the dates and times you are available this week to conduct a telephonic
  meet-and-confer conference on the foregoing matters.

  Thank you in advance for your anticipated cooperation.

  Sincerely,




  Jeffrey M. Goldman
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 212 of 256 Page ID
                                    #:2464
  Amiad Kushner, Esq.
  Seiden Law Group LLP
  April 13, 2021
  Page 5




                                  EXHIBIT 2
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 213 of 256 Page ID
                                     #:2465

     Caution
As of: April 14, 2021 3:31 AM Z


                                     Rico v. Mitsubishi Motors Corp.
                                                Supreme Court of California
                                                 December 13, 2007, Filed
                                                           S123808

Reporter
42 Cal. 4th 807 *; 171 P.3d 1092 **; 68 Cal. Rptr. 3d 758 ***; 2007 Cal. LEXIS 13892 ****
                                                                 manufacturer after a sport utility vehicle rolled over while
                                                                 being driven on a freeway. The trial court entered an
ZERLENE RICO et al., Plaintiffs and Appellants, v.
                                                                 order granting a defense motion to disqualify plaintiffs'
MITSUBISHI MOTORS CORPORATION et al.,
                                                                 legal team and experts. The California Court of Appeal,
Defendants and Respondents.
                                                                 Fourth Appellate District, Division Two, affirmed the
                                                                 disqualification order. Plaintiffs sought review.


Prior History: [****1] Court of Appeal of California,
Fourth Appellate District, Division Two, No. E033616,
San Bernardino County, Superior Court No. RCV39233,
Ben T. Kayashima, Judge.
                                                                 Overview

Rico v. Mitsubishi Motors Corp., 116 Cal. App. 4th 51            An attorney representing plaintiffs obtained through
[10 Cal. Rptr. 3d 601, 2004 Cal. App. LEXIS 219] (Cal.           inadvertence notes of one of the defense attorneys and
App. 4th Dist., 2004)                                            used them during a deposition to impeach a defense
                                                                 expert. The notes were written in a dialogue style and
                                                                 summarized conversations between defense counsel
                                                                 and defense experts. The court concluded that plaintiffs'
Disposition: The judgment            of   the   intermediate     attorney should not have read the document any more
appellate court was affirmed.                                    closely than was necessary to ascertain that it was
                                                                 privileged. Once it became apparent that the content
                                                                 was privileged, plaintiffs' attorney should have
                                                                 immediately notified defense counsel and tried to
                                                                 resolve the situation. The notes were absolutely
Core Terms                                                       protected work product under Code Civ. Proc., §
                                                                 2018.030, because they contained the ideas of the
disqualification, inadvertence, deposition, privileged,          defense attorney and his legal team about the case.
plaintiffs', documents, trial court, session, confidential,      Disqualification was the proper remedy. After reviewing
impressions, work product, circumstances, cases,                 the notes, plaintiffs' attorney made copies and
attorney's work product, work product doctrine,                  disseminated them to plaintiffs' experts and other
discovery, defense expert, legal research, prepare,              attorneys. Plaintiffs' attorney acted unethically in making
printed                                                          full use of the confidential document. Without
                                                                 disqualification of plaintiffs' legal team and their experts,
                                                                 the damage caused by plaintiffs' attorney's use and
                                                                 dissemination of the notes was irreversible.
Case Summary

Procedural Posture
Various  plaintiffs      sued      defendant      automobile


                                                       Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 214 of 256 Page ID
                                                                        Page 2 of 12
                                     #:2466
     42 Cal. 4th 807, *807; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

Outcome                                                       theories. Code Civ. Proc., § 2018.030, subd. (a). The
The judgment of the intermediate appellate court was          protection extends to an attorney's written notes about a
affirmed.                                                     witness's statements. When a witness's statement and
                                                              the attorney's impressions are inextricably intertwined,
                                                              the work product doctrine provides that absolute
                                                              protection is afforded to all of the attorney's notes.


LexisNexis® Headnotes
                                                                  Civil Procedure > ... > Discovery > Privileged
                                                                  Communications > Attorney-Client Privilege

                                                                  Evidence > Privileges > Attorney-Client
                                                                  Privilege > Scope
    Civil Procedure > ... > Privileged
    Communications > Work Product Doctrine > Scope                Civil Procedure > ... > Privileged
    of Protection                                                 Communications > Work Product Doctrine > Scope
                                                                  of Protection
HN1[ ]     Work      Product     Doctrine,    Scope     of
Protection                                                    HN4[ ] Privileged        Communications,       Attorney-
                                                              Client Privilege
See Code Civ. Proc., § 2018.030.
                                                              When a lawyer who receives materials that obviously
                                                              appear to be subject to an attorney-client privilege or
                                                              otherwise clearly appear to be confidential and
    Civil Procedure > ... > Privileged
                                                              privileged and where it is reasonably apparent that the
    Communications > Work Product Doctrine > Scope
                                                              materials were provided or made available through
    of Protection
                                                              inadvertence, the lawyer receiving such materials
HN2[ ]     Work      Product     Doctrine,    Scope     of    should refrain from examining the materials any more
Protection                                                    than is essential to ascertain if the materials are
                                                              privileged, and shall immediately notify the sender that
The legislature has declared that it is state policy to       he or she possesses material that appears to be
preserve the rights of attorneys to prepare cases for trial   privileged. The parties may then proceed to resolve the
with that degree of privacy necessary to encourage            situation by agreement or may resort to the court for
them to prepare their cases thoroughly and to                 guidance with the benefit of protective orders and other
investigate not only the favorable but the unfavorable        judicial intervention as may be justified.
aspects of those cases. Code Civ. Proc., § 2018.020,
subd. (a). In addition, the legislature has declared its
intent to prevent attorneys from taking undue advantage           Civil Procedure > ... > Discovery > Privileged
of their adversary's industry and efforts. Code Civ.              Communications > Attorney-Client Privilege
Proc., § 2018.020, subd. (b).
                                                                  Evidence > Privileges > Attorney-Client
                                                                  Privilege > Scope
    Civil Procedure > ... > Privileged
                                                                  Civil Procedure > ... > Privileged
    Communications > Work Product Doctrine > Scope
                                                                  Communications > Work Product Doctrine > Scope
    of Protection
                                                                  of Protection
HN3[ ]     Work      Product     Doctrine,    Scope     of
                                                              HN5[ ] Privileged        Communications,       Attorney-
Protection
                                                              Client Privilege
The codified work product doctrine absolutely protects
                                                              An attorney has an obligation not only to protect his or
from discovery writings that contain an attorney's
                                                              her client's interests but also to respect the legitimate
impressions, conclusions, opinions, or legal research or

                                                   Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 215 of 256 Page ID
                                                                        Page 3 of 12
                                     #:2467
       42 Cal. 4th 807, *807; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

interests of fellow members of the bar, the judiciary, and
the administration of justice. An attorney is held to a
reasonable standard of professional conduct when                  Civil Procedure > ... > Privileged
confidential or privileged materials are inadvertently            Communications > Work Product Doctrine > Scope
disclosed.                                                        of Protection

                                                              HN9[ ]     Work     Product     Doctrine,    Scope    of
                                                              Protection
    Civil Procedure > ... > Privileged
    Communications > Work Product Doctrine > Scope            When a writing is protected under the absolute attorney
    of Protection                                             work product privilege, courts do not invade upon the
                                                              attorney's thought processes by evaluating the content
HN6[ ]     Work      Product     Doctrine,    Scope      of
                                                              of the writing. Once it is apparent that the writing
Protection
                                                              contains an attorney's impressions, conclusions,
                                                              opinions, legal research or theories, the reading stops
In applying the rule regarding an attorney who receives
                                                              and the contents of the document for all practical
privileged documents through inadvertence, courts must
                                                              purposes are off limits. In the same way, once the court
consider whether reasonably competent counsel,
                                                              determines that the writing is absolutely privileged, the
knowing the circumstances of the litigation, would have
                                                              inquiry ends. Courts do not make exceptions based on
concluded the materials were privileged, how much
                                                              the content of the writing.
review was reasonably necessary to draw that
conclusion, and when counsel's examination should
have ended.
                                                                  Civil Procedure > ... > Privileged
                                                                  Communications > Work Product Doctrine > Scope
                                                                  of Protection
    Civil Procedure > Appeals > Standards of
    Review > Abuse of Discretion
                                                              HN10[ ] Work         Product    Doctrine,    Scope    of
                                                              Protection
    Civil Procedure > Attorneys > Disqualification of
    Counsel
                                                              Under the work product doctrine, a writing that reflects
                                                              an attorney's impressions, conclusions, opinions, or
HN7[     ] Standards of Review, Abuse of Discretion
                                                              legal research or theories is not discoverable under any
                                                              circumstances. Code Civ. Proc., § 2018.030, subd. (a).
An appellate court reviews a trial court's disqualification
                                                              With respect to such a writing, the legislature intends
order for abuse of discretion.
                                                              that the crime or fraud exception only apply in any
                                                              official investigation by a law enforcement agency or
                                                              proceeding or action brought by a public prosecutor if
    Civil Procedure > ... > Discovery > Privileged            the services of the lawyer were sought or obtained to
    Communications > Attorney-Client Privilege                enable or aid anyone to commit a crime or fraud. Code
                                                              Civ. Proc., § 2018.050.
    Evidence > Privileges > Attorney-Client
    Privilege > General Overview

    Civil Procedure > Attorneys > Disqualification of
    Counsel
                                                              Headnotes/Summary
HN8[ ] Privileged         Communications,       Attorney-
Client Privilege
                                                              Summary
Mere exposure to an adversary's confidences is
insufficient, standing alone, to warrant an attorney's        CALIFORNIA OFFICIAL REPORTS SUMMARY
disqualification.
                                                              Various plaintiffs sued an automobile manufacturer after


                                                     Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 216 of 256 Page ID
                                                                        Page 4 of 12
                                     #:2468
     42 Cal. 4th 807, *807; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

a sport utility vehicle rolled over while being driven on a
freeway.       Through      inadvertence,    an     attorney    CA(2)[   ] (2)
representing plaintiffs obtained notes of one of the
defense attorneys and used them during a deposition to            Discovery and Depositions § 35—Privileges—Work
impeach a defense expert. The notes were written in a             Product—Attorney’s Notes—Witness’s Statements.
dialogue style and summarized conversations between
defense counsel and defense experts. The trial court            The codified work product doctrine absolutely protects
entered an order granting a defense motion to disqualify        from discovery writings that contain an attorney’s
plaintiffs’ legal team and experts. (Superior Court of San      impressions, conclusions, opinions, or legal research or
Bernardino County, No. RCV39233, Ben T. Kayashima,              theories (Code Civ. Proc., § 2018.030, subd. (a)). The
Judge.) The Court of Appeal, Fourth Dist., Div. Two, No.        protection extends to an attorney's written notes about a
E033616, affirmed the disqualification order.                   witness’s statements. When a witness’s statement and
                                                                the attorney’s impressions are inextricably intertwined,
The Supreme Court affirmed the judgment of the Court            the work product doctrine provides that absolute
of Appeal. The court concluded that plaintiffs’ attorney        protection is afforded to all of the attorney’s notes.
should not have read the document any more closely
than was necessary to ascertain that it was privileged.
Once it became apparent that the content was                    CA(3)[   ] (3)
privileged, plaintiffs’ attorney should have immediately
notified defense counsel and tried to resolve the                 Discovery and Depositions § 34.2—Attorney-client
                                                                  Privilege—Inadvertent Disclosure.
situation. The notes were absolutely protected work
product under Code Civ. Proc., § 2018.030, because
                                                                When a lawyer who receives materials that obviously
they contained the ideas of the defense attorney and his
                                                                appear to be subject to an attorney-client privilege or
legal team about the case. Disqualification was the
                                                                otherwise clearly appear to be confidential and
proper remedy. After reviewing the notes, plaintiffs’
                                                                privileged and where it is reasonably apparent that the
attorney made copies and disseminated them to
                                                                materials were provided or made available through
plaintiffs’ experts and other attorneys. Plaintiffs’ attorney
                                                                inadvertence, the lawyer receiving such materials
acted unethically in making full use of the confidential
                                                                should refrain from examining the materials any more
document. Without disqualification of plaintiffs’ legal
                                                                than is essential to ascertain if the materials are
team and their experts, the damage to the defense
                                                                privileged, and shall immediately notify the sender that
caused by plaintiffs’ attorney’s use and dissemination of
                                                                he or she possesses material that appears to be
the notes was irreversible. (Opinion by Corrigan, J.,
                                                                privileged. The parties may then proceed to resolve the
expressing the unanimous view of the court.) [*808]
                                                                situation by agreement or may resort to the court for
                                                                guidance with the benefit of protective orders and other
Headnotes
                                                                judicial intervention as may be justified.
CALIFORNIA OFFICIAL REPORTS HEADNOTES

                                                                CA(4)[   ] (4)
CA(1)[   ] (1)
                                                                  Discovery and Depositions § 34.2—Attorney-client
  Discovery and Depositions § 35—Privileges—Work
                                                                  Privilege—Inadvertent Disclosure—Reasonable
  Product.
                                                                  Standard of Professional Conduct.

The Legislature has declared that it is state policy to
                                                                An attorney has an obligation not only to protect his or
preserve the rights of attorneys to prepare cases for trial
                                                                her client’s interests but also to respect the legitimate
with that degree of privacy necessary to encourage
                                                                interests of fellow members of the bar, the judiciary, and
them to prepare their cases thoroughly and to
                                                                the administration of justice. An attorney is held to a
investigate not only the favorable but the unfavorable
                                                                reasonable standard of professional conduct when
aspects of those cases (Code Civ. Proc., § 2018.020,
                                                                confidential or privileged materials are inadvertently
subd. (a)). In addition, the Legislature has declared its
                                                                disclosed.
intent to prevent attorneys from taking undue advantage
of their adversary's industry and efforts (Code Civ.
Proc., § 2018.020, subd. (b)).
                                                                [*809] CA(5)[    ] (5)

                                                     Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 217 of 256 Page ID
                                                                        Page 5 of 12
                                     #:2469
     42 Cal. 4th 807, *809; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

  Discovery and Depositions § 34.2—Attorney-client              When a writing is protected under the absolute attorney
  Privilege—Inadvertent Disclosure.                             work product privilege, courts do not invade upon the
                                                                attorney’s thought processes by evaluating the content
In applying the rule regarding an attorney who receives         of the writing. Once it is apparent that the writing
privileged documents through inadvertence, courts must          contains an attorney’s impressions, conclusions,
consider whether reasonably competent counsel,                  opinions, legal research or theories, the reading stops
knowing the circumstances of the litigation, would have         and the contents of the document for all practical
concluded the materials were privileged, how much               purposes are off limits. In the same way, once the court
review was reasonably necessary to draw that                    determines that the writing is absolutely privileged, the
conclusion, and when counsel’s examination should               inquiry ends. Courts do not make exceptions based on
have ended.                                                     the content of the writing.


CA(6)[   ] (6)                                                  CA(9)[    ] (9)

  Discovery and Depositions § 34.2—Attorney-client                Discovery and Depositions § 35—Privileges—Work
  Privilege—Disqualification.                                     Product—Crime or Fraud Exception.

Mere exposure to an adversary’s confidences is                  Under the work product doctrine, a writing that reflects
insufficient, standing alone, to warrant an attorney’s          an attorney’s impressions, conclusions, opinions, or
disqualification.                                               legal research or theories is not discoverable under any
                                                                circumstances (Code Civ. [*810] Proc., § 2018.030,
                                                                subd. (a)). With respect to such a writing, the
CA(7)[   ] (7)                                                  Legislature intends that the crime or fraud exception
                                                                only apply in any official investigation by a law
  Discovery and Depositions § 34.2—Attorney-client
                                                                enforcement agency or proceeding or action brought by
  Privilege—Inadvertent Disclosure—Use of Notes to
                                                                a public prosecutor if the services of the lawyer were
  Impeach Expert—Disqualification.
                                                                sought or obtained to enable or aid anyone to commit a
In a case in which an automobile manufacturer was               crime or fraud (Code Civ. Proc., § 2018.050).
sued by various plaintiffs after a sport utility vehicle
rolled over while being driven on a freeway,
disqualification of plaintiffs’ legal team and experts was
proper, where one of plaintiffs’ attorneys obtained
through inadvertence notes of one of the defense                Counsel: Pine & Pine, Norman Pine, Beverly Pine; Law
attorneys and used them during a deposition to impeach          Offices of Raymond Paul Johnson, Raymond Paul
a defense expert. Plaintiffs' attorney acted unethically in     Johnson, Robert A. Balbuena, Michelle M. West; Law
making full use of the confidential document. Without           Offices of Jack L. Mattingly and Jack L. Mattingly for
disqualification of plaintiffs’ legal team and their experts,   Plaintiffs and Appellants.
the damage caused by plaintiffs’ attorney’s use and
dissemination of the notes was irreversible.                    Yukevich & Sonnett, James J. Yukevich, Alexander G.
                                                                Calfo, Stephanie A. Hingle; Bingham McCutchen, Leslie
[Cal. Forms of Pleading and Practice (2007) ch. 72,             G. Landau,* Claudia Y. Sanchez; Snell & Wilmer,
Attorney Practice and Ethics, § 72.33; 1 Kiesel et al.,
                                                                Michael D. Zimmerman, Richard A. Derevan and
Matthew Bender Practice Guide: Cal. Pretrial Civil
                                                                Michael S. McIntosh for Defendants and Respondents.
Procedure (2007) § 3.06; 1 Witkin, Cal. Procedure (5th
ed. 2008) Attorneys, § 539; 2 Witkin, Cal. Evidence (4th
ed. 2000) Witnesses, § 76.]                                     Hugh F. Young, Jr., and Harvey M. Grossman for the
                                                                Product Liability Advisory Council, Inc., as Amicus

CA(8)[   ] (8)
                                                                * Reporter's
                                                                           Note: Appeared only in the Court of Appeal prior to
  Discovery and Depositions § 34.2—Attorney-client
                                                                being appointed a judge of the Contra Costa County Superior
  Privilege—Content of Document.
                                                                Court on September 26, 2003, and withdrawing as counsel.

                                                     Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 218 of 256 Page ID
                                                                        Page 6 of 12
                                     #:2470
      42 Cal. 4th 807, *810; 171 P.3d 1092, **1092; 68 Cal. Rptr. 3d 758, ***758; 2007 Cal. LEXIS 13892, ****1

Curiae on behalf of Defendants and Respondents.                court later found that Rowley, who had typed the notes
                                                               on Yukevich's computer, had acted as Yukevich's
                                                               paralegal. At the end of the six-hour session, Rowley
                                                               returned the computer and never [****3] saw a printed
Judges: Opinion by Corrigan, J., expressing the                version of the notes. Yukevich printed only one copy of
unanimous view of the court.                                   the notes, which he later edited and annotated.
                                                               Yukevich never intentionally showed the notes to
                                                               anyone, and the court determined that the [**1095]
                                                               sole purpose of the document was to help Yukevich
Opinion by: Corrigan                                           defend the case.

                                                               The notes are written in a dialogue style and summarize
                                                               conversations among Yukevich, Calfo, and the experts.
                                                               They are dated, but not labeled “confidential” or “work
Opinion                                                        product.” The printed copy of these compiled and
                                                               annotated notes is the document at issue here. 2

 [**1094] [***760] CORRIGAN, J.—Here we consider               Less than two weeks after the strategy session,
what action is required of an attorney who receives            Yukevich deposed plaintiffs' expert witness, Anthony
privileged documents through inadvertence and whether          Sances, at the offices of plaintiffs' counsel, Raymond
the remedy of disqualification is appropriate. We              Johnson. Yukevich, court reporter Karen Kay, and
conclude that, under the authority of State Comp. Ins.         Caltrans counsel Darin Flagg were told that Johnson
Fund v. WPS, Inc. (1999) 70 Cal. App. 4th 644 [82 Cal.         and Sances would be late for the deposition. After
Rptr. 2d 799] (State Fund), an attorney [****2] in these       waiting in the conference room for some time, Yukevich
circumstances may not read a document any more                  [****4] went to the restroom, leaving his briefcase,
closely than is necessary to ascertain that it is              computer, and case file in the room. The printed
privileged. Once it becomes apparent that the content is       document from the strategy session was in the case file.
privileged, counsel must immediately notify opposing           While Yukevich was away, Johnson and Sances
counsel and try to resolve the situation. We affirm the        arrived. Johnson asked Kay and Flagg to leave the
disqualification order under the circumstances                 conference room. Kay and Flagg's departure left only
presented here.                                                plaintiffs' representatives and counsel in the conference
 [*811]                                                        room. Yukevich returned to find Kay and Flagg standing
                                                               outside. Yukevich waited approximately five minutes,
                                                               then knocked and asked to retrieve his briefcase,
                                                               computer, and file. After a brief delay, he was allowed to
[***761] FACTUAL BACKGROUND                                    do so.
                                                                [*812]
Two Mitsubishi corporations 1 (collectively, Mitsubishi or
defendants), and the California Department of                  Somehow, Johnson acquired Yukevich's notes. Johnson
Transportation (Caltrans), were sued by various                maintained that they were accidentally given to him by
plaintiffs after a Mitsubishi Montero rolled over while        the court reporter. Yukevich insisted that they were
being driven on a freeway. Subsequently, Mitsubishi            taken from his file while only Johnson and plaintiffs'
representatives met with their lawyers, James Yukevich         team were in the conference room. As a result,
and Alexander Calfo, and two designated defense                Mitsubishi moved to disqualify plaintiffs' attorneys and
experts to discuss their litigation strategy and               experts. The trial court ordered an evidentiary hearing to
vulnerabilities. Mitsubishi's case manager, Jerome             determine how Johnson obtained the document.
Rowley, also attended the meeting. Rowley and
                                                               The court reporter was deposed and denied any specific
Yukevich had worked together over a few years.
Yukevich asked Rowley to take notes at the meeting
and indicated specific areas to be summarized. The trial
                                                               2 Because the document was confidential, the court ordered it
                                                               sealed along with relevant portions of the reporter's transcript
1 MitsubishiMotors Corporation and Mitsubishi Motor Sales of   where the contents of the document were discussed. The
America, Inc.                                                  document has remained sealed since that time.

                                                    Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 219 of 256 Page ID
                                                                        Page 7 of 12
                                     #:2471
     42 Cal. 4th 807, *812; 171 P.3d 1092, **1095; 68 Cal. Rptr. 3d 758, ***761; 2007 Cal. LEXIS 13892, ****4

recollection of the Sances deposition. She could not        put in Dr. Sances' file.” Calfo repeatedly objected to the
testify what she had done with the deposition exhibits      “whole line of inquiry with respect to an unknown
that night and could only relate her [****5] general        document.” He specifically said, “I don't even know
practice. She said she generally collects exhibits and      where this exhibit came from.”
puts them in a plastic covering. She did not remember
ever having given exhibits to an attorney. She also         Only after the deposition did Johnson give a
testified that she had never seen the document in            [****7] copy of the document to Calfo, who contacted
question. If documents other [***762] than exhibits         Yukevich. When Yukevich realized that Johnson had his
remain on a conference table, she leaves them there.        only copy of the strategy session notes and had used it
The trial court found that the Sances deposition took       at the deposition, he and Calfo wrote to Johnson
place over approximately eight hours. It was a              demanding the return of all duplicates. The letter was
document-intense session and documents were placed          faxed the day after Germane's deposition. The next day,
on the conference table.                                    defendants moved to disqualify plaintiffs' legal team and
                                                            their experts on the ground that they had become privy
Another member of plaintiffs' legal team submitted a        to and had used Yukevich's work product. As a result,
declaration supporting Johnson's assertion that he          they complained, Johnson's unethical use of the notes
received the document from the reporter. The court          and his revelation of them to cocounsel and their
ultimately concluded that the defense had failed to         experts irremediably prejudiced defendants.
establish that Johnson had taken the notes from
Yukevich's file. It thus ruled that Johnson came into the   The trial court concluded that the notes were absolutely
document's possession through inadvertence.                 privileged by the work product rule. 4 The court also
                                                            held that Johnson had acted unethically by examining
The court found the 12-page document was dated, but         the document more closely than was necessary to
not otherwise labeled. It contained notations by            determine that its contents were confidential, by failing
Yukevich. Johnson admitted that he knew within a            to notify Yukevich that he had a copy of the document,
minute or two that the document related to defendants'      and by surreptitiously using it to gain maximum
case. He knew that Yukevich did not intend to produce it    adversarial value from it. The court determined that
and that it would be a “powerful impeachment                Johnson's violation of the work product rule had
document.” Nevertheless, Johnson made a copy                prejudiced the defense and “the bell cannot be [***763]
 [****6] of the document. He scrutinized and made his       ‘unrung’ by use of in limine orders.” Accordingly,
own notes on it. He gave copies to his cocounsel and         [****8] the court ordered plaintiffs' attorneys and experts
his experts, all of whom studied the document. Johnson      disqualified. 5
specifically discussed the contents of the document with
each of his experts.                                        Plaintiffs appealed the disqualification order. The Court
                                                            of Appeal affirmed.
A week after he acquired Yukevich's notes, Johnson
used them during the deposition of defense expert
Geoffrey Germane. 3 The notes purportedly indicate that
the defense experts made statements at the strategy
session that were inconsistent with their deposition        4 The trial court also held that the document fell under the
testimony. Johnson used the document while                  attorney-client privilege. The Court of Appeal held to the
questioning Germane, asking about Germane's                 contrary. That issue is not before us and we express no view
participation in the strategy session.                      thereon.
 [*813]                                                     5 The   court continued the case to provide plaintiffs an
                                                            opportunity to retain new counsel. The court noted that it did
Defense Counsel Calfo defended the Germane
                                                            not appear that plaintiffs were made privy to the document's
deposition. Yukevich did not attend. [**1096] Calfo had
                                                            contents, so disqualification would be an effective remedy,
never seen the document and was not given a copy
                                                            because there was no issue about plaintiffs providing new
during the deposition. When he asked about the              counsel with the information. The court also imposed a gag
document's source, Johnson vaguely replied that “It was     order on all who attended the hearing on the motion to
                                                            disqualify, specifically instructing plaintiffs' counsel and experts
                                                            to keep the contents of the document confidential and not
3 Johnson   also used the document at the subsequent        reveal any information about the document to plaintiffs and
deposition of defense expert Dennis Schneider.              their new attorneys.

                                                  Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 220 of 256 Page ID
                                                                        Page 8 of 12
                                     #:2472
       42 Cal. 4th 807, *813; 171 P.3d 1092, **1096; 68 Cal. Rptr. 3d 758, ***763; 2007 Cal. LEXIS 13892, ****8

DISCUSSION                                                         written notes about a witness's statements. (See
                                                                   Rodriguez v. McDonnell Douglas Corp. (1978) 87 Cal.
                                                                   App. 3d 626, 649 [151 Cal. Rptr. 399] (Rodriguez); see
                                                                   also Dowden v. Superior Court (1999) 73 Cal.App.4th
Attorney Work Product                                              126, 135 [86 Cal. Rptr. 2d 180].) “[A]ny such notes or
                                                                   recorded statements taken by defendants' counsel
Plaintiffs contend that the Court of Appeal erred by               would be protected by the absolute work product
holding that the entire document was protected as                  privilege because they would reveal counsel's
attorney work product. We reject that contention.                  ‘impressions, conclusions, [****11] opinions, or legal
 [*814]                                                            research or theories’ within the meaning of [the work
                                                                   product doctrine].” (Nacht & Lewis Architects, Inc. v.
The Legislature has protected attorney work product
                                                                   Superior Court (1996) 47 Cal.App.4th 214, 217 [***764]
 [****9] under California Code of Civil Procedure 6
                                                                   [54 Cal. Rptr. 2d 575].) When a witness's statement and
section 2018.030, 7 which provides, HN1[ ] “(a) A                  the attorney's impressions are inextricably intertwined,
writing that reflects an attorney's impressions,                   the work product doctrine provides that absolute
conclusions, opinions, or legal research or theories is            protection is afforded to all of the attorney's notes.
not discoverable under any circumstances. [¶] (b) The              (Rodriguez, supra, 87 Cal. App. 3d at p. 648.)
work product of an attorney, other than a writing                   [*815]
described in subdivision (a), is not discoverable unless
the court determines that denial of discovery will unfairly        Plaintiffs urge that the document is not work product
prejudice the party seeking discovery in preparing that            because it reflects the statements of declared experts.
party's claim or defense or will result in an injustice.”          They are incorrect. The document is not a transcript of
                                                                   the August 28, 2002 strategy session, nor is it a
HN2[ ] CA(1)[ ] (1) The Legislature has declared                   verbatim record of the experts' own statements. It
 [****10] that it is state policy to “[p]reserve the rights of     contains Rowley's summaries of points from the strategy
attorneys to prepare cases for trial with that degree of           session, made at Yukevich's direction. Yukevich also
privacy necessary to encourage them to prepare their               edited the document in order to add his own thoughts
cases thoroughly and to investigate not only the                   and comments, further inextricably intertwining his
favorable but the unfavorable aspects of those cases.”             personal impressions with the summary. (See
(§ 2018.020, subd. (a).) In addition, the Legislature              Rodriguez, supra, 87 Cal. App. 3d at pp. 647–648.) In
declared its intent to “[p]revent attorneys [**1097] from          this regard, the trial court found: “As to the content of
taking undue advantage of their adversary's industry               the document, although it doesn't contain overt
and efforts.” (§ 2018.020, subd. (b).)                             statements setting forth the lawyer's conclusions, its
                                                                   very existence is owed to the lawyer's thought
CA(2)[ ] (2) Thus, HN3[ ] the codified work product                 [****12] process. The document reflects not only the
doctrine absolutely protects from discovery writings that          strategy, but also the attorney's opinion as to the
contain an “attorney's impressions, conclusions,                   important issues in the case. Directions were provided
opinions, or legal research or theories.” (§ 2018.030,             by Mr. Yukevich as to the key pieces of information to
subd. (a); see Wellpoint Health Networks, Inc. v.                  be recorded, and Mr. Yukevich also added his own input
Superior Court (1997) 59 Cal.App.4th 110, 120 [68 Cal.             as to the important details, by inserting other words in
Rptr. 2d 844].) The protection extends to an attorney's            the notes. The attorney's impressions of the case were
                                                                   the filter through which all the discussions at the
6 Unless otherwise indicated, further undesignated statutory       conference were passed through on the way to the
references are to the Code of Civil Procedure.                     page.” The court concluded, “[T]his court determines
                                                                   that the attorney's directions to record only portions of
7 We  note that the Court of Appeal relied on former section       the conference specific to the attorney's concerns in the
2018 in setting forth the work product rule. Section 2018 was      litigation are sufficient to support the finding that the
repealed. (Stats. 2004, ch. 182, § 22, operative July 1, 2005.)    notes are covered by the absolute work product
The Legislature replaced it with sections 2018.010–2018.080.       [doctrine], as the choices in statements to record show
Section 2018.040 provides the Legislature did not intend to
                                                                   the thought process and are too intertwined with the
make any changes to the work product doctrine, referring to
                                                                   document.”
the new statutes as a “restatement of existing law” that is “not
intended to expand or reduce the extent to which work product
                                                                   Although the notes were written in dialogue format and
is discoverable under existing law in any action.”

                                                        Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 221 of 256 Page ID
                                                                        Page 9 of 12
                                     #:2473
       42 Cal. 4th 807, *815; 171 P.3d 1092, **1097; 68 Cal. Rptr. 3d 758, ***764; 2007 Cal. LEXIS 13892, ****12

contain information attributed to Mitsubishi's experts, the         Court of Appeal reversed the sanctions order.
document does not qualify as an expert's report, writing,
declaration, or testimony. The notes reflect the                    The Aerojet court first noted that DeVries was free of
paralegal's summary along with counsel's thoughts and               any wrongdoing in his initial receipt of the document.
impressions about the case. The document was                        The court also observed that the existence and
absolutely protected [****13] work product because it               identification of the witness was not [****15] privileged.
contained the ideas of Yukevich and his legal team                  “Nor can ‘the identity and location of persons having
about the case. (§ 2018.030, subd. (a).) 8                          knowledge of relevant facts’ be concealed under the
                                                                    attorney work product rule … . [Citation.]” (Aerojet,
                                                                    supra, 18 Cal.App.4th at p. 1004.) The defendants
Ethical Duty Owed upon Receipt of Attorney Work                     claimed no prejudice to their case as a result of the
Product                                                             witness's disclosure. Indeed, they prevailed at trial.
                                                                    (Ibid.) Because counsel was blameless in his acquisition
Because the document is work product we consider                    of the document and because the information
what ethical duty Johnson owed once he received it.                 complained of was not privileged, DeVries was free to
Plaintiffs rely on [**1098] Aerojet-General Corp. v.                use it. (Id. at p. 1005.) Plaintiffs' reliance on Aerojet
 [*816] Transport Indemnity Insurance (1993) 18                     founders on the facts that distinguish it. Here,
Cal.App.4th 996 [22 Cal. Rptr. 2d 862] (Aerojet) to                 Yukevich's notes were absolutely protected by the work
argue that because the document [****14] was                        product rule. Thus, Johnson's reliance on Aerojet is
inadvertently received, Johnson was dutybound to use                unavailing, particularly in light of the clear standard set
the nonprivileged portions of it to his clients' advantage.         out in State Fund, supra, 70 Cal.App.4th 644.
This [***765] argument fails. Aerojet is distinguishable
because there are no “unprivileged portions” of the                 In State Fund, supra, 70 Cal.App.4th 644, the plaintiff
document.                                                           sent the defendant's attorney (Telanoff) three boxes of
                                                                    documents that were identical to the documents
A review of Aerojet, supra, 18 Cal.App.4th 996,                     provided during discovery. Inadvertently, the plaintiff
demonstrates that it does not assist plaintiffs. Aerojet's          also sent 273 pages of forms entitled, “ ‘Civil Litigation
insurance brokers had sent a package of materials to                Claims Summary,’ ” marked as “ ‘ATTORNEY-CLIENT
Aerojet's risk manager. The risk manager sent them on               COMMUNICATION/ATTORNEY WORK PRODUCT,’ ” and with
to Aerojet's attorney, DeVries. Among these documents               the warning, “ ‘DO [****16] NOT CIRCULATE OR
was a memo from an attorney at an opposing law firm. It             DUPLICATE.’ ” (Id. at p. 648.) In addition, “[t]he word
was never ascertained how opposing counsel's memo                   ‘CONFIDENTIAL’ [was] repeatedly printed around the
found its way into the package of documents. The                    perimeter of the first page of the form.” (Ibid.) When
memo revealed the existence of a witness whom                       counsel discovered the [*817] mistake and demanded
DeVries ultimately deposed. When opposing counsel                   return of the documents, Telanoff refused. The trial
learned that DeVries had received the memo and thus                 court, relying on American Bar Association (ABA)
discovered the witness, counsel sought sanctions. The               Formal Ethics Opinion No. 92-368 (Nov. 10, 1992),
trial court imposed monetary sanctions under section                imposed monetary sanctions.
128.5, subdivision (a). (Aerojet, at pp. 1001–1002.) The
                                                                    The Court of Appeal framed the issue as follows:
                                                                    “[W]hat is a lawyer to do when he or she receives
                                                                    through the inadvertence of opposing counsel
8 We   also reject plaintiffs' contention that defendants waived    documents plainly subject to the attorney-client
their right to assert the protection of the work product doctrine
                                                                    privilege?” (State Fund, supra, 70 Cal.App.4th at p.
because they failed to make a proper objection at Germane's
                                                                    651.) After determining that the documents were
deposition. The record shows that at Germane's deposition,
                                                                    privileged and that inadvertent disclosure did not waive
defendants' counsel, Calfo, did not know Johnson was using
the document, so he could not raise a specific objection based      the privilege, the court discussed an attorney's
on the work product doctrine. In fact, when asked how               obligation. The Court of Appeal disagreed that the ABA
Johnson obtained the document, Johnson told Calfo, “It was          opinion should regulate Telanoff's conduct. The court
put in Dr. Sances' file.” Also, Calfo did make numerous             noted that the ABA Model Rules of Professional
objections to the document's use, including those where he          Conduct on which the opinion was based “do not
stated that he objected “to the exhibit as a whole” because it      establish ethical standards in California, as they have
lacked foundation and “to this whole line of inquiry with respect   not been adopted in California and have no legal force
to an unknown document.” Accordingly, there was no waiver.

                                                         Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 222 of 256 Page ID
                                                                       Page 10 of 12
                                     #:2474
       42 Cal. 4th 807, *817; 171 P.3d 1092, **1098; 68 Cal. Rptr. 3d 758, ***765; 2007 Cal. LEXIS 13892, ****16

of their own. [Citations.]” (State Fund, at pp. 655–656.)           aspects of those cases” and to “[p]revent attorneys from
Likewise, the court held [***766] that an “ABA formal               taking undue advantage of their adversary's industry
opinion does not [****17] establish an obligatory                   and efforts.” (§ 2018.020, subds. (a), (b).)
standard of conduct imposed on California lawyers.” (Id.
at p. 656.) Thus, under the circumstances “Telanoff                 The State Fund rule also addresses the practical
should not have been sanctioned for engaging in                     problem of inadvertent disclosure in the context of
conduct which has been condemned by an ABA formal                   today's reality that document production may involve
opinion, but which has not been condemned by any                    massive numbers of documents. A contrary holding
decision, statute or [r]ule of [p]rofessional [c]onduct             could severely disrupt the discovery process. As amicus
applicable in this state.” (Ibid.)                                  curiae the Product Liability Advisory Council, Inc.,
                                                                    argues, “Even apart from the inadvertent disclosure
 [**1099] CA(3)[ ] (3) The State Fund court went on to              problem, the party responding to a request for mass
articulate the standard to be applied prospectively: HN4[           production must engage in a laborious, time consuming
   ] “When a lawyer who receives materials that                     process. If the document producer is confronted with the
obviously appear to be subject to an attorney-client                additional prospect that any privileged documents
privilege or otherwise clearly appear to be confidential            inadvertently produced will become fair game for the
and privileged and where it is reasonably apparent that             opposition, the minute screening and re-screening that
the materials were provided or made available through               inevitably would follow not only would add enormously
inadvertence, the lawyer receiving such materials                   to that burden but would slow the pace of discovery to a
should refrain from examining the materials any more                degree sharply at odds with the general goal of
than is essential to ascertain if the materials are                 expediting litigation.”
privileged, and shall immediately notify the sender that
he or she possesses material that appears to be                     CA(4)[ ] (4) Finally, we note that HN5[ ] “[a]n attorney
privileged. The parties may then proceed to resolve the             has an obligation not only to protect his [***767] client's
situation by agreement or may resort to the court for               interests but also to respect the legitimate
guidance with the benefit of protective orders and other             [****20] interests of fellow members of the bar, the
judicial intervention as may be justified.” (State Fund,            judiciary, and the administration of justice.” (Kirsch v.
supra, 70 Cal.App.4th at pp. 656–657.) [****18] To                  Duryea (1978) 21 Cal.3d 303, 309 [146 Cal. Rptr. 218,
ensure that its decision was clear in setting forth the             578 P.2d 935].) The State Fund rule holds attorneys to a
applicable standard in these cases, the court explicitly            reasonable standard of professional conduct when
stated that it “declared the standard governing the                 confidential or privileged materials are inadvertently
conduct of California lawyers” in such instances. (Id. at           disclosed.
p. 657.)
                                                                    CA(5)[ ] (5) Here, it is true that Yukevich's notes were
                                                                    not so clearly flagged as confidential as were the forms
The existing State Fund rule is a fair and reasonable
                                                                    in State Fund, supra, 70 Cal.App.4th 644. But, as the
approach. 9 The rule supports the work product doctrine
                                                                    Court of Appeal observed, “[T]he absence of prominent
(§ 2018.030), and is consistent with the [*818] state's
                                                                    notations of confidentiality does not make them any less
policy to “[p]reserve the rights of attorneys to prepare
                                                                    privileged.” The State Fund rule is an objective
cases for trial with that degree of privacy necessary to
                                                                    standard.HN6[ ] In applying the rule, courts must
encourage them to prepare their cases thoroughly and
                                                                    consider whether reasonably competent counsel,
to investigate not only the favorable but the unfavorable
                                                                    knowing the circumstances of the litigation, would have
                                                                    concluded the materials were privileged, how much
9 We
                                                                    review was reasonably necessary to draw that
       also reject plaintiffs' contention that State Fund, supra,
                                                                    conclusion, and when counsel's examination should
70 Cal.App.4th 644, only applies to materials protected by the
                                                                    have ended. (Id. at pp. 656–657.)
attorney-client privilege. The Court of Appeal held that there
was no distinction “between the attorney-client privilege and        [*819]
the work product privilege in this context [because] … [t]he
                                                                    The standard was properly and easily applied here.
State Fund standard applies to documents that are plainly
privileged and confidential, regardless of whether they             Johnson admitted that after a minute or two of review he
 [****19] are privileged under the attorney-client privilege, the   realized the notes related to the case and that Yukevich
work product privilege, or any other similar doctrine that would    did not [**1100] intend to reveal them. Johnson's own
preclude discovery based on the confidential nature of the          admissions     and     subsequent      conduct    clearly
document.” We agree.

                                                         Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 223 of 256 Page ID
                                                                       Page 11 of 12
                                     #:2475
    42 Cal. 4th 807, *819; 171 P.3d 1092, **1100; 68 Cal. Rptr. 3d 758, ***767; 2007 Cal. LEXIS 13892, ****20

demonstrate that [****21] he violated the State Fund         [*820]
rule. We note, however, that such admissions are not
required for the application of the objective standard in    Plaintiffs attempt to justify Johnson's use of the
evaluating an attorney's conduct.                            document by accusing the defense experts of giving
                                                             false [****23] testimony during their depositions.
                                                             Plaintiffs allege that the statements attributed to the
Disqualification of Counsel and Experts                      experts in the document contradicted their deposition
                                                             statements and that the experts lied about the technical
The court properly applied the State Fund rule and           evidence involved in the case. As an initial matter, we
determined that Johnson violated it. The next question       are not persuaded that any of the defense experts ever
is whether disqualification was the proper remedy. HN7[      actually adopted as their own the statements attributed
   ] We review the court's disqualification order for        to them. The document is not a verbatim transcript of
abuse of discretion. (People ex rel. Dept. of                the strategy session, but Rowley's summary of points
Corporations v. SpeeDee Oil Change Systems, Inc.             that Yukevich directed him to note. Yukevich then edited
(1999) 20 Cal.4th 1135, 1143 [86 Cal. Rptr. 2d 816, 980      the document, adding his own thoughts and comments.
P.2d 371].)                                                  As the trial court observed, the document was an
                                                             interpretation and summary of what others thought the
CA(6)[ ] (6) The State Fund court held that HN8[ ] “         experts were saying. 10
‘[m]ere exposure’ ” to an adversary's confidences is
insufficient, standing alone, to warrant an attorney's       CA(8)[ ] (8) Moreover, we agree with the Court of
disqualification. (State Fund, supra, 70 Cal.App.4th at p.   Appeal that, HN9[ ] “when a writing is protected under
657.) The court counseled against a draconian rule that      the absolute attorney work product privilege, courts do
“ ‘[could] nullify a party's right to representation by      not invade upon the attorney's thought processes by
chosen counsel any time inadvertence or devious              evaluating the content of the writing. Once [it is
design put an adversary's confidences in an attorney's       apparent] that the writing contains an attorney's
mailbox.’ ” (Ibid.) However, the court, did not “rule out    impressions, conclusions, opinions, legal research or
the possibility that in an appropriate case,                 theories, the reading stops and the contents of the
disqualification might be justified if an attorney           document for all practical purposes are off limits. In the
inadvertently receives confidential materials and fails to   same way, once the court determines that the writing is
conduct himself or herself in the manner                      [**1101] absolutely privileged, the inquiry ends. Courts
 [****22] specified above, assuming other factors            do not make exceptions based on the content of the
compel disqualification.” (Ibid.)                            writing.” Thus, “regardless of its potential impeachment
                                                             value, Yukevich's personal notes should never have
CA(7)[ ] (7) After reviewing the document, Johnson           been subject to opposing counsel's scrutiny and use.”
made copies and disseminated them to plaintiffs'
experts and other attorneys. In affirming the                CA(9)[ ] (9) We also reject plaintiffs' argument that the
disqualification order, the Court of Appeal stated, “The     crime or fraud exception should apply to privileged work
trial court settled on disqualification as the proper        product in this civil proceeding. HN10[ ] Under the
remedy because of the unmitigable damage caused by           work product doctrine “[a] writing that reflects an
Johnson's dissemination and use of the document.”            attorney's impressions, conclusions, opinions, or legal
Thus, “the record shows that Johnson not only failed to      research or theories is not discoverable under any
conduct himself as required under State Fund, [supra,        circumstances.” (§ 2018.030, subd. (a), italics
70 Cal.App.4th 644,] but also acted unethically in
making full use of the confidential document.” The Court
of Appeal properly concluded that such use of the            10 While   Johnson was testifying on direct examination at the
document undermined the defense experts' opinions
                                                             hearing on the motion to disqualify, the court interjected: “The
and placed defendants at a great disadvantage. Without       difficulty with that concept [that Germane's direct statement is
disqualification of plaintiffs' counsel and their experts,   contained in the document at issue] is that you're assuming it's
the damage caused by Johnson's use and                       a direct quote.” Soon after the court further stated, “No, listen
dissemination of the notes was irreversible. Under the       to me very carefully. You're assuming all along that this is a
 [***768] circumstances presented in this case, the trial    direct quotation from the so-called experts, the four that you
court did not abuse its discretion by ordering               recognize. Whereas, in truth, it may be [****24] that it is an
disqualification for violation of the State Fund rule.       interpretation of what someone said through somebody else's
                                                             mind.”

                                                  Jeffrey Goldman
 Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 224 of 256 Page ID
                                                                       Page 12 of 12
                                     #:2476
    42 Cal. 4th 807, *820; 171 P.3d 1092, **1101; 68 Cal. Rptr. 3d 758, ***768; 2007 Cal. LEXIS 13892, ****24

 [****25] added.) With respect to such a writing, the
Legislature intended that the crime or fraud exception
only apply “in any official investigation by a law
enforcement agency or proceeding or action brought by
a public prosecutor … if the services of the lawyer were
sought or obtained to enable or aid anyone to commit …
a crime or fraud.” (§ 2018.050.) By its own terms, the
crime or fraud exception does not apply here.
 [*821]




DISPOSITION

We affirm the Court of Appeal's judgment.

George, C. J., Kennard, J., Baxter, J., Werdegar, J.,
Chin, J., and Moreno, J., concurred.


  End of Document




                                                 Jeffrey Goldman
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 225 of 256 Page ID
                                    #:2477
  Amiad Kushner, Esq.
  Seiden Law Group LLP
  April 13, 2021
  Page 6




                                  EXHIBIT 3
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 226 of 256 Page ID
                                    #:2478

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...




                                                                        West Headnotes (15)
   KeyCite Yellow Flag - Negative Treatment
Declined to Extend by Sanchez Ritchie v. Energy, S.D.Cal., August 13,
2014                                                                    [1]   Appeal and Error      Disqualification
                    196 Cal.App.4th 37
        Court of Appeal, Fourth District, Division 1,                         A trial court’s ruling on an attorney
                        California.                                           disqualification motion is reviewed under the
                                                                              deferential abuse of discretion standard.
                Grant L. CLARK, Petitioner,
                                v.
       The SUPERIOR COURT of San Diego County,                                2 Cases that cite this headnote
                         Respondent;
        Verisign, Inc., et al., Real Parties in Interest.

                       No. D058568.
                              |                                         [2]   Appeal and Error Disqualification
                        June 2, 2011.                                         Attorneys and Legal Services Discretion of
                              |                                               court
               Rehearing Denied June 22, 2011.
                              |                                               In exercising its discretion on an attorney
                Review Denied Aug. 17, 2011.                                  disqualification motion, the trial court must
                                                                              make a reasoned judgment that complies with
                                                                              applicable legal principles and policies, and the
Synopsis                                                                      order is subject to reversal only when there is no
Background: Former employee brought action against                            reasonable basis for the trial court’s decision.
employer for breach of contract and securities fraud.
Employer moved to disqualify employee’s attorneys. The                        6 Cases that cite this headnote
Superior     Court,     San     Diego County,      No.
37-2009-00081864-CU-WT-CTL, William R. Nevitt, Jr.,
J., granted the disqualification motion. Employee
petitioned for writ of mandate.
                                                                        [3]   Appeal and Error      Counsel

                                                                              In deciding whether a trial court abused its
Holdings: The Court of Appeal, McDonald, J., held that:
                                                                              discretion on an attorney disqualification
[1]                                                                           motion, courts are bound by the substantial
    evidence supported finding that employee gave his
                                                                              evidence rule; the trial court’s order is presumed
attorneys numerous documents subject to employer’s
                                                                              correct, all intendments and presumptions are
attorney-client privilege;
                                                                              indulged to support it, conflicts in the
                                                                              declarations must be resolved in favor of the
  in camera review was not a prerequisite to trial court’s
[2]
                                                                              prevailing party, and the trial court’s resolution
determination that the documents were privileged;
                                                                              of any factual disputes arising from the evidence
                                                                              is conclusive.
[3]
   evidence supported finding that employee’s attorneys
excessively reviewed the documents; and
                                                                              16 Cases that cite this headnote
[4]
      disqualifying law firm was proper remedy.


Petition denied.
                                                                        [4]   Appeal and Error      Disqualification

                                                                              Where there are no express findings on an
                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 227 of 256 Page ID
                                    #:2479

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

        attorney disqualification motion, courts must                    counsel’s declaration that all of the disputed
        review the trial court’s exercise of discretion                  communications involved an officer or
        based on implied findings that are supported by                  employee of employer transmitting a
        substantial evidence.                                            communication to an attorney for employer or
                                                                         persons working at the attorney’s direction, and
                                                                         evidence that employee himself had designated
        9 Cases that cite this headnote                                  some of the documents as attorney-client
                                                                         privileged while he worked for employer.
                                                                         West’s Ann.Cal.C.C.P. § 128(a)(5).


[5]     Attorneys and Legal Services       Inherent                      23 Cases that cite this headnote
        power or jurisdiction

        A trial court’s authority to disqualify an attorney
        derives from its inherent power to “control in
        furtherance of justice, the conduct of its                [8]    Privileged Communications and
        ministerial officers, and of all other persons in                Confidentiality In camera review
        any manner connected with a judicial
        proceeding before it, in every matter pertaining                 In camera review of employer’s documents was
        thereto.” West’s Ann.Cal.C.C.P. § 128(a)(5).                     not a prerequisite to trial court’s determination
                                                                         that the documents were privileged, in
                                                                         disqualifying employee’s attorneys from
        4 Cases that cite this headnote                                  representing employee in breach of contract and
                                                                         securities fraud litigation for excessively
                                                                         reviewing      the       documents.       West’s
                                                                         Ann.Cal.C.C.P. § 128(a)(5).
[6]     Attorneys and Legal Services Relation of
        remedy to client’s right to counsel of choice                    7 Cases that cite this headnote

        When ruling on an attorney disqualification
        motion, the paramount concern must be to
        preserve public trust in the scrupulous
        administration of justice and the integrity of the        [9]    Privileged Communications and
        bar, and the important right to counsel of one’s                 Confidentiality Professional Character of
        choice must yield to ethical considerations that                 Employment or Transaction
        affect the fundamental principles of the judicial
        process. West’s Ann.Cal.C.C.P. § 128(a)(5).                      To determine whether a communication is
                                                                         covered by the attorney-client privilege, the
                                                                         focus of the inquiry is the dominant purpose of
        7 Cases that cite this headnote                                  the relationship between the parties to the
                                                                         communication; when the party claiming the
                                                                         privilege shows the dominant purpose of the
                                                                         relationship between the parties to the
                                                                         communication was one of attorney-client, the
[7]     Attorneys and Legal Services       Labor and                     communication is protected by the privilege.
        Employment

        Trial court’s finding that employee gave his                     20 Cases that cite this headnote
        attorneys numerous documents subject to
        employer’s     attorney-client  privilege,   in
        disqualifying the attorneys’ law firm from
        representing employee in breach of contract and
        securities fraud litigation, was supported by             [10]   Mandamus       Scope of inquiry and powers of
        substantial evidence, including employer’s                       court
               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 228 of 256 Page ID
                                    #:2480

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...



        Employee’s failure to present a summary of all                   See Cal. Jur. 3d, Evidence, § 515; Vapnek et al.,
        of the evidence presented at the trial court                     Cal. Practice Guide: Professional Responsibility
        hearing most favorably to the judgment forfeited                 (The Rutter Group 2010) ¶¶ 4:239.20, 7:150.1
        the argument that no substantial evidence                        (CAPROFR Ch. 4-D, 7-B); 1 Witkin, Cal.
        supported trial court’s finding that employee’s                  Procedure (5th ed. 2008) Attorneys, § 539.
        counsel excessively reviewed employer’s
        attorney-client privileged materials, for purposes
        of employee’s petition for writ of mandate                       11 Cases that cite this headnote
        challenging the disqualification of employee’s
        counsel from representing him in breach of
        contract and securities fraud litigation.


        3 Cases that cite this headnote                           [13]   Attorneys and Legal Services Receipt of or
                                                                         Access to Privileged Information

                                                                         A lawyer who receives materials that obviously
                                                                         appear to be subject to an attorney-client
[11]    Appeal and Error Sufficiency of evidence;                        privilege or otherwise clearly appear to be
        verdict, findings, and judgment                                  confidential and privileged must (1) refrain from
                                                                         examining the materials any more than is
        Failure to set forth in a brief all of the material              essential to ascertain if the materials are
        evidence on an issue waives a claim of                           privileged, and (2) immediately notify the
        insufficiency of the evidence.                                   sender that he or she possesses material that
                                                                         appears to be privileged.

        20 Cases that cite this headnote
                                                                         13 Cases that cite this headnote



[12]    Attorneys and Legal Services       Labor and
        Employment                                                [14]   Attorneys and Legal Services       Labor and
                                                                         Employment
        Trial court’s finding that employee’s attorneys
        violated their obligation to refrain from                        Trial court acted within its discretion in
        examining attorney-client privileged materials                   disqualifying the law firm that represented
        any more than was essential to ascertain if the                  employee in breach of contract and securities
        materials were privileged, in disqualifying the                  fraud litigation as a remedy for the firm’s
        attorneys’ law firm from representing employee                   excessive review of documents covered by
        in breach of contract and securities fraud                       employer’s attorney-client privilege, where firm
        litigation, was supported by substantial                         retained the documents for over nine months,
        evidence, including evidence that the attorneys’                 and the inevitable questions about the sources of
        initial review of the documents examined the                     firm’s knowledge could undermine the public
        content of each document in sufficient detail to                 trust and confidence in the integrity of the
        allow them to determine the documents’ subject                   adjudicatory process. West’s Ann.Cal.C.C.P. §
        matter for categorization, and evidence that after               128(a)(5).
        being warned that they possessed privileged
        documents attorneys performed a subsequent
                                                                         1 Cases that cite this headnote
        review to determine whether the dominant
        purpose of an e-mail was business or legal
        advice, which necessarily involved an
        assessment      of    its    contents.    West’s
        Ann.Cal.C.C.P. § 128(a)(5).                               [15]   Attorneys and Legal Services       Labor and

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 229 of 256 Page ID
                                    #:2481

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

        Employment                                                  Rico v. Mitsubishi Motors Corp. (2007) 42 Cal.4th
                                                                 807, 68 Cal.Rptr.3d 758, 171 P.3d 1092 (Rico ) and
        Trial court’s finding that there was a genuine
        likelihood that employee’s attorneys’ review of              State Comp. Ins. Fund v. WPS, Inc. (1999) 70
        employer’s attorney-client privileged materials          Cal.App.4th 644, 82 Cal.Rptr.2d 799 (State Fund ) and
        could affect the outcome of the proceedings, in          warranted disqualification of Higgs as Clark’s counsel in
        disqualifying the attorneys’ law firm from               this action. The trial court found, on disputed facts, Higgs
        representing employee in litigation against              had received and excessively reviewed privileged
        employer, was supported by substantial                   documents, disqualification was warranted because there
        evidence, including evidence that employee               was a genuine likelihood Higgs’s conduct could affect the
        used a privileged memo as the basis for a                outcome of the litigation, and the paramount concern of
        securities fraud claim, and that questions               protecting the public trust in the administration of justice
        employee posed to employer’s former chief                and integrity of the bar outweighed any infringement of
        executive officer might have derived from a              Clark’s right to the counsel of his choice.
        privileged legal opinion from an outside law
        firm. West’s Ann.Cal.C.C.P. § 128(a)(5).                 In this writ proceeding, Clark asserts the disqualification
                                                                 order was an abuse of discretion. Clark’s principal
                                                                 argument is that VeriSign’s claim of privilege as to the
        3 Cases that cite this headnote                          contested documents is “highly suspect,” and he asserts
                                                                 there was no substantial evidence on which the court
                                                                 could conclude Higgs violated its obligations under Rico
                                                                 and State Fund until it had first conducted an in camera
                                                                 review of the contested documents to determine whether
                                                                 the documents were in fact privileged. Second, Clark
Attorneys and Law Firms                                          asserts that, even assuming some or all of the documents
                                                                 were privileged, there is no evidence to support the
**364 Higgs, Fletcher & Mack, San Diego, John Morris,            conclusion that Higgs did not properly discharge its
Steven J. Cologne, Thomas W. Ferrell, Sam Sherman and            obligations under Rico and State Fund. Finally, Clark
Victoria E. Fuller for Petitioner.                               asserts that disqualification was an overly draconian
                                                                 remedy because there was no evidence to support the
No appearance for Respondent.                                    conclusion that Higgs’s review of the privileged
                                                                 documents provided Clark with any *42 unfair advantage
Paul, Hastings, Janofsky & Walker, Los Angeles, Nancy
                                                                 that would undermine the integrity of the judicial
L. Abell, Thomas A. Zaccaro, Eleanor K. Mercado and
                                                                 proceedings, and any taint could have been cured by a
Kai S. Bartolomeo for Real Parties in Interest.
                                                                 **365 protective order, thereby preserving Clark’s right
Opinion                                                          to counsel of his choice.


McDONALD, J.


*41 Grant Clark seeks a writ of mandate directing the
                                                                                              I
Superior Court of San Diego County to vacate its
November 8, 2010, order disqualifying Clark’s chosen
law firm of Higgs, Fletcher & Mack LLP (Higgs) from
continuing to represent Clark in his action against real
parties in interest VeriSign, Inc., et al. (Verisign).
VeriSign sought the disqualification order because Higgs            FACTUAL AND PROCEDURAL BACKGROUND
allegedly received from Clark numerous documents
protected by the attorney-client privilege held by
VeriSign, and Higgs thereafter (1) excessively reviewed          A. The Parties
the documents, (2) did not immediately return the                VeriSign provides internet infrastructure services. Clark is
documents and (3) affirmatively employed the documents           an active member of the California State Bar with
to pursue Clark’s lawsuit against VeriSign. VeriSign             experience in litigation, and had also acted as in-house
asserted these actions violated Higgs’s obligations under        and general counsel for corporations.

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 230 of 256 Page ID
                                    #:2482

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

                                                                 specifically referred to Rico and the obligations imposed
                                                                 by that case. Clark and Higgs responded by denying any
                                                                 improper conduct, and apparently did not return any
                                                                 materials to VeriSign.

   B. The Parties’ Relationship
In late September 2007 VeriSign hired Clark as its chief
administrative officer. In conjunction with his
employment, Clark signed VeriSign’s nondisclosure
agreement, which included a provision that he would not             **366 D. The Discovery of Clark’s Possession of
remove VeriSign’s confidential or privileged information            Privileged Documents
and would return all confidential or privileged                  In mid-February 2010, Clark produced documents
information to VeriSign on termination of his                    pursuant to VeriSign’s discovery demand. VeriSign
employment.                                                      thereafter determined Clark’s production included
                                                                 numerous privileged documents, many of which were
In late 2008, Clark was informed by VeriSign that Clark’s        prominently marked “Attorney–Client Privileged,”
position was being eliminated. Clark’s employment was            “Prepared at Request of Counsel,” and/or “Highly
terminated effective December 31, 2008. In January 2009,         Confidential.” VeriSign also determined Clark was in
Clark filed his lawsuit against VeriSign. Clark was              possession of other confidential documents taken in
represented by Higgs.                                            violation of the nondisclosure agreement.

                                                                 In mid-March 2010, VeriSign’s counsel wrote to Higgs
                                                                 demanding Clark return the privileged materials (which it
                                                                 identified by Bates numbers), return the other documents
                                                                 VeriSign contended were confidential or proprietary, and
   C. The March and April 2009 Correspondence                    cease using any privileged or confidential information to
On March 25, 2009, Mr. Cologne (an attorney with Higgs           pursue Clark’s lawsuit. Clark’s response did not include
representing Clark in the lawsuit against VeriSign) sent a       an agreement to return the privileged documents.
letter to VeriSign’s counsel stating Clark intended to           Although Clark subsequently agreed to return the
assert an additional claim based on allegations that             documents he characterized as “irrelevant,” and later
“deception and delay [surround] the termination of               agreed to destroy most of the documents VeriSign
[William] Roper,” VeriSign’s former chief executive              identified as protected by the attorney-client privilege,
officer. Cologne’s letter stated the deception “played out       Higgs thereafter indicated it would be unable to destroy
against the backdrop of a June 4, 2008[,] internal               the documents because VeriSign’s motion to compel
memorandum from Ken Bond, Senior Vice President in               Clark to answer certain deposition *44 questions required
charge of investor relations.”                                   that he retain those documents for use in opposing the
                                                                 motion to compel answers. By the fall of 2010, Higgs had
Counsel for VeriSign suspected Cologne was referring to          neither returned nor destroyed the allegedly privileged
an e-mail sent by Bond (senior vice president in charge of       documents.
investor relations) to Richard *43 Goshorn (VeriSign’s
general counsel) and Susan Insley (VeriSign’s director of
internal audit acting under the direction of VeriSign’s law
department) concerning a confidential internal
investigation. VeriSign, believing the so-called “Bond
memo” was a privileged communication Clark had                      E. The Use of the Privileged Documents
improperly taken from VeriSign in violation of the               In the fall of 2010, the court granted VeriSign’s motion to
nondisclosure agreement,1 demanded in a letter to                compel Clark to answer certain deposition questions. At
Cologne dated March 31, 2009, that Clark immediately             his October 1, 2010, deposition, Clark conceded certain
return all of VeriSign’s documents, including any                documents contained privileged information but stated
attorney-client privileged information, and to cease and         that his counsel would decide whether to seek their
desist using that information or documents. When                 admission at trial. More importantly, Clark conceded he
Cologne was silent in response to VeriSign’s demand,2            used the Bond memo as the basis for one of the securities
VeriSign’s attorney again wrote to Cologne reiterating its       fraud claims he was pursuing against VeriSign, and
demand that Clark return confidential or privileged              apparently was relying on another privileged document in
documents and cease using the documents, and                     support of his breach of contract and securities fraud

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 231 of 256 Page ID
                                    #:2483

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

claims.                                                          that “[d]espite repeated warnings from VeriSign’s
                                                                 counsel, [Higgs’s] review exceeded this limit” and also
                                                                 found “[Higgs] did not immediately notify VeriSign that
                                                                 [it was] in possession of the documents.”

                                                                 The court concluded Higgs’s conduct warranted
   F. The Motion to Disqualify                                   disqualification as well as other ancillary relief. The court
Promptly after completing Clark’s deposition, VeriSign           recognized that when ruling on a disqualification motion,
moved to disqualify Higgs and for ancillary relief.              which requires resolution of the tension between the
VeriSign argued Clark and Higgs had improperly                   client’s right to choose his or her counsel and the need to
obtained, retained, reviewed and used privileged                 maintain ethical standards, the paramount concern must
documents, and had obtained an improper advantage from           be to preserve the public trust in the scrupulous
that conduct, in violation of the requirements imposed by        administration of justice. The court resolved the conflict
   Rico, supra, 42 Cal.4th 807, 68 Cal.Rptr.3d 758, 171          by concluding Clark’s right to counsel of his choice “does
P.3d 1092 and      State Fund, supra, 70 Cal.App.4th 644,        not trump the policy behind protecting the attorney-client
82 Cal.Rptr.2d 799. In support of the motion, VeriSign           privilege from being undermined.” Accordingly, the court
provided (among other things) a declaration from                 ordered that (1) Higgs be disqualified, (2) the documents
Goshorn attesting to the circumstances surrounding (and          be returned, and (3) Higgs be enjoined from discussing
privileged nature of) the disputed communications.               the contents of the documents with anyone or providing
                                                                 Higgs’s work product in the action to either Clark or any
Clark opposed the motion, asserting the standards                representative of Clark. The court ruled these measures
imposed and remedies available under State Fund and              were prophylactic, not punitive, and were necessary to
Rico have no application unless the documents are                protect VeriSign’s rights as well as the integrity of the
inadvertently provided to opposing counsel by the                judicial proceedings, and found there “ ‘exists a genuine
attorneys for the party holding the privilege. Clark             likelihood that the ... misconduct of [Higgs ] will affect the
alternatively argued that no sanctions may be imposed            outcome of the proceedings before the court.’ ” (Oaks
absent a showing the documents obtained by Higgs were            Management Corporation v. Superior Court (2006) 145
actually privileged, and the showing made by VeriSign            Cal.App.4th 453, 467, 51 Cal.Rptr.3d 561.)
was insufficient to show that the dominant purpose of
each communication was for legal, rather than business,
advice. Clark finally asserted Higgs did not misuse any of
the material obtained and there was no proof VeriSign
had suffered any disadvantage as a result of Higgs’s                H. The Writ Petition
review of the documents.                                         Clark timely filed this writ petition, requesting we vacate
                                                                 the order disqualifying Higgs from acting as Clark’s
                                                                 attorney. We issued an order to show cause, and the
                                                                 parties have fully briefed this matter.

   **367 G. The Challenged Disqualification Order                *46 In this writ proceeding, Clark raises three claims.
The trial court granted the motion to disqualify Higgs.          First, he argues VeriSign’s claim of privilege as to the
The court first found Higgs had received numerous                contested documents is “highly suspect,” and asserts it
documents from Clark subject to the attorney-client              was improper for the court to conclude Higgs violated its
privilege, some of which “bore obvious indicia of the            obligations under Rico without reviewing the contested
privilege held by *45 VeriSign,” were “explicitly marked         documents to determine whether they were in fact
as privileged by Mr. Clark while he was employed by              privileged. Second, Clark asserts that, even assuming
VeriSign,” and/or were conceded to be privileged by              some or all of the documents were in fact privileged, there
Clark.3                                                          is no evidence to support the conclusion that Higgs did
                                                                 not properly discharge its obligations under Rico. Finally,
The court, after noting Higgs had a “duty not to review          he asserts disqualification was an overly draconian
these documents more than was reasonably necessary to            remedy because there was no evidence to support the
make the determination that they are privileged and to           conclusion that Higgs’s review of the privileged
immediately notify VeriSign that they were in possession         documents provided Clark with any unfair advantage that
of VeriSign’s privileged documents,” specifically found          would undermine the integrity of the judicial proceedings,
                                                                 and any taint or prejudice could have been cured by a
               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          6
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 232 of 256 Page ID
                                    #:2484

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

protective **368 order preserving Clark’s right to counsel       evidence.” ( Federal Home, supra, 68 Cal.App.4th at p.
of his choice.                                                   860, 80 Cal.Rptr.2d 634.) “In viewing the evidence, we
                                                                 look only to the evidence supporting the prevailing party.
                                                                 [Citation.] We discard evidence unfavorable to the
                                                                 prevailing party as not having sufficient verity to be
                                                                 accepted by the trier of fact. [Citation.] Where the trial
                                                                 court has drawn reasonable inferences from the evidence,
                              II                                 we have no power to draw different inferences, even
                                                                 though different inferences may also be reasonable.”
                                                                 (Ibid.) “If the trial court resolved disputed factual issues,
                                                                 the reviewing court should not substitute its judgment for
                                                                 the trial court’s express or implied findings supported by
                                                                 substantial evidence.” ( SpeeDee, supra, 20 Cal.4th at
                  LEGAL STANDARDS
                                                                 p. 1143, 86 Cal.Rptr.2d 816, 980 P.2d 371; accord
                                                                     City National Bank v. Adams, supra, 96 Cal.App.4th at
A. Standard of Review                                            p. 322, 117 Cal.Rptr.2d 125.)
[1] [2]
        A trial court’s ruling on a disqualification motion is
reviewed under the deferential abuse of discretion
standard. (  People ex rel Dept. of Corporations v.
SpeeDee Oil Change Systems, Inc. (1999) 20 Cal.4th
1135, 1143–1144, 86 Cal.Rptr.2d 816, 980 P.2d 371
                                                                    B. Legal Standards for Disqualification
(SpeeDee ); McPhearson v. Michaels Co. (2002) 96                 [5]
                                                                     A trial court’s authority to disqualify an attorney
Cal.App.4th 843, 851, 117 Cal.Rptr.2d 489;          City         derives from its inherent power to “control in furtherance
National Bank v. Adams (2002) 96 Cal.App.4th 315, 322,           of justice, the conduct of its ministerial officers, and of all
117 Cal.Rptr.2d 125.) “In exercising its discretion, the         other persons in any manner connected with a judicial
trial court must make a reasoned judgment that complies          proceeding before it, in every matter pertaining thereto.”
with applicable legal principles and policies.”
                                                                 (Code Civ. Proc., § 128, subd. (a)(5);      SpeeDee, 20
(      Strasbourger Pearson Tulcin Wolff Inc. v. Wiz             Cal.4th at p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371; see
Technology, Inc. (1999) 69 Cal.App.4th 1399, 1403, 82            also Oaks Management Corporation v. Superior Court,
Cal.Rptr.2d 326 (Strasbourger ); accord McPhearson, at           supra, 145 Cal.App.4th at p. 462, 51 Cal.Rptr.3d 561.)
p. 851, 117 Cal.Rptr.2d 489.) “The order is subject to           “The power is frequently exercised on a showing that
reversal only when there is no reasonable basis for the          disqualification **369 is required under professional
trial court’s decision.” ( Federal Home Loan Mortgage            standards governing ... potential adverse use of
Corp. v. La Conchita Ranch Co. (1998) 68 Cal.App.4th             confidential information.” (     Responsible Citizens v.
856, 860, 80 Cal.Rptr.2d 634 (Federal Home ).)                   Superior Court (1993) 16 Cal.App.4th 1717, 1723–1724,
                                                                 20 Cal.Rptr.2d 756.)
[3] [4]
       “In deciding whether the trial court abused its
discretion, ‘[w]e are ... bound ... by the substantial           [6]
                                                                    A disqualification motion involves a conflict between a
evidence rule.’ ” ( Strasbourger, supra, 69 Cal.App.4th          client’s right to counsel of his or her choice, on the one
at p. 1403, 82 Cal.Rptr.2d 326.) The trial court’s order is “    hand, and the need to maintain ethical standards of
‘presumed correct; all intendments and presumptions are          professional responsibility, on the other. (         City and
indulged to support [it]; conflicts in the declarations must     County of San Francisco v. Cobra Solutions, Inc. (2006)
be resolved in favor of the prevailing party, and the trial      38 Cal.4th 839, 846, 43 Cal.Rptr.3d 771, 135 P.3d 20.)
*47 court’s resolution of any factual disputes arising from      Although disqualification necessarily impinges on a
the evidence is conclusive.’ ” (Ibid.; accord,   Koo v.          litigant’s right to counsel of his or her choice, the decision
Rubio’s Restaurants, Inc. (2003) 109 Cal.App.4th 719,            on a disqualification motion “involves more than just the
728, 135 Cal.Rptr.2d 415.) Hence, we presume the trial           interests of the parties.” ( SpeeDee, supra, 20 Cal.4th at
court found in VeriSign’s favor on “all disputed factual         p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371.) When ruling
issues.” (    Strasbourger, at p. 1403, 82 Cal.Rptr.2d           on a disqualification motion, “[t]he paramount concern
326.) Further, “where there are no express findings, we          must be to preserve public trust in the scrupulous
must review the trial court’s exercise of discretion based       administration of justice and the integrity of the bar. The
on implied findings that are supported by substantial            important right to counsel of one’s choice must yield to
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          7
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 233 of 256 Page ID
                                    #:2485

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

ethical considerations that *48 affect the fundamental           In Rico, the court adopted the obligations articulated in
principles of our judicial process.” ( SpeeDee, at p.            State Fund and extended them to materials protected by
1145, 86 Cal.Rptr.2d 816, 980 P.2d 371; see also                 the attorney work product privilege, noting those
                                                                 obligations were rooted in the attorney’s obligation to “
    Jessen v. Hartford Casualty Ins. Co. (2003) 111              ‘respect the legitimate **370 interests of fellow members
Cal.App.4th 698, 705–706, 3 Cal.Rptr.3d 877.)                    of the bar, the judiciary, and the administration of justice.’
The SpeeDee court recognized that one of the                     ” ( Rico, supra, 42 Cal.4th at p. 818, 68 Cal.Rptr.3d
fundamental principles of our judicial process is the            758, 171 P.3d 1092.) Rico also addressed the question of
attorney-client privilege: “Protecting the confidentiality of    remedy when the attorney, having obtained privileged
communications between attorney and client is                    documents, did not comply with those obligations. Rico
fundamental to our legal system. The attorney-client             echoed State Fund’s caution that “ ‘ “[m]ere exposure” ’
privilege is a hallmark of our jurisprudence that furthers       to an adversary’s confidences is insufficient, standing
the public policy of ensuring ‘ “the right of every person       alone, to warrant an attorney’s disqualification” ( Rico,
to freely and fully confer and confide in one having             at p. 819, 68 Cal.Rptr.3d 758, 171 P.3d 1092, quoting
knowledge of the law, and skilled in its practice, in order          State Fund, at p. 657, 82 Cal.Rptr.2d 799), *49
that the former may have adequate advice and a proper            because Rico agreed such a “a draconian rule ... ‘ “[could]
defense.” ’ [Quoting  Mitchell v. Superior Court (1984)          nullify a party’s right to representation by chosen counsel
37 Cal.3d 591, 599, 208 Cal.Rptr. 886, 691 P.2d 642.]”           any time inadvertence or devious design put an
( SpeeDee, supra, 20 Cal.4th at p. 1146, 86 Cal.Rptr.2d          adversary’s confidences in an attorney’s mailbox.” ’ ”
816, 980 P.2d 371.) Because it is this privilege that was        ( Rico, at p. 819, 68 Cal.Rptr.3d 758, 171 P.3d 1092.)
the touchstone for the trial court’s disqualification ruling,    Rico also stated, however, that “ ‘in an appropriate case,
we outline the rules developed for safeguarding that             disqualification might be justified if an attorney
privilege.                                                       inadvertently receives confidential materials and fails to
                                                                 conduct himself or herself in the manner specified above,
                                                                 assuming other factors compel disqualification.’ ” (Ibid.)



  C. Rico and State Fund
    In State Fund, supra, 70 Cal.App.4th 644, 82
Cal.Rptr.2d 799, the court evaluated the ethical
obligations of a lawyer when that lawyer comes into                                           III
possession of privileged materials without the holder of
the privilege having waived it. ( Id. at pp. 654–655, 82
Cal.Rptr.2d 799.) The court, to “protect the sanctity of the
attorney-client privilege and to discourage unprofessional
                                                                                         ANALYSIS
conduct” (    id at p. 657, 82 Cal.Rptr.2d 799), ruled that:

  “the obligation of an attorney receiving privileged            A. Substantial Evidence Supports the Finding Higgs
  documents due to the inadvertence of another is as             Received Privileged Documents from Clark
  follows: When a lawyer who receives materials that             [7]
                                                                     The trial court expressly found Clark gave Higgs
  obviously appear to be subject to an attorney-client           numerous documents subject to the attorney-client
  privilege or otherwise clearly appear to be confidential       privilege. Substantial evidence supports this finding:
  and privileged and where it is reasonably apparent that        some of the documents were explicitly designated by
  the materials were provided or made available through          Clark as attorney-client privileged while he was
  inadvertence, the lawyer receiving such materials              employed by Verisign; Higgs acknowledged (during the
  should refrain from examining the materials any more           May through July correspondence between counsel
  than is essential to ascertain if the materials are            attempting to resolve the document issues) that a
  privileged, and shall immediately notify the sender that       substantial portion of the documents were privileged; and
  he or she possesses material that appears to be                Higgs conceded at oral argument below that some of the
  privileged.” ( Id. at p. 656, 82 Cal.Rptr.2d 799.)             documents were privileged. Additionally, for the
                                                                 documents Clark did not concede were privileged,

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         8
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 234 of 256 Page ID
                                    #:2486

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

VeriSign’s counsel provided a declaration stating the                871, italics added.) This ‘dominant purpose’ test not
identities of the parties to each of the sets of                     only looks to the dominant purpose for the
communications (one of whom was invariably either an                 communication, but also to the dominant purpose of the
in-house attorney or outside counsel) and the general                attorney’s work. [Citations.] Thus, ‘the attorney-client
nature of the purpose of the communication (all of which             privilege [would] not apply without qualification where
involved obtaining legal advice on a variety of subjects).           the attorney was merely acting as a negotiator for the
                                                                     client [citation], or merely gave business advice
In     Costco Wholesale Corp. v. Superior Court (2009)               [citation], or was merely acting as a trustee for the
47 Cal.4th 725, 101 Cal.Rptr.3d 758, 219 P.3d 736                    client.’ ” (2,022       Ranch, at pp. 1390–1391, 7
(Costco ), the court explained that when a trial court               Cal.Rptr.3d 197.)
examines a claim that a communication is protected by
the attorney-client privilege, “[t]he party claiming the           Clark asserts that, because the dominant purpose of the
privilege has the burden of establishing the preliminary           communications could only be ascertained by examining
facts necessary to support its exercise, i.e., a                   the contents of each specific communication in camera,
communication made in the course of an attorney-client             and no examination proceeding was involved here, there
relationship. [Citations.] Once that party establishes facts       was no evidence to permit the conclusion any of the
necessary to support a prima facie claim of privilege, the         documents were privileged.4 However, Clark’s argument
communication is presumed to have been made in                     ignores that the Costco court, after observing “Evidence
confidence and the opponent of the claim of privilege has          Code section 915 prohibits disclosure of the information
the burden of proof to establish the communication was             claimed to be privileged as a confidential communication
not confidential or that the privilege does not for other          between attorney and client ‘in order to rule on the claim
reasons apply.” ( Id. at p. 733, 101 Cal.Rptr.3d 758,              of privilege’ ” (     Costco, supra, 47 Cal.4th at pp.
219 P.3d 736, italics added.) Here, VeriSign’s showing             731–732, 101 Cal.Rptr.3d 758, 219 P.3d 736), stated
provided substantial evidence from which the court could           “because the privilege protects a transmission irrespective
have found each of the contested documents involved                of its content, there should be no need to examine the
communications between a VeriSign employee and a                   content in order to rule on a claim of privilege.” ( Id. at
VeriSign attorney in the course of an attorney-client              p. 739, 101 Cal.Rptr.3d 758, 219 P.3d 736.) Costco went
relationship.                                                      on to state *51 that, “[b]ecause we hold that a court may
                                                                   not order disclosure of a communication claimed to be
[8]
   *50 Clark’s principal contention is that an in camera           privileged to allow a ruling on the claim of privilege, we
review of the documents was a prerequisite to                      disapprove two cases plaintiffs have cited in support of
determining whether the documents were in fact                     the trial court’s orders,” including 2,022 Ranch.
privileged. Clark asserts that under      **371 2,022              (   Costco, at p. 739, 101 Cal.Rptr.3d 758, 219 P.3d
Ranch v. Superior Court (2003) 113 Cal.App.4th 1377, 7             736.) Costco, reviewing the approach advocated in 2,022
Cal.Rptr.3d 197 (2,022 Ranch ) the determination of                Ranch, noted the 2,022 Ranch court:
privilege turns on the “dominant purpose” of each
communication. Clark relies on the portion of the 2,022
Ranch opinion in which the court stated:                             “distinguished communications reporting the results of
                                                                     factual investigations from those reflecting the
      “In certain instances it is difficult to determine if the      rendering of legal advice, held only the latter were
      attorney-client    privilege      ...   attaches   to    a     privileged, and ordered the trial court to review each of
      communication, particularly where there may be more            the communications to **372 determine its dominant
      than one purpose for that communication: ‘ “ ‘Where it         purpose. [Citation.] In this respect, the court erred. The
      is clear that the communication has but a single               proper procedure would have been for the trial court
      purpose, there is little difficulty in concluding that the     first to determine the dominant purpose of the
      privilege should be applied or withheld accordingly. If        relationship between the insurance company and its
      it appears that the communication is to serve a dual           in-house attorneys, i.e., was it one of attorney-client or
      purpose, one for transmittal to an attorney “in the            one of claims adjuster-insurance corporation (as some
      course of professional employment” and one not                 of the evidence suggested, [citation] ). The corporation,
      related to that purpose, the question presented to the         having the burden of establishing the preliminary fact
      trial court is as to which purpose predominates....’ ”         that the communications were made during the course
      [Citation.]’ ( Travelers Ins. Companies v. Superior            of an attorney-client relationship [citation], was free to
      Court (1983) 143 Cal.App.3d 436, 452, 191 Cal.Rptr.            request an in camera review of the communications to

                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      9
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 235 of 256 Page ID
                                    #:2487

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

    aid the trial court in making that determination, but the       Higgs Excessively Reviewed Privileged Materials
                                                                 [10]
    trial court could not order disclosure of the information        Higgs, after coming into possession of the privileged
    over the corporation’s objection. If the trial court         documents, was obligated not to review these documents
    determined the communications were made during the           more than was reasonably necessary to make the
    course of an attorney-client relationship, the               determination that they were privileged and to
    communications, including any reports of factual             immediately notify VeriSign that it was in possession of
    material, would be privileged, even though the factual       VeriSign’s privileged documents. The trial court found
    material might be discoverable by some other means. If       Higgs violated those obligations because (1) “[d]espite
    the trial court instead concluded that the dominant          repeated warnings from VeriSign’s counsel, [Higgs’s]
    purpose of the relationship was not that of attorney and     review exceeded this limit,” and (2) “[Higgs] did not
    client, the communications would not be subject to the       immediately notify VeriSign that [it was] in possession of
    attorney-client privilege and therefore would be             the documents.” Clark appears to argue that no substantial
    generally discoverable.” ( Costco, at pp. 739–740,           evidence supports the conclusion that Higgs excessively
    101 Cal.Rptr.3d 758, 219 P.3d 736.)                          reviewed privileged documents in violation of the
[9]
     We interpret Costco’s disapproval of 2,022 Ranch as         obligations imposed by State Fund and Rico. Clark’s
making clear that, to determine whether a communication          argument appears to be that Higgs obtained the
is privileged, the focus of the inquiry is the dominant          documents from Clark properly, made no effort to hide
purpose of the relationship between the parties to the           that the documents were in its possession, met and
communication. Under that approach, when the party               conferred with VeriSign to resolve VeriSign’s claims of
claiming the privilege shows the dominant purpose of the         privilege, and “responsibly sequestered” the disputed
relationship between the parties to the communication            documents while this process was ongoing without
was one of attorney-client, the communication is                 excessively reviewing the documents, thus complying
protected by the privilege.                                      with its obligations.
                                                                 [11]
Employing Costco’s approach, there was substantial                    As a preliminary matter, Clark has waived this
evidence to support the trial court’s finding that all of the    contention because, rather than presenting a summary of
disputed communications, including the so-called Bond            all of the evidence presented at the hearing below most
memo, were privileged communications because                     favorably to the judgment, Clark only discusses the
VeriSign’s declarations established all of the disputed          evidence he presented on this issue.7 “Failure to set forth
communications involved an officer or employee of                [all of] the material evidence on an issue waives a claim
VeriSign transmitting a communication to an attorney for         of insufficiency of the evidence.” *53 (         Brockey v.
VeriSign (either Goshorn5 or other attorneys) or persons         Moore (2003) 107 Cal.App.4th 86, 96, 131 Cal.Rptr.2d
working at the *52 attorney’s direction. Although Clark          746.) When parties assert a challenge to the trial court’s
continues to assert the Bond memo e-mail was not                 decision based on the absence of substantial supporting
privileged, he conceded below that the Bond memo was             evidence, they “ ‘are required to set forth in their brief all
sent by an employee of VeriSign to both Goshorn                  the material evidence on the point and not merely their
(VeriSign’s attorney) and Insley, who (as the director of        own evidence. Unless this is done the error is deemed to
internal audit for VeriSign) was reporting directly to           be waived.’ ” (      Foreman & Clark Corp. v. Fallon
Goshorn.6 Clark’s argument—that the Bond memo was                (1971) 3 Cal.3d 875, 881, 92 Cal.Rptr. 162, 479 P.2d
not privileged because “ ‘the dominant purpose of the            362.) By discussing only evidence tending to support his
e-mail was Mr. Bond’s expression of frustration ...              position, Clark has waived his right to challenge the
concerning a VeriSign investigation’ ”—appears                   sufficiency of the evidence to support the court’s
irreconcilable with Costco’s admonition that the relevant        conclusions. (See Nwosu v. Uba (2004) 122 Cal.App.4th
inquiry is not the content of the communication but is
instead the relationship of the communicators. We                1229, 1246, 19 Cal.Rptr.3d 416,   Brockey v. Moore,
conclude there was substantial evidence to support the           supra, 107 Cal.App.4th at pp. 96–97, 131 Cal.Rptr.2d
trial **373 court’s finding that all of the disputed             746.)
communications were privileged communications.                   [12] [13]
                                                                         More importantly, even if the argument had not
                                                                 been waived, there is substantial evidence that Higgs’s
                                                                 actions violated State Fund and Rico. Those cases make
                                                                 clear that “a lawyer who receives materials that obviously
                                                                 appear to be subject to an attorney-client privilege or
  B. Substantial Evidence Supports the Finding that              otherwise clearly appear to be confidential and privileged
                                                                 ... [must (1) ] refrain from examining the materials any
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        10
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 236 of 256 Page ID
                                    #:2488

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

                                                                 [14]
more than is essential to ascertain if the materials are             Clark asserts the trial court erred when it concluded
privileged, and [ (2) ] immediately notify the sender that       the appropriate remedy for the violations was to
he or she possesses material that appears to be                  disqualify Higgs. However, Clark does not suggest the
privileged.” (         **374 State Fund, supra, 70               court misunderstood the applicable legal principles
Cal.App.4th at p. 656, 82 Cal.Rptr.2d 799.) Under Costco,        guiding its discretionary decision.9 Instead, Clark
once the examination showed a document had been                  disagrees with how the court exercised its discretion,
transmitted between an attorney representing VeriSign            specifically **375 arguing there was no showing of any
and either an officer or employee of VeriSign, that              “risk of prejudice” from Higgs’s review and use of the
examination would suffice to ascertain the materials are         privileged documents.
privileged, and any further examination would exceed
                                                                 When exercising its discretion, a trial court must “make a
permissible limits. ( Costco, supra, 47 Cal.4th at p.            reasoned judgment that complies with applicable legal
733, 101 Cal.Rptr.3d 758, 219 P.3d 736.) There is
evidence to support the finding that Higgs’s review              principles and policies” (      Strasbourger, supra, 69
exceeded those limitations: Higgs’s initial review also          Cal.App.4th at p. 1403, 82 Cal.Rptr.2d 326), and we will
examined the content of each document in sufficient              reverse “only when there is no reasonable basis for the
detail to allow Higgs to “determine their subject matter         trial court’s decision.” (    Federal Home, supra, 68
for categorization,” and Higgs’s subsequent review               Cal.App.4th at p. 860, 80 Cal.Rptr.2d 634.) “In deciding
(occurring after VeriSign warned that Higgs possessed            whether the trial court abused its discretion, ‘[w]e are ...
privileged documents) was focused on “whether the                bound ... by the substantial evidence rule.’ ”
dominant purpose of the e-mail was business or legal             (      Strasbourger, at p. 1403, 82 Cal.Rptr.2d 326.)
advice,” which necessarily involved an assessment of its
contents.8 There was also some evidence from which a             The trial court’s order, expressly “designed to be
trial court could have concluded Higgs affirmatively used        prophylactic, not punitive,” found disqualification was
some of the substantive information contained in the             necessary “not only to protect the rights of VeriSign but
privileged documents to question witnesses or to support         also to preserve the integrity of the judicial proceedings,”
Clark’s claims, and Clark concedes *54 Higgs employed            and *55 further found there was a “genuine likelihood”
the Bond memo to craft a claim against VeriSign, which           that Higgs’s review of the privileged materials could
necessarily required an excessive review of the content of       affect the outcome of the proceedings. The former
that memo beyond what would be permissible to                    finding, which reflects a sensitivity to SpeeDee’s
determine the memo was privileged under Costco. We               admonition that the “paramount concern must be to
conclude substantial evidence supports the finding Higgs         preserve public trust in the scrupulous administration of
violated its obligations as outlined in State Fund and Rico.
                                                                 justice and the integrity of the bar” ( SpeeDee, supra,
                                                                 20 Cal.4th at p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371),
                                                                 has substantial evidentiary support. On this record, a trier
                                                                 of fact could conclude Higgs’s continued representation
                                                                 of Clark could trigger doubts over the integrity of the
   C. The Selected Remedy Was Not an Abuse of                    judicial process because whenever Higgs’s advocacy
   Discretion                                                    against VeriSign began to touch on matters contained in
The Rico court also addressed the question of remedy             the privileged documents that Higgs retained (for over
when the attorney, having obtained privileged documents,         nine months) and excessively reviewed, the inevitable
violated the obligations imposed under State Fund.               questions about the sources of Higgs’s knowledge (even if
Although Rico echoed State Fund’s caution that “ ‘               Higgs in fact obtained such knowledge from legitimate
“[m]ere exposure” ’ to an adversary’s confidences is             sources) could undermine the public trust and confidence
insufficient, standing alone, to warrant an attorney’s           in the integrity of the adjudicatory process.10
disqualification” ( Rico, supra, 42 Cal.4th at p. 819, 68        [15]
                                                                      The latter finding—that there was a “genuine
Cal.Rptr.3d 758, 171 P.3d 1092, quoting       State Fund,        likelihood” Higgs’s review of the privileged materials
supra, 70 Cal.App.4th at p. 657, 82 Cal.Rptr.2d 799),            could affect the outcome of the proceedings—also has
Rico also stated that “ ‘in an appropriate case,                 some evidentiary support. Certainly, Higgs’s review and
disqualification might be justified if an attorney               use of the Bond memo had a direct and immediate impact
inadvertently receives confidential materials and fails to       on the legal posture of Clark’s case. Moreover, even if the
conduct himself or herself in the manner specified above,        Bond memo were later determined to be discoverable,
assuming other factors compel disqualification.’ ” (Ibid.)       there were other documents (also found to be privileged

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      11
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 237 of 256 Page ID
                                    #:2489

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

by the trial court) the trial court could have found had                            *56 DISPOSITION
been used by Clark to develop or support his case against
VeriSign.11 Finally, and contrary to Higgs’s apparent            The petition is denied. The stay issued by this court on
contention that disqualification is improper absent an           November 23, 2010, will be vacated 10 days after the
affirmative showing of existing injury from the misuse of        opinion is final as to this court. Real parties in interest
privileged documents, disqualification is proper as a            shall recover costs in the writ proceeding. (Cal. Rules of
prophylactic measure to prevent future prejudice to the          Court, rule 8.493(a)(1)(A).)
opposing party from information the attorney should not
have **376 possessed. (See     Chronometrics, Inc. v.
Sysgen, Inc. (1980) 110 Cal.App.3d 597, 607–608, 168
Cal.Rptr. 196; accord,      Gregori v. Bank of America           WE CONCUR: BENKE, Acting P.J., and NARES, J.
(1989) 207 Cal.App.3d 291, 308–309, 254 Cal.Rptr. 853.)
On this record, we do not find the trial court so exceeded       All Citations
the bounds of reason that its decision to disqualify Higgs,
rather than to select some other remedy, was an abuse of         196 Cal.App.4th 37, 125 Cal.Rptr.3d 361, 2011 IER
discretion.                                                      Cases 24,354, 11 Cal. Daily Op. Serv. 6693, 2011 Daily
                                                                 Journal D.A.R. 8023


                                                        Footnotes


1      VeriSign was not certain Higgs was in possession of the Bond memo because a copy was not attached to
       Cologne’s letter, and it was not until VeriSign deposed Clark in October 2010 that Clark confirmed the
       “memorandum” to which Cologne referred was in fact the Bond memo.

2      Cologne’s response was limited to asking whether each of VeriSign’s board members was (1) aware of
       VeriSign’s allegations, and (2) agreed with VeriSign’s attorney’s demand for return of the documents.

3      The court ordered Higgs to return all hard copies of 36 specified documents, which it identified by the
       Bates Stamp numbers, and erase all electronic copies of those documents. The 36 documents the court
       ordered Higgs to return included all of the documents VeriSign, in its numerous letters to Higgs, had
       consistently contended were privileged.
4
       Clark also cites      Chicago Title Ins. Co. v. Superior Court (1985) 174 Cal.App.3d 1142, 1151, 220
       Cal.Rptr. 507 for the proposition that the “dominant purpose” test is particularly important when examining
       communications involving in-house counsel because the attorney-client privilege is inapplicable when the
       business portions of an in-house attorney’s communication are not clearly separable from the legal
       portions of the communication. However, the cited pages contain no such discussion. Moreover, the core
       conclusion of the Chicago Title court was that “given the peculiar surrounding circumstances in the case at
       bench, the ... attorney client privilege [was] impliedly waived.” ( Id. at p. 1154, 220 Cal.Rptr. 507.)
       Chicago Title has no bearing on the present action because there is no claim that VeriSign waived the
       privilege as to any of the documents.

5      VeriSign produced evidence that Goshorn was VeriSign’s general counsel, and his primary responsibility
       was to serve as VeriSign’s chief legal officer to provide legal counsel and advice to VeriSign and its officers
       and employees. Clark apparently provided no competent evidence suggesting Goshorn ever acted in a
       nonlegal capacity for VeriSign, or that he was acting in a nonlegal capacity with respect to the
       communications at issue in this matter.

6      VeriSign’s showing below confirmed Insley was assisting an investigation under the direction and control of
       VeriSign’s law department and, in that capacity, had interviewed Bond in connection with the “Roper

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      12
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 238 of 256 Page ID
                                    #:2490

Clark v. Superior Court, 196 Cal.App.4th 37 (2011)
125 Cal.Rptr.3d 361, 2011 IER Cases 24,354, 11 Cal. Daily Op. Serv. 6693...

       Investigation.”

7      In Clark’s brief filed in connection with this writ proceeding, the argument asserting Higgs’s handling of the
       documents was proper cites only to the evidence contained (1) in Clark’s declaration filed in opposition to
       the disqualification motion, (2) in the declarations of Clark’s attorneys filed in opposition to the
       disqualification motion, and (3) in the exhibits filed by Clark in opposition to the disqualification motion.
       Clark makes no reference to any of VeriSign’s evidence, or any effort to present that evidence most
       favorably to the trial court’s findings.

8      Indeed, in Higgs’s April 27, 2010, letter concerning the disputed documents, it stated (1) “many of the
       documents were irrelevant to this lawsuit” and would be gladly returned by Clark, and (2) one of the
       documents authored by Goshorn “is not a confidential document as Mr. Goshorn is giving business and not
       legal advice.” We are uncertain how such a content-specific characterization of those documents could
       have been proffered by Higgs without an in-depth examination of the content of those documents.

9      The record shows the trial court clearly understood the guiding principles. In its ruling, the trial court
       expressly stated that it “recognize[d] that ‘disqualification motions involve a conflict between the clients’
       right to counsel of their choice and the need to maintain ethical standards of professional responsibility.
       [Citation.] The paramount concern must be to preserve public trust in the scrupulous administration of
       justice and the integrity of the bar. The important right to counsel of one’s choice must yield to ethical
       considerations that affect the fundamental principles of our judicial process.’ [Quoting    SpeeDee, supra,
       20 Cal.4th at p. 1145, 86 Cal.Rptr.2d 816, 980 P.2d 371.]”

10     For example, VeriSign submitted a transcript from Roper’s deposition taken in September 2010 by an
       attorney with Higgs. That attorney asked Roper questions VeriSign argued were “derive[d] from a
       privileged legal opinion from an outside law firm that VeriSign obtained in September 2007,” which Clark
       had taken and turned over to Higgs. Although Higgs’s opposition below claimed the questions did not
       derive from that document, this is but one example of the type of concerns that could have reasonably led
       the trial court to conclude that disqualification for prophylactic purposes was appropriate.

11     First, as discussed above, the questions posed to Roper may have derived from a privileged legal opinion
       from an outside law firm. Second, when Clark was questioned in his deposition about various aspects of
       his claims against VeriSign, he indicated he could not verify that he would not offer certain of the privileged
       documents into evidence to support his claims.




End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         13
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 239 of 256 Page ID
                                    #:2491




                     EXHIBIT 9
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 240 of 256 Page ID
                                    #:2492
                                  CONFIDENTIAL

                                                                  Page 1

  1                    UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
  2        - - - - - - - - - - - - - - - - x
           HONG LIU,                        :
  3                                         :    Case Number
                  Plaintiff,                :   2:20-cv-08035
  4                                         :       SVW-JPR
                  vs.                       :
  5                                         :
           FARADAY&FUTURE INC., SMART       :
  6        KING LTD., JIAWEI WANG, and      :
           CHAOYING DENG,                   :
  7                                         :
                  Defendants.               :
  8        - - - - - - - - - - - - - - - - x
           FARADAY&FUTURE INC.,             :
  9                                         :
                  Counterclaimant,          :
 10                                         :
                  vs.                       :
 11                                         :
           HONG LIU,                        :
 12                                         :
                  Counter-Defendant.        :
 13                                         :
           - - - - - - - - - - - - - - - - x
 14
 15              *This transcript is designated confidential*
 16
 17                  Veritext Virtual Zoom Videotaped
 18        Deposition of CHAOYING DENG, taken on Wednesday,
 19        April 14, 2021, held in Rancho Palos Verdes,
 20        California, commencing at 1:57 p.m., Pacific
 21        Standard Time, before Jamie I. Moskowitz, a
 22        Certified Court Reporter and Certified Livenote
 23        Reporter.
 24
 25

                                 Veritext Legal Solutions
      212-267-6868                 www.veritext.com                  516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 241 of 256 Page ID
                                    #:2493
                                  CONFIDENTIAL
                                                               Page 6                                                        Page 8
       1             TABLE OF CONTENTS                                   1            COURT REPORTER: Can we go off my
       2   Chaoying Deng                                                 2      steno record?
       3
           Examination                                                   3            THE VIDEOGRAPHER: Going off the
       4                                                                 4      record to troubleshoot this.
           By Mr. Nachmani....................Page 6                     5            (Whereupon, a discussion was held off
       5                                                                 6      the record.)
           Reporter Certificate...............Page 117                   7            THE VIDEOGRAPHER: Do you want to go
       6
           Notice to Read and Sign............Page 116                   8      off the record?
       7                                                                 9            MR. NACHMANI: Yes, please.
           Index of Exhibits..................Page 3                    10            THE VIDEOGRAPHER: Off the record at
       8                                                                11      1:59.
       9                                                                12            (Whereupon, a short break was taken.)
      10
      11                                                                13            THE VIDEOGRAPHER: On the record at
      12                                                                14      2:03 p.m.
      13                                                                15   BY MR. NACHMANI:
      14                                                                16      Q       Good afternoon, Ms. Deng. My name is
      15                                                                17   Jake Nachmani. I'm an attorney for plaintiff Hong
      16
      17                                                                18   Liu in this action. Thank you for joining us today.
      18                                                                19            If at any point -- I'm going to be
      19                                                                20   asking you a series of questions. If at any point
      20                                                                21   you don't understand what they mean, please let me
      21                                                                22   know.
      22
      23                                                                23      A       Okay.
      24                                                                24      Q       If you don't understand a question,
      25                                                                25   say you don't understand. I'll do my best to
                                                               Page 7                                                        Page 9
       1             THE VIDEOGRAPHER: We are on the          1              rephrase it.
       2      record at 1:57 p.m. Pacific daylight time on    2                        Are you on any medications right now?
       3      April 14th, 2021. This is the video recorded    3                 A       I just had my second dose of COVID.
       4      deposition of Chaoying Deng, in the matter of   4                 Q       Of COVID; is that right?
       5      Hong Liu versus Faraday Future Inc. et al.,     5                 A       Yes.
       6      filed in United States District Court Central   6                 Q       Congratulations. How do you feel?
       7      District of California. This deposition is      7                 A       Nothing, yet.
       8      being held remotely via Zoom video conference. 8                  Q       I meant, do you feel relieved?
       9             My name is Pat Ruffner from the firm     9                 A       I am, yes.
      10      Veritext, I'm the videographer. The court      10                 Q       Good.
      11      reporter, Jamie Moskowitz, from the firm       11                 A       I am.
      12      Veritext. All counsel present will be          12                 Q       Yeah. I understand.
      13      reflected on the stenographic record.          13                        Is -- is there any reason why you
      14             And will the reporter please swear in   14              can't give truthful testimony today?
      15      the witness?                                   15                 A       No.
      16             CHAOYING DENG, after having been first 16                  Q       Have you ever been deposed before?
      17      duly sworn, was examined and testified as      17                 A       Yes.
      18      follows:                                       18                 Q       When? I said when.
      19   EXAMINATION                                       19                 A       Oh, I can't remember. It was in the
      20   BY MR. NACHMANI:                                  20              past, a few -- a few times.
      21      Q       Good afternoon, Ms. Deng. Can you      21                 Q       Within the last year?
      22   hear me okay?                                     22                 A       Not within last year.
      23      A       Maybe I should turn up the volume.     23                 Q       Within the last three years?
      24             (Whereupon, a discussion was held off   24                 A       Yeah, I would say.
      25      the record.)                                   25                 Q       Okay. Well, the rules of the road are

                                                                                                                  3 (Pages 6 - 9)
                                                         Veritext Legal Solutions
     212-267-6868                                          www.veritext.com                                       516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 242 of 256 Page ID
                                    #:2494
                                  CONFIDENTIAL
                                                      Page 94                                                   Page 96
       1         THE WITNESS: I don't know. I mean,              1   under an exception under General Dynamics.
       2   other people had other peoples' opinion. You          2         MR. CRISP: Oh, I'm sorry. So which
       3   know, people do things under circumstances. I         3   exception is that?
       4   don't understand. He came to FF literally.            4         MR. NACHMANI: Well, there is an
       5   You can interview as many employee -- as many         5   exception that allows us to defend ourselves,
       6   executives as you want to, and I don't think          6   and, you know, we have a claim for retaliation.
       7   anyone will give him a -- give him a high mark        7   We have an -- we have an opportunity to use,
       8   of anything in professional way, in personal          8   arguably, privileged documents in support of
       9   way.                                                  9   our defense of these arguments.
      10   Q      Okay.                                         10         MR. CRISP: So just to be clear, this
      11         THE WITNESS: Claudia, can we turn to           11   document has been used to prepare and litigate
      12   the next exhibit, please.                            12   your claim for wrongful termination and the
      13         (Whereupon, Exhibit 19 was marked for          13   other employment claims in this case; is that
      14   Identification.)                                     14   correct?
      15         MR. NACHMANI: I'd like to submit as            15         MR. NACHMANI: That's not what I'm
      16   Exhibit 20 --                                        16   saying. I'm asking -- I haven't said anything
      17         MS. VARNER: Nineteen.                          17   like that. We can -- we can withdraw -- if
      18         MR. NACHMANI: Oh, excuse me,                   18   you're asserting that this document is
      19   Exhibit 19, a document beginning the -- the          19   privileged and can't be looked at, we'll
      20   Bates range HLIU973.                                 20   withdraw it. That's fine. Put it on the
      21         THE WITNESS: Can you make it a little          21   record.
      22   larger?                                              22         MR. CRISP: No. No. No. No. No.
      23         MR. CRISP: Jake, I'm having trouble            23   No. I want to know --
      24   seeing -- there we go.                               24         MR. NACHMANI: We withdraw it. No, we
      25         THE WITNESS: I'm good now.                     25   understand. I heard the privilege. That's
                                                      Page 95                                                   Page 97
       1          MR. CRISP: Jake, is this a privileged          1   fine.
       2   document?                                             2          MR. CRISP: I want to know what your
       3          MR. NACHMANI: I don't think so.                3   basis is for not refusing to look at this
       4          MR. CRISP: Why do you not think so?            4   document the moment you saw that it was outside
       5   This is outside counsel emailing the company.         5   counsel to the company, because so far, all
       6          COURT REPORTER: I'm sorry. Emailing?           6   I've heard is you want to use it to prosecute
       7   I'm sorry. Emailing?                                  7   Henry's claims.
       8          MR. CRISP: Emailing the company.               8          MR. NACHMANI: I'm saying -- I'm
       9          Why don't we take that off the screen          9   saying we can withdraw it.
      10   and let me look at a version here? And, Jake,        10          MR. CRISP: No, I know. And you
      11   why is this not a privileged document?               11   alluded to an exception to General Dynamics,
      12          MR. NACHMANI: Why do you think it is,         12   and the exception that you appear to state was
      13   is -- is more of a question, right? I don't          13   that it can be used to prosecute the claim.
      14   understand.                                          14   But that sort of misses the point of General
      15          MR. CRISP: Well, the first thing is,          15   Dynamics, right?
      16   is this is an email from the company that says       16          The point of General Dynamics is you
      17   outside counsel to the company, so that's the        17   cannot use the -- those documents, including
      18   first clue.                                          18   even confidential information to prosecute the
      19          So under -- you know, to begin with,          19   claims. The exception that exists is the crime
      20   under California ethics rule, the moment you         20   fraud exception.
      21   see that, you're supposed to put this away           21          MR. NACHMANI: We believe the
      22   unless it's not privileged. So I'm asking you        22   exception is broader.
      23   what's your basis for thinking this is not           23          MR. CRISP: The crime fraud exception?
      24   privileged.                                          24          MR. NACHMANI: No. The -- we believe
      25          MR. NACHMANI: Well, we think it falls         25   that there are more exceptions and that you're

                                                                                                 25 (Pages 94 - 97)
                                              Veritext Legal Solutions
     212-267-6868                               www.veritext.com                                      516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 243 of 256 Page ID
                                    #:2495
                                  CONFIDENTIAL
                                                   Page 98                                                   Page 100
       1   narrowly construing the exception to only          1   on this tomorrow. We have a hearing on my
       2   interpret it as the crime fraud exception.         2   motion to compel tomorrow. Have you submitted
       3   However --                                         3   a motion without noticing me?
       4         MR. CRISP: Do you contend that               4          MR. NACHMANI: Excuse me. I haven't
       5   there's been any waiver with respect to            5   done anything.
       6   privilege on this document?                        6          MR. CRISP: Okay.
       7         MR. NACHMANI: Yes.                           7          MR. NACHMANI: But I believe -- I
       8         MR. CRISP: Knowing waiver by the             8   believe the issue of the scope of privilege and
       9   company? And what is the basis for that?           9   how you are asserting it may be brought up
      10         MR. NACHMANI: You're saying that            10   tomorrow.
      11   every -- it's -- it is our position that you      11          MR. CRISP: Is that correct? Are you
      12   have put at issue a breach that -- that our       12   trying to give me notice of a motion right now?
      13   client breached his various fiduciary duties to   13          MR. NACHMANI: I'm not giving you
      14   the company. And we believe we have evidence      14   notice of anything.
      15   that demonstrates that he was acting loyally to   15          MR. CRISP: Okay. I'm just -- just
      16   the company. It may not have been --              16   asking because I had no idea that -- that --
      17         MR. CRISP: So is that the reason why        17   that our assertion of privilege had anything to
      18   when you saw this document in preparing for       18   do with your failure to produce documents that
      19   this deposition, you did not immediately --       19   is at issue tomorrow.
      20         MR. NACHMANI: I can't answer the            20          MR. NACHMANI: You're complaining the
      21   question why.                                     21   issue, Kevin.
      22         MR. CRISP: -- destroy all copies of         22          MR. CRISP: No. So here's the thing.
      23   it and notify us that you had a copy of a         23   This document is privileged. I will repeat the
      24   document that appeared to be privileged but       24   same thing I repeated yesterday, the same thing
      25   that you wanted to argue waiver?                  25   that was repeated in a letter we sent
                                                   Page 99                                                   Page 101
       1          MR. NACHMANI: I can't -- I -- I --          1   immediately after the deposition yesterday.
       2   that is not a question I'm prepared to answer.     2   You are required by your ethical obligations to
       3          MR. CRISP: When did you first see           3   destroy all privileged documents.
       4   this document, Jake?                               4         MR. NACHMANI: I understand.
       5          MR. NACHMANI: I don't know. Am I            5         MR. CRISP: You think there's been a
       6   being deposed?                                     6   waiver. Your duties are to immediately upon
       7          MR. CRISP: I -- I'm just asking             7   noticing that any document has any counsel,
       8   questions.                                         8   in-house or outside on it, because it could
       9          MR. NACHMANI: I don't know. I don't         9   potentially be privileged, to seal it in an
      10   know the answer to that.                          10   envelope and to notify us that you intend to
      11          MR. CRISP: We -- we went through this      11   ask the court to rule that it's been waived.
      12   yesterday. We sent a letter yesterday asking      12   Anything short of that subjects you to
      13   you to destroy all privileged documents in        13   disqualification. I am going to meet and
      14   accordance with your ethical obligations under    14   confer with you right now.
      15   the California rules. Under those obligations,    15         MR. NACHMANI: I'm not having a meet
      16   the moment you see a document that has even an    16   and confer during this deposition.
      17   attorney on it and the company on the other       17         MR. CRISP: I'm going to have a meet
      18   side, you are to put it in an envelope and        18   and confer right now.
      19   destroy all copies and let us know if you want    19         MR. NACHMANI: I'm going to withdraw
      20   to contend waiver. That has not happened.         20   the exhibit, and we can talk about it later.
      21          So yes, this document --                   21         MR. CRISP: The exigencies of this
      22          MR. NACHMANI: I believe we have -- I       22   case mandate it.
      23   believe we have a hearing on this tomorrow, and   23         MR. NACHMANI: No, they don't right
      24   we can raise this issue then. But for now --      24   now. We're right in the middle of -- in the
      25          MR. CRISP: You say we have a hearing       25   middle -- I am deposing -- I am deposing a

                                                                                             26 (Pages 98 - 101)
                                            Veritext Legal Solutions
     212-267-6868                             www.veritext.com                                      516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 244 of 256 Page ID
                                    #:2496
                                  CONFIDENTIAL
                                                  Page 102                                                       Page 104
       1   witness right now. I am happy to withdraw this     1       Jake. We'll see you in about 10 minutes.
       2   so I can conduct this -- so I can conduct this     2              THE WITNESS: Thank you.
       3   deposition, and we can talk about that later.      3              THE VIDEOGRAPHER: Off the record at
       4         MR. CRISP: Your firm and local               4       5:08 p.m.
       5   counsel and anyone else who's worked for you is    5              (Whereupon, a short break was taken.)
       6   subject to disqualification for failing to         6              THE VIDEOGRAPHER: On the record at
       7   follow your ethical obligation with respect to     7       5:31 p.m.
       8   privileged documents in this case.                 8              MR. CRISP: Jake, you might be on mute
       9         We have put you on notice of that. We        9       if you're talking.
      10   sent you a letter last night that gave you a      10   BY MR. NACHMANI:
      11   deadline of 6 minutes ago to confirm that you     11       Q       Ms. Deng, thanks for coming back.
      12   were going to destroy all documents. We have      12              MR. NACHMANI: I'd like to introduce
      13   not heard back.                                   13       as Exhibit 20 the following document.
      14         MR. NACHMANI: Okay. We're going to          14              (Whereupon, Exhibit 20 was marked for
      15   take a break, Kevin.                              15       Identification.)
      16         MR. CRISP: I will have a meet and           16              MR. NACHMANI: This is a document
      17   confer on a motion to disqualify.                 17       that's with the Bates stamp FF1235, and there
      18         MR. NACHMANI: We're going to take a         18       are multiple pages, I believe, four.
      19   break. I understand what you're saying. We're     19              THE WITNESS: So am I supposed to read
      20   going to take a break. Let's lower the volume,    20       all the pages?
      21   and we'll come back. But for now, we're not       21   BY MR. NACHMANI:
      22   going to meet and confer. I understand what       22       Q       No. Let's just start off with the
      23   you're saying. I would like to continue           23   first email at top, Ms. Deng. Do you know what
      24   deposing this witness, moving on from this        24   Brusa is, B-r-u-s-a, in the subject of the first
      25   exhibit. And this issue can be put on ice for     25   email?
                                                  Page 103                                                       Page 105
       1   the -- for the period of time. Is that okay        1              MR. CRISP: Objection, foundation,
       2   with you?                                          2       calls for speculation.
       3          MR. CRISP: How much longer, and I'm         3              THE WITNESS: No, I don't.
       4   not going to hold you to it. I just want to        4   BY MR. NACHMANI:
       5   schedule here because it's dinner time here. I     5       Q       Okay. Do you know who Matthias Hartz
       6   know it's not in New York.                         6   is, in the email dated May 31st, 2018, at 7:02 a.m.
       7          MR. NACHMANI: We -- it's dinner time        7   Pacific Standard Time, on that same page?
       8   here too, Kevin. We waited for you too, so         8              MR. CRISP: Objection, foundation.
       9   let's not turn this into an issue of, you know,    9              THE WITNESS: I know Matthias.
      10   what -- inconvenient timing.                      10   BY MR. NACHMANI:
      11          MR. CRISP: I'm just asking how long        11       Q       And does he have a @brusa.biz email
      12   of a break we should have, Jake.                  12   account?
      13          MR. NACHMANI: Okay. Well, I'm              13              MR. CRISP: Objection.
      14   telling you, let's take a some-minute break,      14              THE WITNESS: Sorry. Sorry. I keep
      15   and we'll come back. We're near -- we're near     15       thinking Matthias, our Matthias. No. I don't
      16   the end of this, and we can have dinner after.    16       know this person.
      17          MR. CRISP: So -- so -- Chaoying -- so      17   BY MR. NACHMANI:
      18   that we can plan, when you say, "near the end     18       Q       Okay. That makes more sense.
      19   of this," how much longer do you think we have?   19              When Mr. Liu responds in the top
      20   And again, nothing I'm going to hold you to.      20   email, when he says, "Safety regulations are
      21   Just -- just trying to have an idea.              21   important," do you have any sense of what he may be
      22          MR. NACHMANI: Twenty minutes.              22   talking about?
      23          MR. CRISP: Okay.                           23              MR. CRISP: Objection, foundation,
      24          MR. NACHMANI: Is that fair?                24       calls for speculation.
      25          MR. CRISP: Absolutely. Thank you,          25              THE WITNESS: No, I don't.

                                                                                               27 (Pages 102 - 105)
                                            Veritext Legal Solutions
     212-267-6868                             www.veritext.com                                          516-608-2400
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 245 of 256 Page ID
                                    #:2497




                   EXHIBIT 10
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 246 of 256 Page ID
                                        #:2498

Grochow, Lauren

From:                            Crisp, Kevin <Kevin.Crisp@Troutman.com>
Sent:                            Wednesday, April 14, 2021 5:26 PM
To:                              'Amiad Kushner'; Jake Nachmani; Goldman, Jeffrey M.; Kessel, Alan J.; Grochow, Lauren;
                                 Willow-Johnson, Mackenzie Lee; Dov B. Gold
Cc:                              Michael Stolper; Andrew Sklar; Kevin Hughes; Nathaniel Francis; Claudia Varner
Subject:                         RE: Liu v. Faraday&Future Inc. et al., 2:20-cv-08035-SVW-JPR (C.D. Cal.): Meet and
                                 Confer


Jake and Amiad,

We write to address your correspondence below. As an initial matter, regarding our call yesterday in response
to Judge Rosenbluth’s minute order to meet and confer on Plaintiff’s deficient responses and lack of production
to FF’s Second Set of Requests Production, Plaintiff agreed to produce all documents at issue in Defendants’
pending motion to compel except that RFP 20 would be limited to vacation travel and travel related to securing
new employment and RFPs 29 and 30 would be limited to January 1, 2012 to present. Further, you
represented that Plaintiff does not maintain and has never maintained since his termination any social media
accounts other than LinkedIn, you represented that Plaintiff has only made one post on LinkedIn since his
termination, and you said that would be produced.

As to timing, you said Plaintiff’s production would be complete by April 26, 2021. I asked if Plaintiff could
complete his production earlier than that, and you said no. I said that while I understood your position, we
believed documents should be produced as soon as possible, and that given Plaintiff has already had two-and-
a-half months to produce the documents, and given the exigencies of the case, the documents should likely be
produced sooner. Upon further reflection, given that you are asking to produce documents after the discovery
cutoff of April 23, 2021, and given the deposition of Plaintiff is scheduled to take place April 19, 2021, and to
allow Defendants to prepare for that critical deposition, we are forced to demand that Plaintiff all documents on
or before April 17, 2021, and if necessary, the hearing on Defendants’ motion to compel, we do intend to notify
Judge Rosenbluth of these deadlines to support our request.

In addition, at the very end of yesterday’s court-ordered meet and confer regarding our motion to compel, you
attempted to raise the issues set forth Jake’s email below. I said that, due to our attendance at yesterday’s
deposition (the lunch break of which was used to conduct the court-ordered meet and confer) we had not had a
chance to review it, but we would respond as soon as we could.

Regarding Jakes’ email, the purported summary therein of a prior call omits that, during that call, I did not just
insist on earlier notice, but explained that Plaintiff was required, under Local Rule 37-1, to provide FF with a
detailed meet and confer letter setting forth Plaintiff’s perceived issues with FF’s production and that Plaintiff
had not complied with this requirement. We note that the email below still fails to meet Local Rule 37-1’s
requirements to, before the parties’ telephonic discussion, first serve a letter that “identif[ies] each issue and/or
discovery request in dispute, state[s] briefly as to each such issue/request the moving party’s position (and
provide[s] any legal authority the moving party believes is dispositive of the dispute as to that issue/request),
and specif[ies] the terms of the discovery order to be sought.” In particular, there is no mention of any discrete
issues on which Plaintiff might move, there is no authority for Plaintiff’s position, and there certainly is no
proposed discovery order.

Further, your comparison of the size of Plaintiff’s production to the size of FF’s production is irrelevant and
inaccurate. As explained in Defendants’ Supplemental Memorandum to their currently pending motion to
compel, courts in this district do not look fondly upon such tit-for-tat arguments. See Sandifor v. Cnty. of Los
Angeles, 2019 WL 4137411, at *3 (C.D. Cal. May 8, 2019) (rejecting a “‘tit-for-tat’ approach to litigation” and
noting that the court “w[ould] not consider such arguments . . . .”); Moore v. Zurich Am. Ins. Co., 2016 WL
10987368, at *4 (C.D. Cal. Dec. 1, 2016) (“[T]he Federal Rules do not contain a provision ‘authorizing a litigant
                                                          1
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 247 of 256 Page ID
                                        #:2499
to behave only as well as his opponent.’”) (citations omitted). Moreover, your count of the documents and
pages that FF produced, fails to account for FF’s detailed and lengthy privilege logs, which my colleague,
Lauren Grochow, informed you during our call would be supplemented, as FF is still rounding out its
production.

Regarding WhatsApp communications, as my colleague Jeffrey Goldman, explained in his April 4 email, FF
intends to produce additional text communications but is experiencing a delay due to logistics. In addition,
because your client predominantly communicated with our client in Mandarin, there has been further delay due
to the need to translate those documents for privilege review. We are working to resolve these issues as
quickly as possible and will produce the texts, to which Plaintiff has equal access to in any event, as soon as
possible.

Regarding internal communications concerning Plaintiff’s hiring or termination, FF has produced all emails in
its possession, and has logged or will have logged shortly, all those that are privileged. As we have
repeated ad nauseum, Plaintiff is not entitled to FF’s documents that are protected by the attorney client
privilege or work product doctrine. See, e.g., Costco Wholesale Corp. v. Superior Court, 47 Cal. 4th 725, 734
(2009) (“The attorney-client privilege attaches to a confidential communication between the attorney and the
client and bars discovery of the communication irrespective of whether it includes unprivileged
material.”). Thus, such documents all have been, or will be shortly, properly logged. And as to Sidley Austin’s
limited involvement with regard to the Employment Agreement, there is no “hiding the ball.” Again, as we have
explained repeatedly, Sidley Austin did not represent FF in the Employment Agreement transaction with Liu,
and your repeated and improper efforts to invade the privilege is only compounded by your continued violation
of your obligations under Rico v. Mitsubishi, 42 Cal. 4th 807 (2007), as discussed in Mr. Goldman’s April 13,
2021 email, which subjects your firm to disqualification in this matter. Do not construe our discussions
regarding any unrelated discovery issues as a waiver of FF’s position in this regard.

Regarding purported issues relating to sexual harassment or immigration, it is frankly incredible that you
continue to insist that FF produce any such documents. As we have repeatedly explained, including during
yesterday’s call and during yesterday’s deposition, under binding, black letter law, Plaintiff is not entitled to
FF’s privileged documents to prove his claims against FF. See, e.g., General Dynamics Corp. v. Superior
Court, 7 Cal. 4th 1164, 1190 (1994). That Plaintiff served as FF’s General Counsel (i.e. the head of FF’s legal
department) and was privy to such privileged documents, does not allow him to violate his ethical duties to FF
by exposing its privileged or even confidential communications. We, once again, direct you to FF’s privilege
log reflecting documents that might be relevant to purported sexual harassment and immigration issues, and,
more importantly, the logs reflection of FF’s in-house and outside counsel handling those issues and making
the communications regarding them unquestionable protected by the privilege.

Regarding Defendants’ ongoing document production, we are working to get you the remaining documents that
FF has to produce, including the text messages and the supplemental privilege log, as soon as possible. In
the meantime, please let us know if you still insist on meeting and conferring on any of the issues presented in
your emails. If so, and to be clear, it is our position that the required meet and confer letter under Local Rule
37-1 has not been received, nor has the required telephonic meeting taken place, and the truth is, we trust this
correspondence clarifies all alleged issues with Defendants’ document production and obviates any need to
further discuss these issues at all. In addition, and consistent with Local Rule 37-1, we trust that you will
provide us with any legal authorities supporting your remaining contentions.

Finally, regarding Mr. Kushner’s emails accusing FF of not collecting and producing Bob Ye’s WeChat
messages, Plaintiff never requested such messages in his document requests, and regardless, as Mr. Ye
testified and as the text messages that Plaintiff produced on the eve of Mr. Ye’s deposition reflect, Mr. Ye had
no relevant messages on his phone, which was accidentally destroyed some time ago. Further, FF has had a
litigation hold in place for its employees, including Mr. Ye, since at least the start of this litigation that covered
Mr. Ye as well as any of his potentially relevant documents, and the fact that Mr. Ye no longer has
communications (again, according to Mr. Ye’s testimony, none of which were in any way relevant much less
responsive to any of Plaintiffs’ demands) on his personal device, is of no moment whatsoever. It certainly does
not support the baseless accusations of deficiencies in Defendants’ document preservation or production
lobbed by Mr. Kushner’s emails.
                                                          2
     Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 248 of 256 Page ID
                                         #:2500

Regards,

Kevin

Kevin Crisp
Partner
Direct: 949.567.3537 | Internal: 814-3537
kevin.crisp@troutman.com
____________________________


troutman pepper
Suite 1200, 4 Park Plaza
Irvine, CA 92614-2524
troutman.com
____________________________

A HIGHER COMMITMENT TO CLIENT CARE
Troutman Sanders and Pepper Hamilton have combined to become Troutman Pepper (Troutman Pepper Hamilton
Sanders LLP). Troutman Pepper offers expanded capabilities and practice strengths while continuing to deliver powerful
solutions to clients' legal and business issues with a higher commitment to client care.



From: Amiad Kushner <akushner@seidenlawgroup.com>
Sent: Tuesday, April 13, 2021 9:11 PM
To: Crisp, Kevin <Kevin.Crisp@Troutman.com>; Jake Nachmani <jnachmani@seidenlawgroup.com>; Goldman, Jeffrey M.
<Jeffrey.Goldman@Troutman.com>; Kessel, Alan J. <Alan.Kessel@Troutman.com>; Grochow, Lauren
<Lauren.Grochow@Troutman.com>; Willow-Johnson, Mackenzie Lee <Mackenzie.Willow-Johnson@Troutman.com>;
Dov B. Gold <dgold@seidenlawgroup.com>
Cc: Michael Stolper <mstolper@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>; Nathaniel Francis <nfrancis@seidenlawgroup.com>; Claudia Varner
<cvarner@seidenlawgroup.com>
Subject: Re: Liu v. Faraday&Future Inc. et al., 2:20-cv-08035-SVW-JPR (C.D. Cal.): Meet and Confer

EXTERNAL SENDER

Kevin,

Thank you. Please include in your response whether, and when, your clients were instructed to preserve all documents
and information relating to this matter.

Regards,

Amiad Kushner
Partner, Head of Litigation
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
Office: (646) 766-1914
Mobile: (646) 275-2485
www.seidenlawgroup.com


From: Crisp, Kevin <Kevin.Crisp@Troutman.com>
Sent: Tuesday, April 13, 2021, 10:34 PM
To: Amiad Kushner; Jake Nachmani; Goldman, Jeffrey M.; Kessel, Alan J.; Grochow, Lauren; Willow-Johnson, Mackenzie
                                                           3
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 249 of 256 Page ID
                                        #:2501
Lee; Dov B. Gold
Cc: Michael Stolper; Andrew Sklar; Kevin Hughes; Nathaniel Francis; Claudia Varner
Subject: RE: Liu v. Faraday&Future Inc. et al., 2:20-cv-08035-SVW-JPR (C.D. Cal.): Meet and Confer


Amiad and Jake,

We have received your emails below sent today. The positions laid out in each of them are not well-founded.
We will respond as appropriate as soon as possible tomorrow.

Regards,

Kevin

From: Amiad Kushner <akushner@seidenlawgroup.com>
Sent: Tuesday, April 13, 2021 7:10 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>;
Kessel, Alan J. <Alan.Kessel@Troutman.com>; Crisp, Kevin <Kevin.Crisp@Troutman.com>; Grochow, Lauren
<Lauren.Grochow@Troutman.com>; Willow-Johnson, Mackenzie Lee <Mackenzie.Willow-Johnson@Troutman.com>;
Dov B. Gold <dgold@seidenlawgroup.com>
Cc: Michael Stolper <mstolper@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>; Nathaniel Francis <nfrancis@seidenlawgroup.com>; Claudia Varner
<cvarner@seidenlawgroup.com>
Subject: RE: Liu v. Faraday&Future Inc. et al., 2:20-cv-08035-SVW-JPR (C.D. Cal.): Meet and Confer

EXTERNAL SENDER

Counsel:

I write further to Jake’s emails below concerning the material deficiencies in Defendants’ production. The staggering
deficiencies in Defendants’ production need to be addressed immediately, particularly given the accelerated schedule in
this action and the fact that numerous depositions are pending. In addition to these egregious production deficiencies,
we will need to address whether Defendants have complied with their obligations with respect to document
preservation and collection, particularly in view of Mr. Ye’s extraordinary admission on the record today that his texts
were not provided to counsel (and that his phone was mysteriously destroyed in the past several weeks). At a
minimum, given the grave deficiencies in Defendants’ production, plaintiff reserves the right to re-call Defendants’
deponents so that we can conduct examinations with the benefit of the documents that we are entitled to receive and
which hitherto have not been produced. We request an immediate response on these issues so that we can seek
immediate relief from the Court.

Regards,

Amiad


Amiad Kushner
Partner, Head of Litigation
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
(646) 275-2485
akushner@seidenlawgroup.com


                                                           4
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 250 of 256 Page ID
                                        #:2502

‘
From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Tuesday, April 13, 2021 8:37 PM
To: Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow-Johnson, Mackenzie Lee
<Mackenzie.Willow-Johnson@troutman.com>; Dov B. Gold <dgold@seidenlawgroup.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Michael Stolper <mstolper@seidenlawgroup.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Nathaniel Francis
<nfrancis@seidenlawgroup.com>; Claudia Varner <cvarner@seidenlawgroup.com>
Subject: RE: Liu v. Faraday&Future Inc. et al., 2:20-cv-08035-SVW-JPR (C.D. Cal.): Meet and Confer

Counsel,

Following up on our meet and confer call from earlier today, please let us know when you will be able to provide us with
an update as to the production issues referenced below.

Regards,

-Jake

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Jake Nachmani
Sent: Tuesday, April 13, 2021 10:30 AM
To: Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow-Johnson, Mackenzie Lee
<Mackenzie.Willow-Johnson@troutman.com>; Dov B. Gold <dgold@seidenlawgroup.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Michael Stolper <mstolper@seidenlawgroup.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Nathaniel Francis
<nfrancis@seidenlawgroup.com>; Claudia Varner <cvarner@seidenlawgroup.com>
Subject: Liu v. Faraday&Future Inc. et al., 2:20-cv-08035-SVW-JPR (C.D. Cal.): Meet and Confer
                                                            5
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 251 of 256 Page ID
                                        #:2503

Counsel,

In connection to Magistrate Judge Rosenbluth’s April 12, 2021 Order (ECF 114) requiring the parties to meet and confer,
and in response to our meet and confer of last Friday, April 9, 2021, we wanted to provide you with specific notice that
Defendants’ production to date has been defective.

In that regard and by way of context, during the April 9 meet and confer, we raised the topic of Defendants’ defective
production to date. When I raised this topic and was about to inquire into it, I was stopped by Mr. Crisp who abruptly
said, “Nope. No, no, no, no, no,” refusing to listen to our concerns. Indeed, Mr. Crisp stated that he would not entertain
any objections because, by raising them, we were purportedly “passively aggressively” “insulting” your firm’s work
product and that, in order to raise this topic, we needed to have had provided you with earlier notice. Notwithstanding
the absurdity of this response, the appropriateness of our raising this issue during a meet and confer concerning
discovery-related issues, and our prior notice of our wanting to raise this issue, we specifically set forth the below for
your review prior to our meet and confer this afternoon.

To date, Defendants’ production has been woefully defective. Defendants have produced merely 487 documents,
comprising only 4202 pages. When asked during the meet and confer whether Defendants would be producing more
documents, Ms. Grochow, who was on the call with Mr. Crisp, indicated that Defendants would be producing only
“straggling” documents. By way of comparison, Plaintiff has produced 319 documents, comprised of 3205 pages. It
strains credulity to believe that Defendants, two of which are the corporate custodians of the bulk of relevant
documents in this matter and who would be in possession of all documents related to Plaintiff’s employment with FF,
are not withholding relevant documents.

Indeed, Defendants’ production to date reveals significant gaps, demonstrating the self-serving nature of your
production. For example:

       Where are all of the text messages (and WhatsApp communications) between Jiawei Wang and Plaintiff
        concerning the drafting of the Employment and Director Compensation Agreements? We produced these
        messages and attached them as exhibits to our motion to dismiss. They are relevant to our defense of your
        counterclaims concerning Plaintiff’s purported breach of the codes professional conduct, breach of fiduciary
        duty, and constructive fraud. They should be produced. Do so.

       There are no internal communications concerning Plaintiff’s being hired or terminated by FF. It is implausible
        that Defendants did not internally discuss Plaintiff’s being hired by FF prior to his joining the Company and the
        terms of Plaintiff’s employment, including but not limited to his being granted equity in Smart King. It is equally
        implausible that Defendants did not discuss Plaintiff’s being fired – either during his employment or
        afterwards. Produce these documents.

       There are no contemporaneous internal communications concerning Plaintiff’s purported sub-standard job
        performance while employed by FF. If, as FF alleges, Plaintiff was not qualified, surely there would be
        communications between Defendants and/or among FF personnel regarding this or at minimum a formal or
        informal assessment of Plaintiff’s performance. Produce these documents. Indeed, as Plaintiff alleges he was
        eminently qualified and performed more than adequately, you must produce those documents as well.

       Where is the trove of documents concerning the drafting and negotiation of the Employment and Director
        Compensation Agreements? Plaintiff attached numerous emails between himself and Defendant Wang
        reflecting the extensive back and forth the parties had as to the terms of Plaintiff’s employment and Sidley
        Austin’s involvement in regards to Plaintiff’s employment negotiations. To date, Defendants have produced only
        those documents that self-servingly reflect the fiction that Plaintiff dictated terms of his employment – and that
        FF accepted those terms – while failing to disclose Sidley Austin’s involvement. Stop hiding the ball; produce
        these documents.

                                                             6
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 252 of 256 Page ID
                                        #:2504

       Where are the documents concerning sexual improprieties and claims of hostile work environment that
        occurred during the course of Plaintiff’s employment with FF that Plaintiff reported?

       Where are the documents concerning FF’s misuse of visa applications that occurred while at FF that occurred
        during the course of Plaintiff’s employment with FF that Plaintiff reported?

We hope that today’s meet and confer is productive and amicable.

Regards,

-Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容


This e-mail (and any attachments) from a law firm may contain legally privileged and confidential information
solely for the intended recipient. If you received this message in error, please notify the sender and delete it.
Any unauthorized reading, distribution, copying, or other use of this e-mail (and attachments) is strictly
prohibited. We have taken precautions to minimize the risk of transmitting computer viruses, but you should
scan attachments for viruses and other malicious threats; we are not liable for any loss or damage caused by
viruses.




                                                            7
Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 253 of 256 Page ID
                                    #:2505




                   EXHIBIT 11
       Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 254 of 256 Page ID
                                           #:2506

Grochow, Lauren

From:                                     Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>
Sent:                                     Wednesday, April 14, 2021 9:54 PM
To:                                       Amiad Kushner; Jake Nachmani; Crisp, Kevin
Cc:                                       Kevin Hughes; Michael Stolper; Andrew Sklar
Subject:                                  Re: Call w/Amiad


Amiad:

This will respond to your notice of Plaintiff’s ex parte application sent after the close of business today at 6:22 p.m.
PST/9:22 p.m. EST.

Your ex parte notice states that Plaintiff will be “seeking a two week extension of all discovery deadlines in order that
the[ ] [discovery] issues [set forth in Paragraphs (1)-(3) of that notice] can be addressed.” Please be advised that
Defendants will stipulate both to the requested two week extension and to the concomitant postponement of each of
the remaining depositions scheduled to take place between tomorrow through April 23, 2021, along with all other
discovery deadlines including Mr. Liu's Independent Medical Examination and expert/rebuttal reports, consistent with
the Court’s September 14, 2020 New Case Order [Dkt. 55] permitting the parties to stipulate to such extensions of the
Scheduling Order.

Please also be advised that Defendants further will stipulate to an expedited briefing schedule before Magistrate Judge
Rosenbluth required to hear and adjudicate each of the issues set forth in Paragraphs (1)-(3) of Plaintiff’s ex parte notice
under the Court’s September 14, 2020 New Case Order, which expedited briefing schedule not only can be discussed
and entered by Magistrate Judge Rosenbluth at tomorrow’s hearing on Defendants’ Motion to Compel, but also plainly
eliminates any conceivable need for emergency, ex parte relief.

Finally, please be advised that should Plaintiff proceed with its ex parte application notwithstanding Defendants’
proposal of each of the foregoing stipulations, Defendants will have no choice but to oppose that application and to seek
the imposition of all appropriate sanctions and other relief available to them to redress Plaintiff’s dilatory, bad faith and
frivolous conduct in again impermissibly requesting ex parte relief in violation of the governing law and facts of this
case. It is my sincere hope that Defendants will not be forced to pursue those alternatives.

Thank you in advance for your anticipated cooperation.

Sincerely,

Jeff

Jeffrey M. Goldman
Partner
troutman pepper
Suite 1400 | 5 Park Plaza
Irvine, California 92614-5955
p: 949.567.3547 | f: 866.728.3537 | bio




                                                                 1
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 255 of 256 Page ID
                                        #:2507
From: Amiad Kushner <akushner@seidenlawgroup.com>
Sent: Wednesday, April 14, 2021 6:22 PM
To: Jake Nachmani; Crisp, Kevin; Goldman, Jeffrey M.
Cc: Kevin Hughes; Michael Stolper; Andrew Sklar
Subject: RE: Call w/Amiad

EXTERNAL SENDER

Kevin and Jeff:

I have left voicemails with each of you tonight, but my calls have not been returned.

Pursuant to Local Rule 7-19.1, I write to notify you that Plaintiff will be filing tonight an ex parte application for
determination of an urgent privilege issue and for an order compelling production. We will be seeking an
order requiring Defendants to (1) immediately identify any document produced by Plaintiff over which they
claim privilege, (2) not assert the privilege over any communications that Defendants have placed in issue
through their counterclaims, (3) produce the outstanding documents requested by Plaintiff that have not yet
been produced. We will also be seeking a two week extension of all discovery deadlines in order that these
issues can be addressed.

The grounds for our application have been extensively discussed in multiple meet and confers among our
firms. With respect to the privilege issue, as we have indicated repeatedly including on the record at Mr. Ye’s
deposition, Defendants cannot use the privilege as a sword and a shield in this case. Defendants cannot assert
the privilege over any communications that Defendants have placed in issue through their counterclaims (or
selectively use privileged documents to support their claims while withholding documents which undermine
their claims as purportedly privileged). Defendants have implicitly waived the privilege through their
counterclaims.

Further, as we have extensively detailed in our meet and confers and related correspondence, Defendants’
document production in this action is woefully inadequate – less than 500 documents. After meeting and
conferring extensively over this issue (and reviewing your latest email on this issue tonight), it is clear that
Defendants are not meeting their discovery obligations and judicial relief is necessary.

Defendants have until 4 pm tomorrow to submit any response to Plaintiff’s application. Please let us know if
you intend to oppose all or any portion of this application.

Respectfully,

Amiad Kushner
Partner, Head of Litigation
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
(646) 275-2485
akushner@seidenlawgroup.com




From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Wednesday, April 14, 2021 8:58 PM
                                                          2
    Case 2:20-cv-08035-SVW-JPR Document 124-2 Filed 04/22/21 Page 256 of 256 Page ID
                                        #:2508
To: Crisp, Kevin <Kevin.Crisp@Troutman.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>
Subject: Call w/Amiad

Kevin,

Amiad has not heard back from Jeff regarding his call. Please have Jeff call him back now; alternatively, if Jeff is
unavailable, please call Amiad.

Thank you.

Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
 保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




                                                              3
